Exhibit 10.1

EXECUTION VERSION

INCREMENTAL AMENDMENT NO. 3

INCREMENTAL AMENDMENT NO. 3, dated as of August 9, 2017 (this “Incremental
Amendment No. 3”), by and among VANTIV, LLC, a Delaware limited liability
company (the “Borrower”), each financial institution party hereto as a “2017
Incremental Term A-4 Lender” (each, a “2017 Incremental Term A-4 Lender”), each
financial institution party hereto as a “2017 Incremental Term B-1 Lender”
(each, a “2017 Incremental Term B-1 Lender”), each financial institution party
hereto as a “2017 Incremental Term B-2 Lender” (each, a “2017 Incremental Term
B-2 Lender” and collectively with the 2017 Incremental Term A-4 Lenders and the
2017 Incremental Term B-1 Lenders, the “2017 Incremental Term Lenders”), each
financial institution party hereto as a “2017 Incremental Revolving Lender”
(each, a “2017 Incremental Revolving Lender” and together with the “2017
Incremental Term Lenders, the “2017 Incremental Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (“Administrative Agent”) under the Credit
Agreement (as defined below).

RECITALS:

WHEREAS, the Borrower has entered into that certain Second Amended and Restated
Loan Agreement, dated as of October 14, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among the Borrower, the Administrative Agent, each Lender
from time to time party thereto and the other agents party thereto (capitalized
terms used but not otherwise defined herein having the meaning provided in the
Credit Agreement or, if not defined therein, the Credit Agreement as amended by
this Incremental Amendment No. 3);

WHEREAS, the Borrower, intends to acquire Worldpay Group plc, a public limited
liability company incorporated under the laws of England and Wales with
registered number 08762327 and certain of its affiliates (the “Acquisition”);

WHEREAS, the Borrower has hereby notified the Administrative Agent that it is
requesting an Incremental Term A Facility, Incremental Term B Facilities and an
Incremental Revolving Credit Facility pursuant to Section 2.14 of the Credit
Agreement;

WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower may
establish a Commitment Increase by, among other things, entering into one or
more Incremental Amendments pursuant to the terms and conditions of the Credit
Agreement with each Lender and/or Additional Lender agreeing to provide such
Commitment Increase;

WHEREAS, the Borrower has requested that (i) the 2017 Incremental Term A-4
Lenders party hereto extend credit to the Borrower in the form of Incremental
Term A Loans in an aggregate principal amount of $1,605,000,000 (the “2017
Incremental Term A-4 Loan”), (ii) the 2017 Incremental Term B-1 Lenders party
hereto extend credit to the Borrower in the form of Incremental Term B Loans in
an aggregate principal amount of $535,000,000 (the “2017 Incremental Term B-1
Loan”), (iii) the 2017 Incremental Term B-2 Lenders party hereto extend credit
to the Borrower in the form of Incremental Term B Loans in an aggregate
principal amount of $594,536,500 (the “2017 Incremental Term B-2 Loan” and
collectively with the 2017 Incremental Term A-4 Loans and the 2017 Incremental
Term B-1 Loans, the “2017 Incremental Term Loans”); and (iv) the 2017
Incremental Revolving Lenders party hereto extend credit to the Borrower in the
form of a Revolving Credit Commitment Increase having an aggregate commitment of
$350,000,000 (the “2017 Incremental Revolving Credit Commitment Increase” and
together with the 2017 Incremental Term Loans, the “2017 Incremental
Facilities”); and



--------------------------------------------------------------------------------

WHEREAS, the 2017 Incremental Lenders party hereto as of the date hereof have
indicated their willingness to make such 2017 Incremental Facilities available
on the terms and subject to the conditions herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement. Effective as of the 2017 Incremental
Effective Date, the Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto.

SECTION 2. 2017 Incremental Facilities. (a) Subject to and upon the terms and
conditions set forth herein and the Credit Agreement (as amended hereby),

(i) each 2017 Incremental Term A-4 Lender severally agrees to make, on the
Certain Funds Funding Date, a 2017 Incremental Term A-4 Loan in Dollars to the
Borrower in a principal amount equal to the commitment amount set forth next to
such 2017 Incremental Term A-4 Lender’s name on Schedule 1 hereto under the
caption “2017 Incremental Term A-4 Loan Commitment” (each, a “2017 Incremental
Term A-4 Loan Commitment”);

(ii) each 2017 Incremental Term B-1 Lender severally agrees to make, on the
Certain Funds Funding Date, a 2017 Incremental Term B-1 Loan in Dollars to the
Borrower in a principal amount equal to the commitment amount set forth next to
such 2017 Incremental Term B-1 Lender’s name on Schedule 1 hereto under the
caption “2017 Incremental Term B-1 Loan Commitment” (each, a “2017 Incremental
Term B-1 Loan Commitment”);

(iii) each 2017 Incremental Term B-2 Lender severally agrees to make, on the
Certain Funds Funding Date, a 2017 Incremental Term B-2 Loan in Dollars to the
Borrower in a principal amount equal to the commitment amount set forth next to
such 2017 Incremental Term B-2 Lender’s name on Schedule 1 hereto under the
caption “2017 Incremental Term B-2 Loan Commitment” (each, a “2017 Incremental
Term B-2 Loan Commitment” and collectively with the 2017 Incremental Term A-4
Loan Commitment and the 2017 Incremental Term B-1 Loan Commitment, the “2017
Incremental Term Loan Commitments”); and

(iv) each 2017 Incremental Revolving Lender severally agrees to make, on the
initial Certain Funds Funding Date, a Revolving Credit Commitment Increase for
the account of the Borrower in a principal amount not to exceed the commitment
amount set forth next to such 2017 Incremental Revolving Lender’s name on
Schedule 1 hereto under the caption “2017 Incremental Revolving Credit
Commitment Increase” (each, a “2017 Incremental Revolving Credit Commitment”).

(b) Immediately upon the occurrence of the 2017 Incremental Effective Date,
(i) each 2017 Incremental Term A-4 Lender shall be bound by the provisions of
the Credit Agreement (as amended hereby) as a “Lender”, a “Term Lender”, a “Term
A Lender”, a “2017 Incremental Lender”, a “2017 Incremental Term Lender” and a
“2017 Incremental Term A-4 Lender” holding 2017 Incremental Term A-4 Loan
Commitments, 2017 Incremental Term Loan Commitments, 2017 Incremental
Commitments, Term A Loan Commitments, Term Loan Commitments and Commitments,
(ii) each 2017 Incremental Term B-1 Lender shall be bound by the provisions of
the Credit Agreement (as amended hereby) as a “Lender”, a “Term Lender”, a “Term
B Lender”, a “2017 Incremental Lender”, a “2017

 

2



--------------------------------------------------------------------------------

Incremental Term Lender” and a “2017 Incremental Term B-1 Lender” holding 2017
Incremental Term B-1 Loan Commitments, 2017 Incremental Term Loan Commitments,
2017 Incremental Commitments, Term B Loan Commitments, Term Loan Commitments and
Commitments and (iii) each 2017 Incremental Term B-2 Lender shall be bound by
the provisions of the Credit Agreement (as amended hereby) as a “Lender”, a
“Term Lender”, a “Term B Lender”, a “2017 Incremental Lender”, a “2017
Incremental Term Lender” and a “2017 Incremental Term B-2 Lender” holding 2017
Incremental Term B-2 Loan Commitments, 2017 Incremental Term Loan Commitments,
2017 Incremental Commitments, Term B Loan Commitments, Term Loan Commitments and
Commitments. Immediately upon the incurrence of the 2017 Incremental Term Loans,
(A) the 2017 Incremental Term A-4 Loans shall constitute “Loans”, “Term Loans”,
“Term A Loans”, “2017 Incremental Term Loans” and “2017 Incremental Term A-4
Loans”, in each case, under and as defined in the Credit Agreement (as amended
hereby), (B) the 2017 Incremental Term B-1 Loans shall constitute “Loans”, “Term
Loans”, “Term B Loans”, “2017 Incremental Term Loans”, “2017 Incremental Term B
Loans” and “2017 Incremental Term B-1 Loans”, in each case, under and as defined
in the Credit Agreement (as amended hereby), and (C) the 2017 Incremental Term
B-2 Loans shall constitute “Loans”, “Term Loans”, “Term B Loans”, “2017
Incremental Term Loans”, “2017 Incremental Term B Loans” and “2017 Incremental
Term B-2 Loans”, in each case, under and as defined in the Credit Agreement (as
amended hereby).

(c) Immediately upon the initial Certain Funds Funding Date, after giving effect
to the 2017 Incremental Revolving Credit Commitment Increase, (x) each 2017
Incremental Revolving Lender shall be bound by the provisions of the Credit
Agreement (as amended hereby) as a “Lender”, a “Revolving Lender”, a “2017
Incremental Lender” and a “2017 Incremental Revolving Lender” holding Revolving
Credit Commitments and (y) (1) the Revolving Credit Commitment shall increase by
the amount of the 2017 Incremental Revolving Credit Commitment Increase of each
2017 Incremental Revolving Lender effected hereby and (2) there shall be an
automatic adjustment to the Participating Interest and the participation in
Swing Loans of each existing Revolving Lender such that all of the Revolving
Lenders’ (including each 2017 Incremental Revolving Lender’s) Participating
Interests and participations in Swing Loans shall be held on a pro rata basis on
the basis of their Revolver Percentage (after giving effect to the 2017
Incremental Revolving Credit Commitment Increase). The 2017 Incremental
Revolving Credit Commitment Increases shall (i) become a part of the Revolving
Credit Commitments for all purposes of the Credit Agreement and the other Loan
Documents and (ii) together with all related Revolving Exposure, be subject to
the same Applicable Margin, prepayment provisions, Revolving Credit Termination
Date and other terms and conditions applicable to the existing Revolving Credit
Commitments (and related Revolving Exposure) under the Credit Agreement.

(d) This Incremental Amendment No. 3 constitutes an Incremental Amendment for
purposes of Section 2.14 of the Credit Agreement.

SECTION 3. Conditions to Effectiveness. This Incremental Amendment No. 3 and the
2017 Incremental Term Loan Commitments shall become effective as of the first
date (such date, the “2017 Incremental Effective Date”) when each of the
following conditions shall have been satisfied:

(a) this Incremental Amendment No. 3 shall have been executed and delivered by
the Borrower, each 2017 Incremental Lender and the Administrative Agent;

(b) that certain Fee Letter (the “Fee Letter”), dated as of the date hereof,
regarding, inter alia, this Incremental Amendment No. 3, shall have been
executed and delivered by the Borrower and each 2017 Incremental Lender;

 

3



--------------------------------------------------------------------------------

(c) upon the effectiveness of this Incremental Amendment No. 3, the
representations and warranties set forth in the following sections of the Credit
Agreement shall be true and correct in all material respects: Section 5.2
(solely with respect to organizational existence of the Loan Parties),
Section 5.3 (solely as it relates to (x) organizational power and authority of
the Loan Parties to duly authorize, execute, deliver and perform this
Incremental Amendment No. 3 and the other Loan Documents, (y) the due
authorization, execution, delivery and enforceability of this Incremental
Amendment No. 3 and the other Loan Documents and (z) no conflicts of this
Incremental Amendment No. 3 or the other Loan Documents with the organizational
documents of the Loan Parties), Section 5.7, Section 5.13 and Section 5.21(c);

(d) there shall be no Event of Default under Sections 7.1(a), (j) or (k) of the
Credit Agreement;

(e) the Borrower shall be in compliance, on a Pro Forma Basis, with the
financial covenants set forth in Section 6.22 of the Credit Agreement,
recomputed as of the last day of the most recently ended fiscal quarter for
which financial statements have been or were required to be delivered pursuant
to Section 6.1(a) or (b) of the Credit Agreement and assuming the 2017
Incremental Revolving Credit Commitments and the 2017 Incremental Term Loan
Commitments have been drawn in full;

(f) the Senior Secured Leverage Ratio shall not exceed 4.85:1.00, determined on
a Pro Forma Basis after giving effect to the 2017 Incremental Revolving Credit
Commitments and the 2017 Incremental Term Loans (and assuming the 2017
Incremental Revolving Credit Commitments and the 2017 Incremental Term Loans
have been drawn in full) and any related transaction as of the last day of the
most recently ended period of four consecutive fiscal quarters for which
financial statements have been or were required to be delivered pursuant to
Section 6.1(a) or (b) of the Credit Agreement;

(g) the Acquisition shall be permitted under Section 6.17(v) of the Credit
Agreement;

(h) the Borrower shall have delivered to the Administrative Agent a certificate
of a financial officer certifying (i) its compliance with clauses (c), (d), (e),
(f), and (g) above, together with reasonably detailed calculations demonstrating
compliance with clauses (e), (f), and (g) above, (ii) that the Weighted Average
Life to Maturity of the 2017 Incremental Term A-4 Loans shall not be shorter
than the Weighted Average Life to Maturity of the Term A-3 Loans then
outstanding, (iii) that the Weighted Average Life to Maturity of the 2017
Incremental Term B-1 Loans and the 2017 Incremental Term B-2 Loans shall not be
shorter than the Weighted Average Life to Maturity of the Initial Term B Loans
then outstanding and (iv) that pursuant to Section 2.14(a)(B) of the Credit
Agreement, the Borrower is in compliance, on a Pro Forma Basis giving effect to
the Acquisition and the other Certain Funds Transactions (each as defined in the
Credit Agreement (as amended hereby)), with the financial covenants set forth in
Section 6.22 of the Credit Agreement recomputed as of June 30, 2017;

(i) the Administrative Agent shall have received each of the following:

(i) (x) copies of the certificate of formation, certificate of organization,
operating agreement, articles of incorporation and bylaws, as applicable (or
comparable organizational documents) of each Loan Party and any amendments
thereto, certified in each instance by its Secretary, Assistant Secretary or
Chief Financial Officer and, with respect to organizational documents filed with
a Governmental Authority, by the applicable Governmental Authority or (y) a
certificate of the Secretary, Assistant Secretary or Chief Financial Officer of
each Loan Party confirming that there have been no changes or amendments to the
organizational documents described in clause (x) since those delivered to the
Administrative Agent on the Second Restatement Effective Date;

 

4



--------------------------------------------------------------------------------

(ii) copies of resolutions of the board of directors (or similar governing body)
of each Loan Party approving and authorizing the execution, delivery and
performance of this Incremental Amendment No. 3 and any other Loan Documents
executed in connection with this Incremental Amendment No. 3 to which it is a
party, together with specimen signatures of the persons authorized to execute
such documents on each Loan Party’s behalf, all certified as of the 2017
Incremental Effective Date in each instance by its Secretary, Assistant
Secretary or Chief Financial Officer as being in full force and effect without
modification or amendment;

(iii) copies of the certificates of good standing (if available) for each Loan
Party from the office of the secretary of state or other appropriate
governmental department or agency of the state of its formation, incorporation
or organization, as applicable;

(iv) (A) a favorable written opinion (addressed to the Administrative Agent and
the Lenders) of Sidley Austin LLP, special counsel to the Loan Parties and (B) a
favorable written opinion (addressed to the Administrative Agent and the
Lenders) of Baird Holm LLP, local counsel to Vantiv ISO, Inc. (f/k/a National
Processing Company) in the state of Nebraska in each case in form and substance
reasonably satisfactory to the Administrative Agent;

(v) an executed solvency certificate signed on behalf of the Borrower, dated as
of the 2017 Incremental Effective Date substantially in the form of Exhibit E to
the Credit Agreement, assuming the incurrence of the 2017 Incremental Term Loans
and the consummation of the Acquisition and the Certain Funds Transactions (as
defined in the Credit Agreement (as amended hereby)); and

(vi) the results of a recent Lien search with respect to each Loan Party, and
such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted by Section 6.15 of the Credit Agreement (as amended
hereby) or discharged on or prior to the 2017 Incremental Effective Date
pursuant to documentation satisfactory to the Administrative Agent;

(j) the Administrative Agent shall have received a customary reaffirmation
agreement , in form and substance reasonably satisfactory to the Administrative
Agent, executed by the Borrower and each other Loan Party;

(k) the Administrative Agent shall have received, no later than 3 Business Days
in advance of the 2017 Incremental Effective Date (or such later date as agreed
by the Administrative Agent) all documentation and other information about the
Loan Parties as shall have been reasonably requested in writing at least five
(5) Business Days prior to the 2017 Incremental Effective Date by the Lenders
through the Administrative Agent that is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act; and

(l) the Administrative Agent and the 2017 Incremental Lenders shall have
received in form and substance satisfactory to the Required 2017 Incremental
Lenders (acting reasonably) a copy of the final draft of the Rule 2.7
Announcement (as defined in the Credit Agreement (as amended hereby)).

By its execution and delivery of its signature page hereto, each 2017
Incremental Lender and the Administrative Agent acknowledges and agrees that the
2017 Incremental Effective Date has occurred on August 9, 2017.

 

5



--------------------------------------------------------------------------------

SECTION 4. Funding. Subject only to Section 3.2 of the Credit Agreement (as
amended hereby), the 2017 Incremental Lenders agree to fund the 2017 Incremental
Term Loans on or prior to the date falling on the last day of the Certain Funds
Period (as defined in the Credit Agreement (as amended hereby)) (the date of
funding of the 2017 Incremental Term Loans, the “Certain Funds Funding Date”).

SECTION 5. Borrower Covenants. By its execution of this Incremental Amendment
No. 3, the Borrower hereby covenants and agrees that the proceeds of the 2017
Incremental Facilities shall be used by the Borrower to finance the working
capital needs and other general corporate purposes of the Borrower and its
Subsidiaries, or for any other purpose not prohibited by the Credit Agreement,
which may include the financing of the Acquisition and/or certain of the other
Certain Funds Transactions (as defined in the Credit Agreement (as amended
hereby)).

SECTION 6. Amendment, Modification and Waiver. This Incremental Amendment No. 3
may not be amended, modified or waived except in accordance with Section 10.11
of the Credit Agreement.

SECTION 7. Liens Unimpaired. After giving effect to this Incremental Amendment
No. 3, neither the modification of the Credit Agreement effected pursuant to
this Incremental Amendment No. 3 nor the execution, delivery, performance or
effectiveness of this Incremental Amendment No. 3:

(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or

(b) requires that any new filings be made or other new action taken to perfect
or to maintain the perfection of such Liens.

SECTION 8. Entire Agreement. This Incremental Amendment No. 3, the Credit
Agreement, the other Loan Documents and the Fee Letter constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties hereto with respect to the subject matter
hereof. Except as expressly set forth herein, this Incremental Amendment No. 3
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of any party under, the Credit
Agreement, nor alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Incremental Amendment No. 3 is a Loan Document.

SECTION 9. GOVERNING LAW. THIS INCREMENTAL AMENDMENT NO. 3 AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTION 10.22
OF THE CREDIT AGREEMENT IS HEREBY INCORPORATED BY REFERENCE INTO THIS
INCREMENTAL AMENDMENT NO. 3 AND SHALL APPLY HERETO.

SECTION 10. Severability. If any provision of this Incremental Amendment No. 3
is held to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Incremental Amendment No. 3
shall not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

6



--------------------------------------------------------------------------------

SECTION 11. Counterparts. This Incremental Amendment No. 3 may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier or other electronic means (including “.pdf” or “.tif” format) of an
executed counterpart of a signature page to this Incremental Amendment No. 3
shall be effective as delivery of an original executed counterpart of this
Incremental Amendment No. 3.

[Signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Incremental Amendment No. 3 as of the date
first written above.

 

VANTIV, LLC, as the Borrower By:  

/s/ STEPHANIE FERRIS

Name:   Stephanie Ferris Title:   Chief Financial Officer

[Signature Page to Incremental Amendment No. 3]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent   By:  

/s/ NICHOLAS GITRON-BEER

Name:   Nicholas Gitron-Beer Title:   Vice President

[Signature Page to Incremental Amendment No. 3]

 



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a 2017 Incremental Term A-4 Lender, 2017
Incremental Term B-1 Lender, 2017 Incremental Term B-2 Lender and 2017
Incremental Revolving Lender By:  

/s/ BARRY PRICE

Name:   Barry Price Title:   Authorized Signatory By:  

/s/ BARRY PRICE

Name:   Barry Price Title:   Authorized Signatory

[Signature Page to Incremental Amendment No. 3]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a 2017 Incremental Term A-4 Lender,
2017 Incremental Term B-1 Lender, 2017 Incremental Term B-2 Lender and 2017
Incremental Revolving Lender By:  

/s/ JAMES GORMAN

Name:   James Gorman Title:   Managing Director

[Signature Page to Incremental Amendment No. 3]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a 2017 Incremental Term A-4 Lender,
2017 Incremental Term B-1 Lender, 2017 Incremental Term B-2 Lender and 2017
Incremental Revolving Lender By:  

/s/ JUDITH E. SMITH

Name:   Judith E. Smith Title:   Authorized Signatory By:  

/s/ D. ANDREW MALETTA

Name:   D. Andrew Maletta Title:   Authorized Signatory

[Signature Page to Incremental Amendment No. 3]



--------------------------------------------------------------------------------

Schedule 1

Commitment Schedule

 

2017 Incremental Lender

   2017 Incremental
Term A-4 Loan
Commitment      2017
Incremental
Term B-1 Loan
Commitment      2017
Incremental
Term B-2 Loan
Commitment      2017
Incremental
Revolving
Credit
Commitment
Increase  

Morgan Stanley Senior Funding, Inc.

   $ 401,250,000      $ 133,750,000      $ 148,634,125      $ 87,500,000  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 401,250,000      $ 133,750,000      $ 148,634,125      $ 87,500,000  

Credit Suisse AG, Cayman Islands Branch

   $ 802,500,000      $ 267,500,000      $ 297,268,250      $ 175,000,000     

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL:

   $ 1,605,000,000      $ 535,000,000      $ 594,536,500      $ 350,000,000     

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit A

[See attached].



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

AMONG

VANTIV, LLC,

a Delaware limited liability company, as Borrower

VARIOUS LENDERS

FROM TIME TO TIME PARTY HERETO,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

DATED AS OF OCTOBER 14, 2016, AS

As AMENDED BY INCREMENTAL AMENDMENT NO. 2 DATED AS OF AUGUST 7, 2017, AND

AS AMENDED BY INCREMENTAL AMENDMENT NO. 3 DATED AS OF AUGUST 9, 2017

 

BANK OF AMERICA, N.A., FIFTH THIRD BANK, MORGAN STANLEY MUFG LOAN PARTNERS, LLC
AND ROYAL BANK OF CANADA, AS CO-SYNDICATION AGENTS,

CAPITAL ONE, N.A., COMPASS BANK, CREDIT SUISSE AG, MIZUHO BANK, LTD. AND
SUMITOMO MITSUI BANKING CORPORATION, AS CO-DOCUMENTATION AGENTS,

JPMORGAN CHASE BANK, N.A. AND MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,

AS JOINT LEAD ARRANGERS

JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
FIFTH THIRD BANK, MORGAN STANLEY MUFG LOAN PARTNERS, LLC AND RBC CAPITAL
MARKETS,1 AS JOINT BOOKRUNNERS

 

 

 

 

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE 1. DEFINITIONS; INTERPRETATION      1  

Section 1.1 Definitions

     1  

Section 1.2 Interpretation

     4249  

Section 1.3 Change in Accounting Principles

     4450   ARTICLE 2. THE LOAN FACILITIES      4452  

Section 2.1 The Term Loans

     4452  

Section 2.2 Revolving Credit Commitments

     4553  

Section 2.3 Letters of Credit

     4553  

Section 2.4 Applicable Interest Rates

     4957  

Section 2.5 Manner of Borrowing Loans and Designating Applicable Interest Rates

     5058  

Section 2.6 Minimum Borrowing Amounts; Maximum Eurodollar Loans

     5259  

Section 2.7 Maturity of Loans

     5260  

Section 2.8 Prepayments

     5361  

Section 2.9 Place and Application of Payments

     5867  

Section 2.10 Commitment Terminations

     5968  

Section 2.11 Swing Loans

     5968  

Section 2.12 Evidence of Indebtedness

     6170  

Section 2.13 Fees

     6170  

Section 2.14 Incremental Credit Extensions

     6271  

Section 2.15 Extensions of Term Loans and Revolving Credit Commitments

     6675   ARTICLE 3. CONDITIONS PRECEDENT      6978  

Section 3.1 All Credit Extensions

     6978  

Section 3.2 Certain Funds.

     79   ARTICLE 4. THE COLLATERAL AND THE GUARANTY      7081  

Section 4.1 Collateral

     7081  

Section 4.2 Liens on Real Property

     7081  

Section 4.3 Guaranty

     7081  

Section 4.4 Further Assurances

     7081  

Section 4.5 Limitation on Collateral

     7182  

Section 4.6 Material Subsidiaries

     7182   ARTICLE 5. REPRESENTATIONS AND WARRANTIES      7283  

Section 5.1 Financial Statements

     7283  

Section 5.2 Organization and Qualification

     7283  

Section 5.3 Authority and Enforceability

     7283  

Section 5.4 No Material Adverse Change

     7384  

Section 5.5 Litigation and Other Controversies

     7384  

Section 5.6 True and Complete Disclosure

     7384  

Section 5.7 Margin Stock

     7384  

Section 5.8 Taxes

     7384  

Section 5.9 ERISA

     7485  

Section 5.10 Subsidiaries

     7485  

Section 5.11 Compliance with Laws

     7485  

Section 5.12 Environmental Matters

     7485  

Section 5.13 Investment Company

     7485  

Section 5.14 Intellectual Property

     7586  

Section 5.15 Good Title

     7586  

Section 5.16 Labor Relations

     7586  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 5.17 Capitalization

     7586  

Section 5.18 Governmental Authority and Licensing

     7586  

Section 5.19 Approvals

     7586  

Section 5.20 Solvency

     7586  

Section 5.21 Foreign Assets Control Regulations and Anti-Money Laundering

     7687  

Section 5.22 Security Interest in Collateral

     7687  

Section 5.23 EEA Financial Institutions

     7788  

Section 5.24 Additional Certain Funds Representations.

     88  

ARTICLE 6. COVENANTS

     7788  

Section 6.1 Information Covenants

     7788  

Section 6.2 Inspections

     7991  

Section 6.3 Maintenance of Property, Insurance, Environmental Matters, etc.

     8091  

Section 6.4 Books and Records

     8192  

Section 6.5 Preservation of Existence

     8192  

Section 6.6 Compliance with Laws

     8192  

Section 6.7 ERISA

     8192  

Section 6.8 Payment of Taxes

     8193  

Section 6.9 Designation of Subsidiaries

     8193  

Section 6.10 Use of Proceeds

     8293  

Section 6.11 Contracts with Affiliates

     8293  

Section 6.12 No Changes in Fiscal Year

     8394  

Section 6.13 Change in the Nature of Business; Limitations on the Activities of
Holdco

     8395  

Section 6.14 Indebtedness

     8496  

Section 6.15 Liens

     89101  

Section 6.16 Consolidation, Merger, Sale of Assets, etc.

     92104  

Section 6.17 Advances, Investments and Loans

     94106  

Section 6.18 Restricted Payments

     97108  

Section 6.19 Limitation on Restrictions

     99111  

Section 6.20 Optional Payments of Certain Indebtedness; Modifications of Certain
Indebtedness and Organizational Documents

     100112  

Section 6.21 OFAC

     101113  

Section 6.22 Financial Covenants

     101113  

Section 6.23 Maintenance of Ratings

     102114  

Section 6.24 Certain Post-Closing Obligations

     102114  

Section 6.25 WorldPay Acquisition Undertakings.

     114  

ARTICLE 7. EVENTS OF DEFAULT AND REMEDIES

     102115  

Section 7.1 Events of Default

     102115  

Section 7.2 Non Bankruptcy Defaults

     104118  

Section 7.3 Bankruptcy Defaults

     104118  

Section 7.4 Collateral for Undrawn Letters of Credit

     104118  

Section 7.5 Notice of Default

     105119  

Section 7.6 Equity Cure

     105119  

ARTICLE 8. CHANGE IN CIRCUMSTANCES AND CONTINGENCIES

     106120  

Section 8.1 Funding Indemnity

     106120  

Section 8.2 Illegality

     106120  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 8.3 Reserved

     106120  

Section 8.4 Yield Protection

     106120  

Section 8.5 Substitution of Lenders

     108122  

Section 8.6 Lending Offices

     108122  

ARTICLE 9. THE ADMINISTRATIVE AGENT.

     109123  

Section 9.1 Appointment and Authorization of Administrative Agent

     109123  

Section 9.2 Administrative Agent and its Affiliates

     109123  

Section 9.3 Action by Administrative Agent

     109123  

Section 9.4 Consultation with Experts

     110124  

Section 9.5 Liability of Administrative Agent; Credit Decision; Delegation of
Duties

     110124  

Section 9.6 Indemnity

     111125  

Section 9.7 Resignation of Administrative Agent and Successor Administrative
Agent

     112126  

Section 9.8 L/C Issuer

     113127  

Section 9.9 Hedging Liability and Funds Transfer Liability and Deposit Account
Liability Obligation Arrangements

     113127  

Section 9.10 No Other Duties

     113127  

Section 9.11 Authorization to Enter into, and Enforcement of, the Collateral
Documents

     113127  

Section 9.12 Authorization to Release Liens, Etc

     114128  

Section 9.13 Release of Collateral

     114128  

ARTICLE 10. MISCELLANEOUS.

     115130  

Section 10.1 Withholding Taxes

     115130  

Section 10.2 No Waiver; Cumulative Remedies; Collective Action

     119133  

Section 10.3 Non-Business Days

     119133  

Section 10.4 Documentary Taxes

     119133  

Section 10.5 Survival of Representations

     119134  

Section 10.6 Survival of Indemnities

     119134  

Section 10.7 Sharing of Set-Off

     120134  

Section 10.8 Notices

     120134  

Section 10.9 Counterparts

     121135  

Section 10.10 Successors and Assigns; Assignments and Participations

     1121135  

Section 10.11 Amendments

     127141  

Section 10.12 Heading

     130145  

Section 10.13 Costs and Expenses; Indemnification

     130145  

Section 10.14 Set-off

     131146  

Section 10.15 Entire Agreement

     131146  

Section 10.16 Governing Law

     131146  

Section 10.17 Severability of Provisions

     131146  

Section 10.18 Excess Interest

     132146  

Section 10.19 Construction

     132147  

Section 10.20 Lender’s Obligations Several

     132147  

Section 10.21 USA Patriot Act

     132147  

Section 10.22 Submission to Jurisdiction; Waiver of Jury Trial

     132147  

Section 10.23 Treatment of Certain Information; Confidentiality

     133148  

Section 10.24 No Fiduciary Relationship

     134149  

Section 10.25 Effect of Second Restatement Agreement

     134149  

Section 10.26 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     134149  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

EXHIBIT A    —    Notice of Payment Request EXHIBIT B    —    Notice of
Borrowing EXHIBIT C    —    Notice of Continuation/Conversion EXHIBIT D-1    —
   Term A-3A Note EXHIBIT D-2    —    Term B Note EXHIBIT D-3    —    Revolving
Note EXHIBIT D-4    —    Swing Note EXHIBIT E    —    Solvency Certificate
EXHIBIT F    —    Compliance Certificate EXHIBIT G    —    Assignment and
Assumption EXHIBIT H-1    —    Form of Trademark Security Agreement EXHIBIT H-2
   —    Form of Patent Security Agreement EXHIBIT H-3    —    Form of Copyright
Security Agreement EXHIBIT J    —    Form of Security Agreement EXHIBIT K    —
   Form of Guaranty SCHEDULE 1    —    Term Loan Commitments and Revolving
Credit Commitments as of the Second Restatement Effective Date SCHEDULE 5.10   
—    Subsidiaries SCHEDULE 5.17    —    Capitalization SCHEDULE 6.11    —   
Contracts with Affiliates SCHEDULE 6.14    —    Indebtedness SCHEDULE 6.15    —
   Liens SCHEDULE 6.17    —    Investments SCHEDULE 6.24(a)    —    Certain
Post-Closing Obligations – Second Restatement Effective Date SCHEDULE 6.24(b)   
—    Certain Post-Closing Obligations – 2017 Incremental Effective Date

 

i



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AGREEMENT

This Second Amended and Restated Loan Agreement is entered into as of
October 14, 2016, by and among VANTIV, LLC, a Delaware limited liability company
(the “Borrower”), the various institutions from time to time party to this
Agreement, as Lenders, and JPMorgan Chase Bank, N.A., as administrative agent
and collateral agent (the “Administrative Agent” or “Collateral Agent”).

Preliminary Statements

The Borrower, the Administrative Agent, the Collateral Agent, the lenders party
thereto and the other agents party thereto entered into a Loan Agreement, dated
as of May 15, 2013 (as amended by the Incremental Amendment No. 1, the “Original
Credit Agreement”), under which the lenders thereunder agreed to extend certain
credit facilities.

The Borrower, the Administrative Agent, the Collateral Agent, the lenders party
thereto and the other agents party thereto entered into a Restatement Agreement,
dated as of June 13, 2014 (the “First Restatement Agreement”) pursuant to which
the Original Credit Agreement was amended and restated (the Original Credit
Agreement as so amended and restated, the “First Amended and Restated Credit
Agreement”) and under which the lenders thereunder agreed to extend certain
credit facilities.

The Borrower, the Administrative Agent, the lenders party thereto and the other
agents party thereto entered into a Restatement Agreement, dated as of
October 14, 2016 pursuant to which the First Amended and Restated Credit
Agreement was amended and restated (the First Amended and Restated Credit
Agreement as so amended and restated, and as further amended pursuant to the
Incremental Amendment No. 2, the “Second Amended and Restated Credit Agreement”)
and under which the lenders thereunder agreed to among other things extend
certain credit facilities.

Pursuant to the Incremental Amendment No. 23, the Borrower has requested, and
the Administrative Agent, the lenders party thereto and the other agents party
thereto agreed, to amend the Second Amended and Restated Credit Agreement on the
terms and conditions contained herein and pursuant to the Incremental Amendment
No. 23. In consideration of the mutual agreements set forth in this Agreement,
the parties to this Agreement agree as follows:

ARTICLE 1. Definitions; Interpretation.

Section 1.1 Definitions. The following terms when used herein shall have the
following meanings:

“2017 Incremental Commitments” means, collectively, the 2017 Incremental Term
Loan Commitments and the 2017 Incremental Revolving Credit Commitment Increase,
or any one or more thereof, as the context may require.

“2017 Incremental Effective Date” has the meaning specified in the Incremental
Amendment No. 3.

“2017 Incremental Facilities” has the meaning specified in the Incremental
Amendment No. 3.

“2017 Incremental Lenders” has the meaning specified in the Incremental
Amendment No. 3.

 

1



--------------------------------------------------------------------------------

“2017 Incremental Revolving Credit Commitment Increase” has the meaning
specified in the Incremental Amendment No. 3.

“2017 Incremental Revolving Lender” means any Lender holding all or a portion of
the 2017 Incremental Revolving Credit Commitment Increase.

“2017 Incremental Term A-4 Facility” means the establishment of the 2017
Incremental Term A-4 Loan Commitments and the making of the 2017 Incremental
Term A-4 Loans thereunder.

“2017 Incremental Term A-4 Lender” means any Lender holding all or a portion of
the 2017 Incremental Term A-4 Facility.

“2017 Incremental Term A-4 Loan” has the meaning specified in the Incremental
Amendment No. 3.

“2017 Incremental Term A-4 Loan Commitment” has the meaning specified in the
Incremental Amendment No. 3.

“2017 Incremental Term A-4 Loan Percentage” means, for any 2017 Incremental
Term A-4 Lender, the percentage held by such 2017 Incremental Term A-4 Lender of
the aggregate principal amount of (x) prior to the Certain Funds Funding Date,
all 2017 Incremental Term A-4 Loan Commitments and (y) upon the occurrence of
the Certain Funds Funding Date and thereafter, all 2017 Incremental Term A-4
Loans then outstanding.

“2017 Incremental Term A-4 Termination Date” is defined in Section 2.7(b)
hereof.

“2017 Incremental Term B Loans” means the 2017 Incremental Term B-1 Loan and the
2017 Incremental Term B-2 Loan, either individually or collectively.

“2017 Incremental Term B-1 Facility” means the establishment of the 2017
Incremental Term B-1 Loan Commitments and the making of the 2017 Incremental
Term B-1 Loans thereunder.

“2017 Incremental Term B-1 Lender” means any Lender holding all or a portion of
the 2017 Incremental Term B-1 Facility.

“2017 Incremental Term B-1 Loan” has the meaning specified in the Incremental
Amendment No. 3.

“2017 Incremental Term B-1 Loan Commitment” has the meaning specified in the
Incremental Amendment No. 3.

“2017 Incremental Term B-1 Loan Percentage” means, for any 2017 Incremental
Term B-1 Lender, the percentage held by such 2017 Incremental Term B-1 Lender of
the aggregate principal amount of (x) prior to the Certain Funds Funding Date,
all 2017 Incremental Term B-1 Loan Commitments and (y) upon the occurrence of
the Certain Funds Funding Date and thereafter, all 2017 Incremental Term B-1
Loans then outstanding.

“2017 Incremental Term B-1 Termination Date” is defined in Section 2.7(e)
hereof.

 

2



--------------------------------------------------------------------------------

“2017 Incremental Term B-2 Facility” means the establishment of the 2017
Incremental Term B-2 Loan Commitments and the making of the 2017 Incremental
Term B-2 Loans thereunder.

“2017 Incremental Term B-2 Lender” means any Lender holding all or a portion of
the 2017 Incremental Term B-2 Facility.

“2017 Incremental Term B-2 Loan” has the meaning specified in the Incremental
Amendment No. 3.

“2017 Incremental Term B-2 Loan Commitment” has the meaning specified in the
Incremental Amendment No. 3.

“2017 Incremental Term B-2 Loan Percentage” means, for any 2017 Incremental
Term B-2 Lender, the percentage held by such 2017 Incremental Term B-2 Lender of
the aggregate principal amount of (x) prior to the Certain Funds Funding Date,
all 2017 Incremental Term B-2 Loan Commitments and (y) upon the occurrence of
the Certain Funds Funding Date and thereafter, all 2017 Incremental Term B-2
Loans then outstanding.

“2017 Incremental Term B-2 Termination Date” is defined in Section 2.7(f)
hereof.

“2017 Incremental Term Facilities” means, collectively, the 2017 Incremental
Term A-4 Facility, the 2017 Incremental Term B-1 Facility and the 2017
Incremental Term B-2 Facility.

“2017 Incremental Term Lenders” means collectively, the 2017 Incremental Term
A-4 Lenders, the 2017 Incremental Term B-1 Lenders and the 2017 Incremental Term
B-2 Lenders.

“2017 Incremental Term Loan Commitments” means, collectively, the 2017
Incremental Term A-4 Loan Commitments, the 2017 Incremental Term B-1 Loan
Commitments and the 2017 Incremental Term B-2 Loan Commitments.

“2017 Incremental Term Loans” means, collectively, the 2017 Incremental Term A-4
Loan, the 2017 Incremental Term B-1 Loan and the 2017 Incremental Term B-2 Loan.

“2017 Rook Incremental Allocation Date” has the meaning specified in the
Incremental Amendment No. 2.

“2017 Rook Incremental Funding Date” has the meaning specified in the
Incremental Amendment No. 2.

“2017 Rook Incremental Term B Facility” means the establishment of the 2017 Rook
Incremental Term B Loan Commitments and the making of the 2017 Rook Incremental
Term B Loans thereunder.

“2017 Rook Incremental Term B Lender” means any Lender holding all or a portion
of the 2017 Rook Incremental Term B Facility.

“2017 Rook Incremental Term B Loan” has the meaning specified in the Incremental
Amendment No. 2.

 

3



--------------------------------------------------------------------------------

“2017 Rook Incremental Term B Loan Commitment” has the meaning specified in the
Incremental Amendment No. 2.

“2017 Rook Incremental Term B Loan Percentage” means, for any 2017 Rook
Incremental Term B Lender, the percentage held by such 2017 Rook Incremental
Term B Lender of the aggregate principal amount of (x) prior to the 2017 Rook
Incremental Funding Date, all 2017 Rook Incremental Term B Loan Commitments and
(y) upon the occurrence of the 2017 Rook Incremental Funding Date, all 2017 Rook
Incremental Term B Loans then outstanding.

“2017 Rook Incremental Term B Termination Date” is defined in Section 2.7(cd)
hereof.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any line of business or
division of a Person, (b) the acquisition of in excess of 50.00% of the capital
stock, partnership interests, membership interests or equity of any Person
(other than a Person that is a Restricted Subsidiary), but, at the Borrower’s
option, including acquisitions of Equity Interests increasing the ownership of
the Borrower or a Subsidiary in an existing Subsidiary or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is already a Restricted Subsidiary); provided that the Borrower or a
Restricted Subsidiary is the surviving entity or the surviving entity becomes a
Restricted Subsidiary.

“Acquisition Documents” means (a) if the Worldpay Acquisition is to be effected
by means of the Scheme, the Scheme Documents or (b) if the Worldpay Acquisition
is to be effected by means of the Offer, the Offer Documents, and any other
document designated as such by the Administrative Agent (acting on the
instructions of Required 2017 Incremental Lenders) and the Borrower.

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Revolving Credit
Commitment Increase or Incremental Revolving Credit Facility pursuant to an
Incremental Amendment in accordance with Section 2.14; provided that the
relevant Persons under Section 10.10(b) (including those specified in the
definition of “Eligible Assignee”) shall have consented to such Additional
Revolving Lender’s providing such Commitment Increases, if such consent would be
required under Section 10.10(b) for an assignment of Revolving Credit
Commitments to such Additional Revolving Lender.

“Additional Term Lender” means, at any time, any bank or other financial
institution or, subject to the terms and conditions of Section 10.10(h), any
Permitted Investor or Non-Debt Fund Affiliate that agrees to provide any portion
of any Term Commitment Increase or Incremental Term Loan pursuant to an
Incremental Amendment in accordance with Section 2.14; provided that the
relevant Persons under Section 10.10(b) (including those specified in the
definition of “Eligible Assignee”) shall have consented to such Additional Term
Lender’s making such Incremental Term Loans, if such consent would be required
under Section 10.10(b) for an assignment of Loans to such Additional Term
Lender.

“Adjusted Consolidated Net Income” means the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries, but excluding (a) the items set forth
in clause (c) of the definition of “Consolidated EBITDA”, plus

 

4



--------------------------------------------------------------------------------

(b) the sum of (without duplication and to the extent the same reduced (and was
not added back to) Consolidated Net Income for the period with respect to which
Adjusted Consolidated Net Income is being determined):

(i) the items set forth in clauses (a)(iv), (a)(vi) and, to the extent
attributable to minority Equity Interests held by Fifth Third Bank or its
Affiliates in any non-Wholly-owned Subsidiary, (a)(ix) of the definition of
“Consolidated EBITDA”, and

(ii) the items in clauses (a) through (d) of the definition of “Non-Cash
Charges” (together, without duplication, with amortization of intangible
assets), minus

(c) without duplication:

(i) the items set forth in clause (b)(i) of the definition of “Consolidated
EBITDA”, and

(ii) Quarterly Distributions made in cash during such period.

“Adjusted LIBOR” means, (a) for any Borrowing of Term A-3A Loans, Revolving
Loans or Term B Loans (other than Initial Term B Loans) that are Eurodollar
Loans, a rate per annum equal to the greater of (i) 0.00% and (ii) the quotient
of (A) LIBOR, divided by (B) one (1) minus the Reserve Percentage and (b) for
any Borrowing of Initial Term B Loans that are Eurodollar Loans, a rate per
annum equal to the greater of (i) 0.75% and (ii) the quotient of (A) LIBOR,
divided by (B) one (1) minus the Reserve Percentage.

“Administrative Agent” means JPMorgan Chase Bank, N.A., as contractual
representative for itself and the other Lenders and any successor pursuant to
Section 9.7 hereof.

“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.

“Affected Lender” is defined in Section 8.5 hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, by contract or otherwise.

“Affiliated Lender” is defined in Section 10.10(h) hereof.

“Agent” means the Administrative Agent, the Collateral Agent, any Co-Syndication
Agent or any Co-Documentation Agent, as applicable.

“Agreement” means this Second Amended and Restated Loan Agreement, as the same
may be amended, modified, restated, amended and restated or supplemented from
time to time pursuant to the terms hereof.

 

5



--------------------------------------------------------------------------------

“Applicable Laws” means, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

“Applicable Margin” means:

(a) with respect to any Initial Term B Loan that is a Eurodollar Loan, 2.50% per
annum, and with respect to any Initial Term B Loan that is a Base Rate Loan,
1.50% per annum.

(b) with respect to any 2017 Rook Incremental Term B Loan that is a Eurodollar
Loan, 2.25% per annum, and with respect to any 2017 Rook Incremental Term B Loan
that is a Base Rate Loan, 1.25% per annum.

(c) with respect to any 2017 Incremental Term B Loan that is a Eurodollar Loan,
2.25% per annum, and with respect to any 2017 Incremental Term B Loan that is a
Base Rate Loan, 1.25% per annum.

(cd) (i) with respect to any Term A-3A Loan (other than any 2017 Incremental
Term A-4 Loan) that is a Eurodollar Loan or a Base Rate Loan, the applicable
percentage per annum set forth in the table below under the caption “Term A-3A
Eurodollar Spread” or “Term A-3A Base Rate Spread”, (ii) with respect to any
Swing Loans, the applicable percentage per annum set forth in the table below
under the caption “Base Rate Revolving Spread”, (iii) with respect to any
Revolving Loan that is a Eurodollar Loan or a Base Rate Loan, the applicable
percentage per annum set forth in the table below under the caption “Eurodollar
Revolving Spread” or “Base Rate Revolving Spread” and (iv) with respect to the
Commitment Fee, the applicable percentage per annum set forth in the table below
under the caption “Commitment Fee”:

 

Leverage Ratio

   Term  A-3A
Eurodollar
Spread     Eurodollar
Revolving
Spread     Term  A-3A
Base Rate
Spread     Base Rate
Revolving
Spread     Commitment
Fee  

Category 1

Greater than 3.75 to 1.00

     2.00 %      2.00 %      1.00 %      1.00 %      0.375 % 

Category 2

Less than or equal to 3.75 to 1.00 but greater than 3.25 to 1.00

     1.75 %      1.75 %      0.75 %      0.75 %      0.25 % 

Category 3

Less than or equal to 3.25 to 1.00 but greater than 2.00 to 1.00

     1.50 %      1.50 %      0.50 %      0.50 %      0.25 % 

Category 4

Less than or equal to 2.00 to 1.00

     1.25 %      1.25 %      0.25 %      0.25 %      0.25 % 

 

6



--------------------------------------------------------------------------------

(e) with respect to any 2017 Incremental Term A-4 Loan that is a Eurodollar Loan
or a Base Rate Loan, the applicable percentage per annum set forth in the table
below under the caption “2017 Incremental Term A-4 Eurodollar Spread” or “2017
Incremental Term A-4 Base Rate Spread”:

 

Leverage Ratio    2017 Incremental Term A-4
Eurodollar Spread     2017 Incremental Term A-4
Base Rate Spread  

Category 1

Greater than 3.75 to 1.00

     2.25 %      1.25 % 

Category 2

Less than or equal to 3.75 to 1.00 but greater than 3.25 to 1.00

     2.00 %      1.00 % 

Category 3

Less than or equal to 3.25 to 1.00 but greater than 2.00 to 1.00

     1.75 %      0.75 % 

Category 4

Less than or equal to 2.00 to 1.00

     1.50 %      0.50 % 

Each change in the Applicable Margin under clause (cd) or (e) above resulting
from a change in the Leverage Ratio shall be effective on and after the date of
delivery to the Administrative Agent of the financial statements required to be
delivered pursuant to Section 6.1(a) or (b) and a Compliance Certificate
indicating such change until and including the date immediately preceding the
next date of delivery of such financial statements and the related Compliance
Certificate indicating another such change. Notwithstanding the foregoing,
(x) with respect to clause (ce) above, until the Borrower shall have delivered
the financial statements and the related Compliance Certificate covering a
period that includes the first fiscal quarter of the Borrower ended after the
Second Restatement 2017 Incremental Effective Date, the Leverage Ratio shall be
deemed to be in Category 1 for purposes of determining the Applicable Margin and
(y) during the existence of any Event of Default under Section 7.1(a), (j) or
(k), the Leverage Ratio under clauses (d) and (e) shall be deemed to be in
Category 1 for purposes of determining the Applicable Margin. In addition, at
the option of the Administrative Agent and the Required Lenders, at any time
during which the Borrower has failed to deliver the financial statements or the
related Compliance Certificate by the date required thereunder, then the
Leverage Ratio shall be deemed to be in the then-existing Category for the
purposes of determining the Applicable Margin (but only for so long as such
failure continues, after which the Category shall be otherwise as determined as
set forth above).

“Application” is defined in Section 2.3(b) hereof.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

7



--------------------------------------------------------------------------------

“Arrangers” means JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent and the Borrower.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7(f)(iv) of the Second Restatement
Agreement or on any update of any such list provided by the Borrower to the
Administrative Agent, or any further or different officers of the Borrower so
named by any Authorized Representative of the Borrower in a written notice to
the Administrative Agent.

“Available Amount” means, at any time, an amount equal to, without duplication:

(a) the sum, without duplication, of:

(i) $200.0 million; plus

(ii) the amount of any capital contributions or other equity issuances (other
than any amounts constituting a Cure Amount) received as cash equity by the
Borrower or any of its Restricted Subsidiaries, plus the fair market value, as
determined in good faith by the Borrower, of marketable securities or other
property received by the Borrower or its Restricted Subsidiaries as a capital
contribution or in return for issuances of equity (other than amounts
constituting a Cure Amount), in each case, during the period from and including
the Business Day immediately following the First Restatement Effective Date
through and including such time; plus

(iii) the aggregate principal amount of any Indebtedness or Disqualified Equity
Interests, in each case, of the Borrower or any Restricted Subsidiary issued
after the First Restatement Effective Date (other than Indebtedness or such
Disqualified Equity Interests issued to the Borrower or a Restricted
Subsidiary), which has been converted into or exchanged for Equity Interests of
the Borrower that do not constitute Disqualified Equity Interests or any Equity
Interests of any direct or indirect parent of the Borrower, together with the
fair market value of any Cash Equivalents and the fair market value (as
reasonably determined by the Borrower) of any property or assets received by the
Borrower or any Restricted Subsidiary upon such exchange or conversion; plus

(iv) the net proceeds received by the Borrower or any Restricted Subsidiary
after the First Restatement Effective Date in connection with the sale or other
disposition to a Person (other than the Borrower or any Restricted Subsidiary)
of any investment made pursuant to Section 6.17(o)(ii) (in an amount not to
exceed the original amount of such investment); plus

(v) the proceeds received by the Borrower or any Restricted Subsidiary after the
First Restatement Effective Date in connection with returns, profits,
distributions and similar amounts, repayments of loans and the release of
guarantees received on any investment made pursuant to Section 6.17(o)(ii) (in
an amount not to exceed the original amount of such investment); plus

(vi) the amounts of any Declined Proceeds; provided that for purposes of
Section 6.18(f)(y), no amounts of any Declined Proceeds shall be included in
determining the Growth Amount; plus

 

8



--------------------------------------------------------------------------------

(vii) an amount equal to the sum of (A) in the event any Unrestricted Subsidiary
has been redesignated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or is liquidated into, the Borrower or
any Restricted Subsidiary, the amount of the investments of the Borrower or any
Restricted Subsidiary in such Subsidiary made pursuant to Section 6.9 (in an
amount not to exceed the original amount of such investment) and (B) the fair
market value (as reasonably determined by the Borrower) of the property or
assets of any Unrestricted Subsidiary that have been transferred, conveyed or
otherwise distributed to the Borrower or any Restricted Subsidiary after the
First Restatement Effective Date from any dividend or other distribution by an
Unrestricted Subsidiary; minus

(b) the aggregate amount of any investments made by the Borrower or any
Restricted Subsidiary pursuant to clause (c)(ii) of the defined term “Permitted
Acquisition” in reliance on Section 6.17(l) after the First Restatement
Effective Date and prior to such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day the greatest of: (i) the Prime Rate in effect on
such day, (ii) the sum of (x) the Federal Funds Rate, plus (y) 1/2 of 1.00%,
(iii) the sum of (x) the Adjusted LIBOR that would be applicable to a Eurodollar
Loan with a one (1) month Interest Period advanced on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus (y) 1.00%;
provided that, for the avoidance of doubt, the Adjusted LIBOR for any day shall
be based on the rate per annum determined in accordance with the definition of
“LIBOR” herein at approximately 11:00 a.m., London time, on such day for
deposits in Dollars with a maturity of one month, and (iv) (x) solely with
respect to any Borrowings of Initial Term B Loans, 1.75% and (y) solely with
respect to any Borrowings of Revolving Loans, Term A-3A Loans or Term B Loans
(other than Initial Term B Loans), 0.00%. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBOR shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Rate or the Adjusted LIBOR, as the case may be.

“Base Rate Loan” means a Term Loan or Revolving Loan bearing interest at a rate
specified in Section 2.4(a) or Section 2.4(c) hereof, as applicable.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under the applicable Facility on a single date and, in the case of
Eurodollar Loans, for a single Interest Period. Borrowings of Loans are made and
maintained ratably from each of the Lenders under the applicable Facility
according to their Percentages of such Facility. A Borrowing of Loans is
“advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one (1) type of Loans to the other, all as requested by the
Borrower pursuant to Section 2.5(a) hereof. Base Rate Loans and Eurodollar Loans
are each a “type” of Loans. Borrowings of Swing Loans are made by the
Administrative Agent in accordance with the procedures set forth in Section 2.11
hereof.

 

9



--------------------------------------------------------------------------------

“Business” means “Business” as defined in the Master Investment Agreement.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in the State of New York; provided,
however that, when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee; provided that,
notwithstanding the foregoing, in no event will any lease that would have been
categorized as an operating lease as determined in accordance with GAAP as of
the Original Closing Date be considered a Capital Lease.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Borrower
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).

“Cash Equivalents” means, as to any Person: (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America; provided that any such obligations shall mature within
one (1) year of the date of issuance thereof; (b) investments in commercial
paper rated at least P-1 by Moody’s or at least A-1 by S&P (or, if at any time
neither Moody’s or S&P shall be rating such obligations, an equivalent rating
from another nationally recognized rating service) maturing within 90 days from
the date of issuance thereof; (c) investments in certificates of deposit or
bankers’ acceptances issued by any Lender or by any United States commercial
bank having capital and surplus of not less than $500.0 million which have a
maturity of one (1) year or less; (d) investments in repurchase obligations with
a term of not more than seven (7) days for underlying securities of the types
described in clause (a) above entered into with any bank meeting the
qualifications specified in clause (c) above; provided that all such agreements
require physical delivery of the securities securing such repurchase agreement,
except those delivered through the Federal Reserve Book Entry System;
(e) marketable short-term money market or similar securities having a rating of
at least P-1 by Moody’s or A-1 by S&P (or, if at any time neither Moody’s or S&P
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service) and (f) investments in money market funds that invest
solely, and which are restricted by their respective charters to invest solely,
in investments of the type described in the immediately preceding clauses (a),
(b), (c), and (d) above.

“Cash Flow” means, with reference to any period, the difference (if any) of
(a) Consolidated Net Income for such period plus the sum of all amounts deducted
in arriving at such Consolidated Net Income amount in respect of all Charges for
(i) depreciation of fixed assets and amortization of intangible assets for such
period and (ii) all other Non-Cash Charges for such period minus
(plus) (b) additions (reductions) to Consolidated Working Capital of the
Borrower and its Restricted Subsidiaries for such period (but excluding any such
addition or reduction, as applicable, arising from any Acquisition or
Disposition by the Borrower or any of its Restricted Subsidiaries or the
reclassification during such period of current assets to long term assets (and
vice-versa) and current liabilities to long term liabilities (and vice-versa)
and the application of purchase accounting) minus (c) all non-cash gains or
benefits added in computing Consolidated Net Income for such period.

 

10



--------------------------------------------------------------------------------

“Cash Management Services” means treasury, depository, overdraft, credit or
debit card, including noncard payables services, purchase card, electronic funds
transfer, automated clearing house fund transfer services, other cash management
services and all services performed by any of the Lenders or their Affiliates
under the Clearing Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

“Certain Funds Credit Extension” means a Credit Extension made or to be made
under any 2017 Incremental Term Facility during the Certain Funds Period where
such Credit Extension is to be made solely for the purposes described in Section
6.10.

“Certain Funds Credit Extension Date” means the date of a Certain Funds Credit
Extension, being the date on which the relevant 2017 Incremental Term Loan is to
be advanced.

“Certain Funds Funding Date” means the first Certain Funds Credit Extension Date
to occur after the 2017 Incremental Effective Date.

“Certain Funds Obligor” means each of: (a) Holdco; (b) Borrower; (c) Vantiv
eCommerce, LLC, a Delaware limited liability company; (d) Vantiv Integrated
Payments Solutions, Inc, a Nevada corporation; (e) Vantiv Integrated Payments,
LLC, a Delaware limited liability company; (f) Vantiv ISO, Inc., a Nebraska
corporation; (g) Vantiv Payments, Inc., a Delaware corporation; and (h) Vantiv
UK Limited.

“Certain Funds Period” means, in respect of the 2017 Incremental Term
Facilities, the period from (and including) the 2017 Incremental Effective Date
to and including the earliest to occur of:

(a) in respect of the 2017 Incremental Term A-4 Facility and the 2017
Incremental Term B-1 Facility, the period from (and including) the 2017
Incremental Effective Date to and including the earliest to occur of:

(i) midnight (London time) on March 31, 2018;

(ii) if the Worldpay Acquisition is effected by way of a Scheme, midnight
(London time) on the first Business Day falling twenty (20) days after the date
on which a Scheme Order is made;

(iii) midnight (London time) on the date upon which a Scheme lapses, terminates
or is withdrawn (unless a firm intention to make an Offer in place of a Scheme
is simultaneously, or has already been, announced or within five Business Days
of such lapse, termination or withdrawal, as the case may be, is announced);

(iv) midnight (London time) on the date upon which an Offer lapses, terminates
or is withdrawn (unless a firm intention to make a Scheme in place of an Offer
is simultaneously, or has already been, announced or within five Business Days
of such lapse, termination or withdrawal, as the case may be, is announced); and

 

11



--------------------------------------------------------------------------------

(v) midnight (London time) on the date on which the Target becomes a direct or
indirect Wholly-Owned Subsidiary of the Borrower and the Borrower has paid all
sums due pursuant to, or in connection with, the Worldpay Acquisition, any
surrender or cancellation of options or awards over Target Shares and (in the
case of an Offer) any squeeze-out procedure and/or sell-out procedure in
accordance with the Compulsory Acquisition Procedures; or

(b) in respect of the 2017 Incremental Term B-2 Facility, the period from (and
including) the Certain Funds Funding Date to the date falling 150 days after the
Certain Funds Funding Date (for the avoidance of doubt, if the Certain Funds
Funding Date does not occur, the 2017 Incremental Term B-2 Facility will not be
available to the Borrower),

or, in each case, such later date as agreed by the Administrative Agent (acting
on the instruction of the 2017 Incremental Term Lenders).

“Certain Funds Transactions” means the Worldpay Acquisition, the establishment
of the 2017 Incremental Term Facilities, the repayment of certain Indebtedness
of the Target, and the payment of fees, costs, premiums and expenses in
connection with each of the foregoing.

A “Change of Control” shall be deemed to have occurred if

(a) any “person” or “group” (as such terms (and each other reference thereto in
this clause) are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 as in effect on the date hereof), but excluding (x) any employee benefit
plan of such Person and its subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan,
(y) the Permitted Investors and (z) any group of which any one or more Permitted
Investors hold 50.1% or more of the outstanding Voting Stock held by such group,
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of more than the Relevant Percentage of
outstanding Voting Stock of the Borrower; provided that a Change of Control
shall not be deemed to have occurred solely as a result of the Borrower becoming
a direct or indirect Subsidiary of any Person (the “Ultimate Parent”) pursuant
to any transaction so long as the “beneficial owners” (as defined in Rules
13(d)-3 and 13(d)-5 under such Act), directly or indirectly through one or more
intermediaries, of the Voting Stock of the Borrower prior to such transaction
are the “beneficial owners” (as defined in Rules 13(d)-3 and 13(d)-5 under such
Act), directly or indirectly through one or more intermediaries, of no less than
the Rollover Percentage of the Voting Stock of the Ultimate Parent after giving
effect to such transaction; or

(b) Holdco (or if Holdco is merged, dissolved or liquidated, any other Loan
Party (or any Person that becomes a Loan Party simultaneously therewith) so long
as such Loan Party shall succeed to all of Holdco’s obligations under the Loan
Documents) shall cease to directly own and control, of record and beneficially,
100.00% of Voting Stock of the Borrower free and clear of all Liens (other than
Liens permitted or created under the Loan Documents).

For purposes of this definition:

“Designated Executive Officers” shall mean the Chief Executive Officer, the
Chief Operating Officer and the Chief Financial Officer of the Borrower.

 

12



--------------------------------------------------------------------------------

“Relevant Percentage” shall mean 50.00%, unless, in the case of a transaction,
the Specified Conditions are satisfied after giving effect to such transaction,
in which case the Relevant Percentage shall mean 60.00%.

“Rollover Percentage” shall mean 50.10%, unless, in the case of a transaction,
the Specified Conditions are satisfied after giving effect to such transaction,
in which case the Rollover Percentage shall mean 40.00%.

“Charges” means any charge, expense, cost, accrual or reserve of any kind.

“Class” means (a) with respect to Lenders, each of the following classes of
Lenders: (i) Lenders having Term A-3 Loan Commitments or outstanding Term A-3
Loans, (ii) Lenders having 2017 Incremental Term A-4 Loan Commitments or
outstanding 2017 Incremental Term A-4 Loans, (iii) Lenders having Initial Term B
Loan Commitments or outstanding Initial Term B Loans, (iiiiv) Lenders having
2017 Rook Incremental Term B Loan Commitments or outstanding 2017 Rook
Incremental Term B Loans, or (ivv) Lenders having 2017 Incremental Term B-1 Loan
Commitments or outstanding 2017 Incremental Term B-1 Loans, (vi) Lenders having
2017 Incremental Term B-2 Loan Commitments or outstanding 2017 Incremental
Term B-2 Loans, or (vii) Lenders having Revolving Exposure (including the Swing
Line Lender) and (b) with respect to Loans, each of the following classes of
Loans: (i) Term A-3 Loans, (ii) 2017 Incremental Term A-4 Loans, (iii) Initial
Term B Loans, (iiiiv) 2017 Rook Incremental Term B Loans, (v) 2017 Incremental
Term B-1 Loans, (vi) 2017 Incremental Term B-2 Loans and (ivvii) Revolving
Loans.

“Clearing Agreement” means Clearing, Settlement and Sponsorship Services
Agreement by and between the Borrower and Fifth Third Bank dated as of
July 27, 2016, as the same may be amended, modified, supplemented, restated,
amended and restated or replaced from time to time.

“CNI Growth Amount” means, at any date of determination, an amount (but never
less than zero) equal to (a) 50% of Adjusted Consolidated Net Income for each
fiscal quarter ended following the First Restatement Effective Date for which
financial statements have been delivered pursuant to Section 6.1(a) or (b) in
which Adjusted Consolidated Net Income is positive (commencing with the fiscal
quarter ending June 30, 2014), minus (b) in the case of any fiscal quarter ended
following the First Restatement Effective Date for which financial statements
have been delivered pursuant to Section 6.1(a) or (b) in which Adjusted
Consolidated Net Income is an amount less than zero (commencing with the fiscal
quarter ending June 30, 2014), 100% of the absolute value of such deficit.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Co-Documentation Agents” means Capital One, N.A., Compass Bank, Credit Suisse
AG, Mizuho Bank, Ltd. and Sumitomo Mitsui Banking Corporation.

“Collateral” means all properties, rights, interests, and privileges of the Loan
Parties on which a Lien is required to be granted to the Collateral Agent, or
any security trustee therefor, by Section 4.1.

“Collateral Account” is defined in Section 7.4 hereof.

 

13



--------------------------------------------------------------------------------

“Collateral Agent” means JPMorgan Chase Bank, N.A. and any successor pursuant to
Section 9.7 hereof.

“Collateral Documents” means the Security Agreement (as supplemented by each
Security Agreement Supplement), the Intellectual Property Security Agreements
and all other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements and other documents pursuant to which Liens
are granted to the Collateral Agent or such Liens are perfected, and as shall
from time to time secure the Obligations, the Hedging Liability, and the Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations,
or any part thereof pursuant to ARTICLE 4.

“Commitments” means (a) with respect to any Lender, such Lender’s applicable
Revolving Credit Commitment and/or Term Loan Commitment and (b) with respect to
any Swing Line Lender, its Swing Line Commitment.

“Commitment Fee” is defined in Section 2.13(a) hereof.

“Commitment Increase” is defined in Section 2.14(a) hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

“Companies Act” means the Companies Act 2006 of the United Kingdom, as amended
from time to time

“Compliance Certificate” means the Compliance Certificate to be delivered
pursuant to Section 6.1(e) hereof, substantially in the form of Exhibit F
hereof.

“Compulsory Acquisition Procedures” means the compulsory squeeze-out procedures
for the acquisition of minority shareholdings in the Target pursuant to the
squeeze-out procedure set out in Sections 974 to 991 of the Companies Act.

“Connection Taxes” means, with respect to any recipient, overall net income
Taxes (including branch profits Tax), franchise Taxes and other similar Taxes on
the recipient imposed by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized, or in which its principal
executive office or Lending Office is located, or Taxes imposed on a recipient
as a result of a present or former connection between such recipient and the
United States (other than in connection with entering into this Agreement, the
receipt of payments hereunder or the enforcement of rights hereunder).

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income (other than in the case of
clause (xii) below), the sum of the following amounts for such period:

(i) interest expense and, to the extent not reflected in such interest expense,
unused line fees and letter of credit fees payable hereunder,

 

14



--------------------------------------------------------------------------------

(ii) provision for taxes (as though the Borrower were a corporation) based on
income, profits or capital, including federal, foreign, state, franchise, excise
and similar taxes paid or accrued during such period (including in respect of
repatriated funds), including (without duplication) Distributions made to Holdco
to permit it to make Quarterly Distributions and payments in connection with the
Tax Receivable Agreements, the Mercury TRA and any other similar tax receivable
agreement entered into after the First Restatement Effective Date,

(iii) depreciation and amortization, including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs,

(iv) any Charges (other than depreciation or amortization expense) related to
any equity offering, investment, acquisition, disposition, recapitalization or
the incurrence or repayment of Indebtedness (including a refinancing or
amendment, waiver or other modification thereof) (whether or not successful),
including in connection with the First Restatement Agreement Transactions or the
Transactions,

(v) Non-Cash Charges,

(vi) (A) extraordinary Charges (including, without limitation, costs of and
payments of legal settlements, fines, judgments or orders) and (B) unusual or
non-recurring Charges,

(vii) [Reserved],

(viii) Charges attributable to the undertaking and/or implementation of cost
savings initiatives, operating expense reductions and other restructuring and
integration charges (including inventory optimization expenses, business
optimization expenses, transaction costs and costs related to the opening,
closure, consolidation or separation of facilities and curtailments, costs
related to entry into new markets, consulting fees, recruiter fees, signing
costs, retention or completion bonuses, transition costs, relocation costs,
severance payments, and modifications to pension and post-retirement employee
benefit plans); provided that amounts added back pursuant to this clause (viii),
together with any amounts added back pursuant to clause (xii) below and the
amount of any Pro Forma Adjustment to Consolidated EBITDA for such period, shall
not exceed the greater of $150.0 million and 20.00% of Consolidated EBITDA for
such period; provided further that Charges relating to the First Restatement
Agreement Transactions added back to Consolidated EBITDA pursuant to this clause
(viii) for any period ending on or prior to the 24th month following the First
Restatement Effective Date shall not be subject to the caps in the preceding
proviso,

(ix) the amount of any minority interest expense consisting of subsidiary income
attributable to minority Equity Interests of third parties in any
non-Wholly-owned Subsidiary,

(x) [Reserved],

(xi) [Reserved],

 

15



--------------------------------------------------------------------------------

(xii) expected cost savings, operating expense reductions, restructuring charges
and expenses and synergies (net of the amount of actual amounts realized)
reasonably identifiable and factually supportable (in the good faith
determination of the Borrower) related to permitted asset sales, acquisitions,
investments, dispositions, operating improvements, restructurings, cost savings
initiatives and certain other similar initiatives and specified transactions
conducted after the Original Closing Date; provided that amounts added back
pursuant to this clause (xii), together with any amounts added back pursuant to
clause (viii) above and the amount of any Pro Forma Adjustment to Consolidated
EBITDA for such period, shall not exceed the greater of $150.0 million and
20.00% of Consolidated EBITDA for such period; provided further that any of the
foregoing in connection with the First Restatement Agreement Transactions added
back to Consolidated EBITDA pursuant to this clause (xii) for any period ending
on or prior to the 24th month following the First Restatement Effective Date
shall not be subject to the caps in the preceding proviso,

(xiii) transaction fees, costs and expenses incurred to the extent reimbursable
by third parties pursuant to indemnification provisions or insurance; provided
that the Borrower in good faith expects to receive reimbursement for such fees,
costs and expenses within the next four (4) fiscal quarters (it being understood
that to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating Consolidated EBITDA for
such fiscal quarters in the future),

(xiv) earn-out obligations incurred in connection with any Permitted
Acquisitions or other investment and paid or accrued during the applicable
period and on similar acquisitions completed prior to the Original Closing Date,
and

(xv) business interruption insurance in an amount representing the losses for
the applicable period that such proceeds are intended to replace (whether or not
yet received so long as the Borrower in good faith expects to receive the same
within the next four (4) fiscal quarters (it being understood that to the extent
not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating Consolidated EBITDA for such fiscal quarters in the
future)); less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains, and

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period); provided, in each case, that, if any
non-cash gain represents an accrual or asset for future cash items in any future
period, the cash payment in respect thereof shall in such future period be added
to Consolidated EBITDA for such period to the extent excluded from Consolidated
EBITDA in any prior period,

(c) increased or decreased by (without duplication):

(i) any net gain or loss resulting in such period from Hedging Obligations and
the application of Accounting Standards Codification Topic 815 and International
Accounting Standards No. 39 and their respective related pronouncements and
interpretations; plus or minus, as applicable, and

 

16



--------------------------------------------------------------------------------

(ii) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk),

in each case, as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) the cumulative effect of a change in accounting principles during such
period to the extent included in net income (loss), (b) accruals and reserves
that are established or adjusted as a result of the transactions contemplated
herein in accordance with GAAP or changes as a result of the adoption or
modification of accounting policies during such period, (c) the income (or loss)
of any Person (other than a Restricted Subsidiary of Holdco) in which any other
Person (other than Holdco or any of its Restricted Subsidiaries) has an
ownership interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdco or any of its Restricted Subsidiaries by
such Person during such period, (d) the income of any Restricted Subsidiary of
Holdco (other than the Borrower or any other Loan Party) to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that income is subject to an absolute prohibition during such
period by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary (other than any prohibition that has been waived or
otherwise released), except to the extent of the amount of dividends or other
distributions actually paid by such Restricted Subsidiary to the Borrower or any
other Restricted Subsidiary that is not subject to such prohibitions, (e) the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of Holdco or is merged into or consolidated with Holdco or any of its
Restricted Subsidiaries or that Person’s assets are acquired by Holdco or any of
its Subsidiaries (except as provided in the definition of “Pro Forma Basis”),
(f) gains or Charges (less all fees and expenses chargeable thereto)
attributable to any asset dispositions outside the ordinary course of business
(including asset retirement costs) or of returned surplus assets of any employee
benefit plan, (g) any net gains or Charges with respect to (i) disposed,
abandoned, divested and/or discontinued assets, properties or operations (other
than, at the option of the Borrower, assets, properties or operations pending
the disposal, abandonment, divestiture and/or termination thereof) and
(ii) facilities that have been closed during such period, (h) any net income or
loss (less all fees and expenses or charges related thereto) attributable to the
early extinguishment of Indebtedness (and the termination of any associated
Hedge Agreements) and (i) any write-off or amortization made in such period of
deferred financing costs and premiums paid or other expenses incurred directly
in connection with any early extinguishment of Indebtedness.

“Consolidated Senior Secured Debt” means, at any date of determination, the
aggregate principal amount of Total Funded Debt outstanding on such date that is
secured by a Lien on any asset or property of the Borrower or the Restricted
Subsidiaries, which Total Funded Debt is not, by its terms, subordinated in
right of payment to the Obligations.

“Consolidated Total Assets” means, at any time, all assets that would, in
conformity with GAAP, be set forth under the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date.

“Consolidated Working Capital” means, at any time, Current Assets minus Current
Liabilities, at such time.

 

17



--------------------------------------------------------------------------------

“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) or of an affiliated
service group under common control which, together with the Borrower, are
treated as a single employer under Section 414 of the Code.

“Co-Syndication Agents” means Bank of America, N.A., Fifth Third Bank, Morgan
Stanley MUFG Loan Partners, LLC, acting through Morgan Stanley Senior Funding,
Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Royal Bank of Canada.

“Court ” means the High Court of Justice in England and Wales.

“Credit Extension” means the advancing (or on the Second Restatement Effective
Date, conversion of Existing Term A-2 Loans to Term A-3 Loans, Existing Term B
Loans to Term A-3 Loans or Existing Term B Loans to Initial Term B Loans) of any
Loan or the issuance of, or increase in the amount of, any Letter of Credit.

“Cure Amount” is defined in Section 7.6 hereof.

“Cure Right” is defined in Section 7.6 hereof.

“Current Assets” means, at any date, all assets of the Borrower and its
Restricted Subsidiaries which under GAAP would be classified as current assets
on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries (excluding any (i) cash or Cash Equivalents (including cash and
Cash Equivalents held on deposit for third parties by the Borrower or any of its
Restricted Subsidiaries), (ii) permitted loans to third parties or related
parties, (iii) deferred bank fees and derivative financial instruments related
to Indebtedness, (iv) the current portion of current and deferred income Taxes
and Taxes based on profit or capital, (v) assets held for sale and
(vi) settlement assets).

“Current Liabilities” means, at any date, all liabilities of the Borrower and
its Restricted Subsidiaries which under GAAP would be classified as current
liabilities on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries, other than (i) current maturities of long-term debt,
(ii) outstanding revolving loans and letter of credit reimbursement obligations,

 

18



--------------------------------------------------------------------------------

(iii) accruals of Interest Expense (excluding Interest Expense that is due and
unpaid), (iv) obligations in respect of derivative financial instruments related
to Indebtedness, (v) the current portion of current and deferred income Taxes
and Taxes based on profit or capital (including obligations in respect of any
tax receivable agreement), (vi) liabilities in respect of unpaid earnouts,
(vii) accruals relating to restructuring reserves, (viii) liabilities in respect
of funds of third parties on deposit with the Borrower or any of its Restricted
Subsidiaries, (ix) the current portion of any Capitalized Lease Obligation,
(x) the current portion of any other long-term liability for borrowed money and
(xi) settlement obligations.

“Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, diminutions in value, fines,
penalties, demands, claims, cost recovery actions, lawsuits, administrative
proceedings, orders, response action, removal and remedial costs, compliance
costs, investigation expenses, consultant fees, attorneys’ and paralegals’ fees
and litigation expenses.

“Debt Fund Affiliate” means any affiliate of Holdco that is a bona fide
diversified debt fund, in each case with fiduciary obligations with respect to
investment decisions independent from any equity fund managed by, or under
common management with any Permitted Investor which has a direct or indirect
equity investment in Holdco, the Borrower or its Subsidiaries.

“Declined Proceeds” has the meaning provided in Section 2.8(c)(vi) hereof.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Default Excess” has the meaning provided in Section 2.8(d) hereof.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in Reimbursement Obligations or participations in
Swing Loans required to be funded by it hereunder within three (3) Business Days
of the date required to be funded by it hereunder unless such failure has been
cured, unless, in the case of clause (a) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute or unless such failure has been cured or (c) has, or has a direct or
indirect parent company that has, become the subject of a Bail-In Action.

“Departing Administrative Agent” is defined in Section 9.7 hereof.

“Designated Change of Control” shall mean any transaction meeting all of the
Specified Conditions.

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a disposition pursuant to
Section 6.16(o) or (p) that is designated as Designated Non-Cash Consideration
pursuant to a certificate of an officer of the Borrower, setting forth the basis
of such valuation (which amount will be reduced by the fair market value of the
portion of the non-cash consideration converted to cash or Cash Equivalents).

 

19



--------------------------------------------------------------------------------

“Disposition” means the sale, lease, conveyance or other disposition of Property
pursuant to Section 6.16(g) or Section 6.16(o).

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests or as a result of a Change of Control, Qualified Public Offering or
asset sale so long as any rights of the holders thereof upon the occurrence of a
Change of Control, Qualified Public Offering or asset sale shall be subject to
the termination of the Facilities), pursuant to a sinking fund obligation or
otherwise, (ii) is redeemable at the option of the holder thereof (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests), in whole or in part, (iii) provides for scheduled payments or
dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
later of the Final Maturity Date and the Final Revolving Termination Date.

“Distribution” has the meaning provided in Section 6.18 hereof.

“Dollars” and “$” each means the lawful currency of the United States of
America.

“Domestic Holding Company” means any Domestic Subsidiary of Borrower (a) all of
the assets of which (other than immaterial assets) consist of the Equity
Interests and/or Indebtedness of one (1) or more Foreign Subsidiaries or
(b) that is treated as a disregarded entity for U.S. federal income tax purposes
and holds Equity Interests in one (1) or more Foreign Subsidiaries.

“Domestic Subsidiary” means each Subsidiary of the Borrower that is organized
under the Applicable Laws of the United States, any state thereof, or the
District of Columbia.

“Dutch Auction” means an auction (an “Auction”) conducted by Holdco or one
(1) of its Subsidiaries in order to purchase one (1) or more Classes of Term
Loans (or any loans funded under a Term Commitment Increase, which for purposes
of this definition, shall be deemed to be Term Loans of the applicable Class
(and the holders thereof, Term Lenders)) in accordance with the following
procedures:

(a) Notice Procedures. In connection with an Auction, the Borrower will provide
notification to the Administrative Agent (for distribution to the relevant Term
Lenders) of the Class of Term Loans that will be the subject of the Auction (an
“Auction Notice”). Each Auction Notice shall be in a form reasonably acceptable
to the Administrative Agent and shall contain (i) the total cash value of the
bid, in a minimum amount of $10.0 million with minimum increments of
$1.0 million (the “Auction Amount”), and (ii) the discount to par, which shall
be a range (the “Discount Range”) of percentages of the par principal amount of
the Class of Term Loans at issue that represents the range of purchase prices
that could be paid in the Auction.

(b) Reply Procedures. In connection with any Auction, each Term Lender holding
the relevant Class of Term Loans at issue may, in its sole discretion,
participate in such Auction and may provide the Administrative Agent with a
notice of participation (the “Return Bid”) which shall be in a form reasonably
acceptable to the Administrative Agent and shall specify (i) a discount to par
that must be expressed as a price (the “Reply Discount”), which must be within

 

20



--------------------------------------------------------------------------------

the Discount Range, and (ii) a principal amount of such Term Loans which must be
in increments of $1.0 million (the “Reply Amount”). A Term Lender may avoid the
minimum amount condition solely when submitting a Reply Amount equal to the Term
Lender’s entire remaining amount of such Term Loans. Term Lenders may only
submit one (1) Return Bid per Auction but each Return Bid may contain up to
three (3) bids only one (1) of which can result in a Qualifying Bid (as defined
below). In addition to the Return Bid, the participating Term Lender must
execute and deliver, to be held in escrow by the Administrative Agent, an
Assignment and Assumption with the dollar amount of the Term Loan to be left in
blank, which amount shall be completed by the Administrative Agent in accordance
with the final determination of such Term Lender’s Qualifying Bid pursuant to
subclause (C) below.

(c) Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which will be the lowest Reply Discount for which
Holdco or its Subsidiary, as applicable, can complete the Auction at the Auction
Amount; provided that, in the event that the Reply Amounts are insufficient to
allow Holdco or its Subsidiary, as applicable, to complete a purchase of the
entire Auction Amount (any such Auction, a “Failed Auction”), Holdco or its
Subsidiary shall either, at its election, (i) withdraw the Auction or
(ii) complete the Auction at an Applicable Discount equal to the highest Reply
Discount. Holdco or its Subsidiary, as applicable, shall purchase the relevant
Class of Term Loans (or the respective portions thereof) from each such Term
Lender with a Reply Discount that is equal to or greater than the Applicable
Discount (“Qualifying Bids”) at the Applicable Discount; provided that, if the
aggregate proceeds required to purchase all Term Loans subject to Qualifying
Bids would exceed the Auction Amount for such Auction, Holdco or its Subsidiary,
as applicable, shall purchase such Term Loans at the Applicable Discount ratably
based on the principal amounts of such Qualifying Bids (subject to rounding
requirements specified by the Administrative Agent). If a Term Lender has
submitted a Return Bid containing multiple bids at different Reply Discounts,
only the bid with the highest Reply Discount that is equal to or greater than
the Applicable Discount will be deemed the Qualifying Bid of such Term Lender.
Each participating Term Lender will receive notice of a Qualifying Bid as soon
as reasonably practicable but in no case later than five (5) Business Days from
the date the Return Bid was due.

(d) Additional Procedures. Once initiated by an Auction Notice, Holdco or its
Subsidiary, as applicable, may not withdraw an Auction other than a Failed
Auction. Furthermore, in connection with any Auction, upon submission by a Term
Lender of a Qualifying Bid, such Term Lender (each, a “Qualifying Lender”) will
be obligated to sell the entirety or its allocable portion of the Reply Amount,
as the case may be, at the Applicable Discount.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

21



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EFT Business” means “EFT Business” as defined in the Master Investment
Agreement.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
in writing by (i) the Administrative Agent, (ii) in the case of any assignment
of a Revolving Credit Commitment, the L/C Issuer and the Swing Line Lender, and
(iii) unless an Event of Default has occurred and is continuing under
Section 7.1(a), (j) or (k) hereof, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that, in the case of assignments of
Term B Loans, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice from the Administrative Agent of such request for its consent and no
consent of the Borrower shall be required for assignments of Initial Term B
Loans incurred on the Second Restatement Effective Date to Initial Term B
Lenders identified to the Borrower on or prior to the Second Restatement
Effective Date in connection with the primary syndication of the Initial Term B
Loans; provided further that, notwithstanding the foregoing, (A) “Eligible
Assignee” shall not include (x) any Prohibited Lenders, (y) any natural person
or (z) except to the extent provided in Section 10.10(h), any Affiliated Lender
or Debt Fund Affiliate and (B) in the case of assignments of Revolving Credit
Commitments or Revolving Exposure, no Person shall be an Eligible Assignee
pursuant to clause (a), (b) or (c) above unless such Person is, or is an
Affiliate or an Approved Fund of, an existing Lender under the Revolving
Facility.; and provided further that during the Certain Funds Period only and
only in respect of a proposed assignment of any 2017 Incremental Term Loan
Commitment the Eligible Assignee has unless otherwise agreed in writing by the
Borrower a long term senior unsecured credit rating of not less than BBB+ by
Standard and Poor’s or Baa1 by Moody’s.

“Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding or claim (whether
administrative, judicial or private in nature) arising (a) pursuant to, or in
connection with an actual or alleged violation of, any Environmental Law,
(b) from any actual or threatened abatement, removal, remedial, corrective or
response action in connection with the Release of Hazardous Material,
Environmental Law or order of a Governmental Authority under Environmental Law
or (c) from any actual or alleged damage, injury, threat or harm to human health
or safety as it relates to exposure to Hazardous Materials, natural resources or
the environment.

“Environmental Law” means any current or future Applicable Law pertaining to
(a) the protection of the environment, or health and safety as it relates to
exposure to Hazardous Materials, (b) the protection of natural resources and
wildlife, (c) the protection of surface water or groundwater quality, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
remediation or handling of, or exposure to, any Hazardous Material or (e) any
Release of Hazardous Materials to air, land, surface water or groundwater, and
any amendment, rule, regulation, order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

22



--------------------------------------------------------------------------------

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Loan” means a Term Loan or Revolving Loan bearing interest at the
rate specified in Section 2.4(b) or Section 2.4(d) hereof, as applicable.

“Event of Default” means any event or condition identified as such in
Section 7.1 hereof.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property.

“Excess Cash Flow” means, with respect to any period, the amount (if any) by
which (a) Cash Flow during such period exceeds (b) the sum of (i) the aggregate
amount of payments required to be (and actually) made or otherwise paid by the
Borrower and its Restricted Subsidiaries during such period in respect of all
principal on all Indebtedness (whether at maturity, as a result of mandatory
prepayment, acceleration or otherwise, but excluding voluntary prepayments
deducted pursuant to Section 2.8(c)(iii)(B)), plus, (ii) to the extent each of
the following is not deducted in computing Consolidated Net Income and without
duplication,

(A) without duplication of amounts deducted pursuant to this subclause (A) or
subclause (D) below in a prior period, capital expenditures of the Borrower and
its Restricted Subsidiaries made in cash during such period or, at the option of
the Borrower, made prior to the date the applicable Excess Cash Flow payment is
required to be made under Section 2.8(c)(iii) with respect to such period
(except to the extent financed with long-term Indebtedness (other than revolving
Indebtedness)),

(B) without duplication of amounts deducted pursuant to subclause (D) below in a
prior period, the amount of (i) investments made by the Borrower and its
Restricted Subsidiaries pursuant to Section 6.17(f), (l), (o)(i) and (v) and
(ii) Distributions made by the Borrower and its Restricted Subsidiaries pursuant
to Section 6.18(b), (d), (e), (f)(x), (h), (g), (k), (l) and (m), in each case,
in cash (except, in each case, to the extent financed with long-term
Indebtedness (other than revolving Indebtedness)),

(C) cash losses from any sale or disposition outside the ordinary course of
business,

(D) without duplication of amounts deducted from Excess Cash Flow in a prior
period, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
investments permitted pursuant to Section 6.17(f), (l), (o)(i) or (v) or capital
expenditures to be consummated or made during the period of four (4) consecutive
fiscal quarters of the Borrower following the end of such period (except, in
each case, to the extent financed with long-term Indebtedness (other than
revolving Indebtedness)), and

 

23



--------------------------------------------------------------------------------

(E) the aggregate amount of expenditures (other than investments or
Distributions) actually made by the Borrower and its Restricted Subsidiaries in
cash during such Fiscal Year (including expenditures for the payment of
financing fees) to the extent that such expenditures are not expensed and
amounts in respect thereof are not otherwise deducted in computing Consolidated
Net Income for such period or any prior period (except, in each case, to the
extent financed with long-term Indebtedness (other than revolving
Indebtedness)).

“Excess Interest” is defined in Section 10.18 hereof.

“Excluded Equity Interests” means (a) any capital stock or other Equity
Interests of any Person with respect to which the cost or other consequences
(including any adverse tax consequences) of pledging such Equity Interests shall
be excessive in view of the benefits to be obtained by the Lenders therefrom as
reasonably determined by the Administrative Agent and the Borrower, (b) solely
in the case of any pledge of Equity Interests of any First-Tier Foreign
Subsidiary or Domestic Holding Company, any Equity Interests in excess of 65.00%
of the outstanding Equity Interests of such First-Tier Foreign Subsidiary or
Domestic Holding Company, (c) any Equity Interests to the extent the pledge
thereof would be prohibited by any applicable law or contractual obligation
(only to the extent such prohibition is applicable and not rendered
ineffective), (d) any interest in partnerships, joint ventures and
non-Wholly-owned Subsidiaries which cannot be pledged without the consent of one
(1) or more third parties other than the Borrower or any of its Restricted
Subsidiaries (after giving effect to the applicable anti-assignment provisions
of the UCC or other applicable law), (e) margin stock, and (f) the Equity
Interests of any (i) Immaterial Subsidiary (except to the extent the security
interest in such Equity Interest may be perfected by the filing of a Form UCC-1
(or similar) financing statement), (ii) Unrestricted Subsidiary, (iii) Captive
Insurance Subsidiary, (iv) not-for-profit subsidiary and (v) special purpose
entity used for securitization vehicles.

“Excluded Property” means (a) any Excluded Equity Interests, (b) any property to
the extent that the grant of a Lien thereon or perfection of a security interest
therein (i) is prohibited by applicable law or contractual obligation,
(ii) requires the consent, approval, license or authorization of any
governmental authority pursuant to such applicable law or any third party
pursuant to any contract between the Borrower or any Subsidiary and such third
party or (iii) would trigger a termination event pursuant to any “change of
control” or similar provision, (c) all foreign intellectual property, (d) United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a Lien thereon would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable United States federal law, (e) local petty cash deposit accounts
maintained by the Borrower and its Subsidiaries in proximity to their
operations; provided that the total amount on deposit at any one time shall not
exceed $20.0 million in the aggregate, (f) Trust Funds, (g) all vehicles and
other assets subject to certificates of title, (h) Property that is subject to a
Lien securing a purchase money obligation or Capitalized Lease Obligation
permitted to be incurred pursuant to this Agreement, if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
purchase money obligation or Capitalized Lease Obligation) validly prohibits the
creation of any other Lien on such Property, (i) Commercial Tort Claims with a
value (as reasonably estimated by the Borrower) of less than $10.0 million,
(j)(x) any leasehold real property and (y) any fee-owned real property having an
individual fair market value not exceeding $25.0 million (as reasonably
estimated by the Borrower); (k) the Settlement Account, as such term is defined
in the Clearing Agreement, and similar accounts pursuant to similar sponsorship,
clearinghouse and/or settlement arrangements and all cash in such accounts,
(l) any Letter-of-Credit Rights that are not Supporting Obligations (each as
defined in the UCC) and (m) any direct proceeds, substitutions or replacements
of any of the foregoing, but only to the extent such proceeds, substitutions or
replacements would otherwise constitute Excluded Property.

 

24



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by any
applicable law, regulation or contractual obligation from guaranteeing or
providing collateral for the Obligations (only to the extent such prohibition is
applicable and not rendered ineffective) or would require a governmental
(including regulatory) consent, approval, license or authorization in order to
provide such guarantee, (b) any Domestic Holding Company, (c) any Foreign
Subsidiary and any direct or indirect Domestic Subsidiary of such Foreign
Subsidiary, (d) any Subsidiary that is not a Material Subsidiary, (e) any
special purpose entity used for securitization vehicles, (f) any Captive
Insurance Subsidiary, (g) any not-for-profit subsidiary, (h) any Subsidiary that
is not a Wholly-owned Subsidiary, and (i) any other Subsidiary with respect to
which the cost or other consequences (including any adverse tax consequences) of
providing Collateral or guaranteeing the Obligations shall be excessive in view
of the benefits to be obtained by the Lenders therefrom as reasonably determined
by the Administrative Agent and the Borrower.

“Excluded Swap Obligation” means, with respect to any Loan Party, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract, or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).

“Excluded Taxes” is defined in Section 10.1(a) hereof.

“Existing Shareholders” means Fifth Third Bank and its Affiliates.

“Existing Term A-2 Loans” means the “Existing Term A Loans” as defined in the
Second Restatement Agreement.

“Existing Term B Loans” means the “Existing Term B Loans” as defined in the
Second Restatement Agreement.

“Extended Revolving Credit Commitment” is defined in Section 2.15(a) hereof.

“Extended Revolving Loans” is defined in Section 2.15(a) hereof.

“Extended Term A-3A Loans” means any Term A-3A Loans extended pursuant to an
Extension.

“Extended Term B Loans” means any Term B Loans extended pursuant to an
Extension.

“Extended Term Loans” is defined in Section 2.15(a) hereof.

“Extension” is defined in Section 2.15(a) hereof.

“Extension Offer” is defined in Section 2.15(a) hereof.

 

25



--------------------------------------------------------------------------------

“Facility” means any of the Revolving Facility and any Term Facility.

“FATCA” is defined in Section 10.1(a) hereof.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes.

“Fifth Third Bank” means Fifth Third Bank, an Ohio banking corporation.

“Fifth Third Bancorp” means Fifth Third Bancorp, an Ohio corporation.

“Final Maturity Date” means, as at any date, the latest to occur of (a) the
Term A-3 Termination Date, (b) the 2017 Incremental Term A-4 Termination Date,
(c) the Initial Term B Termination Date, (cd) the 2017 Rook Incremental Term B
Termination Date, (de) the 2017 Incremental Term B-1 Termination Date, (f) 2017
Incremental Term B-2 Termination Date (g) the latest maturity date in respect of
any outstanding Extended Term Loans and (eh) the latest maturity date in respect
of any Incremental Term Loans (other than the 2017 Rook Incremental Term B Loans
and the 2017 Incremental Term Loans).

“Final Revolving Termination Date” means, as at any date, the latest to occur of
(a) the Revolving Credit Termination Date, (b) the latest termination date in
respect of any outstanding Extended Revolving Credit Commitments and (c) the
latest termination date in respect of any Incremental Revolving Credit Facility.

“First Amended and Restated Credit Agreement” is defined in the Preliminary
Statements hereto.

“First Restatement Agreement” is defined in the Preliminary Statements hereto.

“First Restatement Agreement Transactions” shall have the meaning assigned to
the term “Transactions” in the First Amended and Restated Credit Agreement.

“First Restatement Effective Date” means June 13, 2014.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the Equity Interests
of which are directly owned by the Borrower or a Domestic Subsidiary that is not
a Subsidiary of a Foreign Subsidiary.

“Fixed Dollar Incremental Amount” is defined in Section 2.14(c) hereof.

“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations” means the liability of the Borrower or any of its Restricted
Subsidiaries owing to (i) any entity that was a Lender or an Affiliate of a
Lender at the time the relevant transaction was entered into, in the case of
clauses (a), (b) or (c) or (ii) Fifth Third Bancorp, in the case of clause (d)
below, arising out of (a) the execution or processing of electronic transfers of
funds by automatic

 

26



--------------------------------------------------------------------------------

clearing house transfer, wire transfer or otherwise to or from the deposit
accounts of the Borrower and/or any Restricted Subsidiary now or hereafter
maintained, (b) the acceptance for deposit or the honoring for payment of any
check, draft or other item with respect to any such deposit accounts, (c) any
other deposit, disbursement, and Cash Management Services afforded to the
Borrower or any such Restricted Subsidiary and (d) the Master Services Agreement
between the Borrower and Fifth Third Bancorp, dated July 27, 2016, as amended,
modified, supplemented, restated, amended and restated or replaced from time to
time.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to the United States
government.

“Growth Amount” means, at any time an amount equal to, without duplication:

(a) the sum, without duplication, of:

(i) the CNI Growth Amount; plus

(ii) the Available Amount; minus

(b) the sum, without duplication, of:

(i) the aggregate amount of any investments, loans or advances made by the
Borrower or any Restricted Subsidiary pursuant to Section 6.17(o)(ii) after the
First Restatement Effective Date and prior to such time;

(ii) the aggregate amount of any Distributions made by the Borrower pursuant to
Section 6.18(f)(y) after the First Restatement Effective Date and prior to such
time; and

(iii) the aggregate amount of any optional or voluntary payments, prepayments,
repurchases, redemptions or defeasances made by the Borrower or any Restricted
Subsidiary pursuant to Section 6.20(a)(iv)(y) after the First Restatement
Effective Date and prior to such time.

“Guarantor” is defined in Section 4.3 hereof.

“Guaranty” is defined in Section 4.3 hereof.

“Guaranty Supplement” means an Assumption and Supplement to Guaranty Agreement
in the form attached to the Guaranty as Exhibit A.

“Hazardous Material” means any (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any substance,
waste or material classified or regulated as “hazardous,” “toxic,” “contaminant”
or “pollutant” or words of like import pursuant to an applicable Environmental
Law.

 

27



--------------------------------------------------------------------------------

“Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity hedging arrangements.

“Hedging Liability” means Hedging Obligations (other than with respect to any
Loan Party’s Hedging Liabilities that constitute Excluded Swap Obligations
solely with respect to such Loan Party) owing by Holdco, the Borrower or any of
its Restricted Subsidiaries to any entity that was a Lender or an Affiliate of a
Lender at the time the relevant Hedging Agreement was entered into.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under Hedge Agreements.

“Holdco” means vantiv Holding, LLC, a Delaware limited liability company.

“Holdco LLC Agreement” means the Limited Liability Company Agreement of Holdco,
dated as of February 24, 2009, created by Fifth Third Bank, as amended and
restated pursuant to that certain Amended and Restated Limited Liability Company
Agreement by and among Advent—Kong Blocker Corp., a Delaware corporation, Fifth
Third Bank, FTPS Partners, LLC, a Delaware limited liability company, Holdco and
each other member of Holdco pursuant to the terms of such agreement, dated as of
June 30, 2009, and as further amended and restated as of March 27, 2012.

“Hostile Acquisition” means the acquisition of the capital stock or other Equity
Interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other Equity Interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors of
such Person or by similar action if such Person is not a corporation, and, if
such acquisition has been so approved, as to which such approval has been
withdrawn.

“Immaterial Subsidiary” has the meaning set forth in the definition of “Material
Subsidiary”.

“Incremental Amendment” is defined in Section 2.14(a) herein.

“Incremental Amendment No. 1” means the Incremental Amendment No. 1 dated as of
June 13, 2014, among the Borrower, the Administrative Agent and the New Term
Commitment Increase Lenders (as defined therein) party thereto.

“Incremental Amendment No. 2” means the Incremental Amendment No. 2 dated as of
August 7, 2017, among the Borrower, the Administrative Agent and the 2017 Rook
Incremental Term B Lenders (as defined therein) party thereto.

“Incremental Amendment No. 3” means the Incremental Amendment No. 3 dated as of
August 9, 2017, among the Borrower, the Administrative Agent and the 2017
Incremental Lenders (as defined therein) party thereto.

“Incremental Cap” is defined in Section 2.14(b) herein.

“Incremental Equivalent Debt” is defined in Section 6.14(u).

 

28



--------------------------------------------------------------------------------

“Incremental Facility” means (a) any Incremental Term Facility, (b) any
Incremental Revolving Credit Facility, (c) the commitments (if any) of
Additional Revolving Lenders to make Incremental Revolving Loans in respect of
any Revolving Credit Commitment Increase and the Incremental Revolving Loans in
respect thereof and/or (d) the commitments (if any) of Additional Term Lenders
to make Incremental Term Loans in respect of any Term Commitment Increase and
the Incremental Term Loans in respect thereof.

“Incremental Loans” means any loans made pursuant to Section 2.14(a).

“Incremental Revolving Credit Facility” is defined in Section 2.14(a) herein.

“Incremental Revolving Loans” means any revolving loans made under any
Incremental Revolving Credit Facility or in respect of any Revolving Credit
Commitment Increase.

“Incremental Term A Facility” means the commitments (if any) of Additional Term
Lenders to make Incremental Term A Loans in accordance with Section 2.14(a) and
the Incremental Term A Loans in respect thereof.

“Incremental Term A Loans” means any term A loans made pursuant to
Section 2.14(a).

“Incremental Term B Facility” means the commitments (if any) of Additional Term
Lenders to make Incremental Term B Loans in accordance with Section 2.14(a) and
the Incremental Term B Loans in respect thereof.

“Incremental Term B Loans” means any term B loans made pursuant to
Section 2.14(a).

“Incremental Term Loans” means any term loans made pursuant to Section 2.14(a).

“Incremental Term Facility” means the commitments (if any) of Additional Term
Lenders to make Incremental Term Loans in accordance with Section 2.14(a) and
the Incremental Term Loans in respect thereof.

“Indebtedness” means for any Person (without duplication):

(a) all indebtedness of such Person for borrowed money, whether current or
funded, or secured or unsecured,

(b) all indebtedness for the deferred purchase price of Property,

(c) all indebtedness secured by a purchase money mortgage or other Lien to
secure all or part of the purchase price of Property subject to such mortgage or
Lien,

(d) all obligations under leases which shall have been or must be, in accordance
with GAAP, recorded as Capital Leases in respect of which such Person is liable
as lessee,

(e) any liability in respect of banker’s acceptances or letters of credit,

(f) any indebtedness, whether or not assumed, of the types described in
clauses (a) through (c) above or clauses (g) and (h) below, secured by Liens on
Property acquired by such Person at the time of acquisition thereof,

 

29



--------------------------------------------------------------------------------

(g) all obligations under any so-called “synthetic lease” transaction entered
into by such Person, and

(h) all Contingent Obligations in respect of indebtedness of the types described
in clauses (a) through (g) hereof,

provided that the term “Indebtedness” shall not include (i) trade payables
arising in the ordinary course of business, (ii) any earn-out obligation until
such obligations become a liability on the balance sheet of such Person in
accordance with GAAP, (iii) prepaid or deferred revenue arising in the ordinary
course of business, and (iv) purchase price holdbacks arising in the ordinary
course of business in respect of a portion of the purchase price of an asset to
satisfy warrants or other unperformed obligations of the seller of such asset.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Information” has the meaning provided in Section 10.23.

“Initial Term B Facility” means the credit facility for the Initial Term B Loans
described in Section 2.1(b) hereof.

“Initial Term B Lender” means any Lender holding all or a portion of the Initial
Term B Facility.

“Initial Term B Loan Commitment” means, as to any Lender, the obligation of such
Lender to make Initial Term B Loans hereunder (including by way of conversion of
Existing Term B Loans) in an aggregate principal amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced pursuant to Section 2.10. The Borrower
and the Initial Term B Lenders acknowledge and agree that the Initial Term B
Loan Commitments of the Initial Term B Lenders aggregate $765 million as of the
date hereof.

“Initial Term B Loan Percentage” means, for any Initial Term B Lender, the
percentage held by such Initial Term B Lender of the aggregate principal amount
of all Initial Term B Loans then outstanding.

“Initial Term B Loans” is defined in Section 2.1(b) hereof.

“Initial Term B Termination Date” is defined in Section 2.7(bc) hereof.

“Initial Term Loan Commitments” means, collectively, the Term A-3 Loan
Commitments and the Initial Term B Loan Commitments.

“Intellectual Property Security Agreements” means any of the following
agreements executed on or after the Original Closing Date: (a) a Trademark
Security Agreement substantially in the form of Exhibit H-1, (b) a Patent
Security Agreement substantially in the form of Exhibit H-2 or (c) a Copyright
Security Agreement substantially in the form of Exhibit H-3.

“Interest Expense” means, with reference to any period, (a) the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations) of the

 

30



--------------------------------------------------------------------------------

Borrower and its Restricted Subsidiaries payable in cash for such period
determined on a consolidated basis in accordance with GAAP but excluding (i) any
non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP, amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, (ii) any expensing of bridge, commitment and other financing
fees and (iii) costs in connection with the Transactions and any annual
administrative or other agency fees, minus (b) interest income of the Borrower
and its Restricted Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.

“Interest Period” means, with respect to Eurodollar Loans, the period commencing
on the date a Borrowing of Eurodollar Loans is advanced, continued or created by
conversion and ending one week or 1, 2, 3, 6, or if available to all affected
Lenders, 12 months thereafter, as selected by the Borrower; provided, however
that:

(i) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day; provided that, except in the case of an
Interest Period of less than one month, if such extension would cause the last
day of an Interest Period for a Borrowing of Eurodollar Loans to occur in the
following calendar month, the last day of such Interest Period shall be the
immediately preceding Business Day; and

(ii) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans of one month or longer, a month means a period starting on one
(1) day in a calendar month and ending on the numerically corresponding day in
the next calendar month; provided, however that, if there is no numerically
corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end.

“Interpolated Screen Rate” means, for any Interest Period, a rate per annum
which results from interpolating on a linear basis between (a) LIBOR for the
longest maturity for which LIBOR is available that is shorter than such Interest
Period and (b) LIBOR for the shortest maturity for which LIBOR is available that
is longer than such Interest Period, in each case at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the commencement of such Interest
Period (or, as such term is used in the definition of Base Rate, at the time
specified in such definition).

“IRS” means the United States Internal Revenue Service.

“L/C Backstop” means, in respect of any Letter of Credit, (a) a letter of credit
delivered to the L/C Issuer which may be drawn by the L/C Issuer to satisfy any
obligations of the Borrower in respect of such Letter of Credit or (b) cash or
Cash Equivalents deposited with the L/C Issuer to satisfy any obligation of the
Borrower in respect of such Letter of Credit, in each case, in an amount not to
exceed 100.00% of the undrawn face amount and any unpaid Reimbursement
Obligations with respect to such Letter of Credit and on terms and pursuant to
arrangements (including, if applicable, any appropriate reimbursement agreement)
reasonably satisfactory to the respective L/C Issuer.

“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.

 

31



--------------------------------------------------------------------------------

“L/C Issuer” means JPMorgan Chase Bank, N.A., acting through any of its
Affiliates or branches and any other L/C Issuer designated pursuant to
Section 2.3(j) in each case in its capacity as an L/C Issuer, and its successors
in such capacity as provided in Section 2.3(i). An L/C Issuer may, in its
discretion, arrange for one (1) or more Letters of Credit to be issued by
Affiliates of such L/C Issuer, in which case the term L/C Issuer shall include
any such Affiliates with respect to Letters of Credit issued by such Affiliate.

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

“L/C Sublimit” means $40.0 million, as reduced pursuant to the terms hereof.

“Legal Reservations ” means (a) the principle that certain remedies may be
granted or refused at the discretion of the court, the limitation of enforcement
by laws relating to bankruptcy, insolvency, liquidation, fraudulent conveyance,
reorganisation, court schemes, moratoria, administration and other laws
generally affecting the rights of creditors and secured creditors and by general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law), (b) the time barring of
claims under applicable limitation laws and defences of acquiescence, set-off or
counterclaim and the possibility that an undertaking to assume liability for or
to indemnify a person against non-payment of stamp duty may be void, (c) the
principle that in certain circumstances collateral granted by way of fixed
charge may be recharacterised as a floating charge or that collateral purported
to be constituted as an assignment may be recharacterised as a charge, (d) the
principle that additional interest imposed pursuant to any relevant agreement
may be held to be unenforceable on the grounds that it is a penalty and thus
void, (e) the principle that a court may not give effect to an indemnity for
legal costs incurred by an unsuccessful litigant, (f) the principle that the
creation or purported creation of collateral over any contract or agreement
which is subject to a prohibition on transfer, assignment or charging may be
void, ineffective or invalid and may give rise to a breach of the contract or
agreement over which collateral has purportedly been created, (g) the principle
that a court may not give effect to any parallel debt provisions, covenants to
pay the Collateral Agent or other similar provisions, (h) similar principles,
rights and defences under the laws of any relevant jurisdiction, (i) the
principles of private and procedural laws of any relevant jurisdiction which
affect the enforcement of a foreign court judgment and (j) any other matters
which are set out as qualifications or reservations (however described) as to
matters of law in any legal opinions delivered to the Administrative Agent
pursuant or in relation to any Loan Document.

“Lenders” means the several banks and other financial institutions and other
lenders from time to time party to this Agreement (excluding Prohibited
Lenders), including each assignee Lender pursuant to Section 10.10 hereof.

“Lending Office” is defined in Section 8.6 hereof.

“Letter of Credit” is defined in Section 2.3(a) hereof.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by the L/C
Issuer and not theretofore reimbursed by or on behalf of Borrower.

 

32



--------------------------------------------------------------------------------

“Leverage Ratio” means, as of the date of determination thereof, the ratio of
Total Funded Debt of the Borrower and its Restricted Subsidiaries as of such
date to Consolidated EBITDA for the period of four (4) fiscal quarters then
ended.

“LIBOR” means, for any Interest Period for each Eurodollar Loan comprising part
of the same Borrowing, a rate per annum equal to the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in Dollars (for
delivery on the first day of such Interest Period) for a period equal in length
to such Interest Period as displayed on the Reuters screen page that displays
such rate (currently page LIBOR01 or LIBOR02) (or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion), at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided, that (i) if no such rate shall be available at such
time for such Interest Period but such rates shall be available for maturities
both longer and shorter than such Interest Period, then such rate for such
Interest Period shall be the Interpolated Screen Rate and (ii) if LIBOR,
determined as provided above, would otherwise be less than zero, then such rate
shall be deemed to be zero for all purposes.

“Lien” means any deed of trust, mortgage, lien, security interest, pledge,
charge or encumbrance in the nature of security in respect of any Property,
including the interests of a vendor or lessor under any conditional sale,
Capital Lease or other title retention arrangement.

“Limited Conditionality Transaction” is defined in Section 1.2(h) hereof.

“Loan” means any Revolving Loan, Term Loan, Swing Loan, any loan issued under
any Incremental Facility, any Extended Revolving Loan or Extended Term Loan, any
loan issued pursuant to the final paragraph of Section 10.11(a) hereof or any
Replacement Term Loans or Loans under any Replacement Revolving Facility.

“Loan Documents” means this Agreement, the First Restatement Agreement, the
Second Restatement Agreement, the Incremental Amendment No. 1, the Incremental
Amendment No. 2, the Incremental Amendment No. 3, the Notes (if any), the
Guaranty, the Collateral Documents, any intercreditor agreement contemplated by
Section 9.12(iii) hereof and any other agreement, document or instrument
designated by its terms as a Loan Document.

“Loan Parties” means the Borrower and each Guarantor.

“Major Covenant ” means (with respect to each Certain Funds Obligor (and
excluding any procurement obligations on the part of any Certain Funds Obligor
with respect to (a) the Holdco, (b) any of its Subsidiaries which are not
Certain Funds Obligors, (c) Target or (d) any of the subsidiaries of Target) any
of Sections 6.13 (other than paragraphs (a) and (b) thereof) to 6.18 (each
inclusive) and paragraphs (b), (c), (d), (f) and (h) of Section 6.25.

“Major Default ” means with respect to each Certain Funds Obligor (and for the
avoidance of doubt not (a) any of its Subsidiaries nor (b) the Target nor
(c) any of the Subsidiaries of Target) any event or circumstance constituting an
Event of Default under any of paragraphs (a) (in respect of the 2017 Incremental
Facilities only), (c) (and in relation to (c), insofar as it relates to a breach
of any Major Covenant), (d) insofar as it relates to a breach of any Major
Representation (i) in any respect if the relevant Major Representation includes
a materiality qualification or (ii) in any material respect if it does not
include a materiality qualification, (e), (j) and (k) of Section 7.1 (each
inclusive).

 

33



--------------------------------------------------------------------------------

“Major Representation ” means a representation or warranty with respect to any
applicable Certain Funds Obligor (and excluding any representation or warranty
with respect to (a) the Holdco, (b) any of its Subsidiaries that are not Certain
Fund Obligors, (c) Target or (d) any of the Subsidiaries of Target) under any of
Sections 5.2, 5.3, 5.19 and 5.24 (each inclusive).

“Master Investment Agreement” means the Master Investment Agreement dated
March 27, 2009, among Fifth Third Bank, the Borrower, Holdco and Advent-Kong
Blocker Corp., a Delaware corporation.

“Material Adverse Effect” means (a) a material adverse effect upon the business,
assets, financial condition or results of operations, in each case, of the
Borrower and its Restricted Subsidiaries taken as a whole, or (b) a material
adverse effect upon the rights and remedies, taken as a whole, of the
Administrative Agent and the Lenders under any Loan Document.

“Material Plan” is defined in Section 7.1(h) hereof.

“Material Indebtedness” means Indebtedness (other than the Obligations), of any
one (1) or more of Holdco, the Borrower and the Restricted Subsidiaries in an
aggregate principal amount exceeding $100.0 million.

“Material Subsidiary” shall mean and include (i) each Subsidiary that is a
Domestic Subsidiary (other than a Domestic Holding Company), except any Domestic
Subsidiary that does not have (together with its Subsidiaries) (a) at any time,
Consolidated Total Assets the book value of which constitutes more than 5.00% of
the book value of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries at such time or (b) consolidated net income in
accordance with GAAP for any four (4) consecutive fiscal quarters of the
Borrower ending on or after December 31, 2013, that constitutes more than 5.00%
of the consolidated net income in accordance with GAAP of the Borrower and its
Restricted Subsidiaries during such period (any such Subsidiary, an “Immaterial
Subsidiary” and all such Subsidiaries, the “Immaterial Subsidiaries”) and
(ii) each Domestic Subsidiary that the Borrower has designated to the
Administrative Agent in writing as a Material Subsidiary.

“Maximum Rate” is defined in Section 10.18 hereof.

“Mercury TRA” means that certain tax receivable agreement among the Borrower,
NPC Group, Inc., Silver Lake Partners III DE, L.P., SLP III Quicksilver Feeder
I, L.P., Silver Lake Technology Investors III, L.P., S-Corp and Mercury Payment
Systems II, LLC, dated as of May 12, 2014, and for the benefit of the Vested
Company Optionholders set forth on a schedule thereto.

“Minimum Extension Condition” is defined in Section 2.15(b) hereof.

“MNPI” is defined in Section 10.10(h)(i).

“Moody’s” means Moody’s Investors Service, Inc.

“Net Cash Proceeds” means, with respect to any mandatory prepayment event
pursuant to Section 2.8(c), (a) the gross cash and cash equivalent proceeds
(including payments from time

 

34



--------------------------------------------------------------------------------

to time in respect of installment obligations, if applicable) received by or on
behalf of the Borrower or any of its Restricted Subsidiaries in respect of such
prepayment event or issuance, as the case may be, less (b) the sum of:

(i) the Borrower’s good faith estimate of taxes paid or payable in connection
with any such prepayment event,

(ii) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (i)
above) (x) associated with the assets that are the subject of such prepayment
event and (y) retained by the Borrower (or any of its members or direct or
indirect parents) or any of the Restricted Subsidiaries, including, with respect
to Net Cash Proceeds from a Disposition, liabilities under any indemnification
obligations or purchase price adjustment associated with such Disposition and
other liabilities associated with the asset disposed of and retained by the
Borrower or any of its Restricted Subsidiaries after such Disposition, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters; provided that the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a prepayment event
occurring on the date of such reduction,

(iii) the amount of any Indebtedness secured by a Lien permitted hereunder on
the assets that are the subject of such prepayment event that is repaid upon
consummation of such prepayment event, and

(iv) reasonable and customary costs and fees payable in connection therewith.

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (b) all non-cash
losses from investments recorded using the equity method, (c) all Non-Cash
Compensation Expenses, (d) the non-cash impact of purchase or recapitalization
accounting, and (e) all other non-cash charges (provided that, in each case, if
any non-cash charges represent an accrual or reserve for potential cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, limited liability company or
partnership interest-based awards and similar incentive-based compensation
awards or arrangements.

“Non-Consenting Lender” as defined in Section 8.5.

“Non-Debt Fund Affiliate” means any Affiliate of Holdco (including, without
limitation, Fifth Third Bank) other than (a) any Subsidiary of Holdco, (b) any
Debt Fund Affiliate and (c) any natural person.

“Note” and “Notes” means and includes the Revolving Notes, the Term Notes, the
Swing Note and any other promissory note evidencing the Loans.

 

35



--------------------------------------------------------------------------------

“Notice of Intent to Cure” is defined in Section 7.6 hereof.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on the preceding Business Day and (b) the Overnight Bank Funding Rate in
effect on the preceding Business Day; provided that if none of such rates are
published for any such preceding Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. (New York City time)
on such day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided further that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for all purposes.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of Holdco, the Borrower or any of its Restricted Subsidiaries
arising under or in relation to any Loan Document, in each case whether now
existing or hereafter arising, due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired.

“OFAC” is defined in Section 5.21(a) hereof.

“Offer ” means a takeover offer (within the meaning of section 974 of the
Companies Act) to the holders of the Target Shares with a minimum acceptance
threshold of of initially 75% of the Target Shares or such lower acceptance
threshold agreed by the Required 2017 Incremental Lenders (the “Minimum
Acceptance Threshold”) to be made by the Borrower pursuant to the terms of the
Offer Documents.

“Offer Documents ” means the Rule 2.7 Announcement and the offer documents to be
sent by the Borrower to the Target’s shareholders (and any other persons with
information rights) in connection with an Offer, and otherwise made available to
such persons and in the manner required by Rule 24.1 of the Takeover Code.

“OID” is defined in Section 2.14(a) hereof.

“Original Closing Date” means May 15, 2013.

“Original Credit Agreement” is defined in the Preliminary Statements hereto.

“Other Applicable Indebtedness” is defined in Section 2.8(c)(ii) hereof.

“Other Taxes” is defined in Section 10.4 hereof.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an Overnight
Bank Funding Rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” is defined in Section 10.10(d) hereof.

 

36



--------------------------------------------------------------------------------

“Participant Register” is defined in Section 10.10(d) hereof.

“Participating Interest” is defined in Section 2.3(d) hereof.

“Participating Lender” is defined in Section 2.3(d) hereof.

“Patriot Act” is defined in Section 5.21(b) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis, such aggregate percentage shall be calculated by aggregating
the separate components of the Revolver Percentage and Term Loan Percentage, and
expressing such components on a single percentage basis.

“Perfection Requirements” means the making or the procuring of the appropriate
registrations, filing, endorsements, notarization, stampings and/or
notifications of the Collateral Documents and/or the Collateral created
thereunder.

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

(a) after giving effect to the Acquisition, the Borrower is in compliance with
Section 6.13 hereof;

(b) the Acquisition is not a Hostile Acquisition;

(c) (i) the Total Consideration for any acquired business that does not become a
Guarantor (or the assets of which are not acquired by the Borrower or a
Guarantor), when taken together with the Total Consideration for all such
acquired businesses acquired after the First Restatement Effective Date, does
not exceed (i) the greater of $400.0 million and 5.5% of Consolidated Total
Assets (measured as of the date of such Acquisition and based upon the financial
statements most recently delivered on or prior to such date pursuant to
Section 6.1) plus (ii) the Available Amount at such time; provided that, in the
case of each of clauses (i) and (ii) above, such limitation shall not apply to
the extent (x) the relevant Acquisition is made with proceeds of sales of, or
contributions to, the common equity of the Borrower (other than amounts
constituting a Cure Amount) or (y) (1) the Person so acquired (or the Persons
owning such assets so acquired) becomes a Guarantor even though such Person owns
Equity Interests in Persons that are not otherwise required to become Guarantors
and (2) not less than 70% of the Consolidated EBITDA of the consolidated target
is generated by Persons that become Guarantors (or, if Consolidated EBITDA
attributable to Persons that become Guarantors is not determinable, not less
than 70% of the assets of the consolidated target are owned by Persons that
become Guarantors (determined by reference to the book value of such assets));

(d) if a new Subsidiary (other than an Excluded Subsidiary) is formed or
acquired as a result of or in connection with the Acquisition, the Borrower
shall have complied with the requirements of ARTICLE 4 hereof in connection
therewith (as and when required by ARTICLE 4); and

 

37



--------------------------------------------------------------------------------

(e) (i) no Event of Default under Section 7.1(a), (j) or (k) shall exist and
(ii) the Borrower and its Restricted Subsidiaries shall be in compliance, on a
Pro Forma Basis, with the financial covenants set forth in Section 6.22,
recomputed as of the last day of the most recently completed period for which
financial statements have been or were required to be delivered pursuant to
Section 6.1(a) or (b), in the case of each of clauses (i) and (ii), on the date
the relevant Acquisition is consummated and after giving effect thereto, or, at
the Borrower’s election, the date of the signing of the acquisition agreement
with respect thereto; provided that if the Borrower has made such an election,
in connection with the calculation of any ratio with respect to the incurrence
of Indebtedness or Liens, or the making of investments, Distributions,
Restricted Debt Payments, asset sales, fundamental changes or the designation of
an Unrestricted Subsidiary on or following such date and prior to the earlier of
the date on which such Acquisition is consummated or the definitive agreement
for such Acquisition is terminated, such ratio shall be calculated on a Pro
Forma Basis assuming such Acquisition and any other Specified Transactions in
connection therewith (including the incurrence of Indebtedness) have been
consummated, except to the extent such calculation would result in a lower
Leverage Ratio or Senior Secured Leverage Ratio or a higher ratio of
Consolidated EBITDA to Interest Expense than would apply if such calculation was
made without giving Pro Forma Effect to such Acquisition, other Specified
Transactions and Indebtedness.

“Permitted Investors” shall mean (a) the Existing Shareholders, their respective
limited partners and any Person making an investment in any direct or indirect
parent of the Borrower or its Subsidiaries concurrently with the Existing
Shareholders and (b) the members of management of any direct or indirect parent
of the Borrower and its Subsidiaries who are investors, directly or indirectly,
in the Borrower.

“Permitted Lien” is defined in Section 6.15 hereof.

“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any “employee pension benefit plan” covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group (including the
Borrower) for current or former employees of a member of the Controlled Group
(including the Borrower) or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one
(1) employer makes contributions and to which a member of the Controlled Group
(including the Borrower) is then making or accruing an obligation to make
contributions or has within the preceding five (5) plan years made contributions
or under which a member of the Controlled Group (including the Borrower) is
reasonably expected to incur liability.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Prime Rate” means the rate of interest per annum determined by JPMorgan Chase
Bank, N.A. as its prime rate in effect at its principal office in New York City
and notified to the Borrower (the Prime Rate not being intended to be the lowest
rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).

 

38



--------------------------------------------------------------------------------

“Pro Forma Adjustment” means, for any period that includes all or any part of a
fiscal quarter included in any Post-Transaction Period, the pro forma increase
or decrease in Consolidated EBITDA, which pro forma increase or decrease shall
be based on the Borrower’s good faith projections and reasonable assumptions as
a result of (a) actions taken, prior to or during such Post-Transaction Period,
for the purposes of realizing reasonably identifiable and factually supportable
cost savings, or (b) any additional costs incurred prior to or during such
Post-Transaction Period to effect operating expense reductions and other
operating improvements or synergies reasonably expected to result from a
Specified Transaction; provided that, (A) so long as such actions are taken
prior to or during such Post-Transaction Period or such costs are incurred prior
to or during such Post-Transaction Period it may be assumed, for purposes of
projecting such pro forma increase or decrease to Consolidated EBITDA, that such
cost savings will be realizable during the entirety of such period, or such
additional costs will be incurred during the entirety of such period, and
(B) any such pro forma increase or decrease to Consolidated EBITDA shall be
without duplication for cost savings or additional costs already included in
Consolidated EBITDA for such period. Notwithstanding the foregoing, any
Pro Forma Adjustment to Consolidated EBITDA for any period, together with any
amounts added back pursuant to clauses (viii) and (xii) of the definition of
“Consolidated EBITDA” for such period, shall not exceed the greater of $150.0
million and 20.00% of Consolidated EBITDA for such period.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all capital stock in any Subsidiary of the Borrower or
any division or product line of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition or investment
described in the definition of the term “Specified Transaction”, shall be
included, (b) any retirement or repayment of Indebtedness, (c) any Indebtedness
incurred by the Borrower or any of its Subsidiaries in connection therewith and
if such indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate that is or would be in effect with respect to such
Indebtedness at the relevant date of determination and (d) the acquisition of
any Consolidated Total Assets, whether pursuant to any Specified Transaction or
any Person becoming a Subsidiary or merging, amalgamating or consolidating with
or into the Borrower or any of its Subsidiaries or the Borrower or any of its
Subsidiaries; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above (but without duplication thereof or in addition
thereto), the foregoing pro forma adjustments described in clause (a) above may
be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and its Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of the term
“Pro Forma Adjustment”.

“Prohibited Lender” means (a) any Person identified by the Borrower in writing
to the Arrangers on or prior to September 25, 2016, (b) any other Person
identified in writing upon two (2) Business Days’ notice by the Borrower to the
Administrative Agent that is a competitor or an Affiliate of a competitor of
Holdco or any of its Subsidiaries or (c) any readily identifiable Affiliate of
any Person described in clause (a) or (b) (including funds managed or advised by
such

 

39



--------------------------------------------------------------------------------

Person, but excluding, in the case of clause (b), any Affiliate of such Person
that is primarily engaged in making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit in the ordinary
course (other than in distressed situations) and with respect to which such
Person does not, directly or indirectly, possess the power to direct or cause
the direction of the investment policies of such entity); provided that no
supplement to the list of Prohibited Lenders described in clause (b) shall
(i) apply retroactively to disqualify any Persons that have previously acquired
an assignment or participation interest in the Loans or (ii) be effective unless
delivered by email transmission to JPMDQ_Contact@jpmorgan.com as well as
pursuant to Section 10.8 hereof.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

“Qualified Public Offering” shall mean the issuance by the Borrower or any
direct or indirect parent of the Borrower of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act of 1933, as amended.

“Quarterly Distributions” has the meaning assigned to such term in the Holdco
LLC Agreement; provided that for purposes of this Agreement, such amounts shall
be calculated with regard to any adjustments pursuant to any Code Section 754
election if (x) an Event of Default has occurred, is continuing or would result
from any such Distribution and (y) (i) the Termination Date has not occurred,
(ii) the Required Lenders have not waived such Event of Default, and (iii) three
(3) months have not passed since the occurrence of the Event of Default.

“Ratio-Based Incremental Amount” is defined in Section 2.14(b) herein.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

“Refinancing Indebtedness” shall have the meaning assigned to such term under
Section 6.14(r) hereof.

“Register” is defined in Section 10.10(c) hereof.

“Regulatory Event” means, with respect to any Lender, that (i) the Federal
Deposit Insurance Corporation or any other Governmental Authority is appointed
as conservator or Receiver for such Lender; (ii) such Lender is considered in
“troubled condition” for the purposes of 12 U.S.C. § 1831i or any regulation
promulgated thereunder; (iii) such Lender qualifies as “Undercapitalized,”
“Significantly Undercapitalized,” or “Critically Undercapitalized” as those
terms are defined in 12 C.F.R. § 208.43; or (iv) such Lender becomes subject to
any formal or informal regulatory action requiring the Lender to materially
improve its capital, liquidity or safety and soundness.

“Reimbursement Obligations” is defined in Section 2.3(c) hereof.

“Rejecting Lender” is defined in Section 2.8(c)(vi) hereof.

 

40



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, administrators, employees and
agents of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migration into
the environment.

“Release Date” is defined in Section 9.13 hereof.

“Relevant Existing Facility” is defined in Section 2.14(a) hereof.

“Replaced Revolving Facility” is defined in Section 10.11(d) hereof.

“Replaced Term Loans” is defined in Section 10.11(d) hereof.

“Replacement Revolving Facility” is defined in Section 10.11(d) hereof.

“Replacement Term Loans” is defined in Section 10.11(d) hereof.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC
Regulation Section 4043.

“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Term B Loans
with the proceeds of any secured term loans incurred or guaranteed by the
Borrower or any Subsidiary Guarantor the primary purpose of which is to result
in an effective interest rate (with the comparative determinations to be made by
the Administrative Agent in a manner consistent with generally accepted
financial practices, and in any event consistent with Section 2.14(a)(H)) that
is less than the effective interest rate (as determined by the Administrative
Agent on the same basis) applicable to such Term B Loans so prepaid, repaid,
refinanced, substituted or replaced and (b) any amendment, waiver or other
modification to, or consent under, this Agreement the primary purpose of which
is to reduce the effective interest rate (to be determined by the Administrative
Agent on the same basis as set forth in preceding clause (a)) of the Term B
Loans; provided that in no event shall any such prepayment, repayment,
refinancing, substitution, replacement, amendment, waiver, modification or
consent in connection with (x) a Change of Control, (y) a Permitted Acquisition
or similar investment or (z) a sale or other disposition of assets, in each case
under clauses (y) and (z), in excess of $100 million, constitute a Repricing
Transaction. Any determination by the Administrative Agent of any effective
interest rate as contemplated by preceding clauses (a) and (b) shall be
conclusive and binding on all Lenders, and the Administrative Agent shall have
no liability to any Person with respect to such determination.

“Required 2017 Incremental Lenders” means, as of the date of determination
thereof, 2017 Incremental Term Lenders whose outstanding 2017 Incremental Term
Loan Commitments (or, after the Certain Funds Funding Date, the 2017 Incremental
Term Loans) constitute more than 50.00% of the sum of the total outstanding 2017
Incremental Term Loan Commitments (or 2017 Incremental Term Loans, as
applicable); provided that the portion of the 2017 Incremental Term Loan
Commitments (or 2017 Incremental Term Loans, as applicable) held or deemed held
by, any Defaulting Lender (so long as such Lender is a Defaulting Lender) or any
Affiliated Lender shall be excluded for purposes of making a determination of
Required 2017 Incremental Lenders.

 

41



--------------------------------------------------------------------------------

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and unused Term Loan
Commitments and Unused Revolving Credit Commitments constitute more than 50.00%
of the sum of the total outstanding Loans, interests in Letters of Credit,
unused Term Loan Commitments and Unused Revolving Credit Commitments; provided
that the Revolving Credit Commitment of, and the portion of the outstanding
Loans, interests in Letters of Credit, unused Term Loan Commitments and Unused
Revolving Credit Commitments held or deemed held by, any Defaulting Lender (so
long as such Lender is a Defaulting Lender) or any Affiliated Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Ratings” means that the long-term public credit rating of the Borrower
from S&P is BBB- or above and that the long-term public credit rating of the
Borrower from Moody’s is Baa3 or above, in each case with a stable or better
outlook.

“Required RC/TLA Lenders” means, at any time, Lenders having Revolving
Exposures, Term A-3A Loans and unused Commitments in respect of the foregoing
representing more than 50% of the sum of the total Revolving Exposures,
outstanding Term A-3A Loans and unused Commitments in respect of the foregoing
at such time; provided that the Revolving Exposures, Term A-3A Loans and unused
Commitments in respect of the foregoing held or deemed held by, any Defaulting
Lender (so long as such Lender is a Defaulting Lender) or any Affiliated Lender
shall be excluded for purposes of making a determination of Required RC/TLA
Lenders.

“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including, without limitation, any supplemental,
marginal, and emergency reserves) are imposed during such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) on
“Eurocurrency liabilities,” as defined in such Board’s Regulation D (or in
respect of any other category of liabilities that includes deposits by reference
to which the interest rate on Eurodollar Loans is determined or any category of
extensions of credit or other assets that include loans by non-United States
offices of any Lender to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto. For purposes of this definition, the
Eurodollar Loans shall be deemed to be “Eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D.

“Restricted Amount” is defined in Section 2.8(c)(v) hereof.

“Restricted Debt Payment” is defined in Section 6.20(a) hereof.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Revolver Percentage” means, for each Revolving Lender, the percentage of the
aggregate Revolving Credit Commitments represented by such Revolving Lender’s
Revolving Credit Commitment or, if the Revolving Credit Commitments have been
terminated, the percentage held by such Revolving Lender (including through
participation interests in Reimbursement Obligations) of the aggregate principal
amount of all Revolving Loans and L/C Obligations then outstanding.

 

42



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, as to any Lender (including any 2017
Incremental Revolving Lender), the obligation of such Lender to make Revolving
Loans and to participate in Swing Loans and Letters of Credit issued for the
account of the Borrower hereunder in an aggregate principal or face amount at
any one time outstanding not to exceed the amount set forth opposite such
Revolving Lender’s name on Schedule 1 attached hereto and made a part hereof, as
the same may be reduced, increased or otherwise modified at any time or from
time to time pursuant to the terms hereof. The Borrower and the Revolving
Lenders acknowledge and agree that the Revolving Credit Commitments of the
Revolving Lenders aggregate $650.0 million on the date hereof. The Revolving
Credit Commitments as of the Certain Funds Funding Date (after giving effect to
the 2017 Revolving Credit Commitment Increase) are $1,000,000,000.

“Revolving Credit Commitment Increase” is defined in Section 2.14(a) hereof.

“Revolving Credit Termination Date” means October 14, 2021, or such earlier date
on which the Revolving Credit Commitments are terminated in whole pursuant to
Sections 2.10, 7.2 or 7.3 hereof.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Credit Commitments,
that Lender’s Revolving Credit Commitment; and (ii) after the termination of the
Revolving Credit Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (b) in the case of L/C Issuer, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of the Swing Line Lender, the aggregate outstanding principal amount of
all Swing Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Loans.

“Revolving Facility” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 2.2, 2.3 and
2.11 hereof.

“Revolving Lender” means any Lender holding all or a portion of the Revolving
Facility.

“Revolving Loan” is defined in Section 2.2 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

“Revolving Note” is defined in Section 2.12(c) hereof.

“Rule 2.7 Announcement” means the press announcement in the agreed form released
by the Borrower and the Target to announce a firm intention on the part of the
Borrower to make an offer to acquire Target Shares on the terms of the Scheme
(or the Offer) in accordance with Rule 2.7 of the Takeover Code, as supplemented
and/or corrected from time to time in accordance with the Takeover Code and, in
each case, to the extent permitted by this Agreement.

“S&P” means S&P Global Ratings.

“Scheme ” means the English law governed scheme of arrangement effected under
part 26 of the Companies Act to be proposed by the Target to its shareholders to
implement the Worldpay Acquisition on the terms and conditions to be set out in
the Acquisition Documents.

“Scheme Circular” means a circular (including any supplementary circular) to be
issued by the Target to its shareholders setting out the resolutions and
proposals for and the terms of the Scheme.

 

43



--------------------------------------------------------------------------------

“Scheme Documents” means each of the Rule 2.7 Announcement, the Scheme Circular,
the Scheme Order and any other documents distributed by or on behalf of the
Borrower to (among others) shareholders of the Target in connection with the
Scheme.

“Scheme Order” means an order of the Court sanctioning the Scheme pursuant to
section 899 of the Companies Act.

“Second Restatement Agreement” means that certain Amendment and Restatement
Agreement, dated as of October 14, 2016, among the Borrower, Holdco, the other
Loan Parties party thereto, the Administrative Agent, the L/C Issuer, the Swing
Line Lender and the lenders party thereto.

“Second Restatement Effective Date” means the date on which the conditions
precedent set forth in the Second Restatement Agreement shall have been
satisfied or waived in accordance with the terms thereof.

“Secured Parties” has the meaning assigned to that term in the Security
Agreement.

“Security Agreement” means that certain Amended and Restated Security Agreement,
substantially in the form of Exhibit J, dated as of the First Restatement
Effective Date by and between the Loan Parties party thereto and the Collateral
Agent.

“Security Agreement Supplement” means an Assumption and Supplemental Security
Agreement in the form attached to the Security Agreement as Schedule F.

“Seller” is defined in the Preliminary Statements hereto.

“Senior Secured Leverage Ratio” means, as of the date of determination thereof,
the ratio of (a) Consolidated Senior Secured Debt as of such date to
(b) Consolidated EBITDA for the period of four (4) fiscal quarters then most
recently ended.

“Share Repurchase” means the repurchase of Vantiv’s common Equity Interests.

“Solvency Certificate” means the Solvency Certificate delivered pursuant to
Section 7(f)(vi) of the Second Restatement Agreement, substantially in the form
of Exhibit E to this Agreement.

“Specified Conditions” shall mean, in respect of any transaction, each of the
following:

(a) the Leverage Ratio, determined on a Pro Forma Basis after giving effect to
such transaction (i) is not 0.50x more than the Leverage Ratio as determined
immediately prior to such transaction and (ii) does not exceed the then
applicable Leverage Ratio level under Section 6.22 less 0.25x,

(b) (i) if, immediately prior to such transaction, the long-term public credit
rating of the Borrower (A) from S&P is BB+ or higher and (B) from Moody’s is Ba2
or higher, then the long-term public credit rating of the Borrower after giving
effect to such transaction shall not be less than BB+ from S&P or less than Ba2
from Moody’s, or (ii) if otherwise, the long-term public credit rating of the
Borrower from both S&P and Moody’s after giving pro forma effect to such
transaction shall be equal to or higher (with no negative change in outlook)
than the applicable long-term public credit rating of the Borrower from such
rating agency immediately prior to such transaction,

 

44



--------------------------------------------------------------------------------

(c) at least two of the Persons constituting Designated Executive Officers
immediately prior to such transaction shall continue to constitute members of
the senior management team after giving effect to such transaction and shall not
be terminated or otherwise separated from employment as a result of such
transaction, and

(d) the transaction shall not result in any change in organizational identity or
jurisdiction of organization of the Borrower unless (i) such change does not
result in negative tax consequences to the Lenders (as reasonably determined by
the Administrative Agent and the Borrower after taking into account applicable
treaties, exemptions and gross-up obligations of the Borrower), (ii) the
Administrative Agent shall have received, and be reasonably satisfied with, all
documentation and other information about the Loan Parties that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act,
that has been reasonably requested by the Administrative Agent or the Lenders
(through the Administrative Agent), and (iii) such change does not result in any
impairment of (A) the security interest of the Lenders in the Collateral (if
any), taken as a whole, or (B) the guarantees of the Obligations from the
Guarantors, taken as a whole.

“Specified Transaction” means, with respect to any period, (a) the Transactions
and, the First Restatement Agreement Transactions and the Certain Funds
Transactions, (b) any Permitted Acquisition or the making of other investment
pursuant to which all or substantially all of the assets or stock of a Person
(or any line of business or division thereof) are acquired, (c) the disposition
of all or substantially all of the assets or stock of a Subsidiary (or any line
of business or division thereof) or (d) any other event that by the terms of the
Loan Documents requires Pro Forma Compliance with a test or covenant hereunder
or requires such test or covenant to be calculated on a Pro Forma Basis or after
giving Pro Forma Effect thereto.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50.00% of the outstanding Voting
Stock of which is at the time directly or indirectly owned by such parent
corporation or organization or by any one (1) or more other entities which are
themselves subsidiaries of such parent corporation or organization. Unless
otherwise expressly noted herein, the term “Subsidiary” means a Subsidiary of
the Borrower or of any of its direct or indirect Subsidiaries.

“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.

“Successor Holdco” is defined in Section 6.13(b) hereof.

“Swap Obligation” has the meaning assigned to that term in the definition of
Excluded Swap Obligation.

“Swing Line” means the credit facility for making one (1) or more Swing Loans
described in Section 2.11 hereof.

“Swing Line Commitment” shall mean, with respect to each Swing Line Lender, the
commitment of such Swing Line Lender to make Swing Loans pursuant to
Section 2.11 hereof.

“Swing Line Lender” means JPMorgan Chase Bank, N.A.

 

45



--------------------------------------------------------------------------------

“Swing Line Sublimit” means $100.0 million, as reduced pursuant to the terms
hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 2.11(a) hereof.

“Swing Note” is defined in Section 2.12(c) hereof.

“Takeover Code” means the UK City Code on Takeovers and Mergers, as administered
by the Takeover Panel, as may be amended from time to time.

“Takeover Panel” means the UK Panel on Takeovers and Mergers.

“Target” means Worldpay Group plc, a public limited liability company
incorporated under the laws of England and Wales with registered number
08762327.

“Target Shares” means all of the issued and to be issued ordinary share capital
of the Target.

“Taxes” means all present or future taxes, levies, imposts, duties, deduction,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Receivable Agreements” means those certain Tax Receivable Agreements, dated
as of March 21, 2012, by and between Vantiv and each of Fifth Third Bank, FTPS
Partners, LLC, JPDN Enterprises LLC, and certain investment fund affiliates of
Advent International Corporation that are stockholder of Vantiv, as such
agreements may be assigned and amended from time to time in accordance with
their terms.

“Term A Lenders” means, collectively, the Term A-3 Lenders and the 2017
Incremental Term A-4 Lenders.

“Term A Loans” means, collectively, the Term A-3 Loans and the 2017 Incremental
Term A-4 Loans.

“Term A Loan Commitments” means, collectively, the Term A-3 Loan Commitments and
the 2017 Incremental Term A-4 Loan Commitments.

“Term A Note” is defined in Section 2.12(c).

“Term A-3 Facility” means the credit facility for the Term A-3 Loans described
in Section 2.1(a) hereof.

“Term A-3 Lender” means any Lender holding all or a portion of the Term A-3
Facility.

“Term A-3 Loan” is defined in Section 2.1(a) hereof.

“Term A-3 Loan Commitment” means as to any Lender, the obligation of such Lender
to make Term A-3 Loans hereunder (including by way of conversion of Existing
Term A Loans or Existing Term B Loans) in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1 attached
hereto and made a part hereof, as the same may be reduced pursuant to
Section 2.10. The Borrower and the Term A-3 Lenders acknowledge and agree that
the Term A-3 Loan Commitments of the Term A-3 Lenders aggregate $2,469,375
thousand as of the date hereof.

 

46



--------------------------------------------------------------------------------

“Term A-3 Loan Percentage” means, for any Term A-3 Lender, the percentage held
by such Term A-3 Lender of the aggregate principal amount of all Term A-3 Loans
then outstanding.

“Term A-3 Note” is defined in Section 2.12(c).

“Term A-3 Termination Date” is defined in Section 2.7(a) hereof.

“Term B Lenders” means, collectively, the Initial Term B Lenders and, the 2017
Rook Incremental Term B Lenders, the 2017 Incremental Term B-1 Lenders and the
2017 Incremental Term B-2 Lenders.

“Term B Loans” means collectively, the Initial Term B Loans and, the 2017 Rook
Incremental Term B Loans, the 2017 Incremental Term B-1 Loans and the 2017
Incremental Term B-2 Loans.

“Term B Loan Commitment” means, collectively, the Initial Term B Loan Commitment
and, the 2017 Rook Incremental Term B Loan Commitment, the 2017 Incremental Term
B-1 Loan Commitment and the 2017 Incremental Term B-2 Loan Commitment.

“Term B Note” is defined in Section 2.12(c).

“Term Commitment Increase” is defined in Section 2.14(a) hereof.

“Term Facilities” means, collectively, the Term A-3 Facility, the 2017
Incremental Term A-4 Facility, the Initial Term B Facility and, the 2017 Rook
Incremental Term B Facility, the 2017 Incremental Term B-1 Facility and the 2017
Incremental Term B-2 Facility.

“Term Lenders” means, collectively, the Term A-3A Lenders and the Term B
Lenders.

“Term Loans” means, collectively, the Term A-3A Loans and the Term B Loans.

“Term Loan Commitments” means, collectively, the Initial Term Loan Commitments
and, the 2017 Rook Incremental Term B Loan Commitments and the 2017 Incremental
Term Loan Commitments.

“Term Loan Percentage” means any or all of the Term A-3 Loan Percentage, the
2017 Incremental Term A-4 Loan Percentage, the Initial Term B Loan Percentage
and, the 2017 Rook Incremental Term B Loan Percentage, the 2017 Incremental Term
B-1 Loan Percentage and the 2017 Incremental Term B-2 Loan Percentage, as the
context requires.

“Term Note” means any of the Term A-3A Notes and the Term B Notes, as the
context requires.

“Termination Date” is defined in the lead-in to Article 6 hereof.

“Total Consideration” means the total amount (but without duplication) of
(a) cash paid in connection with any Acquisition, plus (b) Indebtedness for
borrowed money payable to the seller in connection with such Acquisition, plus
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered to the seller in connection with any Acquisition,
plus (d) the amount of Indebtedness assumed in connection with any Acquisition.

 

47



--------------------------------------------------------------------------------

“Total Funded Debt” means, at any time the same is to be determined, the
aggregate amount of all Indebtedness under clauses (a), (c), (d) and (e) (to the
extent, in the case of clause (e), that such obligations are funded obligations
that have not been reimbursed within two (2) Business Days following the funding
thereof) of such definition of the Borrower and its Restricted Subsidiaries as
determined on a consolidated basis in accordance with GAAP.

“tranche” is defined in Section 2.15(a) hereof.

“Transaction Expenses” means any fees, costs or expenses incurred or paid by the
Borrower or any of its Restricted Subsidiaries in connection with the
Transactions (including OID).

“Transactions” means, collectively, (a) the transactions contemplated by this
Agreement and the other Loan Documents (including the Second Restatement
Agreement) and (b) the payment of the Transaction Expenses.

“Treasury Regulations” means the regulations issued by the Internal Revenue
Service under the Code, as such regulations may be amended from time to time.

“Trust Funds” means cash and Cash Equivalents comprised of (a) funds used or to
be used for payroll and payroll taxes and other employee benefit payments to or
for the benefit of any employees of Holdco, the Borrower and its Subsidiaries,
(b) funds used or to be used to pay all taxes required to be collected, remitted
or withheld (including U.S. federal and state withholding taxes (including the
employer’s share thereof)) by or on behalf of Holdco, the Borrower and its
Subsidiaries, (c) any other funds which any Loan Party holds as an escrow or
fiduciary for the benefit of another Person and (d) all deposit, securities and
commodities accounts solely containing Trust Funds.

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unrestricted Subsidiary” means (a) any Subsidiary designated by the Borrower as
an Unrestricted Subsidiary pursuant to Section 6.9 subsequent to the Original
Closing Date and (b) any Subsidiary of an Unrestricted Subsidiary.

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations; provided that Swing
Loans outstanding from time to time shall not be deemed to reduce the Unused
Revolving Credit Commitment of the Lenders for purposes of computing the
Commitment Fee under Section 2.13(a) hereof.

“Vantiv” means Vantiv Inc., a Delaware corporation.

“Voting Stock” of any Person means capital stock or other Equity Interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar

 

48



--------------------------------------------------------------------------------

governing body of such Person (including, without limitation, general partners
of a partnership), other than stock or other Equity Interests having such power
only by reason of the happening of a contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the quotient obtained by dividing:

(a) sum of the products of the number of years from the date of determination to
the date of each successive scheduled principal payment of such Indebtedness
multiplied by the amount of such payment; by

(b) sum of all such payments.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly-owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding shares of capital stock (other than directors’ qualifying
shares and shares held by a resident of the jurisdiction, in each case, as
required by law) or other Equity Interests are owned by any one (1) or more of
the Borrower and the Borrower’s other Wholly-owned Subsidiaries at such time.

“Worldpay Acquisition” means the acquisition by Borrower and Vantiv UK Limited
of the entire issued ordinary share capital of Worldpay Group plc, a public
limited liability company incorporated under the laws of England and Wales with
registered number 08762327 to be consummated by way of Scheme or Offer in
accordance with and on the terms of the Acquisition Documents.

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Interpretation. With reference to this Agreement and each other Loan
Document, unless otherwise specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Unless otherwise specified therein, references in a particular agreement to
an Exhibit, Schedule, Article, Section, clause or sub-clause refer to the
appropriate Exhibit or Schedule to, or Article, Section, clause or sub-clause
in, such agreement.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

49



--------------------------------------------------------------------------------

(v) Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns.

(vi) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

(vii) The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(viii) Unless the context requires otherwise, any definition of or reference to
any agreement, instrument or other document herein or in any Loan Document shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, restated, amended and restated, supplemented or
otherwise modified, extended, refinanced or replaced (subject to any
restrictions or qualifications on such amendments, restatements, amendment and
restatements, supplements or modifications, extensions, refinancings or
replacements set forth herein or in any other Loan Document).

(c) All references to time of day herein are references to New York City, New
York time unless otherwise specifically provided.

(d) Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP, (a) except as otherwise provided herein in the
definition of “Capital Lease” and (b) without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities by the Borrower or any
Subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Account Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

(e) All terms that are used in this Agreement or any other Loan Document which
are defined in the UCC of the State of New York shall have the same meanings
herein as such terms are defined in the New York UCC, unless this Agreement or
such other Loan Document shall otherwise specifically provide.

(f) In calculating the Leverage Ratio and/or the Senior Secured Leverage Ratio
for purposes of determining the permissibility of any incurrence of Indebtedness
hereunder, including under the Ratio-Based Incremental Amount, the amount of any
Indebtedness incurred in reliance on a provision of this Agreement that does not
require compliance with a Leverage Ratio and/or Senior Secured Leverage Ratio
test, substantially concurrently with any Indebtedness incurred in reliance on a
provision of this Agreement that requires compliance with a Leverage Ratio
and/or Senior Secured Leverage Ratio test, shall be disregarded in the
calculation of Indebtedness for purposes of such Leverage Ratio and/or Secured
Leverage Ratio test; provided, that notwithstanding the foregoing, any provision
of this Agreement requiring Pro Forma Compliance with Section 6.22 (or any part
thereof), including in connection with a transaction, such as a Permitted
Acquisition, must be satisfied on a Pro Forma Basis, including for the
incurrence of Indebtedness, regardless of the provision under which such
Indebtedness is or will be incurred.

 

50



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary herein, financial ratios and tests
(including the Leverage Ratio, the Senior Secured Leverage Ratio and the ratio
of Consolidated EBITDA to Interest Expense (and the components of each of the
foregoing) and the amount of Consolidated Total Assets, but excluding Excess
Cash Flow and the CNI Growth Amount (and the components of each of the
foregoing)) contained in this Agreement that are calculated with respect to any
test period shall be calculated on a Pro Forma Basis.

(h) Notwithstanding anything to the contrary in this Agreement, with respect to
the incurrence of any Indebtedness (including any Incremental Facility or
Incremental Equivalent Debt) the proceeds of which are to be used by the
Borrower or any Subsidiary to finance, in whole or in part, a Permitted
Acquisition, any other Investment permitted under Section 6.17, a redemption or
prepayment of Indebtedness or a Restricted Payment permitted under Section 6.18
(in each case, to the extent the consummation of such acquisition, investment,
redemption, prepayment or restricted payment is not conditioned on the
availability of, or on obtaining, third party financing) (each such transaction,
a “Limited Conditionality Transaction”), for purposes of determining
(x) compliance with any financial ratio, (y) occurrence of Default or Event of
Default or (z) availability under baskets, in each case, in connection with such
Limited Conditionality Transaction and any related incurrence of Indebtedness or
Liens under Section 6.14 or 6.15, the Borrower shall have the option of making
any such determinations as of the date the definitive agreement related to such
Limited Conditionality Transaction is signed (or as of the date the related
irrevocable notice of redemption, prepayment or Restricted Payment is given, as
applicable), and, following such date and prior to the earlier of the date on
which such Limited Conditionality Transaction is consummated or the definitive
agreement for such Limited Conditionality Transaction is terminated, such ratios
and availability under applicable baskets shall be calculated on a Pro Forma
Basis assuming such Limited Conditionality Transaction and any other Specified
Transactions in connection therewith (including the incurrence of Indebtedness)
have been consummated, except to the extent such calculation would result in a
lower Leverage Ratio or Senior Secured Leverage Ratio or a higher ratio of
Consolidated EBITDA to Interest Expense than would apply if such calculation was
made without giving Pro Forma Effect to such Limited Conditionality Transaction,
other Specified Transactions and Indebtedness.

Section 1.3 Change in Accounting Principles. If, after the First Restatement
Effective Date, there shall occur any change in GAAP (except as otherwise
provided herein in the definition of “Capital Lease”) from those used in the
preparation of the financial statements referred to in Section 6.1 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Restricted
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 1.2(g), financial covenants (and all related
defined terms) shall be computed and determined in accordance with GAAP in
effect prior to such change in accounting principles. Without limiting the
generality of the foregoing, the Borrower shall neither be deemed to be in
compliance with any covenant hereunder nor out of compliance with any covenant
hereunder if such state of compliance or noncompliance, as the case may be,
would not exist but for the occurrence of a change in accounting principles
after the date hereof.

 

51



--------------------------------------------------------------------------------

ARTICLE 2. The Loan Facilities.

Section 2.1 The Term Loans.

(a) Subject to the terms and conditions set forth herein and in the Second
Restatement Agreement, each Term A-3 Lender agrees, severally and not jointly,
to and shall make a term loan (each individually, a “Term A-3 Loan” and,
collectively, the “Term A-3 Loans”) in Dollars to the Borrower on the Second
Restatement Effective Date (including, with respect to its Existing Term A Loans
to be converted into Term A-3 Loans pursuant to the Second Restatement
Agreement, by way of conversion of such Existing Term A Loans into Term A-3
Loans) in a principal amount not to exceed such Term A-3 Lender’s Term A-3 Loan
Commitment.

(b) Subject to the terms and conditions set forth herein and in the Second
Restatement Agreement, each Initial Term B Lender agrees, severally and not
jointly, to and shall make a term loan (each individually, an “Initial Term B
Loan” and, collectively, the “Initial Term B Loans”) in Dollars to the Borrower
on the Second Restatement Effective Date (including, with respect to any
Existing Term B Loans to be converted into Initial Term B Loans pursuant to the
Second Restatement Agreement, by way of conversion of such Existing Term B Loans
into Initial Term B Loans) in a principal amount not to exceed such Initial
Term B Lender’s Initial Term B Loan Commitment.

(c) Subject to the terms and conditions set forth in Section 4 of the
Incremental Amendment No. 2, each 2017 Rook Incremental Term B Lender agrees,
severally and not jointly, to and shall make, on the 2017 Rook Incremental
Funding Date, a 2017 Rook Incremental Term B Loan in Dollars to the Borrower in
a principal amount equal to such 2017 Rook Incremental Term B Lender’s 2017 Rook
Incremental Term B Loan Commitment.

(d) Subject to the terms and conditions set forth herein and in the Incremental
Amendment No. 3 (including, for the avoidance of doubt, Section 3.2 hereof),
each 2017 Incremental Term A-4 Lender agrees, severally and not jointly, to and
shall make, on or prior to the date falling on the last day of the Certain Funds
Period, a 2017 Incremental Term A-4 Loan in Dollars to the Borrower in a
principal amount equal to such 2017 Incremental Term A-4 Lender’s 2017
Incremental Term A-4 Loan Commitment.

(e) Subject to the terms and conditions set forth herein and in the Incremental
Amendment No. 3 (including, for the avoidance of doubt, Section 3.2 hereof),
each 2017 Incremental Term B-1 Lender agrees, severally and not jointly, to and
shall make, on or prior to the date falling on the last day of the Certain Funds
Period, a 2017 Incremental Term B-1 Loan in Dollars to the Borrower in a
principal amount equal to such 2017 Incremental Term B-1 Lender’s 2017
Incremental Term B-1 Loan Commitment.

(f) Subject to the terms and conditions set forth herein and in the Incremental
Amendment No. 3 (including, for the avoidance of doubt, Section 3.2 hereof),
each 2017 Incremental Term B-2 Lender agrees, severally and not jointly, to and
shall make, on or prior to the date falling on the last day of the Certain Funds
Period, a 2017 Incremental Term B-2 Loan in Dollars to the Borrower in a
principal amount equal to such 2017 Incremental Term B-2 Lender’s 2017
Incremental Term B-2 Loan Commitment.

 

52



--------------------------------------------------------------------------------

(g) (d) Notwithstanding any other provision of this Agreement to the contrary,
no conversion or continuation of any Existing Term A Loan into a Term A-3 Loan
or Existing Term B Loan into a Term A-3 Loan or an Initial Term B Loan on the
Second Restatement Effective Date pursuant to the Second Restatement Agreement
shall, in any case, constitute a voluntary or mandatory payment or prepayment
for purposes of this Agreement.

(h) (e) Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

Section 2.2 Revolving Credit Commitments. Prior to the Revolving Credit
Termination Date, each Revolving Lender severally and not jointly agrees,
subject to the terms and conditions hereof, to make revolving loans (each
individually a “Revolving Loan” and, collectively, the “Revolving Loans”) in
Dollars to the Borrower from time to time up to the amount of such Lender’s
Revolving Credit Commitment in effect at such time; provided, however, that the
sum of the aggregate principal amount of Revolving Loans, Swing Loans and L/C
Obligations at any time outstanding shall not exceed the sum of the total
Revolving Credit Commitments in effect at such time. Each Borrowing of Revolving
Loans shall be made ratably by the Lenders in proportion to their respective
Revolver Percentages. As provided in Section 2.5(a), and subject to the terms
hereof, the Borrower may elect that each Borrowing of Revolving Loans be either
Base Rate Loans or Eurodollar Loans. Revolving Loans may be repaid and
reborrowed before the Revolving Credit Termination Date, subject to the terms
and conditions hereof.

Section 2.3 Letters of Credit General Terms. Subject to the terms and conditions
hereof, as part of the Revolving Facility, the L/C Issuer shall issue standby
and documentary letters of credit (each a “Letter of Credit”) for the Borrower’s
and its Subsidiaries’ account in an aggregate undrawn face amount up to the
L/C Sublimit; provided, however, that the sum of the Revolving Loans, Swing
Loans and L/C Obligations at any time outstanding shall not exceed the sum of
all Revolving Credit Commitments in effect at such time; and provided further
that (i) no L/C Issuer shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, the aggregate L/C Obligations in
respect of Letters of Credit issued by such L/C Issuer would exceed its Revolver
Percentage of the Revolving Credit Commitments and (ii) Credit Suisse AG and its
Affiliates (to the extent any such Person is an L/C Issuer) shall not be
obligated to issue any documentary Letters of Credit. Each Revolving Lender
shall be obligated to reimburse the L/C Issuer for such Revolving Lender’s
Revolver Percentage of the amount of each drawing under a Letter of Credit and,
accordingly, each Letter of Credit shall constitute usage of the Revolving
Credit Commitment of each Revolving Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding.

(b) Applications. At any time before the Revolving Credit Termination Date, the
L/C Issuer shall, at the request of the Borrower, issue one (1) or more Letters
of Credit in Dollars, in form and substance acceptable to the L/C Issuer, with
expiration dates no later than the earlier of (i) 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or (ii) five (5) Business Days prior to the Revolving
Credit Termination Date, in an aggregate face amount as requested by the
Borrower subject to the limitations set forth in clause (a) of this Section 2.3,
upon the receipt of a duly executed application for the relevant Letter of
Credit in the form then customarily prescribed by the L/C Issuer for the Letter
of Credit requested (each an “Application”); provided that any Letter of Credit
with a 12-month tenor may provide for the renewal thereof for additional
12-month periods (which shall in no event extend beyond the date referred to in
clause (ii) above, unless an L/C Backstop has been provided to the L/C Issuer
thereof). Notwithstanding anything contained in any Application to the contrary:
(i) the Borrower shall pay fees in connection with each Letter of Credit as set
forth in Section 2.13(b) hereof, and (ii) if the L/C Issuer is not timely
reimbursed for the amount of any drawing under a Letter of Credit as required
pursuant to clause (c) of this Section 2.3, the Borrower’s obligation to
reimburse the L/C Issuer for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is

 

53



--------------------------------------------------------------------------------

paid to but excluding the date of reimbursement by the Borrower at a rate per
annum equal to the sum of 2.00% plus the Applicable Margin plus the Base Rate
from time to time in effect (computed on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed). Without limiting the
foregoing, the L/C Issuer’s obligation to issue a Letter of Credit or increase
the amount of a Letter of Credit is subject to the terms or conditions of this
Agreement (including the conditions set forth in Section 3.1 and the other terms
of this Section 2.3).

(c) The Reimbursement Obligations. Subject to Section 2.3(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit and this Agreement, except that
reimbursement shall be paid by no later than 2:00 p.m. one Business Day after
such drawing has been paid if the Borrower has been informed of such drawing by
the L/C Issuer on or before 10:00 a.m. on the date when such drawing is to be
paid or, if notice of such drawing is given to the Borrower after 10:00 a.m.
reimbursement shall be made within two Business Days following the date when
such drawing is to be paid, by the end of such day, in all instances in
immediately available funds at the Administrative Agent’s principal office in
New York, New York or such other office as the Administrative Agent may
designate in writing to the Borrower, and the Administrative Agent shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds. If the Borrower does not make any such reimbursement payment on the date
due and the Participating Lenders fund their participations in the manner set
forth in Section 2.3(d) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.3(d) below. In
addition, for the benefit of the Administrative Agent, the L/C Issuer and each
Lender, the Borrower agrees that, notwithstanding any provision of any
Application, its obligations under this Section 2.3(c) and each Application
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and the Applications,
under all circumstances whatsoever, and irrespective of any claim or defense
that the Borrower may otherwise have against the Administrative Agent, the L/C
Issuer or any Lender, including without limitation (i) any lack of validity or
enforceability of any Loan Document; (ii) any amendment or waiver of or any
consent to departure from all or any of the provisions of any Loan Document;
(iii) the existence of any claim of set-off the Borrower may have at any time
against a beneficiary of a Letter of Credit (or any Person for whom a
beneficiary may be acting), the Administrative Agent, the L/C Issuer, any Lender
or any other Person, whether in connection with this Agreement, another Loan
Document, the transaction related to the Loan Document or any unrelated
transaction; (iv) any statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(v) payment by the Administrative Agent or an L/C Issuer under a Letter of
Credit against presentation to the Administrative Agent or a L/C Issuer of a
draft or certificate that does not comply with the terms of the Letter of
Credit; provided that the Administrative Agent’s or L/C Issuer’s determination
that documents presented under the Letter of Credit complied with the terms
thereof did not constitute gross negligence, bad faith or willful misconduct of
the Administrative Agent or L/C Issuer; or (vi) any other act or omission to act
or delay of any kind by the Administrative Agent or an L/C Issuer, any Lender or
any other Person or any other event or circumstance whatsoever that might, but
for the provisions of this Section 2.3(c), constitute a legal or equitable
discharge of the Borrower’s obligations hereunder or under an Application.

(d) The Participating Interests. Each Revolving Lender (other than the Lender
acting as L/C Issuer) severally and not jointly agrees to purchase from the L/C
Issuer, and the L/C Issuer hereby agrees to sell to each such Revolving Lender
(a “Participating Lender”), an undivided participating interest (a
“Participating Interest”) to the extent of its Revolver Percentage in each
Letter of Credit issued by, and each Reimbursement Obligation owed to, the L/C
Issuer. Upon the Borrower’s failure to pay any Reimbursement Obligation on the
date and at the time required, or if the L/C Issuer is required at any time to
return to the Borrower or to a trustee, receiver, liquidator, custodian or other
Person any portion of any

 

54



--------------------------------------------------------------------------------

payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 12:00 noon, or not later than
12:00 noon the following Business Day, if such certificate is received after
such time, pay to the Administrative Agent for the account of the L/C Issuer an
amount equal to such Participating Lender’s Revolver Percentage of such unpaid
Reimbursement Obligation together with interest on such amount accrued from the
date the L/C Issuer made the related payment to the date of such payment by such
Participating Lender at a rate per annum equal to: (i) from the date the L/C
Issuer made the related payment to the date two (2) Business Days after payment
by such Participating Lender is due hereunder, the Federal Funds Rate for each
such day and (ii) from the date two (2) Business Days after the date such
payment is due from such Participating Lender to the date such payment is made
by such Participating Lender, the Base Rate in effect for each such day. Each
such Participating Lender shall, after making its appropriate payment, be
entitled to receive its Revolver Percentage of each payment received in respect
of the relevant Reimbursement Obligation and of interest paid thereon, with the
L/C Issuer retaining its Revolver Percentage thereof as a Revolving Lender
hereunder.

The several obligations of the Participating Lenders to the L/C Issuer under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set-off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person. Without limiting the generality of the foregoing, such obligations shall
not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Credit Commitment of any Revolving Lender, and each
payment by a Participating Lender under this Section 2.3 shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 2.3(e) and all other parts of this Section 2.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

(f) Manner of Requesting a Letter of Credit. The Borrower shall provide at least
three (3) Business Days’ advance written notice to the Administrative Agent (or
such lesser notice as the Administrative Agent and the L/C Issuer may agree in
their sole discretion) of each request for the issuance of a Letter of Credit,
each such notice to be accompanied by a properly completed and executed
Application for the requested Letter of Credit and, in the case of an extension
or amendment or an increase in the amount of a Letter of Credit, a written
request therefor, in a form acceptable to the Administrative Agent and the L/C
Issuer, in each case, together with the fees called for by this Agreement. The
Administrative Agent shall promptly notify the L/C Issuer of the Administrative
Agent’s receipt of each such notice and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of a Letter of Credit.

(g) Conflict with Application. In the event of any conflict or inconsistency
between this Agreement and the terms of any Application, the terms of the
Agreement shall control.

(h) Existing Letters of Credit. (i) Letters of credit issued or deemed issued
under the First Amended and Restated Credit Agreement, if any, shall be deemed
issued under the Revolving Facility.

 

55



--------------------------------------------------------------------------------

(i) Replacement of L/C Issuer. An L/C Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced L/C
Issuer and the successor L/C Issuer. The Administrative Agent shall notify the
Lenders of any such replacement of an L/C Issuer. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.13(b).
From and after the effective date of any such replacement, (i) the successor L/C
Issuer shall have all the rights and obligations of the replaced L/C Issuer
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “L/C Issuer” shall be deemed to refer to
such successor or to any previous L/C Issuer, or to such successor and all
previous L/C Issuers, as the context shall require. After the replacement of an
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of such L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement but shall not be required to issue additional Letters of Credit.

(j) Additional L/C Issuers. From time to time, the Borrower may by notice to the
Administrative Agent designate additional Lenders as an L/C Issuer each of which
agrees (in its sole discretion) to act in such capacity and is reasonably
satisfactory to the Administrative Agent. Each such additional L/C Issuer shall
execute a counterpart of this Agreement upon the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an L/C Issuer hereunder for all purposes.

(k) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of Credit, then (i) if one (1) or more other
tranches of Revolving Credit Commitments in respect of which the maturity date
shall not have occurred are then in effect, (x) the outstanding Revolving Loans
shall be repaid pursuant to Section 2.7(d) Section 2.7(g) on such maturity date
to the extent and in an amount sufficient to permit the reallocation of the
Letter of Credit Usage relating to the outstanding Letters of Credit
contemplated by clause (y) below and (y) such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make payments in respect thereof pursuant to Section 2.3(d)) under (and ratably
participated in by Revolving Lenders pursuant to) the Revolving Credit
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the Revolving Credit
Commitments in respect of such non-terminating tranches at such time (it being
understood that (1) the participations therein of Revolving Lenders under the
maturing tranche shall be correspondingly released and (2) no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to the immediately preceding clause (i), but without
limiting the obligations with respect thereto, the Borrower shall provide an L/C
Backstop with respect to any such Letter of Credit in a manner reasonably
satisfactory to the applicable L/C Issuer. If, for any reason, such L/C Backstop
is not provided or the reallocation does not occur, the Revolving Lenders under
the maturing tranche shall continue to be responsible for their participating
interests in the Letters of Credit; provided that, notwithstanding anything to
the contrary contained herein, upon any subsequent repayment of the Revolving
Loans, the reallocation set forth in clause (i) shall automatically and
concurrently occur to the extent of such repayment (it being understood that no
partial face amount of any Letter of Credit may be so reallocated). Except to
the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the occurrence of a maturity date with respect to a
given tranche of Revolving Credit Commitments shall have no effect upon (and
shall not diminish) the percentage participations of the Revolving Lenders in
any Letter of Credit issued before such maturity date. Commencing with the
maturity date of any tranche of Revolving Credit Commitments, the L/C Sublimit
under any tranche of Revolving Credit Commitments that has not so then matured
shall be as agreed with such Revolving Lenders; provided that in no event shall
such sublimit be less than the sum of (x) the Letter of Credit Usage with
respect to the Revolving Lenders under such extended tranche immediately prior
to such maturity date and (y) the face amount of the Letters of Credit
reallocated to such tranche of Revolving Credit Commitments pursuant to
clause (i) of the second preceding sentence above (assuming Revolving Loans are
repaid in accordance with clause (i)(x)).

 

56



--------------------------------------------------------------------------------

Section 2.4 Applicable Interest Rates.

(a) Term Base Rate Loans. Each Term Loan that is a Base Rate Loan made or
maintained by a Lender shall bear interest (computed on the basis of a year of
360 days (or, at times when the Base Rate is based on the Prime Rate, 365 or
366 days, as the case may be) and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced (or converted or
continued pursuant to Section 2.1) or created by conversion from a Eurodollar
Loan until, but excluding, the date of repayment thereof at a rate per annum
equal to the sum of the Applicable Margin plus the Base Rate from time to time
in effect, payable in arrears on the last Business Day of each March, June,
September and December and at maturity (whether by acceleration or otherwise).

(b) Term Eurodollar Loans. Each Term Loan that is a Eurodollar Loan made or
maintained by a Lender shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced (or converted or continued pursuant to Section 2.1), continued or
created by conversion from a Base Rate Loan until, but excluding, the date of
repayment thereof at a rate per annum equal to the sum of the Applicable Margin
plus the Adjusted LIBOR applicable for such Interest Period, payable in arrears
on the last day of the Interest Period and at maturity (whether by acceleration
or otherwise), and, if the applicable Interest Period is longer than three
(3) months, on each day occurring every three (3) months after the commencement
of such Interest Period.

(c) Revolving Base Rate Loans. Each Revolving Loan that is a Base Rate Loan made
or maintained by a Lender shall bear interest (computed on the basis of a year
of 360 days (or, at times when the Base Rate is based on the Prime Rate, 365 or
366 days, as the case may be) and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced or created by
conversion from a Eurodollar Loan until, but excluding, the date of repayment
thereof at a rate per annum equal to the sum of the Applicable Margin plus the
Base Rate from time to time in effect, payable in arrears on the last Business
Day of each March, June, September and December and at maturity (whether by
acceleration or otherwise).

(d) Revolving Eurodollar Loans. Each Revolving Loan that is a Eurodollar Loan
made or maintained by a Lender shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan until, but
excluding, the date of repayment thereof at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable in arrears on the last day of the Interest Period and at
maturity (whether by acceleration or otherwise), and, if the applicable Interest
Period is longer than three (3) months, on each day occurring every three
(3) months after the commencement of such Interest Period.

(e) Default Rate. While any Event of Default under Section 7.1(a) (with respect
to the late payment of principal, interest, Reimbursement Obligations or fees),
or Section 7.1(j) or (k) exists or after acceleration, the Borrower shall pay
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the overdue amounts of all Loans, Reimbursement
Obligations, interest or fees owing hereunder by it at a rate per annum equal to
2.00% per annum plus (i) in the case of Loans, the interest rate otherwise
applicable thereto and (ii) otherwise, the rate applicable to Revolving Loans
that are Base Rate Loans. Such interest shall be paid on demand subject, except
in the case of any Event of Default under Section 7.1(j) or (k), to the request
of the Administrative Agent at the request or with the consent of the Required
Lenders.

 

57



--------------------------------------------------------------------------------

(f) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Revolving Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.

Section 2.5 Manner of Borrowing Loans and Designating Applicable Interest Rates.

(a) Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent by no later than 12:00 noon: (i) at least three
(3) Business Days before the date on which the Borrower requests the Lenders to
advance a Borrowing of Loans that are Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Loans that are Base Rate
Loans. The Loans included in each Borrowing of Loans shall bear interest
initially at the type of rate specified in such notice. Thereafter, the Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Borrowing of Loans or, subject to Section 2.6 hereof, a portion
thereof, as follows: (i) if such Borrowing of Loans is of Eurodollar Loans, on
the last day of the Interest Period applicable thereto, the Borrower may
continue part or all of such Borrowing as Eurodollar Loans or convert part or
all of such Borrowing into Base Rate Loans or (ii) if such Borrowing of Loans is
of Base Rate Loans, on any Business Day, the Borrower may convert all or part of
such Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower. The Borrower shall give all such notices requesting
the advance, continuation or conversion of a Borrowing of Loans to the
Administrative Agent by telephone or telecopy (which notice shall be irrevocable
once given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent. Notice of the continuation of a
Borrowing of Loans that are Eurodollar Loans for an additional Interest Period
or of the conversion of part or all of a Borrowing of Loans that are Base Rate
Loans into Eurodollar Loans must be given by no later than 12:00 noon at least
three (3) Business Days before the date of the requested continuation or
conversion. All notices concerning the advance, continuation or conversion of a
Borrowing of Loans shall specify the date of the requested advance, continuation
or conversion of a Borrowing of Loans (which shall be a Business Day), the
amount of the requested Borrowing to be advanced, continued or converted, the
type of Loans (Base Rate Loans or Eurodollar Loans) to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto. If no Interest Period
is specified in any such notice with respect to any conversion to or
continuation as a Eurodollar Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration. The Borrower agrees
that the Administrative Agent may rely on any such telephonic or telecopy notice
given by any person the Administrative Agent in good faith believes is an
Authorized Representative without the necessity of independent investigation
(the Borrower hereby indemnifies the Administrative Agent from any liability or
loss ensuing from such reliance) and, in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.

(b) Notice to the Lenders. The Administrative Agent shall give prompt telephonic
or telecopy notice to each Lender of any notice from the Borrower received
pursuant to Section 2.5(a) above and, if such notice requests the Lenders to
make Eurodollar Loans, the Administrative Agent shall give notice to the
Borrower and each Lender of the interest rate applicable thereto promptly after
the Administrative Agent has made such determination.

 

58



--------------------------------------------------------------------------------

(c) Borrower’s Failure to Notify; Automatic Continuations and Conversions. If
the Borrower fails to give proper notice of the continuation or conversion of
any outstanding Borrowing of Loans that are Eurodollar Loans before the last day
of its then current Interest Period within the period required by Section 2.5(a)
and such Borrowing is not prepaid in accordance with Section 2.8(a) or (b), such
Borrowing shall, at the end of the Interest Period applicable thereto,
automatically be converted into a Base Rate Borrowing. In the event the Borrower
fails to give notice pursuant to Section 2.5(a) of a Borrowing of Loans equal to
the amount of a Reimbursement Obligation and has not notified the Administrative
Agent by 1:00 p.m. on the day such Reimbursement Obligation becomes due that it
intends to repay such Reimbursement Obligation through funds not borrowed under
this Agreement, the Borrower shall be deemed to have requested a Borrowing of
Loans that are Base Rate Loans (or, at the option of the Administrative Agent,
under the Swing Line) on such day in the amount of the Reimbursement Obligation
then due, which Borrowing, if otherwise available hereunder, shall be applied to
pay the Reimbursement Obligation then due.

(d) Disbursement of Loans. Not later than 2:00 p.m. on the date of any requested
advance of a new Borrowing of Loans, subject to ARTICLE 3 hereof, each Lender
shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in New
York, New York. The Administrative Agent shall promptly wire transfer the
proceeds of each new Borrowing of Loans to an account designated by the Borrower
in the applicable notice of borrowing.

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m. on such date) the date on which such
Lender is scheduled to make payment to the Administrative Agent of the proceeds
of a Loan (which notice shall be effective upon receipt) that such Lender does
not intend to make such payment, the Administrative Agent may assume that such
Lender has made such payment when due and the Administrative Agent, in reliance
upon such assumption may (but shall not be required to) make available to the
Borrower the proceeds of the Loan to be made by such Lender and, if any Lender
has not in fact made such payment to the Administrative Agent, such Lender
shall, on demand, pay to the Administrative Agent the amount made available to
the Borrower attributable to such Lender together with interest thereon in
respect of each day during the period commencing on the date such amount was
made available to the Borrower and ending on (but excluding) the date such
Lender pays such amount to the Administrative Agent at a rate per annum equal
to: (i) from the date the related advance was made by the Administrative Agent
to the date two (2) Business Days after payment by such Lender is due hereunder,
the greater of, for each such day, (x) the Federal Funds Rate and (y) an
overnight rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any standard administrative or
processing fees charged by the Administrative Agent in connection with such
Lender’s non-payment and (ii) from the date two (2) Business Days after the date
such payment is due from such Lender to the date such payment is made by such
Lender, the Base Rate in effect for each such day. If such amount is not
received from such Lender by the Administrative Agent immediately upon demand,
the Borrower will, on demand, repay to the Administrative Agent the proceeds of
the Loan attributable to such Lender with interest thereon at a rate per annum
equal to the interest rate applicable to the relevant Loan, but without such
payment being considered a payment or prepayment of a Loan under Section 8.1
hereof so that the Borrower will have no liability under such Section with
respect to such payment.

Section 2.6 Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans advanced under the applicable Facility shall be in an amount
not less than $1.0 million or such greater amount that is an integral multiple
of $1.0 million. Each Borrowing of Eurodollar Loans advanced, continued or
converted under the applicable Facility shall be in an amount equal to
$1.0 million or such greater amount that is an integral multiple of
$1.0 million. Without the Administrative Agent’s consent, there shall not be
more than fifteen (15) Borrowings of Eurodollar Loans outstanding at any one
time.

 

59



--------------------------------------------------------------------------------

Section 2.7 Maturity of Loans.

(a) Scheduled Payments of Term A-3 Loans. Subject to Section 2.15, the Borrower
shall make principal payments on the Term A-3 Loans in installments on the last
Business Day of each March, June, September and December in each year,
commencing with the calendar quarter ending March 31, 2017, in an aggregate
amount equal to the following percentage of the aggregate principal amount of
the Term A-3 Loans made (including by way of conversion from Existing Term A
Loans or Existing Term B Loans) on the Second Restatement Effective Date:
(i) for the first twelve (12) full fiscal quarters following the Second
Restatement Effective Date, 1.25%; (ii) for the thirteenth (13th) through the
sixteenth (16th) full fiscal quarters following the Second Restatement Effective
Date, 1.875%; and (iii) for the seventeenth (17th) through the nineteenth
(19th) full fiscal quarters following the Second Restatement Effective Date,
2.50%, in each case per fiscal quarter (which payments in each case shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.8(a), Section 2.8(c) and
Section 2.8(e), as applicable); it being further agreed that a final payment
comprised of all principal and interest not sooner paid on the Term A-3 Loans,
shall be due and payable on October 14, 2021, the final maturity thereof (the
“Term A-3 Termination Date”).

(b) Scheduled Payments of 2017 Incremental Term A-4 Loans. Subject to Section
2.15, the Borrower shall make principal payments on the 2017 Incremental
Term A-4 Loans in installments on the last Business Day of each March, June,
September and December in each year, commencing with the calendar quarter ending
March 31, 2018, in an aggregate amount equal to the following percentage of the
aggregate principal amount of the Incremental Term A-4 Loans made on the Certain
Funds Funding Date: (i) for the first twelve (12) full fiscal quarters following
the Certain Funds Funding Date, 1.25%; (ii) for the thirteenth (13th) through
the sixteenth (16th) full fiscal quarters following the Certain Funds Funding
Date, 1.875%; and (iii) for the seventeenth (17th) through the nineteenth (19th)
full fiscal quarters following the Certain Funds Funding Date, 2.50%, in each
case per fiscal quarter (which payments in each case shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.8(a), Section 2.8(c) and Section 2.8(e), as
applicable); it being further agreed that a final payment comprised of all
principal and interest not sooner paid on the 2017 Incremental Term A-4 Loans,
shall be due and payable on the fifth anniversary of the Certain Funds Funding
Date, the final maturity thereof (the “2017 Incremental Term A-4 Termination
Date”).

(c) (b) Scheduled Payments of Initial Term B Loans. Subject to Section 2.15, the
Borrower shall make principal payments on the Initial Term B Loans in
installments on the last Business Day of each March, June, September and
December in each year, commencing with the calendar quarter ending March 31,
2017, in an aggregate amount equal to 0.25% of the aggregate principal amount of
the Initial Term B Loans made (including by way of conversion from Existing Term
B Loans) on the Second Restatement Effective Date, in each case per fiscal
quarter (which payments in each case shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.8(a), Section 2.8(c) and Section 2.8(e), as applicable); it being
further agreed that a final payment comprised of all principal and interest not
sooner paid on the Initial Term B Loans, shall be due and payable on October 14,
2023, the final maturity thereof (the “Initial Term B Termination Date”).

(d) (c) Scheduled Payments of 2017 Rook Incremental Term B Loans. Subject to
Section 2.15, the Borrower shall make principal payments on the 2017 Rook
Incremental Term B Loans in installments on the last Business Day of each March,
June, September and December in each year, commencing with the calendar quarter
ending March 31, 2018, in an aggregate amount equal to 0.25% of the aggregate
principal amount of the 2017 Rook Incremental Term B Loans made on the 2017 Rook
Incremental Funding Date, in each case per fiscal quarter (which payments in
each case shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.8(a),
Section 2.8(c) and Section 2.8(e), as applicable); it being further agreed that
a final payment comprised of all principal and interest not sooner paid on the
2017 Rook Incremental Term B Loans, shall be due and payable on the seventh
anniversary of the 2017 Rook Incremental Funding Date, the final maturity
thereof (the “2017 Rook Incremental Term B Termination Date”).

 

60



--------------------------------------------------------------------------------

(e) Scheduled Payments of 2017 Incremental Term B-1 Loans. Subject to
Section 2.15, the Borrower shall make principal payments on the 2017 Incremental
Term B-1 Loans in installments on the last Business Day of each March, June,
September and December in each year, commencing with the calendar quarter ending
March 31, 2018, in an aggregate amount equal to 0.25% of the aggregate principal
amount of the 2017 Incremental Term B-1 Loans made on the Certain Funds Funding
Date, in each case per fiscal quarter (which payments in each case shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.8(a), Section 2.8(c) and
Section 2.8(e), as applicable); it being further agreed that a final payment
comprised of all principal and interest not sooner paid on the 2017 Incremental
Term B-1 Loans, shall be due and payable on the seventh anniversary of the
Certain Funds Funding Date, the final maturity thereof (the “2017 Incremental
Term B-1 Termination Date”).

(f) Scheduled Payments of 2017 Incremental Term B-2 Loans. Subject to
Section 2.15, the Borrower shall make principal payments on the 2017 Incremental
Term B-2 Loans in installments on the last Business Day of each March, June,
September and December in each year, commencing with the calendar quarter ending
March 31, 2018, in an aggregate amount equal to 0.25% of the aggregate principal
amount of the 2017 Incremental Term B-2 Loans made on the Certain Funds Funding
Date, in each case per fiscal quarter (which payments in each case shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.8(a), Section 2.8(c) and
Section 2.8(e), as applicable); it being further agreed that a final payment
comprised of all principal and interest not sooner paid on the 2017 Incremental
Term B-2 Loans, shall be due and payable on the seventh anniversary of the
Certain Funds Funding Date, the final maturity thereof (the “2017 Incremental
Term B-2 Termination Date”).

(g) (d) Revolving Loans. Each Revolving Loan, both for principal and interest,
shall mature and become due and payable by the Borrower on the Revolving Credit
Termination Date.

Section 2.8 Prepayments.

(a) Voluntary Prepayments of Term Loans.

(i) The Borrower may, at its option, upon notice as herein provided, prepay
without premium or penalty (subject to the requirements of
SectionSections 2.8(a)(ii) and, 2.8(a)(iii) and 2.8(a)(iv) below and except as
set forth in Section 8.1 below) at any time all, or from time to time any part
of, the Term Loans, in each case, in a minimum aggregate amount of $5.0 million
or such greater amount that is an integral multiple of $1.0 million or, if less,
the entire principal amount thereof then outstanding. The Borrower will give the
Administrative Agent written notice (or telephone notice promptly confirmed by
written notice) of each optional prepayment under this Section 2.8(a) prior to
12:00 noon (New York time) at least one (1) Business Day in the case of Base
Rate Loans and three (3) Business Days in the case of Eurodollar Loans prior to
the date fixed for such prepayment (which notice may be revoked at the
Borrower’s option). Each such notice shall specify the date of such prepayment
(which shall be a Business Day), the principal amount of such Term Loans to be
prepaid and the interest to be paid on the prepayment date with respect to such
principal amount being repaid. Any prepayments made pursuant to this
Section 2.8(a) shall be applied against the Class of Term Loans and the
remaining scheduled installments of principal due in respect of such Term Loans
in the manner specified by the Borrower or, if not so specified on or prior to
the date of such optional prepayment, on a pro rata basis to all Classes of Term
Loans in direct order of maturity and may not be reborrowed.

 

61



--------------------------------------------------------------------------------

(ii) In the event that, on or prior to the date that is twelve (12) months after
the Second Restatement Effective Date, the Borrower (x) prepays, repays,
refinances, substitutes or replaces any Initial Term B Loans in connection with
a Repricing Transaction (including, for the avoidance of doubt, any prepayment
made pursuant to Section 2.8(c)(i) that constitutes a Repricing Transaction), or
(y) effects any amendment, waiver or other modification of, or consent under,
this Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable
Initial Term B Lenders, (A) in the case of clause (x), a premium of 1.00% of the
aggregate principal amount of the Initial Term B Loans so prepaid, repaid,
refinanced, substituted or replaced and (B) in the case of clause (y), a fee
equal to 1.00% of the aggregate principal amount of the Initial Term B Loans
outstanding immediately prior to such amendment, waiver, modification or consent
that are the subject of such Repricing Transaction. If, on or prior to the date
that is twelve (12) months after the Second Restatement Effective Date, all or
any portion of the Initial Term B Loans held by any Initial Term B Lender are
prepaid, repaid, refinanced, substituted or replaced pursuant to Section 8.5 as
a result of, or in connection with, such Initial Term B Lender being a
Non-Consenting Lender with respect to any amendment, waiver, modification or
consent referred to in clause (y) above (or otherwise in connection with a
Repricing Transaction), such prepayment, repayment, refinancing, substitution or
replacement will be made at 101% of the principal amount so prepaid, repaid,
refinanced, substituted or replaced. All such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction.

(iii) In the event that, on or prior to the date that is six (6) months after
the 2017 Rook Incremental Allocation Date, the Borrower (x) prepays, repays,
refinances, substitutes or replaces any 2017 Rook Incremental Term B Loans in
connection with a Repricing Transaction (including, for the avoidance of doubt,
any prepayment made pursuant to Section 2.8(c)(i) that constitutes a Repricing
Transaction), or (y) effects any amendment, waiver or other modification of, or
consent under, this Agreement resulting in a Repricing Transaction with respect
to the 2017 Rook Incremental Term B Loans, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable 2017
Rook Incremental Term B Lenders, (A) in the case of clause (x), a premium of
1.00% of the aggregate principal amount of the 2017 Rook Incremental Term B
Loans so prepaid, repaid, refinanced, substituted or replaced and (B) in the
case of clause (y), a fee equal to 1.00% of the aggregate principal amount of
the 2017 Rook Incremental Term B Loans outstanding immediately prior to such
amendment, waiver, modification or consent that are the subject of such
Repricing Transaction. If, on or prior to the date that is six (6) months after
the 2017 Rook Incremental Allocation Date, all or any portion of the 2017 Rook
Incremental Term B Loans held by any 2017 Rook Incremental Term B Lender are
prepaid, repaid, refinanced, substituted or replaced pursuant to Section 8.5 as
a result of, or in connection with, such 2017 Rook Incremental Term B Lender
being a Non-Consenting Lender with respect to any amendment, waiver,
modification or consent referred to in clause (y) above (or otherwise in
connection with a Repricing Transaction), such prepayment, repayment,
refinancing, substitution or replacement will be made at 101% of the principal
amount so prepaid, repaid, refinanced, substituted or replaced. All such amounts
shall be due and payable on the date of effectiveness of such Repricing
Transaction.

(iv) In the event that, on or prior to the date that is six (6) months after the
Certain Funds Funding Date, the Borrower (x) prepays, repays, refinances,
substitutes or replaces any 2017 Incremental Term B Loans in connection with a
Repricing Transaction (including, for the avoidance of doubt, any prepayment
made pursuant to Section 2.8(c)(i) that constitutes a

 

62



--------------------------------------------------------------------------------

Repricing Transaction), or (y) effects any amendment, waiver or other
modification of, or consent under, this Agreement resulting in a Repricing
Transaction with respect to any 2017 Incremental Term B Loan, the Borrower shall
pay to the Administrative Agent, for the ratable account of each of the
applicable Term B Lenders, (A) in the case of clause (x), a premium of 1.00% of
the aggregate principal amount of the 2017 Incremental Term B Loans so prepaid,
repaid, refinanced, substituted or replaced and (B) in the case of clause (y), a
fee equal to 1.00% of the aggregate principal amount of the 2017 Incremental
Term B Loans outstanding immediately prior to such amendment, waiver,
modification or consent that are the subject of such Repricing Transaction. If,
on or prior to the date that is six (6) months after the Certain Funds Funding
Date, all or any portion of the 2017 Incremental Term B Loans held by any Term B
Lender are prepaid, repaid, refinanced, substituted or replaced pursuant to
Section 8.5 as a result of, or in connection with, such Term B Lender being a
Non-Consenting Lender with respect to any amendment, waiver, modification or
consent referred to in clause (y) above (or otherwise in connection with a
Repricing Transaction), such prepayment, repayment, refinancing, substitution or
replacement will be made at 101% of the principal amount so prepaid, repaid,
refinanced, substituted or replaced. All such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction.

(b) Voluntary Prepayments of Revolving Loans and Swing Loans. The Borrower may
prepay without premium or penalty (except as set forth in Section 8.1 below) and
in whole or in part any Borrowing of (i) Revolving Loans that are Eurodollar
Loans at any time upon at least three (3) Business Days prior notice by the
Borrower to the Administrative Agent, (ii) Revolving Loans that are Base Rate
Loans at any time upon at least one (1) Business Day’s prior notice by the
Borrower to the Administrative Agent (in the case of each of clauses (i) and
(ii), such notice must be in writing (or telephone notice promptly confirmed by
written notice) and received by the Administrative Agent prior to 2:00 p.m. (New
York time) on such date) or (iii) Swing Loans at any time without prior notice,
in each case, such prepayment to be made by the payment of the principal amount
to be prepaid and, in the case of any Eurodollar Loans, accrued interest thereon
to the date fixed for prepayment plus any amounts due the Lenders under
Section 8.1; provided, however, that the Borrower may not partially repay a
Borrowing (other than a Borrowing of Swing Loans) (i) if such Borrowing is of
Base Rate Loans, in a principal amount less than $0.5 million, and (ii) if such
Borrowing is of Eurodollar Loans, in a principal amount less than $1.0 million,
except, in each case, in such lesser amount of the entire principal amount
thereof then outstanding.

(c) Mandatory Prepayments.

(i) If the Borrower or any Restricted Subsidiary shall at any time or from time
to time incur any Indebtedness (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.14 (other than Refinancing
Indebtedness in respect of the Term Loans)), then (x) the Borrower shall
promptly notify the Administrative Agent of such Indebtedness (including the
amount of the estimated Net Cash Proceeds to be received by the Borrower or such
Restricted Subsidiary in respect thereof) and (y) promptly upon receipt by the
Borrower or the Restricted Subsidiary of the Net Cash Proceeds from the
incurrence of such Indebtedness, the Borrower shall prepay the Term Loans in an
aggregate amount equal to 100.00% of the amount of all such Net Cash Proceeds,
net of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses. The
amount of each such prepayment shall be applied to the outstanding Term Loans of
each Class, pro rata, until paid in full; provided that, in the case of any
prepayment under this clause (i) made using the Net Cash Proceeds of any
Refinancing Indebtedness, each such prepayment shall be applied (A) first, to
the Class or Classes of Term Loans, as directed by the Borrower, with the
earliest maturity date (ratably among Classes, if

 

63



--------------------------------------------------------------------------------

multiple Classes exist with the same maturity date), until all such Term Loans
of such Class or Classes have been repaid or terminated in full and
(B) thereafter, to the successive Class or Classes of Term Loans with the next
earliest maturity date (ratably among such Classes, if multiple Classes exist
with the same maturity date), and so on, until 100% of Net Cash Proceeds of such
Refinancing Indebtedness has been applied to the Term Loans as required under
this clause (i).

(ii) If the Borrower or any Restricted Subsidiary shall at any time or from time
to time make a Disposition or shall suffer an Event of Loss resulting in Net
Cash Proceeds in excess of $10.0 million in a single transaction or in a series
of related transactions or $20.0 million in the aggregate for all such
Dispositions or Events of Loss during such fiscal year, then (x) the Borrower
shall promptly notify the Administrative Agent of such Disposition or Event of
Loss (including the amount of the estimated Net Cash Proceeds to be received by
the Borrower or such Restricted Subsidiary in respect thereof) and (y) promptly
upon receipt by the Borrower or the Restricted Subsidiary of the Net Cash
Proceeds of such Disposition or such Event of Loss, the Borrower shall prepay
the Term Loans in an aggregate amount equal to 100.00% of the amount of all such
Net Cash Proceeds in excess of the amount specified above; provided that, in the
case of each Disposition and Event of Loss, if the Borrower states in its notice
of such event that the Borrower or the applicable Restricted Subsidiary intends
to invest or reinvest, as applicable, within one (1) year of the applicable
Disposition or receipt of Net Cash Proceeds from an Event of Loss, the Net Cash
Proceeds thereof in assets used or useful in the operations of the Borrower or
its Subsidiaries, then so long as no Event of Default then exists, the Borrower
shall not be required to make a mandatory prepayment under this Section in
respect of such Net Cash Proceeds to the extent such Net Cash Proceeds are
actually invested or reinvested within such one-year period, or the Borrower or
a Restricted Subsidiary has committed to so invest or reinvest such Net Cash
Proceeds during such one-year period and such Net Cash Proceeds are so
reinvested within 180 days after the expiration of such one-year period;
provided, however, that if any Net Cash Proceeds have not been so invested or
reinvested prior to the expiration of the applicable period, the Borrower shall
promptly prepay the Term Loans in the amount of such Net Cash Proceeds in excess
of the amount specified above not so invested or reinvested; provided, further,
that if, at the time that any such prepayment would be required hereunder, the
Borrower is required to prepay or offer to repurchase any other Indebtedness
secured on a pari passu basis (or any Refinancing Indebtedness in respect
thereof that is secured on a pari passu basis) with the Obligations pursuant to
the terms of the documentation governing such Indebtedness with such Net Cash
Proceeds (such Indebtedness (or Refinancing Indebtedness in respect thereof)
required to be prepaid or offered to be so repurchased, the “Other Applicable
Indebtedness”), then the Borrower may apply such Net Cash Proceeds on a pro rata
basis to the prepayment of the Term Loans and to the repurchase or prepayment of
the Other Applicable Indebtedness (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
(or accreted amount if such Other Applicable Indebtedness is issued with
original issue discount) at such time; provided that the portion of such Net
Cash Proceeds allocated to the Other Applicable Indebtedness shall not exceed
the amount of such Net Cash Proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such Net Cash Proceeds shall be allocated to the Term Loans in
accordance with the terms hereof), and the amount of the prepayment of the Term
Loans that would have otherwise been required pursuant to this
Section 2.8(c)(ii) shall be reduced accordingly; provided, further, that to the
extent the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or repurchased, the declined amount shall promptly be
applied to prepay the Term Loans in accordance with the terms hereof. The amount
of each such prepayment shall be applied to the outstanding Term Loans of each
Class pro rata, until paid in full.

 

64



--------------------------------------------------------------------------------

(iii) No later than the fifth Business Day after the date on which financial
statements with respect to each fiscal year of the Borrower are required to be
delivered pursuant to Section 6.1(b) (beginning with the fiscal year ended
December 31, 2017), the Borrower shall prepay the then outstanding Term B Loans
by an amount equal to (A) 50% of Excess Cash Flow of the Borrower and its
Restricted Subsidiaries for the most recently completed fiscal year of the
Borrower; provided that the foregoing percentage shall be reduced to 25% when
the Senior Secured Leverage Ratio calculated on a Pro Forma Basis as of the last
day of the relevant fiscal year is equal to or less than 4.25:1.00, and 0% when
the Senior Secured Leverage Ratio calculated on a Pro Forma Basis as of the last
day of the relevant fiscal year is equal to or less than 3.75:1.00 minus (B) the
principal amount of (1) any Term Loans, and, to the extent pari passu with the
Term Loans in right of payment and with respect to security, Incremental Term
Loans, Incremental Equivalent Debt, Replacement Term Loans and Refinancing
Indebtedness in the form of term loans and (2) any Revolving Loans, Incremental
Revolving Loans and Refinancing Indebtedness in the form of revolving loans (in
each case, to the extent accompanied by a permanent reduction of the relevant
revolving commitment) voluntarily prepaid pursuant to paragraphs (a) and (b) of
this Section 2.8 or purchased by Holdco or any of its Subsidiaries in cash
pursuant to Section 10.10(h) (with the amount of the deduction pursuant to this
subclause (B) for Loans purchased pursuant to Section 10.10(h) being limited to
the amount of cash paid by Holdco or any of its Subsidiaries in connection
therewith) or voluntarily prepaid or purchased pursuant to the applicable
provisions of the documentation governing such Refinancing Indebtedness,
Incremental Equivalent Debt or Replacement Term Loans, in each case, during such
fiscal year on or, at the option of the Borrower, prior to the date of the
required prepayment under this Section 2.8(c)(iii) in respect of such fiscal
year; provided that (x) no such voluntary prepayments or purchases shall reduce
the payments required to be made under this Section 2.8(c)(iii) for more than
one fiscal year, (y) no such voluntary prepayments or purchases shall reduce the
payments required to be made under this Section 2.8(c)(iii) to the extent
financed with long-term Indebtedness (other than revolving Indebtedness) and
(z) no mandatory prepayment shall be required under this Section 2.8(c)(iii) to
the extent the amount calculated hereby does not exceed $20.0 million.
Notwithstanding the foregoing, in no event shall any 2017 Rook Incremental Term
B Loans or 2017 Incremental Term B Loans be entitled to receive a payment under
this Section 2.8(c)(iii) with respect to the fiscal year ending December 31,
2017 (it being understood and agreed that any payment required hereunder for
such fiscal year shall only be required to be applied to the Initial Term B
Loans). The amount of each such prepayment shall be applied to the outstanding
Term B Loans required to be prepaid therewith pro rata until paid in full.

(iv) The Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 2.10, prepay the Revolving Loans and Swing Loans
and, if necessary after such Revolving Loans and Swing Loans have been repaid in
full, replace or cause to be canceled (or provide an L/C Backstop or make other
arrangements reasonably satisfactory to the L/C Issuer) outstanding Letters of
Credit by the amount, if any, necessary to reduce the sum of the aggregate
principal amount of Revolving Loans, Swing Loans and L/C Obligations then
outstanding to the amount to which the Revolving Credit Commitments have been so
reduced.

(v) Notwithstanding any provision under this Section 2.8(c) to the contrary,
(A) any amounts that would otherwise be required to be paid by the Borrower
pursuant to Section 2.8(c)(i), (ii) or (iii) above shall not be required to be
so prepaid to the extent any such Disposition is consummated by a Foreign
Subsidiary, such Net Cash Proceeds in respect of any Event of Loss are received
by a Foreign Subsidiary, such Indebtedness is incurred by a Foreign Subsidiary
or such Excess Cash Flow is generated by a Foreign Subsidiary, for so long as
the repatriation to the United States of any such amounts would be prohibited
under any Applicable

 

65



--------------------------------------------------------------------------------

Laws (including any such laws with respect to financial assistance, corporate
benefit, thin capitalization, capital maintenance, liquidity maintenance and
similar legal principles, restrictions on upstreaming of cash intra group and
the fiduciary and statutory duties of the directors of the relevant
Subsidiaries) and (B) if the Borrower determines in good faith that the
upstreaming or transferring as a dividend of any amounts required to mandatorily
prepay the Loans pursuant to Section 2.8(c)(i), (ii) or (iii) above would result
in a material tax liability (including any withholding tax) (such amount, a
“Restricted Amount”), the amount the Borrower shall be required to mandatorily
prepay pursuant to Section 2.8(c)(i), (ii) or (iii), as applicable, shall be
reduced by the Restricted Amount until such time as it may upstream or transfer
such Restricted Amount without incurring such tax liability.

(vi) Notwithstanding the foregoing, each Term Lender shall have the right to
reject its applicable Term Loan Percentage of any mandatory prepayment of the
Term Loans pursuant to Section 2.8(c)(i) (other than Refinancing Indebtedness in
respect of the Term Loans), (ii) and (iii) above (each such Lender, a “Rejecting
Lender”), in which case the amounts so rejected may be retained by the Borrower
(the aggregate amount of such proceeds so rejected as of any date of
determination, the “Declined Proceeds”).

(vii) Unless the Borrower otherwise directs, prepayments of Revolving Loans
under this Section 2.8(c) shall be applied first to Borrowings of Base Rate
Loans until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 2.8(c) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Term Loans, Swing
Loans or Eurodollar Loans, accrued interest thereon to the date of prepayment
together with any amounts due the Lenders under Section 8.1. Except as otherwise
provided in Section 2.8(c)(i) or Section 2.8(c)(ii), mandatory prepayments of
the Term Loans shall be applied to each Class of Term Loans on a pro rata basis
(other than with respect to prepayments made under Section 2.8(c)(iii)) and
applied to the installments thereof as directed by the Borrower, or if not so
specified before the date of required payment, in the direct order of maturity
other than with respect to that portion of any installment held by a Rejecting
Lender. Each prefunding of L/C Obligations that the Borrower chooses to make to
the Administrative Agent as a result of the application of Section 2.8(c)(iv)
above by the deposit of cash or Cash Equivalents with the Administrative Agent
shall be made in accordance with Section 7.4.

(d) Defaulting Lenders. Until such time as the Default Excess (as defined below)
with respect to any Defaulting Lender has been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans pursuant to Section 2.8(b) shall, if
the Borrower so directs at the time of making such voluntary prepayment, be
applied to the Revolving Loans of other Lenders as if such Defaulting Lender had
no loans outstanding and the Revolving Credit Commitments of such Defaulting
Lender were zero and (ii) any mandatory prepayment of the Loans pursuant to
Section 2.8(c) shall, if the Borrower so directs at the time of making such
mandatory prepayment, be applied to the Loans of other Lenders (but not to the
Loans of such Defaulting Lender) as if such Defaulting Lender has funded all
defaulted Loans of such Defaulting Lender, it being understood and agreed that
the Borrower shall be entitled to retain any portion of any mandatory prepayment
of the Loans that is not paid to such Defaulting Lender solely as a result of
the operation of the provisions of this clause (d). “Default Excess” means, with
respect to any Defaulting Lender, the excess, if any, of such Defaulting
Lender’s Percentage of the aggregate outstanding principal amount of the
applicable Loans of all the applicable Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
defaulted Loans) over the aggregate outstanding principal amount of the
applicable Loans of such Defaulting Lender.

 

66



--------------------------------------------------------------------------------

(e) The Administrative Agent will promptly advise each Lender of any notice of
prepayment it receives from the Borrower, and in the case of any partial
prepayment under Section 2.8(a) hereof, such prepayment shall be applied to the
Class of Term Loans and the remaining amortization payments on such Term Loans
in the manner specified by the Borrower or, if not so specified on or prior to
the date of such optional prepayment, on a pro rata basis to all Classes of Term
Loans in the direct order of maturity.

Section 2.9 Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 2:00 p.m. on the due date thereof at the office of the Administrative Agent
in New York, New York (or such other location as the Administrative Agent may
designate to the Borrower in writing) for the benefit of the Lender or Lenders
entitled thereto. Any payments received after such time shall be deemed to have
been received by the Administrative Agent on the next Business Day. All such
payments shall be made in Dollars, in immediately available funds at the place
of payment, in each case without set-off or counterclaim, except as provided in
Section 10.1. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement.

Anything contained herein to the contrary notwithstanding, (x) pursuant to the
exercise of remedies under Sections 7.2 and 7.3 hereof or (y) after written
instruction by the Required Lenders or Required RC/TLA Lenders, as applicable,
after the occurrence and during the continuation of an Event of Default, all
payments and collections received in respect of the Obligations and all proceeds
of the Collateral received, in each instance, by the Administrative Agent or any
of the Lenders, shall be remitted to the Administrative Agent and distributed as
follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event all costs and expenses of a character which the Borrower has agreed to pay
the Administrative Agent under Section 10.13 hereof (such funds to be retained
by the Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);

(b) second, to the payment of principal and interest on the Swing Loans until
paid in full;

(c) third, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(d) fourth, to the payment of principal on the Term Loans, Revolving Loans,
unpaid Reimbursement Obligations (together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 7.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all Letters of Credit, to
the extent the same have not been replaced or cancelled or otherwise provided
for to the reasonable satisfaction of the L/C Issuer)), and Hedging Liability,
the aggregate amount paid to (or held as collateral security for) the Lenders
and, in the case of Hedging Liability, their Affiliates, to be allocated
pro rata in accordance with the aggregate unpaid amounts owing to each holder
thereof;

 

67



--------------------------------------------------------------------------------

(e) fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by the Collateral Documents (including, without limitation, Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations)
to be allocated pro rata in accordance with the aggregate unpaid amounts owing
to each holder thereof; and

(f) sixth, to the Borrower or whoever else may be lawfully entitled thereto.

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

Section 2.10 Commitment Terminations. The Initial Term Loan Commitments shall
automatically terminate upon the making, conversion or continuance, as
applicable, of the Initial Term B Loans and Term A-3 Loans on the Second
Restatement Effective Date. The 2017 Rook Incremental Term B Loan Commitments
shall automatically terminate upon the earlier of (x) the making of the
applicable 2017 Rook Incremental Term B Loans thereunder on the 2017 Rook
Incremental Funding Date and (y) September 1, 2017. The 2017 Incremental Term
Loan Commitments shall automatically terminate upon the making of the applicable
2017 Incremental Term Loans thereunder on the relevant Certain Funds Funding
Date relating thereto. The 2017 Incremental Commitments (including, for the
avoidance of doubt, the 2017 Incremental Revolving Credit Commitment Increase)
shall terminate on the last day of the Certain Funds Period if the Certain Funds
Transactions have not been consummated by such date or the Certain Funds Funding
Date has not yet occurred. The Borrower shall have the right at any time and
from time to time, upon three (3) Business Days prior written notice to the
Administrative Agent, to terminate the Revolving Credit Commitments in whole or
in part, any partial termination to be (i) in an amount not less than
$1.0 million or any greater amount that is an integral multiple of $0.1 million
and (ii) allocated ratably among the Lenders in proportion to their respective
Revolver Percentages; provided that the Revolving Credit Commitments may not be
reduced to an amount less than the sum of the aggregate principal amount of
Revolving Loans, Swing Loans and of L/C Obligations then outstanding. Any
termination of the Revolving Credit Commitments below the L/C Sublimit then in
effect shall reduce the L/C Sublimit by a like amount. Any termination of the
Revolving Credit Commitments below the Swing Line Sublimit then in effect shall
reduce the Swing Line Sublimit by a like amount. The Administrative Agent shall
give prompt notice to each Lender of any such termination of the Revolving
Credit Commitments. Any termination of the Revolving Credit Commitments pursuant
to this Section 2.10 may not be reinstated.

Section 2.11 Swing Loans.

(a) Generally. Subject to the terms and conditions hereof, as part of the
Revolving Facility, the Swing Line Lender agrees to make loans in Dollars to the
Borrower under the Swing Line (individually a “Swing Loan” and collectively the
“Swing Loans”) which shall not in the aggregate at any time outstanding exceed
the Swing Line Sublimit; provided, however, that the sum of the Revolving Loans,
Swing Loans and L/C Obligations at any time outstanding shall not exceed the sum
of all Revolving Credit Commitments in effect at such time. The Swing Loans may
be availed of by the Borrower from time to time, borrowings thereunder may be
repaid and used again during the period ending on the Revolving Credit
Termination Date, and each Swing Loan not sooner repaid shall mature and be due
and payable by the Borrower on such date. Each Swing Loan shall be in a minimum
amount of $0.25 million or such greater amount which is an integral multiple of
$0.1 million.

 

68



--------------------------------------------------------------------------------

(b) Interest on Swing Loans. Each Swing Loan shall bear interest until repaid
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Base Rate plus the Applicable Margin (computed on the basis of a year of 360
days (or, at times when the Base Rate is based on the Prime Rate, 365 or
366 days, as the case may be) for the actual number of days elapsed). Interest
on each Swing Loan shall be due and payable in arrears on the last Business Day
of each of March, June, September and December and on the Revolving Credit
Termination Date.

(c) Requests for Swing Loans. The Borrower shall give the Swing Line Lender
prior notice (which may be written or oral), no later than 12:00 p.m. on the
date upon which the Borrower requests that any Swing Loan be made or such later
time as may be acceptable to the Swing Line Lender, in its reasonable
discretion, of the amount and date of such Swing Loan. Subject to the terms and
conditions hereof, the proceeds of such Swing Loan shall be made available to
the Borrower by wire transfer to an account designated by the Borrower.

(d) Refunding of Swing Loans. In its sole and absolute discretion, the Swing
Line Lender may at any time, on behalf of the Borrower (and the Borrower hereby
irrevocably authorizes the Swing Line Lender to act on its behalf for such
purpose) and with notice to the Borrower, request each Lender to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given. Unless an Event of Default described in
Section 7.1(j) or 7.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Swing Line Lender, in immediately
available funds, at the Swing Line Lender’s principal office in New York, New
York, before 1:00 p.m. on the Business Day following the day such notice is
given. The proceeds of such Borrowing of Revolving Loans shall be immediately
applied to repay the outstanding Swing Loans.

(e) Participations. If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Swing Line Lender pursuant to Section 2.11(d) above
(because an Event of Default described in Section 7.1(j) or (k) exists with
respect to the Borrower or otherwise), such Lender will, by the time and in the
manner such Revolving Loan was to have been funded to the Swing Line Lender,
purchase from the Swing Line Lender an undivided participating interest in the
outstanding Swing Loans in an amount equal to its Revolver Percentage of the
aggregate principal amount of Swing Loans that were to have been repaid with
such Revolving Loans; provided that the foregoing purchases shall be deemed made
hereunder without any further action by such Lender or the Swing Line Lender.
Each Lender that so purchases a participation in a Swing Loan shall thereafter
be entitled to receive its Revolver Percentage of each payment of principal
received on the Swing Loan and of interest received thereon accruing from the
date such Lender funded to the Swing Line Lender its participation in such Loan.
The several obligations of the Lenders under this Section shall be absolute,
irrevocable and unconditional under any and all circumstances whatsoever and
shall not be subject to any set-off, counterclaim or defense to payment which
any Lender may have or have had against the Borrower, any other Lender or any
other Person whatever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of the Revolving Credit Commitments of any Lender, and
each payment made by a Lender under this Section shall be made without any
offset, abatement, withholding or reduction whatsoever.

(f) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Loans as a result of the occurrence of such
maturity date); provided that if on the occurrence of such earliest maturity
date (after giving effect to

 

69



--------------------------------------------------------------------------------

any repayments of Revolving Loans and any reallocation of Participating
Interests as contemplated in Section 2.3(k)), there shall exist sufficient
unutilized Extended Revolving Credit Commitments so that the respective
outstanding Swing Loans could be incurred pursuant to the Extended Revolving
Credit Commitments which will remain in effect after the occurrence of such
maturity date, then there shall be an automatic adjustment on such date of the
participations in such Swing Loans and the same shall be deemed to have been
incurred solely pursuant to the relevant Extended Revolving Credit Commitments,
and such Swing Loans shall not be so required to be repaid in full on such
earliest maturity date.

Section 2.12 Evidence of Indebtedness. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.

(a) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, with respect to Revolving
Loans, the type thereof and, with respect to Eurodollar Loans, the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

(b) The entries maintained in the accounts maintained pursuant to clauses (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(c) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit D-1 (in the case of its Term A-3A Loan and
referred to herein as a “Term A-3A Note”), Exhibit D-2 (in the case of its
Term B Loan and referred to herein as a “Term B Note”), Exhibit D-3 (in the case
of its Revolving Loans and referred to herein as a “Revolving Note”), Exhibit
D-4 (in the case of its Swing Loans and referred to herein as a “Swing Note”),
as applicable (the Term A-3A Notes, Term B Notes, Revolving Notes and Swing Note
being hereinafter referred to collectively as the “Notes” and individually as a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to such Lender in the amount of such Lender’s Percentage
of the applicable Term Loan, Revolving Credit Commitment, or Swing Line
Sublimit, as applicable. Thereafter, the Loans evidenced by such Note or Notes
and interest thereon shall at all times (including after any assignment pursuant
to Section 10.10) be represented by one (1) or more Notes payable to the payee
named therein or any assignee pursuant to Section 10.10, except to the extent
that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (a) above.

Section 2.13 Fees.

(a) Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders according to their
Revolver Percentages a commitment fee at a rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Unused Revolving Credit Commitments
(the “Commitment Fee”); provided, however, that no Commitment Fee shall accrue
to the Unused Revolving Credit Commitment of a Defaulting Lender, or be payable
for the benefit of such Lender, so long as such Lender shall be a Defaulting
Lender. Such Commitment Fee shall be payable quarterly in arrears on the last
day of each March, June, September, and December in each year (commencing on the
first such date

 

70



--------------------------------------------------------------------------------

occurring after the Second Restatement Effective Date; provided that any such
fee pursuant to the First Amended and Restated Credit Agreement that had accrued
and was unpaid as of the Second Restatement Effective Date shall continue to
accrue and shall be payable as of the first payment date following the Second
Restatement Effective Date) and on the Revolving Credit Termination Date, unless
the Revolving Credit Commitments are terminated in whole on an earlier date, in
which event the Commitment Fee for the period to the date of such termination in
whole shall be paid on the date of such termination.

(b) Letter of Credit Fees. Quarterly in arrears, on the last day of each March,
June, September, and December, commencing on the first such date occurring after
the Original Closing Date, and on the Revolving Credit Termination Date, the
Borrower shall pay to the L/C Issuer for its own account a fronting fee equal to
0.125% of the face amount of (or of the increase in the face amount of) each
outstanding Letter of Credit. Quarterly in arrears, on the last day of each
March, June, September, and December, commencing on the first such date
occurring after the Original Closing Date, and on the Revolving Credit
Termination Date, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders according to their Revolver Percentages, a letter
of credit fee at a rate per annum equal to (i) in the case of standby Letters of
Credit, the Applicable Margin then in effect with respect to Eurodollar Loans
under the Revolving Facility and (ii) with respect to documentary Letters of
Credit, 50% of the Applicable Margin then in effect with respect to Eurodollar
Loans under the Revolving Facility (in each case, computed on the basis of a
year of 360 days and the actual number of days elapsed) during each day of such
quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter; provided that while any Event of Default under
Section 7.1(a) (with respect to the late payment of principal, interest,
Reimbursement Obligations or fees) or Section 7.1(j) or Section 7.1(k) exists or
after acceleration (but without duplication of the rate set forth in
Section 2.4(e)), such rate with respect to overdue fees shall increase by 2.00%
over the rate otherwise payable and such fee shall be paid on demand subject,
except in the case of any Event of Default under Section 7.1(j) or (k), to the
request of the Administrative Agent at the request or with the consent of the
Required Lenders; provided further that no letter of credit fee shall accrue to
the Revolver Percentage of a Defaulting Lender, or be payable for the benefit of
such Lender, so long as such Lender shall be a Defaulting Lender. In addition,
the Borrower shall pay to the L/C Issuer for its own account the L/C Issuer’s
standard drawing, negotiation, amendment, transfer and other administrative fees
for each Letter of Credit. Such standard fees referred to in the preceding
sentence may be established by the L/C Issuer from time to time.

Section 2.14 Incremental Credit Extensions.

(a) At any time and from time to time after the Second Restatement Effective
Date, subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly make such notice available to each of the Lenders), pursuant to an
Incremental Amendment (“Incremental Amendment”) request to effect (i) one (1) or
more additional term loan facilities hereunder or increases in the aggregate
amount of any Term Facility (each such increase, a “Term Commitment Increase”)
from one (1) or more Additional Term Lenders or (ii) up to two (2) additional
revolving credit facilities (each such additional facility, an “Incremental
Revolving Credit Facility”) or increases in the aggregate amount of the
Revolving Credit Commitments (each such increase, a “Revolving Credit Commitment
Increase” and together with any Term Commitment Increase, any Incremental Term
Facility and any Incremental Revolving Credit Facility, a “Commitment Increase”)
from Additional Revolving Lenders; provided that, unless otherwise provided
below, upon the effectiveness of each Incremental Amendment:

(A) except as otherwise agreed by the Additional Lenders providing an
Incremental Facility to finance an Acquisition permitted under this Agreement,
no Default or Event of Default shall have occurred and be continuing or would
exist after giving effect thereto,

 

71



--------------------------------------------------------------------------------

(B) on the date of the incurrence or effectiveness of such Incremental Facility
(in the case of the incurrence or effectiveness of an Incremental Revolving
Credit Facility, assuming such Incremental Revolving Credit Facility has been
drawn in full), or, at the Borrower’s election to the extent incurred in
connection with an Acquisition, on the date of the signing of any acquisition
agreement with respect thereto, the Borrower shall be in compliance, on a Pro
Forma Basis, with the financial covenants set forth in Section 6.22 recomputed
as of the last day of the most recently ended fiscal quarter for which financial
statements have been or were required to be delivered pursuant to Section 6.1(a)
or (b); provided that if the Borrower has made the election to measure such
compliance on the date of the signing of an acquisition agreement, in connection
with the calculation of any ratio with respect to the incurrence of Indebtedness
or Liens, or the making of investments, Distributions, Restricted Debt Payments,
asset sales, fundamental changes or the designation of an Unrestricted
Subsidiary on or following such date and prior to the earlier of the date on
which such Acquisition is consummated or the definitive agreement for such
Acquisition is terminated, such ratio shall be calculated on a Pro Forma Basis
assuming such Acquisition and any other Specified Transactions in connection
therewith (including the incurrence of Indebtedness) have been consummated,
except to the extent such calculation would result in a lower Leverage Ratio or
Senior Secured Leverage Ratio or a higher ratio of Consolidated EBITDA to
Interest Expense than would apply if such calculation was made without giving
Pro Forma Effect to such Acquisition, other Specified Transactions and
Indebtedness,

(C) each Incremental Term A Facility shall have a final maturity date no earlier
than the Term A-3 Termination Date latest final maturity date of any Class of
Term A Loans then in effect,

(D) each Incremental Term B Facility and each other Incremental Term Facility
(other than an Incremental Term A Facility) shall have a final maturity date no
earlier than the latest final maturity date of any Class of Term B Loans then in
effect,

(E) the Weighted Average Life to Maturity of any Incremental Term A Loans shall
not be shorter than the Weighted Average Life to Maturity of theany Class of
Term A-3A Loans then outstanding,

(F) the Weighted Average Life to Maturity of any Incremental Term B Loans and
any other Incremental Term Loans (other than an Incremental Term A Loans) shall
not be shorter than the Weighted Average Life to Maturity of any Class of Term B
Loans then outstanding,

(G) any Incremental Revolving Loans will mature no earlier than, and will
require no scheduled amortization or mandatory reduction of the commitments
related thereto prior to, the Revolving Credit Termination Date then in effect
and all other terms of any such Incremental Revolving Credit Facility (except
with respect to margin, pricing and fees and as set forth in the foregoing
clauses and clause (J) below and other than any terms which are applicable only
after the then-existing maturity date with respect to the Revolving Facility)
shall be substantially identical to the Revolving Facility or otherwise
reasonably acceptable to the Administrative Agent,

(H) the interest rate applicable to any Incremental Facility or Incremental
Loans will be determined by the Borrower and the Additional Lenders providing
such Incremental Facility or Incremental Loans; provided that, in the case of
Incremental Term Loans (other than Incremental Term A Loans) or Incremental
Term Facilities (other than Incremental Term A Facilities) that are secured pari
passu in right of payment and with respect to security with any

 

72



--------------------------------------------------------------------------------

then existing Term B Loans (the “Relevant Existing Facility”), such interest
rate will not be more than 0.50% higher than the corresponding interest rate
applicable to the Relevant Existing Facility unless the interest rate with
respect to the Relevant Existing Facility is adjusted to be equal to the
interest rate with respect to the relevant Incremental Term Loans or Incremental
Term Facility, minus 0.50%; provided, further, that in determining the
applicable interest rate under this clause (H): (w) original issue discount
(“OID”) or upfront fees paid in connection with the Relevant Existing Facility
or such Incremental Term Facility or Incremental Term Loans (based on a
four-year average life to maturity), shall be included, (x) any amendments to or
changes in the Applicable Margin with respect to the Relevant Existing Facility
that became effective subsequent to the Second Restatement Effective Date but
prior to the time of (or concurrently with) the addition of such Incremental
Term Facility or Incremental Term Loans shall be included, (y) arrangement,
commitment, structuring and underwriting fees and any amendment fees paid or
payable to the Arrangers (or their affiliates) in their respective capacities as
such in connection with the Relevant Existing Facility or to one or more
arrangers (or their affiliates) in their capacities as such applicable to such
Incremental Term Facility or Incremental Term Loans shall be excluded and (z) if
such Incremental Term Facility or Incremental Term Loans include any interest
rate floor greater than that applicable to the Relevant Existing Facility, and
such floor is applicable to the Relevant Existing Facility on the date of
determination, such excess amount shall be equated to interest margin for
determining the increase,

(I) to the extent the terms of any Incremental Term Loans are not substantially
identical to the terms applicable to the relevant Term Facility (except with
respect to pricing and fees and to the extent permitted by the foregoing clauses
and clause (J) below and other than any terms which are applicable only after
the then-existing maturity date with respect to the relevant Term Facility),
such terms shall be reasonably satisfactory to the Administrative Agent,

(J) all Incremental Facilities shall rank pari passu or junior in right of
payment and right of security in respect of the Collateral with the Term Loans
and the Revolving Loans or may be unsecured; provided that to the extent any
such Incremental Facilities are subordinated in right of payment or right of
security, or pari passu in right of security and subject to separate
documentation, they shall be subject to intercreditor arrangements reasonably
satisfactory to the Administrative Agent; provided further that no Incremental
Facility may be secured by any Collateral (or assets that would constitute
Collateral if the Obligations were secured by such assets) at any time that the
Obligations are not secured by the Collateral as a result of any release of
Collateral pursuant to Section 9.13,

(K) no Incremental Facility shall be guaranteed by any Person which is not the
Borrower or a Guarantor,

(L) any mandatory prepayment (other than scheduled amortization payments) of
Incremental Term Loans that are pari passu in right of payment with any
then-existing Term Loans shall be made on a pro rata basis with such
then-existing Term Loans (and all other then-existing Incremental Term Loans
requiring ratable prepayment), except that the Borrower and the Additional
Lenders in respect of such Incremental Term Loans shall be permitted, in their
sole discretion, to elect to prepay or receive, as applicable, any prepayments
on a less than pro rata basis (but not on a greater than pro rata basis),

(M) the Borrower shall have delivered to the Administrative Agent a certificate
of a financial officer certifying to the effect set forth in subclauses (A) and
(B) above, together with reasonably detailed calculations demonstrating
compliance with subclause (B) above (which calculations shall, if made as of the
last day of any fiscal quarter of the Borrower for which the

 

73



--------------------------------------------------------------------------------

Borrower has not delivered to the Administrative Agent the financial statements
and Compliance Certificate required to be delivered by Section 6.1(e), be
accompanied by a reasonably detailed calculation of Consolidated EBITDA and
Interest Expense for the relevant period), and

(N) all fees or other payments owing pursuant to Section 10.13 or as otherwise
agreed in writing in respect of such Commitment Increase to the Administrative
Agent and the Additional Lenders shall have been paid.

(b) Notwithstanding anything to contrary herein, the aggregate principal amount
of all Commitment Increases (for the avoidance of doubt, excluding any
Commitment Increases made on the Second Restatement Effective Date) shall not
exceed (i) $650.0 million (less the aggregate principal amount of Incremental
Equivalent Debt incurred pursuant to Section 6.14(u) in reliance on this clause
(i) of the Incremental Cap) (the “Fixed Dollar Incremental Amount”), plus
(ii) an unlimited amount so long as in the case of this clause (ii), (A) if the
Commitment Increase is secured, the Senior Secured Leverage Ratio does not
exceed 4.85:1.00 or (B) if the Commitment Increase is unsecured, the Leverage
Ratio does not exceed 5.50:1.00, in each case under subclauses (A) and
(B) hereof, determined on a Pro Forma Basis after giving effect to such
Commitment Increase (in the case of the incurrence of an Incremental Revolving
Credit Facility, assuming such Incremental Revolving Credit Facility has been
drawn in full) and any related transaction as of the last day of the most
recently ended period of four consecutive fiscal quarters for which financial
statements have been or were required to be delivered pursuant to Section 6.1(a)
or (b) (such amount under this clause (ii), the “Ratio-Based Incremental
Amount”); provided that unless the Borrower otherwise elects, any portion of any
Commitment Increase that could be established in reliance on this clause (ii) at
the time of incurrence shall be deemed to have been incurred in reliance on the
Ratio-Based Incremental Amount without reducing the Fixed Dollar Incremental
Amount plus (iii) in the case of a Commitment Increase that serves to
effectively extend the maturity of any Term Facility or the Revolving Facility,
an amount equal to the amount of the Loans and/or Commitments so extended, plus
(iv) in the case of a Commitment Increase that effectively replaces the amount
of any Loans or Commitments terminated in connection with Section 8.5, an amount
equal to the portion of such Loans or Commitments so replaced (the total
aggregate amount described under clauses (i) through (iv) hereof, the
“Incremental Cap”). Each Commitment Increase shall be in a minimum principal
amount of $50.0 million and integral multiples of $1.0 million in excess
thereof; provided that such amount may be less than $50.0 million if such amount
represents all the remaining availability under the aggregate principal amount
of Commitment Increases set forth above.

(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount of the relevant Commitment Increase.

(d) Upon the implementation of any Incremental Revolving Credit Facility or
Revolving Credit Commitment Increase pursuant to this Section 2.14:

(i) with respect to any Revolving Credit Commitment Increase, (A) each Revolving
Lender immediately prior to such increase will automatically and without further
act be deemed to have assigned to each relevant Additional Revolving Lender, and
each relevant Additional Revolving Lender will automatically and without further
act be deemed to have assumed a portion of such Revolving Lender’s Participating
Interests and participations hereunder in Swing Loans such that, after giving
effect to each deemed assignment and assumption of participations, all of the
Revolving Lenders’ (including each Additional Revolving Lender’s) Participating
Interests and participations hereunder in Swing Loans shall be held on a pro
rata basis on the basis of their Revolver Percentage (after giving effect to any
Revolving Credit Commitment Increase) and (B) the existing Revolving Lenders of
the applicable Class shall assign Revolving Loans to certain other Revolving
Lenders of such Class (including the

 

74



--------------------------------------------------------------------------------

Additional Revolving Lenders providing the relevant Revolving Credit Commitment
Increase), and such other Revolving Lenders (including the Additional Revolving
Lenders providing the relevant Revolving Credit Commitment Increase) shall
purchase such Revolving Loans, in each case to the extent necessary so that all
of the Revolving Lenders of such Class participate in each outstanding Borrowing
of Revolving Loans of such Class pro rata on the basis of their Revolver
Percentage (after giving effect to any Revolving Credit Commitment Increase); it
being understood and agreed that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence; and

(ii) with respect to any Incremental Revolving Credit Facility, (A) the
borrowing and repayment (except for (x) payments of interest and fees at
different rates on the existing Revolving Facilities and such Incremental
Revolving Credit Facility, (y) repayments required upon the maturity date of the
then-existing Revolving Facility and such Incremental Revolving Credit Facility
and (z) repayments made in connection with any permanent repayment and
termination of commitments (subject to clause (C) below)) of Incremental
Revolving Loans after the effective date of such Incremental Revolving Credit
Facility shall be made on a pro rata basis with the then-existing Revolving
Facility and any other then outstanding Incremental Revolving Credit Facility,
(B) all swingline loans or letters of credit made or issued, as applicable,
under such Incremental Revolving Credit Facility shall be participated on a pro
rata basis by all Revolving Lenders and (C) the permanent repayment of Loans
with respect to, and termination of commitments under, such Incremental
Revolving Credit Facility shall be made on a pro rata basis with the
then-existing Revolving Facility and any other then outstanding Incremental
Revolving Credit Facility, except that the Borrower shall be permitted to
permanently repay and terminate commitments under any revolving facility on a
greater than pro rata basis as compared with any other revolving facility with a
later maturity date than such revolving facility.

(e) Effective on the date of each Incremental Revolving Credit Facility the
maximum amount of Letter of Credit Usage permitted hereunder shall increase by
an amount, if any, agreed upon by Administrative Agent, the L/C Issuer and the
Borrower.

Section 2.15 Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
(1) or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Term A-3 Loans, 2017 Incremental Term A-4 Loans,
Initial Term B Loans or, 2017 Rook Incremental Term B Loans, 2017 Incremental
Term B-1 Loans or 2017 Incremental Term B-2 Loans, as applicable, with a like
maturity date or Revolving Credit Commitments with a like maturity date, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Term Loans or Revolving Credit Commitments with a like maturity
date, as the case may be) and on the same terms to each such Lender, the
Borrower is hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to
extend the maturity date of all or a portion of each such Lender’s Term Loans
and/or Revolving Credit Commitments and otherwise modify the terms of such Term
Loans and/or Revolving Credit Commitments pursuant to the terms of the relevant
Extension Offer (including by increasing the interest rate or fees payable in
respect of such Term Loans and/or Revolving Credit Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such Term
Loans) (each, an “Extension”, and each group of Term Loans or Revolving Credit
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Credit Commitments (in

 

75



--------------------------------------------------------------------------------

each case not so extended), being a “tranche”; any Extended Term Loans shall
constitute a separate tranche of Term Loans from the tranche of Term Loans from
which they were converted and any Extended Revolving Credit Commitments shall
constitute a separate tranche of Revolving Facility Commitments from the tranche
of Revolving Facility Commitments from which they were converted), so long as
the following terms are satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders;

(ii) except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Lender that agrees to an extension with
respect to such Revolving Credit Commitment extended pursuant to an Extension
(an “Extended Revolving Credit Commitment”; and the Loans thereunder, “Extended
Revolving Loans”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the same terms (or
terms not less favorable to existing Lenders) as the original Revolving Credit
Commitments (and related outstandings); provided that (x) subject to the
provisions of Section 2.11(f) and Section 2.3(k) to the extent dealing with
Swing Loans and Letters of Credit which mature or expire after a maturity date
when there exist Extended Revolving Credit Commitments with a longer maturity
date, all Swing Loans and Letters of Credit shall be participated in on a
pro rata basis by all Lenders with Extended Revolving Credit Commitments in
accordance with their Revolver Percentages (and except as provided in
Section 2.11(f) and Section 2.3(k), without giving effect to changes thereto on
an earlier maturity date with respect to Swing Loans and Letters of Credit
theretofore incurred or issued), (y) all borrowings and repayments (except for
(A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extending Revolving Credit Commitments and
(C) repayments made in connection with a permanent repayment and reduction or
termination of commitments) of Extended Revolving Loans after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments and (z) at no time shall there be Revolving Credit Commitments
hereunder (including Extended Revolving Credit Commitments, any commitments with
respect to any Incremental Revolving Credit Facility and any original Revolving
Credit Commitments) that have more than three (3) different maturity dates;

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an extension with respect to such Term
Loans extended pursuant to any Extension (any such extended Term Loans,
“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer until the maturity of such Term Loans;

(iv) (A) the final maturity date of any Extended Term A-3A Loans shall be no
earlier than the Term A-3 Termination Datefinal maturity date of the Term A
Loans extended thereby and (B) the final maturity date of any Extended Term B
Loans shall be no earlier than the final maturity date of the Term B Loans
extended thereby;

(v) (A) the Weighted Average Life to Maturity of any Extended Term A-3A Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term A-3A Loans extended thereby and (B) the Weighted Average Life to Maturity
of any Extended Term B Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the Term B Loans extended thereby;

 

76



--------------------------------------------------------------------------------

(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments in respect of the applicable Term Facility,
in each case as specified in the respective Extension Offer;

(vii) if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Loans, as the case may
be, of such Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;

(viii) the Extensions shall be in a minimum amount of $50.0 million;

(ix) any applicable Minimum Extension Condition shall be satisfied or waived by
the Borrower; and

(x) all documentation in respect of such Extension shall be consistent with the
foregoing.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.15, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments or commitment reductions for purposes of Sections 2.8,
2.9, 2.10 or 2.12, (ii) the amortization schedules (in so far as such schedule
affects payments due to Lenders participating in the relevant Facility) set
forth in Section 2.7 shall be adjusted to give effect to the Extension of the
relevant Facility and (iii) except as set forth in clause (a)(viii) above, no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and which may be waived by the Borrower) of
Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable tranches to be tendered. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.15 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including Sections 2.8, 2.9,
2.10 or 2.12) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one (1) or more of its Term Loans and/or
Revolving Credit Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Credit Commitments (or a portion thereof), the
consent of the L/C Issuer and the Swing Line Lender, which consent shall not be
unreasonably withheld or delayed. All Extended Term Loans and Extended Revolving
Credit Commitments and all obligations in respect thereof shall be Obligations
under this

 

77



--------------------------------------------------------------------------------

Agreement and the other Loan Documents that are secured by the Collateral and
guaranteed on a pari passu basis with all other applicable Obligations under
this Agreement and the other Loan Documents. The Lenders hereby irrevocably
authorize the Administrative Agent to enter into amendments to this Agreement
and the other Loan Documents with the Borrower as may be necessary in order to
establish new tranches or sub-tranches in respect of Revolving Credit
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.15. In
addition, if so provided in such amendment and with the consent of the L/C
Issuer, participants in Letters of Credit expiring on or after the latest
maturity date (but in no event later than the date that is five (5) Business
Days prior to the Final Revolving Termination Date) in respect of the Revolving
Credit Commitments shall be re-allocated from Lenders holding non-extended
Revolving Credit Commitments to Lenders holding Extended Revolving Credit
Commitments in accordance with the terms of such amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Revolving Credit Commitments, be deemed to be participation
interests in respect of such Revolving Credit Commitments and the terms of such
participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly. Without limiting the
foregoing, in connection with any Extensions the respective Loan Parties shall
(at their expense) amend (and the Administrative Agent is hereby directed to
amend) any mortgage entered into in accordance with Section 4.2 that has a
maturity date prior to the later of the Final Maturity Date and the Final
Revolving Termination Date so that such maturity date is extended to the later
of the Final Maturity Date and the Final Revolving Termination Date (or such
later date as may be advised by local counsel to the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.15.

ARTICLE 3. Conditions Precedent.

Section 3.1 All Credit Extensions. At the time of each Credit Extension made
after the Second Restatement Effective Date under the Revolving Facility
hereunder:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects (or
in all respects, if qualified by a materiality threshold) as of said time,
except to the extent the same expressly relate to an earlier date;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Extension;

(c) after giving effect to any requested extension of credit, the aggregate
principal amount of all Revolving Loans, Swing Loans and L/C Obligations under
this Agreement shall not exceed the aggregate Revolving Credit Commitments;

 

78



--------------------------------------------------------------------------------

(d) (i) in the case of a Borrowing, the Administrative Agent shall have received
the notice required by Section 2.5 hereof, (ii) in the case of the issuance of
any Letter of Credit the L/C Issuer shall have received a duly completed
Application, and/or (iii) in the case of an extension or increase in the amount
of a Letter of Credit, a written request therefor in a form reasonably
acceptable to the L/C Issuer; and

(e) such Credit Extension shall not violate any Applicable Law with respect to
the Administrative Agent or any Lender (including, without limitation,
Regulation U of the Board of Governors of the Federal Reserve System) as then in
effect; provided that any such Applicable Law shall not entitle any Lender that
is not affected thereby to not honor its obligation hereunder to advance,
continue or convert any Loan or, in the case of the L/C Issuer, to extend the
expiration date of or increase the amount of any Letter of Credit hereunder.

Each request for a Borrowing covered under this Section 3.1 and each request for
the issuance of, increase in the amount of, or extension of the expiration date
of, a Letter of Credit covered under this Section 3.1 shall be deemed to be a
representation and warranty by the Borrower on the date of such Credit Extension
as to the facts specified in subsections (a) through (d), both inclusive, of
this Section.

Section 3.2 Certain Funds.

(a) Notwithstanding any other provision of this Agreement or the Incremental
Amendment No. 3 to the contrary, a 2017 Incremental Term Lender will be obliged
to make a Certain Funds Credit Extension if on the proposed Certain Funds Credit
Extension Date:

(i) it is not unlawful in any applicable jurisdiction for that 2017 Incremental
Term Lender to perform any of its obligations to advance that Certain Funds
Credit Extension (provided that each 2017 Incremental Term Lender shall use
reasonable endeavors to avoid invoking this sub-paragraph (i) (including
transferring its Commitments to an Affiliate not subject to the same
restrictions and/or entering into any amendments to the Loan Documents requested
by the Borrower, provided that such amendments could not reasonably be expected
to materially adversely affect the interests of (including as regards additional
costs or reduced returns for) the applicable 2017 Incremental Term Lender under
the Loan Documents));

(ii) no Major Default is continuing or would result (in each case subject to any
grace periods set forth in Section 7.1) from the proposed Certain Funds Credit
Extension;

(iii) all fees or other payments owing pursuant to Section 10.13 of the Credit
Agreement in respect of the 2017 Incremental Facilities to the 2017 Incremental
Lenders shall have been paid on or prior to the Certain Funds Funding Date (and
such amounts may be netted from the proceeds of the 2017 Incremental Term
Loans);

(iv) all fees required to be paid by the Borrower in respect of the 2017
Incremental Facilities pursuant to that certain Fee Letter, dated as of
August 9, 2017 among, inter alios, the Borrower and the Lenders party thereto
shall have been paid on or prior to the Certain Funds Funding Date (and such
amounts may be netted from the proceeds of the 2017 Incremental Term Loans);

(v) there is evidence of the consummation of the Worldpay Acquisition, being:

 

79



--------------------------------------------------------------------------------

(A) If the Worldpay Acquisition is effected by way of the Scheme, a certificate
from the Borrower addressed to the Administrative Agent in agreed form:
(A) confirming that the Scheme Order has been delivered to the Registrar of
Companies of England and Wales and (B) attaching a copy of the Scheme Order; or

(B) If the Worldpay Acquisition is effected by way of the Offer, a letter from
the Borrower addressed to the Administrative Agent in agreed form: (A) attaching
copies of the Offer Documents including any press announcement released by the
Borrower announcing that the Worldpay Acquisition will be by way of an Offer and
the terms and conditions of the Offer and (B) confirming that the Offer has been
declared unconditional in all respects (other than, for the avoidance of doubt,
any condition in the Offer requiring that the Offer has been completed); and

(vi) the Borrower shall have delivered to the Administrative Agent a certificate
of a financial officer certifying its compliance with clauses (ii), (iii) and
(iv) above.

(b) During the Certain Funds Period (save in respect of a 2017 Incremental Term
Lender in circumstances where, pursuant to paragraph (a) above, that 2017
Incremental Term Lender is not obliged to advance a Certain Funds Credit
Extension), none of the 2017 Incremental Term Lenders (in their capacity as
such) shall be entitled to:

(i) cancel any of its Commitments in respect of the 2017 Incremental Term
Facilities;

(ii) rescind, terminate or cancel this Agreement, the Incremental Amendment
No. 3 or any of the 2017 Term Incremental Facilities or exercise any similar
right or remedy or make or enforce any claim under the Loan Documents it may
have to the extent to do so would prevent or limit the advance or, as the case
may be, issue of a Certain Funds Credit Extension;

(iii) refuse to participate in the making of a Certain Funds Credit Extension;

(iv) exercise any right of set-off or counterclaim in respect of a Credit
Extension to the extent to do so would prevent or limit the making of a Certain
Funds Credit Extension;

(v) cancel, accelerate or cause repayment or prepayment of any amounts owing
under this Agreement or under any other Loan Document or exercise any
enforcement rights under any Collateral Document to the extent to do so would
prevent or limit the making of a Certain Funds Credit Extension; or

(vi) take any other action or make or enforce any claim (in its capacity as a
2017 Incremental Term Lender) to the extent that such action, claim or
enforcement would directly or indirectly prevent or limit the making of a
Certain Funds Credit Extension,

provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the 2017 Incremental
Term Lenders notwithstanding that they may not have been used or been available
for use during the Certain Funds Period.

 

80



--------------------------------------------------------------------------------

ARTICLE 4. The Collateral And the Guaranty.

Section 4.1 Collateral. Subject to Section 9.13, the Obligations, Hedging
Liability, and, at the Borrower’s option, Funds Transfer Liability, Deposit
Account Liability and Data Processing Obligations shall be secured by (a) valid,
perfected, and enforceable Liens on all right, title, and interest of Holdco,
the Borrower and each Restricted Subsidiary (other than an Excluded Subsidiary)
in all capital stock and other Equity Interests (other than Excluded Equity
Interests) held by such Person in each of its Subsidiaries, whether now owned or
hereafter formed or acquired, and all proceeds thereof, and (b) valid,
perfected, and enforceable Liens on all right, title, and interest of Holdco,
the Borrower and each Restricted Subsidiary (other than an Excluded Subsidiary)
in all personal property and fixtures, whether now owned or hereafter acquired
or arising, and all proceeds thereof (other than Excluded Property).

Section 4.2 Liens on Real Property. Subject to Section 9.13, in the event that
the Borrower or any Restricted Subsidiary (other than an Excluded Subsidiary)
owns or hereafter acquires real property having a fair market value in excess of
$25.0 million in the aggregate (other than any Excluded Property), within
90 days of the acquisition thereof (or such longer period as to which the
Administrative Agent may consent), the Borrower shall, or shall cause such
Restricted Subsidiary to (i) execute and deliver to the Administrative Agent (or
a security trustee therefor) a mortgage or deed of trust reasonably acceptable
in form and substance to the Administrative Agent for the purpose of granting to
the Administrative Agent a Lien on such real property to secure the Obligations,
Hedging Liability, and Funds Transfer Liability, Deposit Account Liability and
Data Processing Obligations and shall pay all taxes and reasonable costs and
expenses incurred by the Administrative Agent in recording such mortgage or deed
of trust and (ii) provide the Administrative Agent with (a) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each applicable Restricted Subsidiary relating
thereto), and (b) to the extent improvements on Mortgaged Property are located
within a special flood hazard area, a policy of flood insurance with respect to
such improvements that is in an amount required to be maintained under the
National Flood Insurance Act of 1968.

Section 4.3 Guaranty. The payment and performance of the Obligations, Hedging
Liability, and, at the Borrower’s option, Funds Transfer Liability, Deposit
Account Liability and Data Processing Obligations shall at all times be
guaranteed by Holdco (or any Successor Holdco) and each Restricted Subsidiary
(other than an Excluded Subsidiary), including any Immaterial Subsidiary which
becomes a Material Subsidiary (each, a “Guarantor” and, collectively, the
“Guarantors”) pursuant to a guaranty agreement in substantially the form
attached as Exhibit K, as the same may be amended, restated, amended and
restated, modified or supplemented from time to time (the “Guaranty”). If all of
the Equity Interests of any Guarantor or any of its successors in interest
hereunder shall be sold or otherwise disposed of (including by merger or
consolidation) in accordance with the terms and conditions hereof, the Guaranty
of such Guarantor or such successor in interest, as the case may be, hereunder
shall automatically be discharged and released without any further action by any
Person effective as of the time of such sale or disposal.

Section 4.4 Further Assurances. Subject to Section 9.13, the Borrower agrees
that it shall, and shall cause each Restricted Subsidiary (other than any
Excluded Subsidiary) to, from time to time at the request of the Administrative
Agent or the Required Lenders, execute and deliver such documents and do such
acts and things as the Administrative Agent or the Required Lenders may
reasonably request in order to provide for or perfect or protect such Liens on
the Collateral. In the event the Borrower or any Restricted Subsidiary forms or
acquires any after-acquired property or other Restricted Subsidiary (other than
an Excluded Subsidiary), or any Immaterial Subsidiary becomes a Material
Subsidiary (other than an Excluded Subsidiary) after the date hereof, on or
prior to the later to occur of (a) 30 days following the

 

81



--------------------------------------------------------------------------------

date of such acquisition or formation or event and (b) the date of the required
delivery of the Compliance Certificate following the date of such acquisition,
formation or event (or such longer period as to which the Administrative Agent
may consent), the Borrower shall cause such Restricted Subsidiary to execute
such Collateral Documents (or supplements, assumptions or amendments to existing
Collateral Documents) as the Administrative Agent may then require, and the
Borrower shall also deliver to the Administrative Agent, or cause such
Restricted Subsidiary to deliver to the Administrative Agent, at the Borrower’s
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith;
provided that (i) no foreign law security or pledge agreements shall be required
and (ii) no control agreements shall be required.

Section 4.5 Limitation on Collateral. Notwithstanding anything to the contrary
in Sections 4.1 through 4.4 or any other Collateral Document (a) no Loan Party
shall be required to grant a security interest in any asset or perfect a
security interest in any Collateral to the extent: (i) the cost, burden,
difficulty or consequence of granting or perfecting a Lien (including any
mortgage, stamp, intangible or other tax or expenses relating to such Lien)
outweighs the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent or (ii) the
grant or perfection of a security interest in such asset would be prohibited by
enforceable anti-assignment provisions of contracts or applicable law or would
violate the terms of any contract relating to such asset or would trigger
termination of (or a right of termination under) any contract pursuant to any
“change of control” or similar provision or otherwise require any Loan Party or
any Subsidiary thereof to take any action that is materially adverse to its
interests (in each case, after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable law), (b) Liens required to be granted
pursuant to Section 4.4 shall be subject to exceptions and limitations
consistent with those set forth in the Collateral Documents as in effect on the
First Restatement Effective Date (to the extent appropriate in the applicable
jurisdiction), (c) no action shall be required in order to create or perfect any
security interest in any assets located outside of the United States and no
foreign law security or pledge agreement or foreign intellectual property filing
or search shall be required, (d) no Loan Party shall be required to seek any
landlord lien waiver, estoppel, warehouseman waiver or other collateral access
or similar letter or agreement and (e) the security interests in the following
Collateral shall not be required to be perfected: (i) assets requiring
perfection through control agreements or other control arrangements (other than
control of pledged Equity Interests to the extent otherwise required by any Loan
Document and promissory notes in a principal amount in excess of $10.0 million);
(ii) vehicles and any other assets subject to certificates of title; and
(iii) Letter of Credit Rights to the extent not perfected by the filing of a
Form UCC-1 financing statement.

Section 4.6 Material Subsidiaries. If, at any time after the Second Restatement
Effective Date, (a) the book value of the Consolidated Total Assets of all
Domestic Subsidiaries (together with their Subsidiaries) that are not Guarantors
(solely because such Domestic Subsidiaries do not meet the threshold set forth
in clause (a) or (b) of the definition of “Material Subsidiary”) constitutes in
the aggregate more than 5.00% of the book value of the Consolidated Total Assets
of the Borrower and its Restricted Subsidiaries at such time or (b) the
consolidated net income in accordance with GAAP of all Domestic Subsidiaries
(together with their Subsidiaries) that are not Guarantors (solely because such
Domestic Subsidiaries do not meet the threshold set forth in clause (a) or
(b) of the definition of “Material Subsidiary”) for any four (4) consecutive
fiscal quarters of the Borrower ending on or after December 31, 2015,
constitutes in the aggregate more than 5.00% of the consolidated net income in
accordance with GAAP of the Borrower and its Restricted Subsidiaries for such
period, then the Borrower shall promptly (and in any event not later than the
date of delivery of any financial statements required pursuant to Section 6.1(a)
or (b) as of the date of which or for the period of which the threshold set
forth in clause (a) or (b) above has been exceeded) designate one or more of
such Domestic Subsidiaries as a Material Subsidiary pursuant to clause (ii) of
the definition of “Material Subsidiary” so that after giving effect to such
designation the thresholds set forth in clauses (a) and (b) above are no longer
exceeded.

 

82



--------------------------------------------------------------------------------

ARTICLE 5. Representations and Warranties.

On the dates and to the extent required pursuant to the Second Restatement
Agreement or Section 3.1 hereof, as applicable, the Borrower represents and
warrants to each Lender and the Administrative Agent that:

Section 5.1 Financial Statements. A. The Borrower’s audited consolidated balance
sheet and related audited consolidated statements of income and cash flows as of
and for the fiscal years ended December 31, 2015, December 31, 2014, and
December 31, 2013 (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (ii) fairly present in all material respects in accordance with GAAP
the financial condition of the Borrower and its Subsidiaries as of such dates
and for such periods and their results of operations for the periods covered
thereby.

(a) The unaudited consolidated balance sheet and related unaudited statements of
income and cash flows of the Borrower as of and for the fiscal quarter ended
June 30, 2016, in each case, (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects in
accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

Section 5.2 Organization and Qualification. The Borrower and each of its
Restricted Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent the failure of any Restricted Subsidiary to be in existence and good
standing would not reasonably be expected to have Material Adverse Effect,
(ii) has the power and authority to own its property and to transact the
business in which it is engaged and proposes to engage, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect, and
(iii) is duly qualified and in good standing in each jurisdiction where the
ownership, leasing or operation of property or the conduct of its business
requires such qualification, except, in each case, under this clause (iii) where
the same could not be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.

Section 5.3 Authority and Enforceability. The Borrower has the power and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes (if any), to
grant to the Collateral Agent the Liens described in the Collateral Documents
executed by the Borrower, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it. Each other Loan Party has the
power and authority to enter into the Loan Documents executed by it, to grant to
the Collateral Agent the Liens described in the Collateral Documents executed by
such Person, and to perform all of its obligations under the Loan Documents
executed by it. The Loan Documents delivered by the Loan Parties have been duly
authorized by proper corporate and/or other organizational proceedings,
executed, and delivered by such Person and constitute valid and binding
obligations of such Person enforceable against it in accordance with their
terms, except (other than with respect to a Certain Funds Credit Extension) as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by any Loan Party, if
any, of any of the matters and things herein or therein provided for,
(a) violate any provision of law or any judgment, injunction, order or decree
binding upon any Loan Party, (b) contravene or constitute a default under any
provision of the organizational documents (e.g., charter, articles of
incorporation, by-laws, articles of association,

 

83



--------------------------------------------------------------------------------

operating agreement, partnership agreement or other similar document) of any
Loan Party, (c) contravene or constitute a default (or, with respect to a
Certain Funds Credit Extension, a material default) under any covenant,
indenture or agreement of or affecting any Loan Party or any of its Property, or
(d) result in the creation or imposition of any Lien on any Property of any Loan
Party other than the Liens granted in favor of the Collateral Agent pursuant to
the Collateral Documents and Permitted Liens, except with respect to
clauses (a), (c) or (d), to the extent, individually or in the aggregate, that
such violation, contravention, breach, conflict, default or creation or
imposition of any Lien could not reasonably be expected to result in a Material
Adverse Effect; provided that with respect to a Certain Funds Credit Extension
this Section 5.3 shall be subject to the Legal Reservations and the Perfection
Requirements.

Section 5.4 No Material Adverse Change. Since December 31, 2015, there has been
no event or circumstance which individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect.

Section 5.5 Litigation and Other Controversies. There is no litigation,
arbitration or governmental proceeding pending or, to the knowledge of the
Borrower and its Restricted Subsidiaries, threatened in writing against the
Borrower or any of its Restricted Subsidiaries that could reasonably be expected
to have a Material Adverse Effect.

Section 5.6 True and Complete Disclosure. As of the Second Restatement Effective
Date, all information (other than projections or any other forward-looking
information and any information of a general economic or industry-specific
nature) furnished by or on behalf of the Borrower or any of its Restricted
Subsidiaries in writing to the Administrative Agent, the L/C Issuer or any
Lender for purposes of or in connection with this Agreement, or any transaction
contemplated herein, is true and accurate in all material respects and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in light of the circumstances under which such
information was provided; provided that, with respect to projected financial
information furnished by or on behalf of the Borrower or any of its Restricted
Subsidiaries, the Borrower only represents and warrants that such information is
prepared in good faith based upon assumptions believed to be reasonable at the
time furnished (it being understood that such projections are subject to
uncertainties and contingencies, many of which are beyond the control of the
Borrower, that actual results may vary from projected results and such variances
may be material and that the Borrower makes no representation as to the
attainability of such projections or as to whether such projections will be
achieved or will materialize).

Section 5.7 Margin Stock. No part of the proceeds of any Loan or other extension
of credit hereunder will be used by the Borrower or any Restricted Subsidiary
thereof to purchase or carry any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, “Margin
Stock”) or to extend credit to others for the purpose of purchasing or carrying
any margin stock. Neither the making of any Loan or other extension of credit
hereunder nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System and any successor to all or any portion of such
regulations. Margin Stock constitutes less than 25.00% of the value of those
assets of the Borrower and its Restricted Subsidiaries that are subject to any
limitation on sale, pledge or other restriction hereunder.

Section 5.8 Taxes. The Borrower and each of its Restricted Subsidiaries has
filed or caused to be filed all Tax returns required to be filed by the Borrower
and/or any of its Restricted Subsidiaries, except where failure to so file could
not be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect. The Borrower and each of its Restricted Subsidiaries
has paid all Taxes payable by them (other than Taxes which are not delinquent),
except those (a) not overdue by more than thirty (30) days or (b) if more than
30 days overdue, (i) those that are being contested in good faith and by proper
legal proceedings and as to which appropriate reserves have been provided for in
accordance with GAAP or (ii) those the non-payment of which could not be
reasonably expected to result in a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

Section 5.9 ERISA. The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of, and is in
compliance in all material respects with, ERISA and the Code to the extent
applicable to it and, other than a liability for premiums under Section 4007 of
ERISA, has not incurred any liability to the PBGC or a Plan, except where the
failure, noncompliance or incurrence of such could not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect. The
Borrower and its Restricted Subsidiaries have no contingent liabilities with
respect to any post-retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in article 6 of Title 1 of ERISA,
and except as could not be reasonably expected to have a Material Adverse
Effect.

Section 5.10 Subsidiaries. Schedule 5.10 correctly sets forth, as of the Second
Restatement Effective Date, each Subsidiary of the Borrower, its respective
jurisdiction of organization and the percentage ownership (whether directly or
indirectly) of the Borrower in each class of capital stock or other Equity
Interests of each of its Subsidiaries and also identifies the direct owner
thereof. As of the Second Restatement Effective Date, all of the Subsidiaries of
the Borrower will be Restricted Subsidiaries.

Section 5.11 Compliance with Laws. The Borrower and each of its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authority in respect of the conduct of their businesses and the ownership of
their property, except such noncompliances as could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

Section 5.12 Environmental Matters. The Borrower and each of its Restricted
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws, except to the
extent that the aggregate effect of all noncompliances could not reasonably be
expected to have a Material Adverse Effect. There are no pending or, to the
knowledge of the Borrower and its Restricted Subsidiaries, threatened in writing
Environmental Claims, including any such claims (regardless of materiality) for
liabilities under CERCLA relating to the disposal of Hazardous Materials,
against the Borrower or any of its Restricted Subsidiaries or any real property,
including leaseholds, owned or operated by the Borrower or any of its Restricted
Subsidiaries, except such claims as could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. Except as
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, there are no facts, circumstances,
conditions or occurrences on any real property, including leaseholds, owned or
operated by the Borrower or any of its Restricted Subsidiaries that, to the
knowledge of the Borrower and its Restricted Subsidiaries, could reasonably be
expected (i) to form the basis of an Environmental Claim against the Borrower or
any of its Restricted Subsidiaries or any such real property, or (ii) to cause
any such real property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such real property by the Borrower or any
of its Restricted Subsidiaries under any applicable Environmental Law. To the
knowledge of the Borrower, Hazardous Materials have not been Released on or from
any real property, including leaseholds, owned or operated by the Borrower or
any of its Restricted Subsidiaries where such Release, individually, or when
combined with other Releases, in the aggregate, may reasonably be expected to
have a Material Adverse Effect.

Section 5.13 Investment Company. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

85



--------------------------------------------------------------------------------

Section 5.14 Intellectual Property. The Borrower and each of its Restricted
Subsidiaries own all the patents, trademarks, service marks, trade names,
copyrights, trade secrets, know-how or other intellectual property rights, or
each has obtained licenses or other rights of whatever nature necessary for the
present conduct of its businesses, in each case without any known conflict with
the rights of others which, or the failure to obtain which, as the case may be,
could reasonably be expected to result in a Material Adverse Effect.

Section 5.15 Good Title. The Borrower and its Restricted Subsidiaries have good
and indefeasible title, or valid leasehold interests, to their material
properties and assets as reflected on the Borrower’s most recent consolidated
balance sheet provided to the Administrative Agent (except for sales of assets
permitted hereunder, and such defects in title that could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect) and is subject to no Liens, other than Permitted Liens.

Section 5.16 Labor Relations. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (i) no strike, labor
dispute, slowdown or stoppage pending against the Borrower or any of its
Restricted Subsidiaries or, to the knowledge of the Borrower and its Restricted
Subsidiaries, threatened in writing against the Borrower or any of its
Restricted Subsidiaries and (ii) to the knowledge of the Borrower and its
Restricted Subsidiaries, no union representation proceeding is pending with
respect to the employees of the Borrower or any of its Restricted Subsidiaries
and no union organizing activities are taking place, except (with respect to any
matter specified in clause (i) or (ii) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

Section 5.17 Capitalization. Except as set forth on Schedule 5.17, all
outstanding Equity Interests of the Borrower and its Restricted Subsidiaries
have been duly authorized and validly issued, and, to the extent applicable, are
fully paid and nonassessable, and as of the Second Restatement Effective Date
there are no outstanding commitments or other obligations of any Restricted
Subsidiary to issue, and no rights of any Person to acquire, any Equity
Interests in any Restricted Subsidiary.

Section 5.18 Governmental Authority and Licensing. The Borrower and its
Restricted Subsidiaries have received all licenses, permits, and approvals of
each Governmental Authority necessary to conduct their businesses, in each case
where the failure to obtain or maintain the same could reasonably be expected to
have a Material Adverse Effect. No investigation or proceeding that could
reasonably be expected to result in revocation or denial of any license, permit
or approval is pending or, to the knowledge of the Borrower, threatened in
writing, except where such revocation or denial could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

Section 5.19 Approvals. No authorization, consent, license or exemption from, or
filing or registration with, any Governmental Authority, nor any approval or
consent of any other Person, is or will be necessary to the valid execution,
delivery or performance by the Borrower or any other Loan Party of any Loan
Document, except (a) for such approvals which have been obtained prior to the
date of this Agreement and remain in full force and effect, (b) filings
necessary to perfect Liens created by the Loan Documents and (c) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which could not be reasonably expected to have a Material Adverse
Effect.

Section 5.20 Solvency. As of the Second Restatement Effective Date and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with this Agreement and the
Transactions, (a) the sum of the debts and liabilities (including subordinated
and contingent liabilities) of the Borrower and its Restricted Subsidiaries,
taken as a whole, does not exceed the fair value of the present assets of the
Borrower and its Restricted Subsidiaries, taken as a whole,

 

86



--------------------------------------------------------------------------------

(b) the present fair saleable value of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, is not less than the amount that will
be required to pay the probable debts and liabilities (including subordinated
and contingent liabilities) of the Borrower and its Restricted Subsidiaries,
taken as a whole, or their debts as they become absolute and matured in the
ordinary course of business, (c) the capital of the Borrower and its Restricted
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Borrower or its Restricted Subsidiaries, taken as a whole,
contemplated as of the date hereof and as proposed to be conducted following the
Second Restatement Effective Date; and (d) the Borrower and its Restricted
Subsidiaries, taken as a whole, have not incurred, or believe that they will
incur, debts (including current obligations and contingent liabilities) beyond
their ability to pay such debts as they mature in the ordinary course of
business. For the purposes of this Section 5.20, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Accounting Standards Codification Topic 450).

Section 5.21 Foreign Assets Control Regulations and Anti-Money Laundering.

(a) OFAC. None of the Borrower, any of its Restricted Subsidiaries or, to the
knowledge of the Borrower, any director, officer, employee or agent of the
Borrower or any of its Restricted Subsidiaries is a Person that is, or is owned
or controlled by Persons that are: (i) the target of any sanctions then being
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country, region or territory that is, or whose
government is, then the subject of Sanctions (currently, Crimea, Cuba, Iran,
North Korea, Sudan and Syria).

(b) Patriot Act. The Borrower and its Restricted Subsidiaries are in compliance,
in all material respects, with the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”).

(c) Use of Proceeds. The Borrower will not, directly or, to its knowledge,
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country, region or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions; (ii) in any other manner that would
result in a violation of Sanctions by any Loan Party or its Restricted
Subsidiaries; (iii) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Restricted Subsidiaries from time to
time concerning or relating to bribery or corruption; or (iv) in violation of
the Patriot Act.

Section 5.22 Security Interest in Collateral. Subject to Section 9.13, the
provisions of the Collateral Documents create legal, valid and enforceable Liens
on all of the Collateral in favor of the Collateral Agent (or any designee or
trustee on its behalf), for the benefit of itself and the other Secured Parties,
subject, as to enforceability, to applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and to general principles of equity
and principles of good faith and dealing, and upon the making of such filings
and taking of such other actions required to be taken by the applicable
Collateral Documents (including the filing of appropriate financing statements
with the office of the Secretary of State of the state of organization of each
Loan Party, the filing of appropriate assignments or notices with the
U.S. Patent and Trademark Office and the U.S. Copyright Office, and, to the
extent required pursuant to Section 4.2 of this Agreement, the proper
recordation of mortgages or deeds of trust

 

87



--------------------------------------------------------------------------------

and fixture filings with respect to any real property (other than Excluded
Property), in each case in favor of the Collateral Agent (or any designee or
trustee on its behalf) for the benefit of itself and the other Secured Parties
and the delivery to the Collateral Agent of any certificates representing Equity
Interests or promissory notes required to be delivered pursuant to the
applicable Collateral Documents), such Liens constitute perfected Liens (with
the priority such Liens are expressed to have within the relevant Collateral
Document) on the Collateral (to the extent such Liens are required to be
perfected under the terms of the Loan Documents), securing the Obligations,
Hedging Liability, and, at the Borrower’s option, Funds Transfer Liability,
Deposit Account Liability and Data Processing Obligations, in each case as and
to the extent set forth therein.

Section 5.23 EEA Financial Institutions. None of the Loan Parties is an EEA
Financial Institution.

Section 5.24 Additional Certain Funds Representations.

(a) As at the time on which the Rule 2.7 Announcement is made, supplemented or,
as the case may be, corrected, the Rule 2.7 Announcement complies with the
provisions of the Takeover Code in all material respects (subject to any waivers
granted by the Panel) unless supplemented or corrected in compliance with the
Takeover Code; and all statements of fact made by the Borrower in that
announcement, supplement or, as the case may be, correction are true and
accurate in all material respects as at their respective dates unless
supplemented or corrected in compliance with the Takeover Code.

(b) If and at the time at which it is released, the Offer Document contains all
the material terms of the Offer; the Offer Document (other than the Rule 2.7
Announcement) reflects the terms of the Rule 2.7 Announcement in all material
respects (to the extent applicable for the legal form of an Offer) (mutatis
mutandis) (except as permitted by Section 6.25(b) unless prohibited by
Section 6.25(c)); and all statements of fact made by the Borrower in the Offer
Document are true and accurate in all material respects as at its date. If and
at the time at which it is released, the Scheme Circular contains all the
material terms of the Scheme; the Scheme Circular reflects the terms of the Rule
2.7 Announcement in all material respects (mutatis mutandis) (except as
permitted by Section 6.25(b) unless prohibited by Section 6.25(c)); and all
statements of fact made by the Borrower in the Scheme Circular are true and
accurate in all material respects as at its date.

ARTICLE 6. Covenants.

The Borrower covenants and agrees that, until the Loans or other Obligations
hereunder shall have been paid in full (other than with respect to contingent
indemnification obligations for which no claim has been made and Letters of
Credit that have been cash collateralized or otherwise backstopped (including by
“grandfathering” into future credit agreements)) and the Commitments shall have
been terminated (the “Termination Date”):

Section 6.1 Information Covenants. The Borrower will furnish to the
Administrative Agent (for delivery to the Lenders):

(a) Quarterly Reports. Within 45 days after the end of each fiscal quarter of
Vantiv not corresponding with the fiscal year end, commencing with the fiscal
quarter ending September 30, 2016, Vantiv’s consolidated balance sheet as at the
end of such fiscal quarter and the related consolidated statements of income and
retained earnings and of cash flows for such fiscal quarter and for the elapsed
portion of the fiscal year-to-date period then ended, each in reasonable detail,
prepared by Vantiv in accordance with GAAP, and setting forth comparative
figures for the corresponding fiscal quarter in the prior fiscal year, all of
which shall be certified by the chief

 

88



--------------------------------------------------------------------------------

financial officer or other financial or accounting officer of the Borrower that
they fairly present in all material respects in accordance with GAAP the
financial condition of Vantiv and its Subsidiaries as of the dates indicated and
the results of their operations and changes in their cash flows for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes.

(b) Annual Statements. Within 90 days after the close of each fiscal year of
Vantiv (commencing with the fiscal year ending December 31, 2016), a copy of
Vantiv’s consolidated balance sheet as of the last day of the fiscal year then
ended and Vantiv’s consolidated statements of income, retained earnings, and
cash flows for the fiscal year then ended, and accompanying notes thereto, each
in reasonable detail and showing in comparative form the figures for the
previous fiscal year, accompanied by a report thereon of a firm of independent
public accountants of recognized national standing, selected by Vantiv, to the
effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of Vantiv and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards (which report shall be unqualified as to scope of such audit
and shall not contain any “going concern” or like qualification; provided that
such report may contain a “going concern” qualification, explanatory paragraph
or emphasis solely as a result of an impending maturity within 12 months of, or
an impending breach of any financial covenant under, any of the Facilities
(including Incremental Facilities, Incremental Equivalent Debt, and Refinancing
Indebtedness in respect of any of the foregoing)).

(c) Annual Budget. Within 45 days after the commencement of each fiscal year of
Vantiv, a detailed consolidated budget for Vantiv and its Subsidiaries for such
fiscal year (including a projected consolidated balance sheet and consolidated
statements of projected operations, comprehensive income and cash flows as of
the end of and for such fiscal year and setting forth the material assumptions
used for purposes of preparing such budget).

(d) Management Discussion and Analysis. Within 45 days after the close of each
of the first three (3) fiscal quarters, a management discussion and analysis of
Vantiv and its Subsidiaries’ financial performance for that fiscal quarter and a
comparison of financial performance for that financial quarter to the
corresponding fiscal quarter of the previous fiscal year (in form reasonably
acceptable to the Administrative Agent, which shall not be unacceptable solely
because it does not contain all of the information required to be included in
unaudited interim financial statements by Item 303 of Regulation S-K of the
Securities Act of 1933, as amended). Within 90 days after the close of each
fiscal year, a management discussion and analysis of Vantiv and its
Subsidiaries’ financial performance for that fiscal year and a comparison of
financial performance for that fiscal year to the prior year.

(e) Compliance Certificate. At the time of the delivery of the financial
statements provided for in Sections 6.1(a) and (b), a certificate of the chief
financial officer or other financial or accounting officer of the Borrower
substantially in the form of Exhibit F (w) stating no Default or Event of
Default has occurred and is then continuing or, if a Default or Event of Default
exists, a detailed description of the Default or Event of Default and all
actions the Borrower is taking with respect to such Default or Event of Default,
(x) to the extent required by Section 4.6, designating any applicable Domestic
Subsidiary as a Material Subsidiary, (y) showing the Borrower’s compliance with
the covenants set forth in Section 6.22 and (z) solely in connection with the
delivery of financial statements pursuant to Section 6.1(b) for any fiscal year
beginning with the fiscal year ending December 31, 2017, if the Senior Secured
Leverage Ratio calculated on a Pro Forma Basis as of the last day of such fiscal
year is greater than 3.75:1.00, calculating Excess Cash Flow for such fiscal
year and the Senior Secured Leverage Ratio as of the last day of such fiscal
year.

 

89



--------------------------------------------------------------------------------

(f) Notice of Default or Litigation. Promptly after any senior executive officer
of the Borrower obtains knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or an Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Borrower proposes to take with respect thereto, (ii) the commencement of, or
threat in writing of, or any significant development in, any litigation, labor
controversy, arbitration or governmental proceeding pending against the Borrower
or any of its Restricted Subsidiaries which would reasonably be expected to
result in a Material Adverse Effect.

(g) Other Reports and Filings. To the extent not required by any other clause in
this Section 6.1, promptly, copies of all financial information, proxy materials
and other material information which the Borrower or any of its Restricted
Subsidiaries has delivered to holders of, or to any agent or trustee with
respect to, Indebtedness of the Borrower or any of its Subsidiaries in their
capacity as such a holder, agent or trustee to the extent that the aggregate
principal amount of such Indebtedness exceeds (or upon the utilization of any
unused commitments may exceed) $30.0 million.

(h) Environmental Matters. Promptly after any senior executive officer of the
Borrower obtains knowledge thereof, notice of one (1) or more of the following
environmental matters which individually, or in the aggregate, may reasonably be
expected to have a Material Adverse Effect: (i) any notice of an Environmental
Claim against the Borrower or any of its Subsidiaries or any real property owned
or operated by the Borrower or any of its Subsidiaries; (ii) any condition or
occurrence on or arising from any real property owned or operated by the
Borrower or any of its Subsidiaries that (a) results in noncompliance by the
Borrower or any of its Subsidiaries with any applicable Environmental Law or
(b) could reasonably be expected to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any such real property;
(iii) any condition or occurrence on any real property owned or operated by the
Borrower or any of its Subsidiaries that could reasonably be expected to cause
such real property to be subject to any restrictions on the ownership,
occupancy, use or transferability by the Borrower or any of its Subsidiaries of
such real property under any Environmental Law; and (iv) any removal or remedial
actions to be taken in response to the actual or alleged presence of any
Hazardous Material on any real property owned or operated by the Borrower or any
of its Subsidiaries as required by any Environmental Law or any Governmental
Authority. All such notices shall describe in reasonable detail the nature of
the claim, investigation, condition, occurrence or removal or remedial action
and the Borrower’s or such Subsidiary’s response thereto. In addition, the
Borrower agrees to provide the Lenders with copies of all material
non-privileged written communications by the Borrower or any of its Subsidiaries
with any Person or Governmental Authority relating to any of the matters set
forth in clauses (i)-(iv) above, and such detailed reports relating to any of
the matters set forth in clauses (i)-(iv) above as may reasonably be requested
by the Administrative Agent or the Required Lenders.

(i) Other Information. From time to time, such other information or documents
(financial or otherwise) as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request; provided that the Administrative
Agent and any Lender (through the Administrative Agent) may request such
information in their respective capacities as Administrative Agent and Lender
only and may not use such information for any purpose other than a purpose
reasonably related to its capacity as Administrative Agent or Lender, as

 

90



--------------------------------------------------------------------------------

applicable; provided further that nothing in this Section 6.1(i) shall require
Holdco, the Borrower or any Subsidiary to take any action that would violate any
customary third party confidentiality agreement with any Person that is not an
Affiliate (and, in all events, so long as such confidentiality agreement does
not relate to information regarding the financial affairs of Holdco, the
Borrower or any Subsidiary or the compliance with the terms of any Loan
Document) or waive any attorney-client or similar privilege.

Information and documents required to be delivered pursuant to this Section 6.1
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address provided to the Administrative Agent or on an Intralinks or similar site
to which the Lenders have been granted access; or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 6.1 may be satisfied by furnishing Vantiv’s Form 10-K or 10-Q, as
applicable, filed with the Securities and Exchange Commission.

Section 6.2 Inspections. The Borrower will, and will cause each Restricted
Subsidiary to, permit officers, designated representatives and agents of the
Administrative Agent (or any Lender solely if accompanying the Administrative
Agent), to visit and inspect any Property of the Borrower or such Restricted
Subsidiary, and to examine the books of account of the Borrower or such
Restricted Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Restricted Subsidiary with its and their officers and
independent accountants, all at such reasonable times as the Administrative
Agent may request; provided that (i) prior written notice of any such visit,
inspection or examination shall be provided to the Borrower and such visit,
inspection or examination shall be performed at reasonable times to be agreed to
by the Borrower, which agreement will not be unreasonably withheld,
(ii) excluding any such visits and inspections during the continuation of an
Event of Default, the Administrative Agent shall not exercise its rights under
this Section 6.2 more often than one (1) time during any such fiscal year, the
Borrower is not obligated to compensate the Administrative Agent for more than
one (1) inspection and examination by the Administrative Agent during any
calendar year and any such compensation shall be subject to the limitations of
Section 10.13, and (iii) the Administrative Agent may conduct inspections
pursuant to this Section 6.2 in its respective capacity as Administrative Agent
only and may not conduct inspections or utilize information from such
inspections for any purpose other than a purpose reasonably related to its
capacity as Administrative Agent; provided, further, that nothing in this
Section 6.2 shall require Holdco, the Borrower or any Subsidiary to take any
action or permit any inspection that would violate any customary third party
confidentiality agreement with any Person that is not an Affiliate (and, in all
events, so long as such confidentiality agreement does not relate to information
regarding the financial affairs of Holdco, the Borrower or any Subsidiary or the
compliance with the terms of any Loan Document) or waive any attorney-client or
similar privilege. The Administrative Agent shall give the Borrower a reasonable
opportunity to participate in any discussions with the Borrower’s independent
public accountants.

Section 6.3 Maintenance of Property, Insurance, Environmental Matters, etc.

(a) The Borrower will, and will cause each of its Subsidiaries to, (i) keep its
property, plant and equipment in good repair, working order and condition,
except (A) normal wear and tear and casualty and condemnation and (B) to the
extent that failure to do so would not reasonably be expected to result in a
Material Adverse Effect, and (ii) maintain in full force and effect with
financially sound and reputable insurance companies insurance against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business of the Borrower and shall furnish to the Administrative
Agent upon its reasonable request (but not more than twice per fiscal year in
the absence of an Event of Default) reasonably detailed information as to the
insurance so carried.

 

91



--------------------------------------------------------------------------------

(b) Without limiting the generality of Section 6.3(a), the Borrower and its
Subsidiaries: (i) shall comply with, and maintain all real property in
compliance with, any applicable Environmental Laws; (ii) shall obtain and
maintain in full force and effect all governmental approvals required for its
operations at or on its properties by any applicable Environmental Laws;
(iii) shall cure as soon as reasonably practicable any violation of applicable
Environmental Laws with respect to any of its properties which individually or
in the aggregate may reasonably be expected to have a Material Adverse Effect;
(iv) shall not, and shall not permit any other Person to, own or operate on any
of its properties any landfill or dump or hazardous waste treatment, storage or
disposal facility as defined pursuant to the RCRA, or any comparable state law;
and (v) shall not use, generate, treat, store, release or dispose of Hazardous
Materials at or on any of the real property except in the ordinary course of its
business and in compliance with all Environmental Laws; except, with respect to
clauses (i), (ii), (iv) and (v), to the extent, either individually or in the
aggregate, all of the same could not be reasonably expected to have a Material
Adverse Effect. With respect to any Release of Hazardous Materials, the Borrower
and its Restricted Subsidiaries shall conduct any necessary or required
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other response action necessary to remove, cleanup or abate any
material quantity of Hazardous Materials released at or on any of its properties
as required by any applicable Environmental Law.

Section 6.4 Books and Records. Each of Holdco and the Borrower will, and will
cause each Restricted Subsidiary to, maintain proper books of record and account
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of Holdco,
the Borrower or its Restricted Subsidiary, as the case may be.

Section 6.5 Preservation of Existence. The Borrower will, and will cause each of
its Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect (a) its existence under the laws of
its jurisdiction of organization and (b) its franchises, authority to do
business, licenses, patents, trademarks, copyrights and other proprietary
rights, except, (i) in the case of clause (a) with respect to each Restricted
Subsidiary and (ii) in the case of clause (b), in each case, where the failure
to do so would not reasonably be expected to have a Material Adverse Effect;
provided, however, that nothing in this Section 6.5 shall prevent the Borrower
or any Restricted Subsidiary from consummating any transaction permitted by
Section 6.16.

Section 6.6 Compliance with Laws. The Borrower shall, and shall cause each
Restricted Subsidiary to, comply in all respects with the requirements of all
laws, rules, regulations, ordinances and orders applicable to its property or
business operations of any Governmental Authority, where any such
non-compliance, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property
(other than a Permitted Lien).

Section 6.7 ERISA. The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed would reasonably be expected to
have a Material Adverse Effect. The Borrower shall, and shall cause each
Subsidiary to, promptly notify the Administrative Agent of: (a) the occurrence
of any Reportable Event with respect to a Plan, (b) receipt of any notice from
the PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor and (c) its intention to terminate or withdraw from any Plan,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.

 

92



--------------------------------------------------------------------------------

Section 6.8 Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay and discharge all material Taxes imposed upon it
or any of its Property, before becoming delinquent and before any material
penalties accrue thereon, unless and to the extent that (a) such Taxes are being
contested in good faith and by proper proceedings and as to which appropriate
reserves are provided therefor in accordance with GAAP, unless and until any
material Lien resulting therefrom attaches to any of its Property or (b) the
failure to pay such Taxes could not be reasonably expected to have a Material
Adverse Effect.

Section 6.9 Designation of Subsidiaries. The Borrower may at any time after the
Second Restatement Effective Date designate (or re-designate) any existing or
subsequently acquired or organized Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary and designate (or re-designate) any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation or re-designation on a Pro Forma Basis, no Event of
Default shall have occurred and be continuing (including after the
reclassification of investments in, Indebtedness of, and Liens on, the
applicable Subsidiary or its assets) and (ii) immediately after giving effect to
such designation or re-designation, the Borrower and its Restricted Subsidiaries
shall be in compliance, on a Pro Forma Basis, with the covenants set forth in
Section 6.22 recomputed as of the last day of the most recent period for which
financial statements have been or were required to be delivered pursuant to
Section 6.1(a) or (b). The designation (or re-designation) of any Subsidiary as
an Unrestricted Subsidiary after the Second Restatement Effective Date shall
constitute an investment by the Borrower therein at the date of designation (or
re-designation) in an amount equal to the fair market value of the Borrower’s or
its Restricted Subsidiary’s (as applicable) investment therein. Such designation
(or re-designation) will be permitted only if an investment in such amount would
be permitted at such time pursuant to Section 6.17. Unrestricted Subsidiaries
will not be subject to any of the mandatory prepayments, representations and
warranties, covenants or Events of Default set forth in the Loan Documents.

Section 6.10 Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans and Swing Loans on or after the Second Restatement Effective
Date for working capital needs and other general corporate purposes of the
Borrower and its subsidiaries (including for capital expenditures, Acquisitions,
working capital and/or purchase price adjustments, the payment of transaction
fees and expenses (in each case, including in connection with the Transactions),
other investments, Distributions and any other purpose not prohibited by the
Loan Documents). The Borrower shall use the proceeds of the Term A-3 Loans and
the Initial Term B Loans made in cash on the Second Restatement Effective Date
to finance a portion of the Transactions (including the payment of Transaction
Costs) and for working capital and other general corporate purposes, including
the financing of Permitted Acquisitions and other investments and any other use
not prohibited by the Loan Documents. ; provided that the Borrower shall use the
proceeds of the 2017 Rook Incremental Term B Loans solely to fund the Existing
Shareholder Distribution (as defined in Incremental Amendment No. 2). The
Borrower and its Subsidiaries shall use the proceeds of the Incremental
Facilities for working capital and other general corporate purposes, including
the financing of Permitted Acquisitions and other investments and any other use
not prohibited by the Loan Documents; provided that the. The Borrower and its
Subsidiaries shall use the proceeds of the 2017 Rook Incremental Term B Loans
solely to fund the Existing Shareholder Distribution (as defined in Incremental
Amendment No. 2)Facilities for the purposes of discharging amounts due in
respect of the Certain Funds Transactions.

Section 6.11 Contracts with Affiliates. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than by or among the
Borrower and/or its Restricted Subsidiaries), except on terms that are not
materially less favorable to the Borrower or such Restricted Subsidiary as would
have been obtained in a comparable arm’s-length transaction with a Person that
is not an Affiliate; provided that the foregoing restrictions shall not apply
to:

 

93



--------------------------------------------------------------------------------

(a) individual transactions with an aggregate value of less than $20.0 million;

(b) transactions permitted by Section 6.18;

(c) the First Restatement Agreement Transactions and the transactions
contemplated by the Master Investment Agreement and the Ancillary Agreements (as
defined in the Master Investment Agreement);

(d) [Reserved];

(e) employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower (or any direct or indirect
parent thereof) and the Restricted Subsidiaries and their respective directors,
officers, employees (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of capital stock pursuant to put/call rights or similar rights with
current or former employees, officers or directors and stock option or incentive
plans and other compensation arrangements) in the ordinary course of business or
as otherwise approved by the board of directors (or similar governing body) of
the Borrower;

(f) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower and the Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business (in the case
of any direct or indirect parent of the Borrower, to the extent attributable to
the operations of the Borrower or its Restricted Subsidiaries);

(g) transactions with joint ventures for the purchase and sale of goods,
equipment or services entered into in the ordinary course of business;

(h) transactions pursuant to permitted agreements in existence on the Second
Restatement Effective Date and set forth on Schedule 6.11 or any amendment
thereto to the extent such an amendment is not adverse, taken as a whole, to the
Lenders in any material respect;

(i) payments by the Borrower and its Restricted Subsidiaries to each other
pursuant to tax sharing agreements or arrangements among any direct or indirect
parent of Borrower and such parent’s Restricted Subsidiaries on customary terms;

(j) loans and other transactions among the Borrower and its Subsidiaries (and
any direct and indirect parent company of the Borrower) to the extent permitted
under this ARTICLE 6; provided that any Indebtedness of any Loan Party owed to a
Subsidiary that is not a Loan Party shall be subordinated in right of payment to
the Obligations (it being understood that payments shall be permitted thereon
unless an Event of Default has occurred and is continuing); and

(k) payments or loans (or cancellation of loans) to directors, officers,
employees, members of management or consultants of the Borrower, any of its
direct or indirect parent companies or any of its Restricted Subsidiaries which
are approved by a majority of the board of directors of the Borrower in good
faith.

Section 6.12 No Changes in Fiscal Year. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, change its fiscal year for financial
reporting purposes from its present basis without the prior written consent of
the Administrative Agent (which consent shall not be unreasonably withheld);
provided that in the event that the Administrative Agent shall so consent to
such change, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary in order to reflect such change in financial reporting.

 

94



--------------------------------------------------------------------------------

Section 6.13 Change in the Nature of Business; Limitations on the Activities of
Holdco. The Borrower and its Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the Business conducted by the Borrower on the Second Restatement
Effective Date and other business activities incidental or related to any of the
foregoing unless such change occurs as a result of any Regulatory Event at any
Lender.

(a) Holdco will not conduct, transact or otherwise engage in any business or
operations other than (i) the ownership of the capital stock of each direct
Subsidiary of Holdco, as applicable, on the Second Restatement Effective Date,
(ii) maintaining its corporate existence, (iii) participating in tax, accounting
and other administrative activities as a member of the consolidated group of
companies, including the Loan Parties, (iv) the execution and delivery of the
Loan Documents, other documents relating to the First Restatement Agreement
Transactions, the Transactions and any documents pertaining to Indebtedness and
Liens permitted by clauses (A) and/or (B) below, in each case, to which it is a
party and the performance of its obligations thereunder, (v) the performance of
its obligations under the Master Investment Agreement and the Ancillary
Agreements (as defined in the Master Investment Agreement), (vi) in connection
with any Qualified Public Offering or any other issuance of Equity Interests not
prohibited by ARTICLE 6, including the initial public offering of Vantiv’s
Equity Interests, (vii) providing indemnification to officers and directors,
(viii) holding any cash or property received in connection with Distributions
permitted under Section 6.18 and (ix) activities incidental to the businesses or
operations described in clauses (i) through (viii) above; or create, incur,
assume or suffer to exist (A) any Indebtedness except pursuant to (v) the Loan
Documents, (w) guarantees by Holdco of Incremental Equivalent Debt incurred by
the Borrower and/or any Subsidiary Guarantor under Section 6.14(u) or
Refinancing Indebtedness incurred by the Borrower and/or any Subsidiary
Guarantor under Section 6.14(r) to refinance Indebtedness incurred pursuant to
the Loan Documents or Section 6.14(u); provided that, if any such Indebtedness
of the Borrower or any Subsidiary Guarantor is subordinated in right of payment
to the Obligations, any guarantee by Holdco thereof shall be subordinated in
right of payment to Holdco’s guarantee of the Obligations to the same extent,
(x) intercompany Indebtedness, (y) the Transactions or (z) the transactions
contemplated under the Master Investment Agreement or the Ancillary Agreements
(as defined in the Master Investment Agreement) or (B) Liens except (v) pursuant
to the Loan Documents, (w) on Collateral securing any guarantee by Holdco
permitted by clause (A)(w) above; provided that such Liens are subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agent
and, if the Indebtedness of the Borrower or any Subsidiary Guarantor guaranteed
by Holdco pursuant to clause (A)(w) above is secured on a junior basis to the
Obligations, the guarantee by Holdco thereof shall be secured on a junior basis
to the Obligations to the same extent, (x) pursuant to the Transactions,
(y) pursuant to the transactions contemplated under the Master Investment
Agreement or the Ancillary Agreements (as defined in the Master Investment
Agreement) and (z) non-consensual Liens.

(b) Notwithstanding the foregoing or anything herein to the contrary, Holdco may
merge or consolidate with or into any other Person (other than the Borrower) or
liquidate or dissolve so long as: (i) (x) in the case of a merger or
consolidation, Holdco shall be the continuing or surviving Person or (y) in the
case of a merger or consolidation in which Holdco is not the continuing or
surviving Person or in the case of any liquidation or dissolution, the Person
formed by or surviving any such merger or consolidation or receiving the assets
of Holdco, as applicable, shall be an entity organized or existing under the
laws of the United States, any state thereof or the District of Columbia (Holdco
or such Person, as the case may be, being herein referred to as the “Successor
Holdco”), (ii) the Successor Holdco (if other than Holdco) shall expressly
assume all the obligations of Holdco under this Agreement and the

 

95



--------------------------------------------------------------------------------

other Loan Documents pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (iii) no Event of Default
has occurred and is continuing at the date of such merger, consolidation,
liquidation or dissolution or would result from such merger, consolidation,
liquidation or dissolution, (iv) each Subsidiary Guarantor, unless it is the
other party to such merger or consolidation, or unless the Successor Holdco is
Holdco, shall have by a reaffirmation agreement in form reasonably satisfactory
to the Administrative Agent confirmed that its obligations under the Guaranty,
the Collateral Documents and any other Loan Documents to which it is a party
shall apply to the Successor Holdco’s obligations under the Loan Documents,
(v) the Successor Holdco shall, immediately following such merger,
consolidation, liquidation or dissolution directly or indirectly own all
Subsidiaries directly owned by Holdco immediately prior to such merger,
consolidation, liquidation or dissolution, (vi) the Secured Parties’ rights and
remedies under the Loan Documents, taken as a whole, including their rights and
remedies with respect to any Guaranty and any Collateral owned by the Successor
Holdco, and the Successor Holdco’s obligations under the Loan Documents,
including the Guaranty, the Security Agreement and any other Collateral
Documents to which it is a party, will not be impaired in any manner as a result
of such merger, consolidation, liquidation or dissolution and (vii) the Borrower
shall have provided all documentation and other information regarding the
Successor Holdco (unless such Successor Holdco is Holdco) as shall have been
reasonably requested in writing by the Administrative Agent or any Lender
through the Administrative Agent that the Administrative Agent or such Lender
shall have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act; provided that, if the foregoing
are satisfied, the Successor Holdco (if other than Holdco) will succeed to, and
be substituted for, Holdco under this Agreement.

Section 6.14 Indebtedness. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except;

(a) the Obligations, Hedging Liability (other than for speculative purposes),
and Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations of the Borrower and its Restricted Subsidiaries;

(b) Indebtedness owed pursuant to Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes with Persons other than
Lenders (or their Affiliates);

(c) intercompany Indebtedness among the Borrower and its Restricted Subsidiaries
to the extent permitted by Section 6.17;

(d) Indebtedness (including Capitalized Lease Obligations and other Indebtedness
arising under Capital Leases) the proceeds of which are used to finance the
acquisition, lease, construction, repair, replacement, expansion or improvement
of fixed or capital assets or otherwise incurred in respect of capital
expenditures, whether through the direct purchase of assets or the purchase of
capital stock of any Person owning such assets; provided that the aggregate
principal amount of Indebtedness outstanding under this clause (d), together
with any Refinancing Indebtedness incurred under clause (r) below in respect
thereof, shall not exceed the greater of $75.0 million and 1.0% of Consolidated
Total Assets (measured as of the date such Indebtedness is issued or incurred
and based upon the financial statements most recently delivered on or prior to
such date pursuant to Section 6.1(a) or (b), but giving effect to any Specified
Transaction occurring thereafter and on or prior to the date of determination);

 

96



--------------------------------------------------------------------------------

(e) Indebtedness of the Borrower and its Restricted Subsidiaries not otherwise
permitted by this Section; provided that the aggregate amount of Indebtedness
outstanding under this clause (e) shall not exceed the greater of $300.0 million
and 4.0% of Consolidated Total Assets (measured as of the date such Indebtedness
is issued or incurred and based upon the financial statements most recently
delivered on or prior to such date pursuant to Section 6.1(a) or (b), but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination);

(f) Contingent Obligations incurred by (i) any Restricted Subsidiary in respect
of Indebtedness of the Borrower or any other Subsidiary that is permitted to be
incurred under this Agreement and (ii) the Borrower in respect of Indebtedness
of any Subsidiary that is permitted to be incurred under this Agreement;
provided that any such Contingent Obligations incurred by the Borrower or any
Loan Party with respect to Indebtedness incurred by any Subsidiary that is not a
Loan Party, must not be prohibited by Section 6.17;

(g) Contingent Obligations incurred in the ordinary course of business in
respect of obligations to suppliers, customers, franchisees, lessors, licensees
or distribution partners;

(h) (i) unsecured (other than vendor’s liens arising by operation of law)
Indebtedness in respect of obligations of the Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedge Agreements and
(ii) unsecured Indebtedness in respect of intercompany obligations of the
Borrower or any Restricted Subsidiary in respect of accounts payable incurred in
connection with goods sold or services rendered in the ordinary course of
business and not in connection with the borrowing of money;

(i) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, entered into in connection with the
disposition of any business, assets or capital stock permitted hereunder, other
than Contingent Obligations incurred by any Person acquiring all or any portion
of such business, assets or capital stock for the purpose of financing such
acquisition;

(j) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for earn-outs, indemnification, adjustment of purchase
price or similar obligations, in each case, entered into in connection with
Permitted Acquisitions or other investments permitted under Section 6.17;

(k) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money or Hedge Agreements;

(l) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business and not in connection with the borrowing of money or Hedge Agreements;

(m) Indebtedness representing deferred compensation or similar arrangements to
employees, consultants or independent contractors of the Borrower (or its direct
or indirect parent) and its Restricted Subsidiaries incurred in the ordinary
course of business or otherwise incurred in connection with the consummation of
the First Restatement Agreement Transactions or any Permitted Acquisition or
other investment whether consummated prior to the Second Restatement Effective
Date or permitted under Section 6.17;

 

97



--------------------------------------------------------------------------------

(n) Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) to finance the purchase or redemption of capital stock of the
Borrower or any of its direct or indirect parent companies permitted by
Section 6.18;

(o) Indebtedness in respect of Cash Management Services, netting services,
automatic clearing house arrangements, employees’ credit or purchase cards,
overdraft protections and similar arrangements in each case incurred in the
ordinary course of business;

(p) Indebtedness of the Borrower and its Restricted Subsidiaries in existence on
the Second Restatement Effective Date and set forth in all material respects on
Schedule 6.14;

(q) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation laws, unemployment insurance laws
or similar legislation, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation laws, unemployment insurance laws or
similar legislation; provided, however, that upon the drawing of such bankers’
acceptances and letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;

(r) the incurrence by the Borrower or any Restricted Subsidiary of Indebtedness
which serves to refund or refinance any Indebtedness permitted under
clauses (a), (d), (p), (q), (s), (u), (v), (w), (x) and (y) of this Section 6.14
or any Indebtedness issued to so refund, replace or refinance (herein,
“refinance”) such Indebtedness, including, in each case, additional Indebtedness
incurred to pay accrued but unpaid interest, premiums (including tender
premiums), defeasance costs and fees and expenses in connection therewith
(collectively, the “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness:

(A) (other than with respect to Refinancing Indebtedness that refinances
Indebtedness incurred under clause (a) of this Section 6.14) has a Weighted
Average Life to Maturity at the time such Refinancing Indebtedness is incurred
which is not less than the remaining Weighted Average Life to Maturity of the
Indebtedness being refunded or refinanced;

(B) to the extent such Refinancing Indebtedness refinances Indebtedness
permitted under clause (a) of this Section 6.14 (i) if secured (w) is secured
only by the Collateral and on a pari passu or subordinated basis with the
Obligations, (x) is subject to customary intercreditor arrangements, the
material terms of which are reasonably satisfactory to the Administrative Agent,
(y) in the case of the refinancing of any Term Facility shall not have a shorter
Weighted Average Life to Maturity than the Term Loans being refinanced and
(z) in the case of the refinancing of any Revolving Facility does not have
required scheduled amortization or commitment reductions earlier than the
Revolving Credit Termination Date, (ii) has a maturity date no earlier than the
latest maturity date of the relevant tranche or Class of Facilities being
refinanced or replaced and (iii) has terms (excluding pricing, fees, rate
floors, optional prepayment or

 

98



--------------------------------------------------------------------------------

redemption terms, subordination terms (such subordination terms to be on current
market terms) and maturity date) that are not, when taken as a whole, materially
more favorable to the lenders providing such Refinancing Indebtedness than those
applicable to the relevant tranche or Class of Facilities being refinanced or
replaced (except for covenants or other provisions applicable only to periods
after the then-existing latest final maturity date of the relevant tranche or
Class of Facilities being refinanced or replaced) or are on current market terms
for such type of Indebtedness (as reasonably determined by the Borrower in good
faith);

(C) to the extent such Refinancing Indebtedness refinances Indebtedness that was
originally (1) subordinated or pari passu to the Obligations (other than
Indebtedness incurred under clause (w) of this Section 6.14), such Refinancing
Indebtedness is subordinated or pari passu to the Obligations at least to the
same extent as the Indebtedness being refinanced or refunded, (2) secured by the
Collateral on a pari passu or junior basis, such Refinancing Indebtedness is
secured only by the Collateral and only to the extent as the Indebtedness being
refinanced or refunded (but, for the avoidance of doubt, may be unsecured),
(3) secured by assets other than the Collateral, such Refinancing Indebtedness
is secured only by assets other than the Collateral or (4) unsecured, such
Refinancing Indebtedness is unsecured; and

(D) shall not include Indebtedness of a non-Loan Party that refinances
Indebtedness of a Loan Party.

(s) Indebtedness of (x) the Borrower or any Subsidiary incurred to finance a
permitted Acquisition or (y) Persons that are acquired by the Borrower or any
Subsidiary or merged into the Borrower or a Subsidiary in a permitted
Acquisition in accordance with the terms of this Agreement or that is assumed by
the Borrower or any Subsidiary in connection with such permitted Acquisition;
provided that such Indebtedness under this clause (y) is not incurred in
contemplation of such permitted Acquisition; provided further that:

(A) no Default exists or shall result therefrom;

(B) any Indebtedness incurred in reliance on clause (x) of this Section 6.14(s)
shall not be secured by a Lien and shall not mature or require any payment of
principal, in each case, prior to the date which is 91 days after the latest
final maturity date of any Class of Term B Loans outstanding at the time of the
incurrence of such Indebtedness;

(C) in the case of any Indebtedness incurred in reliance on clause (y) of this
Section 6.14(s) the aggregate principal amount of such Indebtedness that is
secured by any Lien, together with all Refinancing Indebtedness in respect
thereof, shall not exceed $150.0 million; and

(D) subject to subclause (C) above, immediately prior to, and after giving
effect to such permitted Acquisition, at the Borrower’s option either on the
date of execution of the related acquisition agreement or on the date such
Acquisition is consummated, the Borrower and its Restricted Subsidiaries shall
be in compliance, on a Pro Forma Basis, with the covenants set forth in
Section 6.22 recomputed as of the last day of the most recently completed period
for which financial statements have been or were required to be delivered
pursuant to Section 6.1(a) or (b);

 

99



--------------------------------------------------------------------------------

(t) Indebtedness of the Borrower or any of its Restricted Subsidiaries supported
by a letter of credit in a principal amount not to exceed the face amount of
such letter of credit;

(u) secured or unsecured notes issued in lieu of Incremental Facilities (such
notes, “Incremental Equivalent Debt”); provided that if secured (i) is secured
only by the Collateral and on a pari passu or subordinated basis with the
Obligations and (ii) is subject to customary intercreditor arrangements
reasonably satisfactory to the Administrative Agent and provided, further that
any such Incremental Equivalent Debt (x) otherwise satisfies clauses (A), (B),
(D), (F), (I), (J) and (K) of Section 2.14(a) as if such Incremental Equivalent
Debt were an Incremental Facility and (y) does not exceed the Incremental Cap;
provided further that no Incremental Equivalent Debt may be secured by any
Collateral (or assets that would constitute Collateral if the Obligations were
secured by such assets) at any time that the Obligations are not secured by the
Collateral as a result of any release of Collateral pursuant to Section 9.13;

(v) senior subordinated or subordinated unsecured Indebtedness of the Borrower
or any of its Restricted Subsidiaries; provided that the terms of such
Indebtedness (excluding pricing, fees, rate floors, optional prepayment or
redemption terms and subordination terms (such subordination terms to be on
current market terms)) are not, when taken as a whole, materially more favorable
(as reasonably determined by the Borrower in good faith) to the lenders
providing such Indebtedness than those applicable to the Facilities (other than
any covenants or any other provisions applicable only to periods after the Final
Maturity Date (in each case, as of the incurrence of such Indebtedness)) or is
otherwise on current market terms for such type of Indebtedness (as reasonably
determined by the Borrower in good faith) and provided further, that, after
giving effect thereto, (i) the Leverage Ratio does not exceed 5.75:1.00,
calculated on a Pro Forma Basis as of the last day of the most recently ended
period of four consecutive fiscal quarters for which financial statements have
been or were required to be delivered pursuant to Section 6.1(a) or (b) and
(ii) no Event of Default shall have occurred and be continuing or would result
therefrom;

(w) senior unsecured Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that the terms of such Indebtedness (excluding pricing,
fees, rate floors, optional prepayment or redemption terms and subordination
terms (such subordination terms to be on current market terms)) are not, when
taken as a whole, materially more favorable (as reasonably determined by the
Borrower in good faith) to the lenders providing such Indebtedness than those
applicable to the Facilities (other than any covenants or any other provisions
applicable only to periods after the Final Maturity Date (in each case, as of
the incurrence of such Indebtedness)) or is otherwise on current market terms
for such type of Indebtedness or is otherwise on current market terms for such
type of Indebtedness (as reasonably determined by the Borrower in good faith)
and provided further that, after giving effect thereto, (i) the Leverage Ratio
does not exceed 5.75:1.00, calculated on a Pro Forma Basis as of the last day of
the most recently ended period of four consecutive fiscal quarters for which
financial statements have been or were required to be delivered pursuant to
Section 6.1(a) or (b) and (ii) no Event of Default shall have occurred and be
continuing or would result therefrom;

(x) additional secured Indebtedness of the Borrower or any of its Restricted
Subsidiaries provided that after giving effect thereto, the Senior Secured
Leverage Ratio does not exceed 4.85:1.00, calculated on a Pro Forma Basis as of
the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b) and provided further that (i) no
Event of Default shall have occurred and be continuing or would result therefrom
and (ii) such Indebtedness (A) is secured by the Collateral only, (B) if secured
on a pari passu basis with the

 

100



--------------------------------------------------------------------------------

Obligations, consists of notes, (C) otherwise satisfies clauses (A), (B), (D),
(F), (I), (J) and (K) of Section 2.14(a) as if such Indebtedness were an
Incremental Facility and (D) is subject to intercreditor arrangements reasonably
satisfactory to the Administrative Agent; provided further that no such
Indebtedness may be secured by any Collateral (or assets that would constitute
Collateral if the Obligations were secured by such assets) at any time that the
Obligations are not secured by the Collateral as a result of any release of
Collateral pursuant to Section 9.13;

(y) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries that are not Loan Parties; provided that the aggregate principal
amount of Indebtedness outstanding under this clause (y), together with any
Refinancing Indebtedness incurred under clause (r) above in respect thereof,
shall not exceed the greater of $150.0 million and 2.0% of Consolidated Total
Assets (measured as of the date such Indebtedness is issued or incurred and
based upon the financial statements most recently delivered on or prior to such
date pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination); and

(z) all customary premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in each of Section 6.14(a) through 6.14(y) above.

Section 6.15 Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Lien on any of
its Property; provided that the foregoing shall not prevent the following (the
Liens described below, the “Permitted Liens”):

(a) Liens for the payment of taxes which are not yet due and payable or the
payment of which is not required by Section 6.8;

(b) Liens (i) arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges, (ii) in connection
with bids, tenders, contracts or leases to which the Borrower or any Restricted
Subsidiary is a party or (iii) to secure public or statutory obligations of such
Person or deposits of cash or Cash Equivalents to secure surety or appeal bonds
to which such Person is a party, or deposits as security for contested taxes or
for the payment of rent, in each case, incurred in the ordinary course of
business;

(c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not overdue by a period of more than 30 days or if more than 30 days
over due (i) which could not reasonably be expected to have a Material Adverse
Effect or (ii) which are being contested in good faith by appropriate
proceedings;

(d) Subject to Section 9.13, Liens created by or pursuant to this Agreement and
the Collateral Documents;

(e) Liens on property of the Borrower or any Restricted Subsidiary created
solely for the purpose of securing indebtedness permitted by Section 6.14(d)
hereof; provided that no such Lien shall extend to or cover other Property of
the Borrower or such Restricted Subsidiary other than the respective Property so
acquired or similar Property acquired from the same lender or its Affiliates,
and the principal amount of indebtedness secured by any such Lien shall at no
time exceed the purchase price of all such Property;

 

101



--------------------------------------------------------------------------------

(f) Liens assumed in connection with Permitted Acquisitions;

(g) easements, rights-of-way, restrictions, and other similar encumbrances as to
the use of real property of the Borrower or any Restricted Subsidiary incurred
in the ordinary course of business which do not impair their use in the
operation of the business of such Person;

(h) Liens in favor of (i) Fifth Third Bank created pursuant to the Clearing
Agreement and/or (ii) one (1) or more financial institutions pursuant to similar
sponsorship, clearinghouse and/or settlement arrangements; provided that no
Liens permitted under this clause (ii) will extend to cover Property of the
Borrower or any Restricted Subsidiary other than that held by the other party to
such agreement and the amount of such Lien shall not exceed the amount owed by
the Borrower or any Restricted Subsidiary under such agreement;

(i) ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located;

(j) Liens arising from judgments or decrees for the payment of money in
circumstances not constituting an Event of Default under Section 7.1;

(k) any interest or title of a lessor, sublessor, licensor or sublicensor or
Lien securing a lessor’s, sublessor’s, licensor’s or sublicensor’s interest
under any lease not prohibited by this Agreement;

(l) licenses and sublicenses of intellectual property granted in the ordinary
course of business;

(m) any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

(n) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right to set off), which are within the
general parameters customary in the banking industry;

(o) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an investment permitted pursuant to Section 6.17 to be applied
against the purchase price for such investment or (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 6.16;

(p) Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents;

(q) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of indebtedness, (ii) relating to pooled deposit, automatic
clearing house or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

 

102



--------------------------------------------------------------------------------

(r) Liens solely on any cash earnest money deposits or escrow arrangements made
by the Borrower or any of its Restricted Subsidiaries in connection with any
letter of intent or purchase agreement permitted hereunder;

(s) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(t) Liens incurred to secure any obligations; provided that the aggregate
principal amount of all such obligations secured by such Liens, together with
all Refinancing Indebtedness in respect thereof, shall not exceed the greater of
$300.0 million and 4.0% of Consolidated Total Assets (measured as of the date
such Liens are incurred and based upon the financial statements most recently
delivered on or prior to such date pursuant to Section 6.1, but giving effect to
any Specified Transaction occurring thereafter and on or prior to the date of
determination);

(u) Liens in favor of the issuer of customs, stay, performance, bid, appeal or
surety bonds or completion guarantees and other obligations of a like nature or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(v) Liens existing on the Second Restatement Effective Date and described on
Schedule 6.15;

(w) Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided, however, that such Liens are not
created or incurred in connection with, or in contemplation of, such other
Person becoming such a Restricted Subsidiary or concurrently therewith; provided
further that such Liens may not extend to any other property owned by the
Borrower or any of its Restricted Subsidiaries; provided further that such Liens
secure Indebtedness permitted to be incurred under clause (y) of
Section 6.14(s);

(x) Liens on property at the time the Borrower or a Subsidiary acquired the
property or concurrently therewith, including any acquisition by means of a
merger or consolidation with or into the Borrower or any of its Restricted
Subsidiaries; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided further that
the Liens may not extend to any other property owned by the Borrower or any of
its Restricted Subsidiaries; provided further that such Liens secure
Indebtedness permitted to be incurred under clause (y) of Section 6.14(s);

(y) Liens on specific items of inventory or other goods and the proceeds thereof
of any Person securing such Person’s obligations under any agreement to
facilitate the purchase, shipment or storage of such inventory or other goods,
and pledges or deposits in the ordinary course of business securing inventory
purchases from vendors;

(z) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.14 and secured by any Lien referred to in the foregoing clauses (e),
(v), (w) and (x); provided, however, that (i) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus
improvements on such property), and (ii) the Indebtedness secured by such Lien
at such time is not increased to any amount greater

 

103



--------------------------------------------------------------------------------

than the sum of (A) the outstanding principal amount or, if greater, committed
amount of the Indebtedness described under clauses (e), (v), (w) and (x) at the
time the original Lien became a Permitted Lien hereunder, and (B) an amount
necessary to pay any fees and expenses, including premiums, related to such
refinancing, refunding, extension, renewal or replacement;

(aa) Liens to secure any Indebtedness permitted by Section 6.14(b) to the extent
that the Borrower or any other Loan Party is required to post segregated
collateral to any clearing agency in respect of any such Indebtedness as
required, or as may be required, by the Commodity Exchange Act, any regulations
thereto, or any other applicable legislation or regulations in connection
therewith; and

(bb) Liens to secure (x) Refinancing Indebtedness, (y) Incremental Equivalent
Debt and (z) Indebtedness allowed under Section 6.14(x); provided that no such
Indebtedness may be secured by any Collateral (or assets that would constitute
Collateral if the Obligations were secured by such assets) at any time that the
Obligations are not secured by the Collateral as a result of any release of
Collateral pursuant to Section 9.13.

Section 6.16 Consolidation, Merger, Sale of Assets, etc. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, wind up, liquidate or
dissolve its affairs or merge or consolidate, or convey, sell, lease or
otherwise dispose of all or any part of its Property, including any disposition
as part of any sale-leaseback transactions except that this Section shall not
prevent:

(a) the sale and lease of inventory in the ordinary course of business;

(b) the sale, transfer or other disposition of any Property that, in the
reasonable judgment of the Borrower or its Restricted Subsidiaries, has become
uneconomic, obsolete or worn out or is no longer useful in its business;

(c) the sale, transfer, lease, or other disposition of Property of the Borrower
and its Restricted Subsidiaries to one another; provided that the fair market
value of any Property in respect of any such sale, transfer, lease, or other
disposition made by any Loan Party to any Restricted Subsidiary which is not a
Loan Party plus the fair market value of any Loan Party that is merged with and
into any Restricted Subsidiary that is not a Loan Party pursuant to a merger
permitted by Section 6.16(d) hereof shall not exceed $75.0 million in the
aggregate during the term of this Agreement;

(d) the merger, consolidation or amalgamation of any Restricted Subsidiary with
and into the Borrower or any other Restricted Subsidiary; provided that, in the
case of any merger or consolidation involving the Borrower, (i) the Borrower is
the legal entity surviving the merger or consolidation and (ii) such surviving
entity is organized under the Applicable Laws of the United States, any state
thereof, or the District of Columbia; and provided further that the fair market
value of any Loan Party that is merged, consolidated or amalgamated with and
into any Restricted Subsidiary which is not a Loan Party plus the fair market
value of any Property in respect of any sale, transfer, lease, or other
disposition by a Loan Party to a Restricted Subsidiary which is not a Loan Party
permitted by Section 6.16(c) hereof shall not exceed $75.0 million in the
aggregate during the term of this Agreement;

 

104



--------------------------------------------------------------------------------

(e) the disposition or sale of Cash Equivalents;

(f) any Restricted Subsidiary may dissolve if the Borrower determines in good
faith that such dissolution is in the best interests of the Borrower, such
dissolution is not disadvantageous to the Lenders and the Borrower or any
Restricted Subsidiary receives any assets of such dissolved Subsidiary, subject
in the case of a dissolution of a Loan Party that results in a distribution of
assets to a non-Loan Party to the limitations set forth in the provisos in each
of clauses (c) and (d) above;

(g) the sale, transfer, lease, or other disposition of Property of the Borrower
or any Restricted Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Borrower and its Restricted
Subsidiaries not more than $50.0 million during any fiscal year of the Borrower;

(h) the lease, sublease, license (or cross-license) or sublicense (or
cross-sublicense) of real or personal property in the ordinary course of
business;

(i) the sale, transfer or other disposal of property (including like-kind
exchanges) to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
property;

(j) the sale, transfer or other disposal of investments in joint ventures to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture arrangements or similar
binding arrangements;

(k) any transaction permitted by Section 6.17;

(l) a Designated Change of Control;

(m) the unwinding of any Hedge Agreement;

(n) the disposition of any asset between or among the Borrower and/or its
Restricted Subsidiaries as a substantially concurrent interim disposition in
connection with a disposition otherwise permitted pursuant to clauses (a)
through (p) (other than this clause (n)) of this Section;

(o) the sale, transfer or other disposition of Property of the Borrower or any
Restricted Subsidiary for fair market value so long as (i) with respect to
dispositions in an aggregate amount in excess of the greater of $30.0 million
and 0.5% of Consolidated Total Assets (measured as of the date of such sale,
transfer or other disposition and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination), at least 75.00% of the consideration for such
disposition shall consist of cash or Cash Equivalents (provided that, for
purposes of the 75.00% cash consideration requirement, (w) the amount of any
Indebtedness or other liabilities of the Borrower or any Restricted Subsidiary
(as shown on such person’s most recent balance sheet or in the notes thereto)
that are assumed by the transferee of any such assets, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such disposition, (y) any securities received by the Borrower
or such Restricted Subsidiary from such transferee that are converted by such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received) following the closing of the applicable
disposition and (z) any Designated Non-Cash Consideration received in respect of
such disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (z)
that is at that time outstanding, not in excess of $50.0 million, in each case,
shall be deemed to be cash) (i) the Net Cash Proceeds of such disposition are
applied in accordance with Section 2.8(c)(ii) and (ii) no Event of Default has
occurred and is continuing or would result therefrom;

 

105



--------------------------------------------------------------------------------

(p) the sale, transfer or other disposition of any assets acquired in connection
with any acquisition permitted under this Agreement (including any Permitted
Acquisition) so long as (i) such disposition is made or contractually committed
to be made within three hundred and sixty five (365) days of the date such
assets were acquired by the Borrower or such Subsidiary or such later date as
the Borrower and the Administrative Agent may agree, (ii) the Borrower and its
Restricted Subsidiaries are in compliance, on a Pro Forma Basis, with
Section 6.22(a) and (iii) with respect to dispositions in an aggregate amount in
excess of the greater of $30.0 million and 0.5% of Consolidated Total Assets
(measured as of the date of such sale, transfer or other disposition and based
upon the financial statements most recently delivered on or prior to such date
pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination), at least
75.00% of the consideration for such disposition shall consist of cash or Cash
Equivalents (subject to the exceptions listed in clauses (w) through (z) of
Section 6.16(o) above); and

(q) the sale of the EFT Business; provided that at least 75.00% of the
consideration received therefore must be in the form of cash or Cash
Equivalents; and provided further that 100.00% of the Net Cash Proceeds
therefrom are applied toward the repayment of the Obligations in the manner set
forth in Section 2.8(c)(ii) and Section 2.8(c)(vii).

To the extent any Collateral is disposed of as expressly permitted by this
Section 6.16 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents,
and the Administrative Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.

Section 6.17 Advances, Investments and Loans. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to make loans or advances to,
guarantee any obligations of, or make, retain or have outstanding any
investments (whether through purchase of Equity Interests or debt obligations)
in, any Person or enter into any partnerships or joint ventures, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “investments”), except that this
Section shall not prevent:

(a) investments constituting receivables created in the ordinary course of
business;

(b) investments in Cash Equivalents;

(c) investments (including debt obligations) received in connection with the
bankruptcy or reorganization of a Person and in settlement of delinquent
obligations of, and other disputes with, a Person arising in the ordinary course
of business;

(d) (i) the Borrower’s equity investments from time to time in its Restricted
Subsidiaries, and (ii) investments made from time to time by a Restricted
Subsidiary in the Borrower or one (1) or more of its Restricted Subsidiaries;
provided that the aggregate amount of any such investments made by any Loan
Party in any Restricted Subsidiary which is not a Loan Party plus any
intercompany advances by a Loan Party to any Restricted Subsidiary which is not
a Loan Party permitted by Section 6.17(e) hereof shall not exceed the greater of
$150.0 million and 2.0% of Consolidated Total Assets (measured as of the date of
such investment and based upon the financial statements most recently delivered
on or prior to such date pursuant to Section 6.1, but giving effect to any
Specified Transaction occurring thereafter and on or prior to the date of
determination);

 

106



--------------------------------------------------------------------------------

(e) intercompany advances (including in the form of a guarantee for the benefit
of such Person) made from time to time from (i) the Borrower to any one (1) or
more Restricted Subsidiaries, (ii) from one (1) or more Restricted Subsidiaries
to the Borrower and (iii) from one (1) or more Restricted Subsidiaries to one
(1) or more Restricted Subsidiaries; provided that the aggregate amount of any
such advances made by a Loan Party to a Restricted Subsidiary that is not a Loan
Party plus any equity investments by any Loan Party in any Restricted Subsidiary
which is not a Loan Party permitted by Section 6.17(d) hereof shall not exceed
the greater of $150.0 million and 2.0% of Consolidated Total Assets (measured as
of the date of such advance and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination);

(f) other investments (including investments in joint ventures or similar
entities that do not constitute Restricted Subsidiaries), in each case, as
valued at the fair market value of such investment at the time each such
investment is made, in an aggregate amount for all such investments under this
clause (f) that, at the time such investment is made, would not exceed the sum
of (i) the greater of $75.0 million and 1.0% of Consolidated Total Assets
(measured as of the date of such investment and based upon the financial
statements most recently delivered on or prior to such date pursuant to
Section 6.1, but giving effect to any Specified Transaction occurring thereafter
and on or prior to the date of determination) plus (ii) the amount of any
returns of capital, dividends or other distributions received in connection with
such investment (not to exceed the original amount of the investment);

(g) loans and advances to officers, directors, employees and consultants of the
Borrower (or its direct or indirect parent company) or any of its Restricted
Subsidiaries for reasonable and customary business related travel expenses,
entertainment expenses, moving expenses and similar expenses, in each case
incurred in the ordinary course of business and advances of payroll payments to
employees, consultants or independent contractors or other advances of salaries
or compensation to employees, consultants or independent contractors, in each
case in the ordinary course of business; provided that the aggregate amount of
such loan in advance outstanding at any time shall not exceed $10.0 million;

(h) investments in Hedge Agreements permitted by Section 6.14(a) and (b);

(i) investments received upon the foreclosure with respect to any secured
investment or other transfer of title with respect to any secured investment;

(j) investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(k) guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capital Leases) or of other obligations that do not constitute indebtedness
for borrowed money, in each case entered into in the ordinary course of
business;

(l) Permitted Acquisitions;

 

107



--------------------------------------------------------------------------------

(m) investments in Restricted Subsidiaries for the purpose of consummating
transactions permitted under Section 6.16(n) or any Permitted Acquisition;

(n) investments permitted under Sections 6.14, 6.15, 6.16 and 6.18;

(o) other investments, loans and advances in addition to those otherwise
permitted by this Section in an amount not to exceed (i) the greater of
$225.0 million and 3.0% of Consolidated Total Assets (measured as of the date of
such investments, loans or advances and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination) plus (ii) the Growth Amount in the aggregate at any one
time outstanding;

(p) investments consisting of consideration received in connection with any
disposition or other transfer made in compliance with Section 6.16;

(q) other investments, loans and advances existing as of the Second Restatement
Effective Date and set forth on Schedule 6.17 (as the same may be renewed,
refinanced or extended from time to time);

(r) investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such investments are made with the proceeds received by such
Restricted Subsidiary from an investment made by a Loan Party in such Restricted
Subsidiary pursuant to this Section 6.17;

(s) investments the sole consideration for which is Equity Interests of Holdco
(or any direct or indirect parent of Holdco) or, following the consummation of a
Qualified Public Offering of the Borrower, the Borrower;

(t) [Reserved];

(u) intercompany advances made by the Borrower or its Restricted Subsidiaries to
the Borrower’s direct or indirect parent company to effectuate a Distribution
permitted by either (i) Section 6.18(f)(x) or (ii) Section 6.18(m), in each
case, in lieu of making a Distribution in such permitted amounts; and

(v) additional investments by the Borrower or any of its Restricted
Subsidiaries; provided that on the date of consummation of such investment or,
at the Borrower’s election to the extent such investment is made in connection
with an Acquisition, on the date of the signing of any acquisition agreement
with respect thereto, (i) no Event of Default shall have occurred and be
continuing or would result therefrom and (ii) after giving effect thereto the
Senior Secured Leverage Ratio does not exceed 5.25:1.00 (calculated on a Pro
Forma Basis as of the last day of the most recently ended period of four
consecutive fiscal quarters for which financial statements have been or were
required to be delivered pursuant to Section 6.1(a) or (b)).

Section 6.18 Restricted Payments. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, (i) declare or pay any dividends on or
make any other distributions in respect of any class or series of its Equity
Interests or (ii) directly or indirectly purchase, redeem, or otherwise acquire
or retire any of its Equity Interests or any warrants, options, or similar
instruments to acquire the same (all the foregoing, “Distributions”); provided,
however:

 

108



--------------------------------------------------------------------------------

(a) any Subsidiary of the Borrower may make Distributions to its parent company
(and, in the case of any non-Wholly-owned Subsidiary, pro rata to its parent
companies based on their relative ownership interests in the class of equity
receiving such Distribution);

(b) so long as no Event of Default has occurred, is continuing or would result
therefrom, the Borrower may redeem, acquire, retire or repurchase (and the
Borrower may declare and pay Distributions, the proceeds of which are used to so
redeem, acquire, retire or repurchase and to pay withholding or similar tax
payments that are expected to be payable in connection therewith) its Equity
Interests (or any options or warrants or stock appreciation rights issued with
respect to any of such Equity Interests) (or make Distributions to allow any of
the Borrower’s direct or indirect parent companies to so redeem, retire, acquire
or repurchase their equity) held by current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
of Borrower (or any direct or indirect parent thereof) and its Restricted
Subsidiaries, with the proceeds of Distributions from, seriatim, the Borrower,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, employment termination agreement or any
other employment agreements or equity holders’ agreement; provided that the
aggregate amount of Distributions made pursuant to this Section shall not exceed
$40.0 million in any fiscal year; provided further that (x) such amount, if not
so expended in the fiscal year for which it is permitted, may be carried forward
for Distributions in the next two (2) fiscal years and (y) Distributions made
pursuant to this clause (b) during any fiscal year shall be deemed made first in
respect of amounts permitted for such fiscal year as provided above, second in
respect of amounts carried over from the fiscal year two (2) years prior to such
date pursuant to clause (x) above and third in respect of amounts carried over
from the immediately preceding fiscal year prior to such date pursuant to
clause (x) above;

(c) the Borrower may repurchase Equity Interests (or pay Distributions to permit
any direct or indirect parent to repurchase Equity Interests) upon exercise of
options or warrants if such Equity Interest represents all or a portion of the
exercise price of such options or warrants;

(d) the Borrower may pay Distributions, the proceeds of which shall be used to
allow any direct or indirect parent of Borrower to pay (A)(w) its operating
expenses incurred in the ordinary course of business, (x) other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business, (y) fees and expenses related
to any debt or equity offering, investment or acquisition permitted hereunder
(whether or not successful) and (z) any reasonable and customary indemnification
claims made by directors or officers of the Borrower (or any parent thereof), in
each case under this clause (A) that are attributable to the ownership and
operations of the Borrower and its Restricted Subsidiaries and (B) other
operating expenses and corporate overhead costs and expenses in an aggregate
amount not to exceed $6.0 million in any fiscal year of the Borrower;

(e) the Borrower may make Distributions to Holdco in an amount sufficient to
permit Holdco to make the Quarterly Distributions in the amount set forth in the
Holdco LLC Agreement;

(f) the Borrower may make Distributions in an aggregate amount not to exceed
(x) so long as (A) no Event of Default has occurred, is continuing or would
result therefrom and (B) the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenants set forth in

 

109



--------------------------------------------------------------------------------

Section 6.22; provided that clauses (A) and (B) shall not prohibit Distributions
within 60 days after the date of declaration thereof, if on the date of
declaration the Distribution would have complied with clauses (A) and (B), the
greater of $300.0 million and 4.0% of Consolidated Total Assets (measured as of
the date of such Distribution and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination) minus any amounts of intercompany advances pursuant to
Section 6.17(u) pertaining to this clause (f)(x) plus (y) the Growth Amount at
the time such Distribution is made (so long as in the case of any Distributions
made in reliance on clause (a)(i) of the definition of Growth Amount (i) no
Default or Event of Default has occurred, is continuing or would result
therefrom and (ii) the Leverage Ratio, calculated on a Pro Forma Basis after
giving effect to such Distribution, is in compliance with the applicable
Leverage Ratio set forth in Section 6.22; provided that clauses (i) and
(ii) shall not prohibit Distributions within 60 days after the date the date of
declaration thereof, if on the date of declaration the Distribution would have
complied with clauses (i) and (ii));

(g) the Borrower may make Distributions to (i) redeem, repurchase, retire or
otherwise acquire any (A) Equity Interests (“Treasury Capital Stock”) of the
Borrower or any Subsidiary or (B) Equity Interests of any direct or indirect
parent company of the Borrower, in the case of each of subclause (A) and (B), in
exchange for, or out of the proceeds of the substantially concurrent sale (other
than to the Borrower or a Subsidiary) of, Equity Interests of the Borrower, or
any direct or indirect parent company of the Borrower to the extent contributed
to the capital of the Borrower or any Subsidiary (“Refunding Capital Stock”) and
(ii) declare and pay dividends on the Treasury Capital Stock out of the proceeds
of the substantially concurrent sale (other than to the Borrower or a
Subsidiary) of the Refunding Capital Stock;

(h) Distributions the proceeds of which will be used to make cash payments in
lieu of issuing fractional Equity Interests in connection with the exercise of
warrants, options or other securities convertible or exchangeable for Equity
Interests of the Borrower (or its direct or indirect parent) in an amount not to
exceed $0.2 million in any fiscal year;

(i) to the extent constituting a Distribution, transactions permitted by
Section 6.11 and 6.16;

(j) Distributions by the Borrower (or to any direct or indirect parent to fund a
Distribution) of up to 6% of the net cash proceeds received by (or contributed
to the capital of) the Borrower in or from any Qualified Public Offering;

(k) the Borrower may make payments in connection with the Tax Receivable
Agreements; provided that (A) no Event of Default shall have occurred and be
continuing or would result therefrom (provided that, notwithstanding the
occurrence of an Event of Default, such payments shall be authorized if either
(x) the Termination Date has occurred or (y) the Required Lenders shall have
waived such Event of Default) and (B) the Borrower shall be in compliance, on a
Pro Forma Basis, with the covenants set forth in Section 6.22;

(l) Distributions to Holdco or any direct or indirect parent thereof to fund
payments required under any arrangements, agreements or plans in respect of any
Distributions permitted under Section 6.18(b), (c) and (h) or withholding
obligations in respect of any Distributions permitted hereunder;

 

110



--------------------------------------------------------------------------------

(m) the Borrower may make payments in connection with any tax receivable
agreement with terms similar to those under the Mercury TRA that are entered
into by Vantiv, Holdco, the Borrower or any of its Restricted Subsidiaries and
the sellers with respect to any permitted Acquisition entered into by the
Borrower or any of its Restricted Subsidiaries after the Second Restatement
Effective Date; provided that (A) no Event of Default shall have occurred and be
continuing or would result therefrom (provided that, notwithstanding the
occurrence of an Event of Default, such payments shall be authorized if either
(x) the Termination Date has occurred or (y) the Required Lenders shall have
waived such Event of Default) and (B) the Borrower shall be in compliance, on a
Pro Forma Basis, with the covenants set forth in Section 6.22;

(n) so long as (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) the Senior Secured Leverage Ratio does not exceed
4.80:1.00 (calculated on a Pro Forma Basis as of the last day of the most
recently ended period of four consecutive fiscal quarters for which financial
statements have been or were required to be delivered pursuant to Section 6.1(a)
or (b)) after giving effect thereto, the Borrower may make additional
Distributions; provided that clauses (i) and (ii) shall not prohibit
Distributions within 60 days after the date the date of declaration thereof, if
on the date of declaration the Distribution would have complied with clauses (i)
and (ii); and

(o) Distributions in connection with Share Repurchases in an aggregate amount
not to exceed $200.0 million.

Section 6.19 Limitation on Restrictions. The Borrower will not, and it will not
permit any of its Restricted Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
restriction on the ability of any such Restricted Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or other Equity
Interests owned by the Borrower or any other Restricted Subsidiary, (b) pay or
repay any Indebtedness owed to the Borrower or any other Restricted Subsidiary,
(c) make loans or advances to the Borrower or any other Restricted Subsidiary,
(d) transfer any of its Property to the Borrower or any other Restricted
Subsidiary, (e) encumber or pledge any of its assets to or for the benefit of
the Administrative Agent or (f) guaranty the Obligations, Hedging Liability and
Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations, except for, in each case:

(a) restrictions and conditions imposed by any Loan Document or which (x) exist
on the date hereof and (y) to the extent contractual obligations permitted by
subclause (x) are set forth in an agreement evidencing Indebtedness, are set
forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such contractual obligation;

(b) customary restrictions and conditions contained in agreements relating to
any sale of assets pending such sale; provided that such restrictions and
conditions apply only to the Person or property that is to be sold;

(c) restrictions or conditions imposed by any agreement relating to Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
Person obligated under such Indebtedness and its Subsidiaries or, in the case of
secured Indebtedness, the property or assets intended to secure such
Indebtedness;

(d) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

 

111



--------------------------------------------------------------------------------

(e) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.17 and
applicable solely to such joint venture entered into in the ordinary course of
business;

(f) restrictions on cash, other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business and customary
provisions in leases, subleases, licenses, sublicenses and other contracts
restricting the assignment thereof, in each case entered into in the ordinary
course of business;

(g) secured Indebtedness otherwise permitted to be incurred under Sections 6.14
and 6.15 that limit the right of the obligor to dispose of the assets securing
such Indebtedness; and

(h) any encumbrances or restrictions of the types referred to in clauses (a)
through (f) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(vii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Borrower, no more restrictive with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing.

Section 6.20 Optional Payments of Certain Indebtedness; Modifications of Certain
Indebtedness and Organizational Documents. The Borrower will not, and it will
not permit any of its Restricted Subsidiaries to:

(a) directly or indirectly make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease (such
actions, a “Restricted Debt Payment”) the principal amount of any Indebtedness
(other than intercompany Indebtedness) expressly subordinated to the Loans in an
aggregate principal amount in excess of $50.0 million, except (i) in connection
with the incurrence of Refinancing Indebtedness, (ii) in connection with a
conversion or exchange of such Indebtedness to, or for, as applicable, Equity
Interests of Holdco (or any direct or indirect parent of Holdco) or the Borrower
(other than Disqualified Equity Interests), (iii) payments as part of an
“applicable high yield discount obligation” catch-up payment, (iv) Restricted
Debt Payments in an aggregate amount up to (x) so long as (A) no Event of
Default has occurred, is continuing or would result therefrom and (B) the
Borrower shall be in compliance, on a Pro Forma Basis, with the covenants set
forth in Section 6.22, the greater of $75.0 million and 1.0% of Consolidated
Total Assets (measured as of the date of such payment and based upon the
financial statements most recently delivered on or prior to such date pursuant
to Section 6.1, but giving effect to any Specified Transaction occurring
thereafter and on or prior to the date of determination) plus (y) the Growth
Amount (so long as in the case of any Restricted Debt Payment made in reliance
of clause (a)(i) of the definition of Growth Amount (i) no Default or Event of
Default has occurred, is continuing or would result therefrom and (ii) the
Borrower and its Restricted Subsidiaries are in compliance, on a Pro Forma
Basis, with the financial covenants set forth in Section 6.22 recomputed as of
the last day of the most recently ended period for which financial statements
have been or were required to be delivered pursuant to Section 6.1(a) or (b))
and (v) Restricted Debt Payments so long as (A) no Event of Default has
occurred, is continuing or would result therefrom and (B) the Senior Secured
Leverage Ratio does not exceed 5.00:1.00 (in each case, calculated on a Pro
Forma Basis as of the last day of the most recently ended period of four
consecutive fiscal quarters for which financial statements have been or were
required to be delivered pursuant to Section 6.1(a) or (b)); or

 

112



--------------------------------------------------------------------------------

(b) amend, modify, or otherwise change in any manner any of the terms of (i) the
documentation governing any subordinated Indebtedness (other than intercompany
Indebtedness), Indebtedness secured by junior Liens or unsecured Indebtedness in
an aggregate principal amount in excess of $50.0 million or (ii) the charter
documents of the Borrower or such Restricted Subsidiary, except, in the case of
each of clauses (i) and (ii) if the effect of any such amendment, modification
or change is not materially adverse to the interests of the Lenders.

Section 6.21 OFAC. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, (i) become a Person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Party and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001)), (ii) engage in any dealings or transactions prohibited by
Section 2 of such executive order, or be otherwise associated with any such
Person in any manner violative of Section 2, and (iii) become a Person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

Section 6.22 Financial Covenants. Solely with respect to the Revolving Facility
and the Term A Facilities:

(a) Leverage Ratio. The Borrower shall not, as of the last day of each fiscal
quarter of the Borrower ending during each of the periods specified below,
permit the Leverage Ratio to be greater than:

 

FROM AND INCLUDING

   TO AND INCLUDING    THE LEVERAGE RATIO
SHALL NOT BE
GREATER THAN:  

July 1, 2016

   September 30, 2016      6.25 to 1.00  

December 31, 2016

   September 30, 2017      5.50 to 1.00  

December 31, 2017

   September 30, 2018      4.75 to 1.00  

December 31, 2018

   All times thereafter      4.25 to 1.00  

(b) Interest Coverage Ratio. The Borrower shall not, as of the last day of each
fiscal quarter of the Borrower ending during each of the periods specified
below, permit the ratio of Consolidated EBITDA for the four (4) fiscal quarters
of the Borrower then ended (provided that, if Consolidated EBITDA for such
period is less than $1, then for purposes of this covenant Consolidated EBITDA
shall be deemed to be $1) to Interest Expense for the same four (4) fiscal
quarters then ended to be less than:

 

FROM AND INCLUDING

   TO AND INCLUDING    THE INTEREST COVERAGE
RATIO SHALL NOT BE
LESS THAN:  

September 30, 2016

   All times thereafter      4.00 to 1.00  

(c) Pro Forma Compliance. Compliance with the financial covenants set forth in
clauses (a) and (b) above shall always be calculated on a Pro Forma Basis.

 

113



--------------------------------------------------------------------------------

Section 6.23 Maintenance of Ratings. The Borrower shall use its commercially
reasonable efforts to maintain a (i) long-term public credit rating of the
Borrower and (ii) a credit rating for the Facilities, in each case, from both
S&P and Moody’s; provided that in no event shall the Borrower be required to
maintain any specific rating with any such rating agency.

Section 6.24 Certain Post-Closing Obligations.

(a) As promptly as practicable, and in any event within the time periods after
the Second Restatement Effective Date specified in Schedule 6.24 (or such later
date as the Administrative Agent may agree to), the Borrower and each other Loan
Party, as applicable, shall deliver the documents or take the actions specified
on Schedule 6.24(a).

(b) As promptly as practicable, and in any event within the time periods after
the 2017 Incremental Effective Date specified in Schedule 6.24(b) (or such later
date as the Administrative Agent may agree to), the Borrower and each other Loan
Party, as applicable, shall deliver the documents or take the actions specified
on Schedule 6.24(b).

Section 6.25 WorldPay Acquisition Undertakings.

(a) Subject to any confidentiality, regulatory, legal or other restrictions
relating to the supply of such information, the Borrower will keep the
Administrative Agent informed as to any material developments in relation to the
Worldpay Acquisition and, in particular, (1) will from time to time give the
Administrative Agent reasonable details as to the current level of acceptances
for any Offer, and (2) deliver to the Administrative Agent copies of the Rule
2.7 Announcement, Offer Document, any receiving agent letter, any written
agreement between the Borrower and the Target with respect to the Scheme, any
other Scheme Document, all other material announcements and documents published
or delivered pursuant to the Offer or Scheme (other than the cash confirmation)
and all material legally binding agreements entered into by the Borrower in
connection with an Offer or Scheme.

(b) Unless otherwise agreed by the Required 2017 Incremental Lenders or as
required by the Takeover Code, the Takeover Panel or the Court (or any other
applicable law, regulation or regulatory body), the Borrower shall not waive or
amend any term or condition relating to the Worldpay Acquisition from that set
out in the Rule 2.7 Announcement where it would be materially adverse to the
interests of the 2017 Incremental Term Lenders under the Loan Documents.

(c) Unless otherwise agreed by the Required 2017 Incremental Lenders, if the
Worldpay Acquisition is effected by way of the Offer, the Borrower shall not
reduce the Minimum Acceptance Threshold, and shall not, where it would be
materially adverse to the interests of the 2017 Incremental Term Lenders under
the Loan Documents, treat as satisfied any other condition involving an
assessment regarding the acceptability or otherwise to the Borrower of any
material condition imposed by any regulatory body if the failure to comply with
such condition would entitle the Borrower to lapse the Offer under rule 13.5(a)
pursuant to the Takeover Code except to the extent required by the Takeover
Code, the Takeover Panel, the Court or any other applicable law, regulation or
regulatory body.

(d) The Borrower shall comply in all material respects with the Takeover Code
subject to waivers granted by or requirements of the Takeover Panel or the
requirements of the Takeover Code and all relevant authorisations, laws and
regulations and the requirements, rules and regulations of all applicable
regulatory authorities and bodies relating to the Worldpay Acquisition and shall
not take or permit any steps as a result of which any member of the Group is
obliged to make a mandatory offer under Rule 9 of the Takeover Code.

 

114



--------------------------------------------------------------------------------

(e) The Borrower shall:

(i) if the Worldpay Acquisition is being effected by way of an Offer, procure
(except to the extent prevented by law, regulation or a court) that the Target
is delisted from the Official List of the UK Listing Authority and re-register
the Target as a private limited company in each case within 60 days of the later
of (i) the Certain Funds Funding Date and (ii) the date on which the Offer is
declared or becomes unconditional in all respects provided that the Borrower has
at that time acquired Target shares carrying 75% or more of the voting rights
attributable to the capital of the Target which are then exercisable at a
general meeting of the Target;

(ii) if the Worldpay Acquisition is being effected by way of an Offer, and to
the extent the Borrower owns or controls not less than 90% of the voting rights
of the Target Shares the subject of the Offer, use reasonable efforts to, as
soon as legally possible, (A) give notice to all other shareholders of the
Target under Section 979(2) or (4) of the Companies Act and (B) purchase their
Target Shares on or before the completion of the Compulsory Acquisition
Procedures under Chapter 3, Part 28 of the Companies Act; and

(iii) if the Worldpay Acquisition is being effected by way of the Scheme, make a
delisting request to delist the Target from the Official List of the UK Listing
Authority within 5 business days of the date on which the Scheme has become
effective and use all reasonable endeavours to de-list it from the Official List
of the UK Listing Authority within 30 days of the date on which the Scheme has
become effective.

(f) Except to the extent required by the Takeover Code, the Takeover Panel or
the Court, the Borrower shall not, without the prior consent of the Required
2017 Incremental Lenders, modify the Rule 2.7 Announcement (except as permitted
by Section 6.25(b) unless prohibited by Section 6.25(c)) from the final draft
delivered to the Administrative Agent as a condition precedent to the 2017
Incremental Effective Date (as defined in the Incremental Amendment No. 3) in
any manner which would be materially adverse to the interests of the 2017
Incremental Term Lenders under the Loan Documents or otherwise contrary to the
terms of this Agreement.

(g) No public statement is to be made in connection with the financing of the
Scheme or Offer without the written consent of the Administrative Agent (acting
reasonably) unless required to do so by the Takeover Code, the Takeover Panel,
or the Court.

(h) The Borrower shall neither take nor authorise any action and shall ensure
that at no time shall circumstances arise which under the Takeover Code
requires, or which are determined by the Panel to require, that there be an
increase in the consideration payable in respect of the Worldpay Acquisition
from the consideration specified in the Rule 2.7 Announcement.

ARTICLE 7. Events of Default and Remedies.

Section 7.1 Events of Default. Any one or more of the following shall constitute
an “Event of Default” hereunder:

(a) default (i) in the payment when due (whether at the stated maturity thereof
or at any other time provided for in this Agreement) of all or any part of the
principal of any Loan or Reimbursement Obligation, provided that, solely for
purposes of and in connection with the funding of 2017 Incremental Term Loans
during the Certain Funds Period, no default under this clause (i) that is solely
due to administrative error or technical delays shall constitute an Event of

 

115



--------------------------------------------------------------------------------

Default with respect to the 2017 Incremental Term Facilities unless such default
shall continue unremedied for a period of three (3) Business Days or (ii) in the
payment when due of interest on any Loan or any other Obligation payable
hereunder or under any other Loan Document and such default shall continue
unremedied for a period of five (5) Business Days;

(b) default in the observance or performance of any covenant set forth in
Sections 6.1(f), 6.5 (with respect to the Borrower), 6.11, 6.12, 6.13, 6.14,
6.15, 6.16, 6.17, 6.18, 6.19, 6.20 or 6.22 hereof; provided that in respect of
Section 6.1(f), the delivery of a notice of default at any time will cure such
Event of Default arising from the failure to timely deliver such notice of
default; provided further that no breach or default by the Borrower under
Section 6.22 shall constitute an Event of Default with respect to the Term B
Facility, unless and until the Required RC/TLA Lenders have accelerated the
Revolving Loans and/or Term A-3A Loans and/or terminated the Revolving Credit
Commitments in an aggregate amount in excess of $100.0 million or, if less, in
an aggregate amount equal to the remaining Revolving Credit Commitments
outstanding at such time; provided further that, solely for purposes of and in
connection with the funding of 2017 Incremental Term Loans during the Certain
Funds Period, a default in the observance or performance of any covenant set
forth in Sections 6.13, 6.14, 6.15, 6.16, 6.17 and 6.18 shall not constitute an
Event of Default with respect to the 2017 Incremental Term Facilities;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after written
notice of such default is given to the Borrower by the Administrative Agent;

(d) any representation or warranty made or deemed made herein or in any other
Loan Document or in any certificate delivered to the Administrative Agent or the
Lenders pursuant hereto or thereto proves untrue in any material respect (or in
all respects, if qualified by a materiality threshold) as of the date of the
issuance or making thereof; provided that, solely for purposes of and in
connection with the funding of 2017 Incremental Term Loans during the Certain
Funds Period, if the circumstances giving rise to such untruthfulness are
capable of remedy, such untruthfulness shall not constitute an Event of Default
with respect to the 2017 Incremental Term Facilities unless the circumstances
giving rise to such untruthfulness are not remedied within 30 days after written
notice of such default is given to the Borrower by the Administrative Agent;

(e) (i) any of the Loan Documents shall for any reason not be or shall cease to
be in full force and effect or is declared to be null and void (other than
pursuant to the terms thereof or as a result of the gross negligence, bad faith
or willful misconduct of the Administrative Agent), or (ii) any of the
Collateral Documents shall for any reason fail to create a valid and perfected
Lien in favor of the Administrative Agent in any Collateral purported to be
covered thereby except as expressly permitted by the terms hereof (including
Section 9.13) or thereof (other than as a result of the gross negligence, bad
faith or willful misconduct of the Administrative Agent), or (iii) any Loan
Party terminates, repudiates in writing or rescinds any Loan Document executed
by it or any of its obligations thereunder; provided that, solely for purposes
of and in connection with the funding of the 2017 Incremental Term Loans during
the Certain Funds Period, (A) clauses (i) and (ii) of this paragraph (e) shall,
with respect to the 2017 Incremental Term Facilities, be subject to the Legal
Reservations and the Perfection Requirements and (B) no matter described in
clause (i), (ii) or (iii) of this paragraph (e) shall constitute an Event of
Default with respect to the 2017 Incremental Term Facilities except to the
extent it could reasonably be expected to materially adversely affect the
interests of the 2017 Incremental Term Lenders under the Loan Documents;

 

116



--------------------------------------------------------------------------------

(f) default shall occur under any Material Indebtedness, or under any indenture,
agreement or other instrument under which the same may be issued, the effect of
which default is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Indebtedness to become due prior to its stated maturity, or the
principal or interest under any such Indebtedness shall not be paid when due
(whether by demand, lapse of time, acceleration or otherwise) after giving
effect to applicable grace or cure periods, if any;

(g) any final judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any of its Restricted Subsidiaries, or against any of
its Property, in an aggregate amount in excess of $100.0 million (except to the
extent paid or covered by insurance (other than the applicable deductible) and
the insurer has not denied coverage therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 60 days from the
entry thereof;

(h) a Reportable Event shall have occurred which could reasonably be expected to
result in a Material Adverse Effect; the Borrower or any of its Restricted
Subsidiaries, or any member of its Controlled Group, shall fail to pay when due
an amount or amounts aggregating in excess of $100.0 million which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $100.0 million (collectively, a “Material Plan”) shall
be filed under Title IV of ERISA by the Borrower or any of its Restricted
Subsidiaries, or any other member of its Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Borrower or any of its Restricted
Subsidiaries, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
30 days thereafter; or a condition shall exist by reason of which the PBGC would
be entitled to obtain a decree adjudicating that any Material Plan must be
terminated;

(i) any Change of Control shall occur;

(j) Holdco, the Borrower or any of its Restricted Subsidiaries shall (i) have
entered involuntarily against it an order for relief under the United States
Bankruptcy Code, as amended, (ii) admit in writing its inability to pay its
debts generally as they become due, provided that, solely for purposes of and in
connection with the funding of 2017 Incremental Term Loans during the Certain
Funds Period, no such admission solely as a result of its balance sheet
liabilities exceeding its balance sheet assets shall constitute an Event of
Default with respect to the 2017 Incremental Term Facilities except where the
same would result in or require the taking of any corporate action, legal
proceedings, insolvency filing, cessation of trading and/or any other procedure
or steps outlined in this paragraph (j) or paragraph (k) of this Section 7.1
below), (iii) make a general assignment for the benefit of creditors, (iv) apply
for, seek, consent to or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its Property, or (v) institute any proceeding seeking to have entered against
it an order for relief under the United States Bankruptcy Code, as amended, to
adjudicate it insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors;

 

117



--------------------------------------------------------------------------------

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for Holdco, the Borrower or any of its Restricted
Subsidiaries, or any substantial part of any of its Property, or a proceeding
described in Section 7.1(j)(v) shall be instituted against Holdco, the Borrower
or any Restricted Subsidiary, and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 60 days; or

(l) the Liens securing the obligations under any subordinated or junior secured
Material Indebtedness, shall cease, for any reason, to be validly subordinated
to the Liens securing the Obligations, or any Loan Party shall assert in writing
any of the foregoing.

Section 7.2 Non Bankruptcy Defaults. WhenSubject to Section 3.2 with respect to
the 2017 Incremental Term Facilities during the Certain Funds Period, when any
Event of Default other than those described in subsection (j) or (k) of
Section 7.1 hereof has occurred and is continuing, the Administrative Agent
shall, by written notice to the Borrower: (a) if so directed by the Required
Lenders, terminate the remaining Revolving Credit Commitments and all other
obligations of the Lenders hereunder on the date stated in such notice (which
may be the date thereof); (b) if so directed by the Required Lenders, declare
the principal of and the accrued interest on all outstanding Loans to be
forthwith due and payable and thereupon all outstanding Loans, including both
principal and interest thereon, shall be and become immediately due and payable
together with all other amounts payable under the Loan Documents without further
demand, presentment, protest or notice of any kind; and (c) if so directed by
the Required Lenders, demand that the Borrower immediately pay to the
Administrative Agent, as cash collateral, the full amount then available for
drawing under each or any Letter of Credit, whether or not any drawings or other
demands for payment have been made under any Letter of Credit. The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 7.1(c) or this Section 7.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

Section 7.3 Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 7.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the Revolving Credit Commitments and any
and all other obligations of the Lenders to extend further credit pursuant to
any of the terms hereof shall immediately terminate and the Borrower shall
immediately pay to the Administrative Agent, as cash collateral, the full amount
then available for drawing under all outstanding Letters of Credit, whether or
not any draws or other demands for payment have been made under any of the
Letters of Credit.

Section 7.4 Collateral for Undrawn Letters of Credit. (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Section 2.8(c)(iv) or under Section 7.2 or 7.3 above, the
Borrower shall forthwith pay the amount required to be so prepaid, to be held by
the Administrative Agent as provided in subsection (b) below.

(b) All amounts prepaid pursuant to clause (a) above shall be held by the
Administrative Agent in one (1) or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of any other Obligations in respect of any Letter of Credit. The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders, and the L/C Issuer. If and when requested by
the Borrower, the

 

118



--------------------------------------------------------------------------------

Administrative Agent shall invest funds held in the Collateral Account from time
to time in direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America with a
remaining maturity of one (1) year or less; provided that the Administrative
Agent is irrevocably authorized to sell investments held in the Collateral
Account when and as required to make payments out of the Collateral Account for
application to amounts due and owing from the Borrower to the L/C Issuer, the
Administrative Agent or the Lenders in respect of any Letter of Credit;
provided, however, that if (i) the Borrower shall have made payment of all such
obligations referred to in clause (a) above and (ii) no Letters of Credit remain
outstanding hereunder, then the Administrative Agent shall release to the
Borrower any remaining amounts held in the Collateral Account.

Section 7.5 Notice of Default. The Administrative Agent shall give notice to the
Borrower under Section 7.1(c) hereof promptly upon being requested to do so by
the Required Lenders and shall at such time also notify all the Lenders thereof.

Section 7.6 Equity Cure. Notwithstanding anything to the contrary contained in
this ARTICLE 7, in the event that the Borrower fails to comply with the
requirements of Section 6.22 as of the end of any relevant fiscal quarter, the
Borrower shall have the right (the “Cure Right”) (at any time during such fiscal
quarter or thereafter until the date that is 15 days after the date the
Compliance Certificate is required to be delivered pursuant to Section 6.1(e)
for such fiscal quarter) to issue common Equity Interests for cash or otherwise
receive cash contributions to its common equity (the “Cure Amount”), and
thereupon the Borrower’s compliance with Section 6.22 shall be recalculated
giving effect to the following pro forma adjustment: Consolidated EBITDA shall
be increased (notwithstanding the absence of an addback in the definition of
“Consolidated EBITDA”), solely for the purposes of determining compliance with
Section 6.22 hereof, including determining compliance with Section 6.22 hereof
as of the end of such fiscal quarter and applicable subsequent periods that
include such fiscal quarter, by an amount equal to the Cure Amount. If, after
giving effect to the foregoing recalculations (but not, for the avoidance of
doubt, taking into account any immediate repayment of Indebtedness in connection
therewith), the requirements of Section 6.22 shall be satisfied, then the
requirements of Section 6.22 shall be deemed satisfied as of the end of the
relevant fiscal quarter with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach or default of
Section 6.22 that had occurred shall be deemed cured for the purposes of this
Agreement.

Notwithstanding anything herein to the contrary, (v) in each four
(4) consecutive fiscal quarter period of the Borrower there shall be no more
than two (2) fiscal quarters (which may be consecutive) in which the Cure Right
is exercised, (w) during the term of this Agreement, the Cure Right shall not be
exercised more than five (5) times, (x) the Cure Amount shall be no greater than
the amount required for purposes of complying with Section 6.22, (y) upon the
Administrative Agent’s receipt of a notice from the Borrower that it intends to
exercise the Cure Right (a “Notice of Intent to Cure”), until the 15th day
following the date of delivery of the Compliance Certificate under
Section 6.1(e) to which such Notice of Intent to Cure relates, none of the
Administrative Agent nor any Lender shall exercise the right to accelerate the
Loans or terminate the Revolving Credit Commitments and neither the
Administrative Agent nor any other Lender or secured party shall exercise any
right to foreclose on or take possession of the Collateral solely on the basis
of an Event of Default having occurred and being continuing under Section 6.22
and (z) the Cure Amount received pursuant to any exercise of the Cure Right
shall be counted only as Consolidated EBITDA and solely for the purpose of
compliance with Section 6.22 and shall be disregarded for purposes of
determining any financial ratio-based conditions, pricing or any available
basket (in reliance upon the Available Amount, Growth Amount or otherwise) under
this Agreement.

 

119



--------------------------------------------------------------------------------

ARTICLE 8. Change in Circumstances and Contingencies.

Section 8.1 Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan, but excluding any loss
of margin) as a result of:

(a) any payment, prepayment or conversion of a Eurodollar Loan on a date other
than the last day of its Interest Period,

(b) any failure (because of a failure to meet the conditions of ARTICLE 3 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Loan that is a Base Rate Loan into a Eurodollar Loan, on the date
specified in a notice given pursuant to Section 2.5(a) hereof,

(c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or

(d) any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,

then, within ten (10) days after the written demand of such Lender, the Borrower
shall pay to such Lender such amount as will reimburse such Lender for such
loss, cost or expense. If any Lender makes such a claim for compensation, it
shall provide to the Borrower, with a copy to the Administrative Agent, a
certificate setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) and the amounts shown on such certificate shall be
conclusive absent manifest error.

Section 8.2 Illegality. Notwithstanding any other provisions of this Agreement
or any other Loan Document, if at any time any change in applicable law, rule or
regulation or in the interpretation thereof makes it unlawful for any Lender to
make or continue to maintain any Eurodollar Loans or to perform its obligations
as contemplated hereby with respect to such Eurodollar Loans, such Lender shall
promptly give notice thereof to the Borrower and the Administrative Agent and
such Lender’s obligations to make or maintain Eurodollar Loans under this
Agreement shall be suspended until it is no longer unlawful for such Lender to
make or maintain Eurodollar Loans. Such Lender may require that such affected
Eurodollar Loans be converted to Base Rate Loans from such Lender automatically
on the effective date of the notice provided above, and such Base Rate Loans
shall not be made ratably by the Lenders but only from such affected Lender.
Such Lender shall withdraw such notice promptly following any date on which it
becomes lawful for such Lender to make and maintain Eurodollar Loans or give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Loan.

Section 8.3 Reserved.

Section 8.4 Yield Protection. (a) If, on or after the Original Closing Date, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or
compliance by any Lender (or its Lending Office) with any request or directive
(whether or not having the force of law) of any such Governmental Authority:

 

120



--------------------------------------------------------------------------------

(i) shall subject any Lender (or its Lending Office) to any Taxes (other than
net income Taxes (including branch profits Taxes), franchise Taxes and other
similar Taxes), with respect to its Eurodollar Loans, its Revolving Notes, its
Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligations owed to it or its obligation to make Eurodollar Loans, issue a
Letter of Credit, or to participate therein (other than Taxes subject to
Section 10.1(a)); or

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Lending Office) or shall impose on any
Lender (or its Lending Office) or on the interbank market any other condition
affecting its Eurodollar Loans, its Revolving Notes, its Letter(s) of Credit, or
its participation in any thereof, any Reimbursement Obligation owed to it, or
its obligation to make Eurodollar Loans, or to issue a Letter of Credit, or to
participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 30 days after
written demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall be obligated to pay to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction to
the extent that such Lender requests indemnification for any such costs or
losses from the Borrower within one hundred and eighty (180) days of such
Lender’s incurrence thereof.

(b) If, after the Original Closing Date, any Lender or the Administrative Agent
shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy or liquidity requirements, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) or any corporation
controlling such Lender with any request or directive regarding capital adequacy
or liquidity (whether or not having the force of law) of any such Governmental
Authority has had the effect of reducing the rate of return on such Lender’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy or liquidity) by
an amount deemed by such Lender to be material, then from time to time, within
30 days after demand by such Lender (with a copy to the Administrative Agent),
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction to the extent that such Lender
requests compensation for such amounts within one hundred and eighty (180) days
of such Lender’s incurrence thereof.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall, in each case, be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented (but solely to
the extent the relevant increased costs or loss of yield would otherwise have
been subject to compensation by the Borrower under the applicable increased cost
provisions).

 

121



--------------------------------------------------------------------------------

(d) A Lender claiming compensation under this Section 8.4 shall only be entitled
to reimbursement by the Borrower (i) if such Lender has delivered to Borrower a
certificate claiming compensation under this Section 8.4 and setting forth the
additional amount or amounts to be paid to it hereunder at the time of such
demand, which shall be conclusive absent manifest error (it being understood
that in determining such amount, such Lender may use any reasonable averaging
and attribution methods) and (ii) to the extent the applicable Lender is
generally requiring reimbursement therefor from similarly situated United States
borrowers under comparable syndicated credit facilities; provided that, in
connection with asserting any such claim, no confidential information need be
disclosed.

Section 8.5 Substitution of Lenders. In the event that (a) the Borrower receives
a claim from any Lender for compensation under Section 8.4, Section 10.1 or
Section 10.4 hereof, (b) the Borrower receives a notice from any Lender of any
illegality pursuant to Section 8.2 hereof, (c) any Lender is a Defaulting Lender
or (d) any Lender fails to consent to any amendment, waiver, supplement or other
modification pursuant to Section 10.11 requiring the consent of all Lenders or
each Lender directly affected thereby, and as to which the Required Lenders or a
majority of all Lenders directly affected thereby have otherwise consented (any
such Lender referred to in clause (d) above being hereinafter referred to as a
“Non-Consenting Lender” and any Non-Consenting Lender and any such Lender
referred to in clause (a), (b) or (c) above being hereinafter referred to as an
“Affected Lender”), the Borrower may, in addition to any other rights the
Borrower may have hereunder or under applicable law, (i) require, at its
expense, any such Affected Lender to assign, at par plus accrued interest and
fees, without recourse, all of its interest, rights, and obligations hereunder
(including all of its Revolving Credit Commitments and the Revolving Loans and
participation interests in Letters of Credit and other amounts at any time owing
to it hereunder and the other Loan Documents) to an Eligible Assignee specified
by the Borrower; provided that (A) such assignment shall not conflict with or
violate any law, rule or regulation or order of any Governmental Authority,
(B) if the assignment is to a Person other than a Lender, the Borrower shall
have received the written consent of the Administrative Agent and, in the case
of any Revolving Credit Commitment, the L/C Issuer, which consents shall not be
unreasonably withheld or delayed, to such assignment, (C) the Borrower shall
have paid to the Affected Lender all monies (together with amounts due such
Affected Lender under Section 8.1 hereof as if the Loans owing to it were
prepaid rather than assigned and any premium owing to such Affected Lender under
Section 2.8(a)(ii)) or Section, 2.8(a)(iii) or 2.8(a)(iv)) other than principal,
interest and fees owing to it hereunder, (D) the Borrower shall repay (or the
replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts), pursuant to Section 10.10 owing to
such replaced Lender prior to the date of replacement, (E) the assignment is
entered into in accordance with the other requirements of Section 10.10 hereof
and (F) any such assignment shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the Affected Lender, or (ii) terminate the Revolving Credit Commitment
of such Affected Lender and repay all Obligations of the Borrower owing to such
Lender as of such termination date. Each party hereto agrees that an assignment
required pursuant to this Section may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
and that the Affected Lender required to make such assignment need not be a
party thereto.

Section 8.6 Lending Offices. Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent. To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Eurodollar
Loans to reduce any liability of the Borrower to such Lender under Section 8.4
hereof or to avoid the unavailability of Eurodollar Loans under Section 8.2
hereof, so long as such designation is not disadvantageous to the Lender.

 

122



--------------------------------------------------------------------------------

ARTICLE 9. The Administrative Agent.

Section 9.1 Appointment and Authorization of Administrative Agent. Each Lender
hereby appoints JPMorgan Chase Bank, N.A., as the Administrative Agent and
Collateral Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers, rights and remedies under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto. The Administrative Agent shall have
only those duties and responsibilities that are expressly specified in the Loan
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. Notwithstanding the use of
the word “Administrative Agent” as a defined term, the Lenders expressly agree
that the Administrative Agent is not acting as a fiduciary of any Lender in
respect of the Loan Documents, the Borrower or otherwise, and nothing herein or
in any of the other Loan Documents shall result in any duties or obligations on
the Administrative Agent or any of the Lenders except as expressly set forth
herein and therein. The provisions of this ARTICLE 9 are solely for the benefit
of the Administrative Agent and the Lenders and no Loan Party shall have any
rights as a third party beneficiary of any of the provisions thereof (other than
to the extent provided in Sections 9.1, 9.3, 9.7, 9.11 and 9.12). In performing
its functions and duties hereunder, the Administrative Agent shall act solely as
an agent of the Lenders and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
Holdco, Borrower or any of its Subsidiaries, other than as provided in
Section 10.10(c) with respect to the maintenance of the Register.

Section 9.2 Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
own securities of and generally engage in any kind of banking, trust, financial
advisory or other business with the Borrower or any Affiliate of the Borrower as
if it were not the Administrative Agent under the Loan Documents, and may accept
fees and other consideration from the Borrower for services in connection
herewith and otherwise without having to account for the same to the Lenders.
The term “Lender” as used herein and in all other Loan Documents, unless the
context otherwise clearly requires, includes the Administrative Agent in its
individual capacity as a Lender. References in ARTICLE 2 hereof to the amount
owing to the Administrative Agent for which an interest rate is being
determined, refer to the Administrative Agent in its individual capacity as a
Lender.

Section 9.3 Action by Administrative Agent. If the Administrative Agent receives
from the Borrower a written notice of an Event of Default pursuant to
Section 6.1(f) hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in the Loan Documents. Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders. Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders. In no event, however, shall the Administrative Agent be required to
take any action in violation of Applicable Law or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall be entitled to assume that no Default or Event of

 

123



--------------------------------------------------------------------------------

Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

Section 9.4 Consultation with Experts. The Administrative Agent may consult with
legal counsel, independent public accountants, and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

Section 9.5 Liability of Administrative Agent; Credit Decision; Delegation of
Duties. (a) Neither the Administrative Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders for any action
taken or omitted by the Administrative Agent under or in connection with any of
the Loan Documents except to the extent caused by the Administrative Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. The Administrative Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until the Administrative Agent shall have
received instructions in respect thereof from the Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.11)
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be), the Administrative Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions. Without prejudice
to the generality of the foregoing, (i) the Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper party or parties, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdco, the Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of it acting or (where so instructed) refraining from acting
hereunder or any of the other Loan Documents in accordance with the instructions
of Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.11). In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any Compliance Certificate or other document or instrument
received by it under the Loan Documents. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify: (i) any statement, warranty,
representation or recital made in connection with this Agreement, any other Loan
Document or any Credit Extension, or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Administrative Agent to the Lenders
or by or on behalf of any Loan Party to the Administrative Agent or any Lender
in connection with the Loan Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Loan Party or any
other Person liable for the payment of any Obligations; (ii) the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
of the Borrower or any Subsidiary contained herein or in any other Loan Document
or any Credit Extension or the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing; (iii) the satisfaction of any
condition specified in ARTICLE 3 hereof, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the execution, validity,
effectiveness, genuineness, enforceability, perfection, value, worth or
collectability hereof or of any other Loan Document or of any other documents or
writing furnished in connection with any Loan

 

124



--------------------------------------------------------------------------------

Document or of any Collateral; and the Administrative Agent makes no
representation of any kind or character with respect to any such matter
mentioned in this sentence. The Administrative Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the Borrower, or
any other Person for the default or misconduct of any such agents or
attorneys-in-fact selected with reasonable care. The Administrative Agent may
treat the payee of any Note as the holder thereof until written notice of
transfer shall have been filed with the Administrative Agent signed by such
payee in form satisfactory to the Administrative Agent. Each Lender
acknowledges, represents and warrants that it has independently and without
reliance on the Administrative Agent or any other Lender, and based upon such
information, investigations and inquiries as it deems appropriate, made its own
credit analysis and decision to extend credit to the Borrower in the manner set
forth in the Loan Documents. It shall be the responsibility of each Lender to
keep itself informed as to the creditworthiness of the Borrower and its
Subsidiaries, and the Administrative Agent shall have no liability to any Lender
with respect thereto. The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(b) Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one (1) or more sub-agents appointed by
the Administrative Agent (and not otherwise reasonably objected to by the
Borrower within 10 days after notice of such appointment). The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Affiliates. The
exculpatory, indemnification and other provisions of this Section 9.5 and of
Section 9.6 shall apply to any Affiliates of the Administrative Agent and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.5 and of
Section 9.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of Loan Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

Section 9.6 Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify the Administrative Agent, to the extent that
the Administrative Agent has not been reimbursed by any Loan Party, for and
against any and all liabilities, obligations, losses, damages, taxes, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Loan Documents or otherwise in its capacity as Administrative
Agent in any way relating to or arising out of this Agreement or the other Loan
Documents; provided that no Lender

 

125



--------------------------------------------------------------------------------

shall be liable for any portion of such liabilities, obligations, losses,
damages, taxes, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to the Administrative
Agent for any purpose shall, in the opinion of the Administrative Agent, be
insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided that in no event
shall this sentence require any Lender to indemnify the Administrative Agent
against any liability, obligation, loss, damage, tax, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s ratable share
thereof, in accordance with such Lender’s respective Percentage; and provided
further that this sentence shall not be deemed to require any Lender to
indemnify the Administrative Agent against any liability, obligation, loss,
damage, tax, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence. The obligations
of the Lenders under this Section shall survive termination of this Agreement.
The Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

Section 9.7 Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving ten days
written notice thereof to the Lenders and the Borrower. If the Administrative
Agent is a Defaulting Lender or an Affiliate of a Defaulting Lender, either the
Required Lenders or the Borrower may, upon ten (10) days’ notice to the
Borrower, the Lenders and the Administrative Agent, remove the Administrative
Agent (such retiring or replaced Administrative Agent, the “Departing
Administrative Agent”). The Administrative Agent shall have the right to appoint
a financial institution (which shall be a commercial bank with an office in the
U.S. having combined capital and surplus in excess of $1 billion) to act as
Administrative Agent and/or Collateral Agent hereunder, with the written consent
of the Borrower and the Required Lenders (not to be unreasonably withheld), and
the Administrative Agent’s resignation shall become effective on the earliest of
(i) 30 days after delivery of the notice of resignation, (ii) the acceptance of
such successor Administrative Agent by the Borrower and the Required Lenders or
(iii) such other date, if any, agreed to by the Borrower and the Required
Lenders. Upon any such notice of resignation or any such removal, if a successor
Administrative Agent has not already been appointed by the retiring
Administrative Agent, the Required Lenders shall have the right, upon the
written consent of the Borrower (not to be unreasonably withheld), to appoint a
successor Administrative Agent. If neither the Required Lenders nor the
Administrative Agent have appointed a successor Administrative Agent, the
Required Lenders shall be deemed to have succeeded to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent;
provided that until a successor Administrative Agent is so appointed by Required
Lenders or the Administrative Agent, any collateral security held by the
Administrative Agent in its role as Collateral Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents shall continue to be held by the
retiring Collateral Agent as nominee until such time as a successor Collateral
Agent is appointed. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the Departing Administrative Agent and
the Departing Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such

 

126



--------------------------------------------------------------------------------

Departing Administrative Agent shall be discharged from its duties and
obligations hereunder. Except as provided above, any resignation or removal of
JPMorgan Chase Bank, N.A. or its successor as Administrative Agent pursuant to
this Section shall also constitute the resignation or removal of JPMorgan Chase
Bank, N.A. or its successor as Collateral Agent. After any Departing
Administrative Agent’s resignation or replacement hereunder as Administrative
Agent, the provisions of this ARTICLE 9 and all protective provisions of the
other Loan Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent, but no successor
Administrative Agent shall in any event be liable or responsible for any actions
of its predecessor. Any successor Administrative Agent appointed pursuant to
this Section shall, upon its acceptance of such appointment, become the
successor Collateral Agent of all purposes hereunder.

Section 9.8 L/C Issuer. The L/C Issuer shall act on behalf of the Revolving
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith. The L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this ARTICLE 9 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this ARTICLE 9, included the L/C Issuer with
respect to such acts or omissions (it being understood and agreed that for
purposes of this Section 9.8, all references to “Lenders” in this ARTICLE 9
shall be deemed to be references to “Revolving Lenders”) and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer.

Section 9.9 Hedging Liability and Funds Transfer Liability and Deposit Account
Liability Obligation Arrangements. By virtue of a Lender’s execution of this
Agreement or an assignment agreement pursuant to Section 10.10 hereof, as the
case may be, any Affiliate of such Lender with whom the Borrower or any
Subsidiary has entered into an agreement creating Hedging Liability or Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations
shall be deemed a Lender party hereto for purposes of any reference in a Loan
Document to the parties for whom the Administrative Agent is acting, it being
understood and agreed that the rights and benefits of such Affiliate under the
Loan Documents consist exclusively of such Affiliate’s right to share in
payments and collections out of the Collateral as more fully set forth in
Section 2.9 and ARTICLE 4 hereof and subject to Section 9.13 hereof. In
connection with any such distribution of payments and collections, the
Administrative Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Funds Transfer
Liability, Deposit Account Liability and Data Processing Obligations unless such
Lender has notified the Administrative Agent in writing of the amount of any
such liability owed to it or its Affiliate prior to such distribution.

Section 9.10 No Other Duties. Anything herein to the contrary notwithstanding,
none of the Arrangers, Co-Syndication Agents, Co-Documentation Agents or other
agents or arrangers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, a L/C Issuer or Swing Line Lender hereunder.

Section 9.11 Authorization to Enter into, and Enforcement of, the Collateral
Documents. The Administrative Agent or Collateral Agent, as applicable, is
hereby irrevocably authorized by each Secured Party to be the agent for and
representative of the Secured Parties and to execute and deliver the Collateral
Documents and Guaranty on behalf of and for the benefit of the Secured Parties
and to take such action and exercise such powers under the Collateral Documents
as the Administrative Agent or Collateral Agent, as applicable considers
appropriate; provided that neither the Administrative Agent nor the Collateral
Agent shall owe any fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or any other obligation whatsoever to any other holder of Obligations
with respect to any Hedge Agreement or Funds Transfer Liability, Deposit Account
Liability and Data Processing Obligations. The

 

127



--------------------------------------------------------------------------------

Administrative Agent shall not (except as expressly provided in Section 10.11 or
Section 9.13) amend the Collateral Documents unless such amendment is agreed to
in writing by the Required Lenders. Each Lender acknowledges and agrees that it
will be bound by the terms and conditions of the Collateral Documents upon the
execution and delivery thereof by the Administrative Agent. Except as otherwise
specifically provided for herein, no Lender (or its Affiliates) other than the
Administrative Agent shall have the right to institute any suit, action or
proceeding in equity or at law for the foreclosure or other realization upon any
Collateral or for the execution of any trust or power in respect of the
Collateral or for the appointment of a receiver or for the enforcement of any
other remedy under the Collateral Documents; it being understood and intended
that no one or more of the Lenders (or their Affiliates) shall have any right in
any manner whatsoever to affect, disturb or prejudice the Lien of the
Administrative Agent (or any security trustee therefor) under the Collateral
Documents by its or their action or to enforce any right thereunder, and that
all proceedings at law or in equity shall be instituted, had, and maintained by
the Administrative Agent (or its security trustee) in the manner provided for in
the relevant Collateral Documents for the benefit of the Lenders and their
Affiliates.

Section 9.12 Authorization to Release Liens, Etc. The Administrative Agent or
Collateral Agent, as applicable, is hereby irrevocably authorized by each of the
Lenders (and shall, upon the written request of the Borrower) to (and to execute
any documents or instruments necessary to):

(i) release any Lien covering any Property of the Borrower or its Subsidiaries
that is the subject of a disposition that is permitted by this Agreement or that
has been consented to in accordance with Section 10.11 or in accordance with
Section 9.13;

(A) upon the Termination Date, release the Borrower and each of the Guarantors
from its Obligations under the Loan Documents (other than those that
specifically survive termination of this Agreement) and any Liens covering any
of their Property with respect thereto; and

(B) release any Guarantor from its obligations under any Loan Document to which
it is a party if such Person ceases to be a Restricted Subsidiary as a result of
a transaction or designation permitted by this Agreement and the Liens on such
Obligations shall be automatically released;

(ii) at the request of the Borrower, to subordinate any Lien on any Property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such Property that is permitted by Sections 6.15(e),
(w) or (x) or, with respect to the replacement of Liens, permitted by
Sections 6.15(e), (w) or (x);

(iii) enter into any intercreditor arrangements contemplated by Sections 2.14,
2.15, 6.13, 6.14, and/or 6.15 that will allow additional secured debt that is
permitted under the Loan Documents to be secured by a lien on the Collateral on
a pari passu or junior basis with the Obligations. The terms of such
intercreditor arrangements shall be customary and reasonably acceptable to the
Administrative Agent and the Borrower.

Section 9.13 Release of Collateral. Notwithstanding any other provision of this
Agreement or any Collateral Document to the contrary, all security interests in
the Collateral securing the Secured Obligations (as defined in the Security
Agreement) pursuant to the Collateral Documents shall be released, in each case
without representation, warranty or recourse of any nature, on a Business Day
specified by the Borrower (the “Release Date”), upon satisfaction (as of the
Release Date) of the following conditions precedent:

 

128



--------------------------------------------------------------------------------

(i) the Borrower shall have given written notice to the Administrative Agent and
the Collateral Agent at least 10 Business Days prior to the Release Date,
specifying the proposed Release Date;

(ii) as of the Release Date, no Term B Loans shall be outstanding and the Term
B Lenders shall have no further commitment to lend under this Agreement;

(iii) as of the Release Date, the Borrower shall have obtained the Required
Ratings;

(iv) as of the Release Date, no Default or Event of Default shall have occurred
and be continuing; and

(v) after giving effect to the Release Date, there shall be no Liens on the
Collateral that were pari passu to the Liens on the Collateral securing the
Obligations immediately prior to the Release Date (including in respect of any
Secured Obligations); and

(vi) on the Release Date, the Collateral Agent shall have received a
certificate, dated the Release Date and executed on behalf of the Borrower by
the chief financial officer of the Borrower, confirming the satisfaction of the
conditions set forth in clauses (iii), (iv) and (v) above;

provided, however, that if on any date after a Release Date, the Required
Ratings cease to be maintained, then, within 45 days of such date (or 60 days,
in the case of mortgages on real property), or such longer periods as to which
the Administrative Agent may consent (in its sole discretion), the Loan
Parties shall re-pledge the Collateral (together with such other assets of
the Loan Parties acquired after the Second Restatement Date as would have been
required to have been pledged as Collateral on the Second Restatement Effective
Date) pursuant to collateral documents substantially in the form of
the Collateral Documents as in effect on the Second Restatement Effective
Date and execute and deliver to the Collateral Agent all such other instruments
and documents as the Collateral Agent may reasonably request to effectuate,
evidence or confirm such pledge of Collateral, in each case to the same extent
required to be in effect on the Second Restatement Effective Date.

For the avoidance of doubt, the foregoing provisions of this Section 9.13 shall
in no circumstances require the Administrative Agent or the Collateral Agent to
release any Loan Party from its obligations under the Guaranty.

(b) Subject to the satisfaction of the conditions set forth in paragraph
(a) above, on or after the Release Date, each Lender (on behalf of itself and
each of its Affiliates that may be a Secured Party) hereby expressly authorizes
the Collateral Agent to release the Liens on the Collateral securing the Secured
Obligations and return any Collateral held by it to the Borrower and to execute
and deliver to the Loan Parties all such instruments and documents as the Loan
Parties may reasonably request to effectuate, evidence or confirm the release
of the Liens on the Collateral provided for in this Section 9.13, all at the
sole cost and expense of the Loan Parties. Any execution and delivery of
documents pursuant to this Section 9.13 shall be without recourse to or warranty
by the Collateral Agent.

(c) Without limiting the provisions of Section 10.13, Holdco and
the Borrower shall reimburse the Administrative Agent and Collateral Agent upon
demand for all costs and expenses, including fees, disbursements and other
charges of counsel, incurred by either of them in connection with any action
contemplated by this Section 9.13.

 

129



--------------------------------------------------------------------------------

ARTICLE 10. MISCELLANEOUS.

Section 10.1 Withholding Taxes.

(a) Payments Free of Withholding. Except as otherwise required by law and
subject to Section 10.1(d) hereof, each payment by or on behalf of any Loan
Party under this Agreement or the other Loan Documents shall be made without
withholding or deduction for or on account of any Taxes (other than Connection
Taxes). If any such withholding is so required, such withholding or deduction
shall be made, the amount withheld shall be paid to the appropriate Governmental
Authority before penalties attach thereto or interest accrues thereon, and the
relevant Loan Party shall pay such additional amount as may be necessary to
ensure that the net amount actually received by each Lender and the
Administrative Agent free and clear of such Taxes (including such Taxes on such
additional amount) is equal to the amount which that Lender or the
Administrative Agent (as the case may be) would have received had such
withholding not been made. If the Administrative Agent or any Lender pays any
amount in respect of any Indemnified Taxes, the Borrower shall reimburse the
Administrative Agent or such Lender for that payment in the currency in which
such payment was made whether or not such amounts were correctly or legally
imposed promptly following the date the Lender or the Administrative Agent makes
written demand therefor, which demand shall be accompanied by a certificate
describing in reasonable detail the basis thereof. Notwithstanding the
foregoing, a Loan Party shall not be required to pay any additional amounts or
reimburse any Lender or the Administrative Agent with respect to any Taxes
(i) that, except as provided in Section 10.1(d), are attributable to a Lender’s
failure to comply with the requirements of Section 10.1(c), (ii) that are United
States federal withholding Taxes imposed on amounts payable to a Lender or
Administrative Agent at the time such Lender or Administrative Agent becomes a
party to this Agreement (or, if such Lender or Administrative Agent was a party
to the First Amended and Restated Credit Agreement immediately prior to the date
of this Agreement, at the time such Lender or Administrative Agent became a
party to the First Amended and Restated Credit Agreement), except to the extent
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts or reimbursement under this Section 10.1(a),
(iii) that are attributable to a Lender or the Administrative Agent designating
a successor lending office at which it maintains its Obligations other than at
the request of the applicable Loan Party and except to the extent such Lender or
the Administrative Agent was entitled, at the time of the successor lending
office is designated, to receive additional amounts from the applicable Loan
Party with respect to such Taxes pursuant to this clause, or (iv) imposed due to
a failure by any Lender, the Administrative Agent or any foreign financial
institution through which payments under this Agreement are made to comply with
any applicable certification, documentation, information or other reporting
requirement concerning the nationality, residence, identity, direct or indirect
ownership of or investment in, or connection with the United States of America
of any Lender or Administrative Agent or any foreign financial institution
through which payments under this Agreement are made if such compliance is
required by Sections 1471-1474 of the Code or any Treasury Regulation
promulgated or Revenue Ruling, Revenue Procedure, or Notice issued by the IRS
thereunder or any agreement entered into pursuant to Section 1471(b)(1) of the
Code, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code (“FATCA”) as a precondition to
relief or exemption from such Taxes (such Taxes described in clauses (i) through
(iv), together with Connection Taxes, “Excluded Taxes”). After any payment of
Taxes or Other Taxes by any Loan Party to a Governmental Authority pursuant to
this Section 10.1, such Loan Party shall deliver official tax receipts
evidencing that payment or certified copies thereof (or, if such receipts are
not available, other evidence of payment reasonably acceptable to the relevant
Lender or Administrative Agent) to the Lender or Administrative Agent on whose
account such withholding was made (with a copy to the Administrative Agent if
not the recipient of the original) on or before the thirtieth day after payment.

 

130



--------------------------------------------------------------------------------

(b) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (x) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.10(d) relating to the maintenance of a Participant
Register and (z) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any source against any
amount due to the Administrative Agent under this Section 10.1(b).

(c) U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent (x) on or before the Original
Closing Date or, if later, the date such financial institution becomes a Lender
hereunder, (y) on or prior to the date 60 days after written notice from
Borrower that such form or certificate shall expire or become obsolete other
than in connection with an event described in (z), and (z) after the occurrence
of any event within such Lender’s control requiring a change in the most recent
form of certification previously delivered by it, two (2) duly completed and
signed originals of (i) IRS Form W-8BEN or IRS Form W-8BEN-E (relating to such
Lender and entitling it to a complete exemption from, or a reduced rate of,
withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations), Form W-8ECI
(relating to all amounts to be received by such Lender, including fees, pursuant
to the Loan Documents and the Obligations) or Form W-8IMY (relating to entities
acting as intermediaries), together with any applicable underlying IRS forms, or
any successor forms, (ii) solely if such Lender is claiming exemption from
United States withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, IRS Form W-8BEN or IRS Form
W-8BEN-E, or any successor form prescribed by the IRS, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a ten-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code) or (iii) any other applicable document prescribed
by the Applicable Law certifying as to the entitlement of such Lender to such
exemption from United States withholding tax or reduced rate with respect to all
payments to be made to such Lender under the Loan Documents. Each Lender that is
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall (A) on or prior to the Original Closing Date or, if later, the date
such financial institution becomes a Lender hereunder, (B) on or prior to the
date 60 days after written notice from Borrower that such form or certification
shall expire or become obsolete other than in connection with an event described
in (C), (C) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this
clause (b) and (D) from time to time if requested by the Borrower or the
Administrative Agent, provide the Administrative Agent and the Borrower with two
(2) duly completed and signed originals of Form W-9 (certifying that such Lender
is entitled to an exemption from U.S. backup withholding tax) or any successor
form. Thereafter and from time to time, each Lender, within 60 days of
Borrower’s written request, shall submit to the Borrower and the Administrative
Agent such additional duly completed and signed copies of such other forms and
such other certificates as may be (i) requested by the Borrower in a written
notice, directly or through the Administrative Agent, to such Lender and
(ii) required under then-current United States law or regulations to avoid or
reduce United States withholding taxes on payments in respect of all amounts to
be received by such Lender, including fees, pursuant to the Loan Documents or
the Obligations. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax

 

131



--------------------------------------------------------------------------------

imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by Applicable Laws
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by Applicable Laws (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

(d) Inability of Lender to Submit Forms. If as a result of any change in
Applicable Law, regulation or treaty, or in any official application or
interpretation thereof applicable to the payments made by or on behalf of any
Loan Party or by the Administrative Agent under any Loan Document or any change
in an income tax treaty applicable to any Lender, any Lender is unable to submit
to the Borrower or the Administrative Agent any form or certificate that such
Lender is obligated to submit pursuant to subsection (c) of this Section 10.1 or
such Lender is required to withdraw or cancel any such form or certificate
previously submitted or any such form or certificate otherwise becomes
ineffective or inaccurate, such Lender shall promptly notify the Borrower and
Administrative Agent of such fact and the Lender shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable. For the
avoidance of doubt, the enactment of final Treasury Regulations promulgated
under FATCA shall not be deemed to be a change in Applicable Law for the
purposes of this Agreement.

(e) Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 10.1 or Section 10.4, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 10.1 or
Section 10.4 giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority) with respect to
such refund; provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

(f) Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Applicable Laws) to change the jurisdiction of its lending office
if such a change would reduce any such additional amounts (or any similar amount
that may thereafter accrue) and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender. Notwithstanding any
provision of this Section 10.1 to the contrary, no Lender may make a claim for
the payment of additional amounts under this Section 10.1 unless the applicable
Lender is also generally requiring reimbursement therefor from similarly
situated United States borrowers under comparable syndicated credit facilities;
provided that, in connection with asserting any such claim, no confidential
information need be disclosed.

 

132



--------------------------------------------------------------------------------

(g) Survival. Each party’s obligations under this Section 10.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the Termination Date.

(h) FATCA Grandfathering. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Restatement Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Section 10.2 No Waiver; Cumulative Remedies; Collective Action. No delay or
failure on the part of the Administrative Agent or any Lender or on the part of
the holder or holders of any of the Obligations in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the Lenders and of the holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.2, Section 7.3 and Section 7.4
for the benefit of all the Lenders and the L/C Issuer, and each Lender and the
L/C Issuer hereby agree with each other Lender and the L/C Issuer, as
applicable, that no Lender shall (and the L/C Issuer shall not) take any action
to protect or enforce its rights under this Agreement or any other Loan Document
(including exercising any rights of set-off) without first obtaining the prior
written consent of the Administrative Agent or the Required Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any debtor relief law.

Section 10.3 Non-Business Days. Except as otherwise provided herein, if any
payment hereunder or date for performance becomes due and payable or performable
(in each case, including as a result of the expiration of any relevant notice
period) on a day which is not a Business Day, the due date of such payment or
the date for such performance shall be extended to the next succeeding Business
Day on which date such payment shall be due and payable or such other
requirement shall be performed. In the case of any payment of principal falling
due on a day which is not a Business Day, interest on such principal amount
shall continue to accrue during such extension at the rate per annum then in
effect, which accrued amount shall be due and payable on the next scheduled date
for the payment of interest.

Section 10.4 Documentary Taxes. The Borrower agrees to pay within ten (10) days
after written demand therefor any documentary, stamp, excise, property or
similar Taxes payable in respect of this Agreement or any other Loan Document,
including interest and penalties, in the event any such Taxes are assessed,
irrespective of when such assessment is made and whether or not any credit is
then in use or available hereunder (“Other Taxes”).

 

133



--------------------------------------------------------------------------------

Section 10.5 Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made until the Termination Date.

Section 10.6 Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 8.1, 8.4, 10.4 and 10.13 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.

Section 10.7 Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise (except pursuant to a
valid assignment or participation pursuant to Section 10.10 or as provided in or
contemplated by Sections 2.14, 2.15 or 10.11(d)), on any of the Loans or
Reimbursement Obligations in excess of its ratable share of payments on all such
Obligations then outstanding to the Lenders, then such Lender shall purchase for
cash at face value, but without recourse, ratably from each of the other Lenders
such amount of the Loans or Reimbursement Obligations, or participations
therein, held by each such other Lenders (or interest therein) as shall be
necessary to cause such Lender to share such excess payment ratably with all the
other Lenders; provided, however that if any such purchase is made by any
Lender, and if such excess payment or part thereof is thereafter recovered from
such purchasing Lender, the related purchases from the other Lenders shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest. For purposes of this Section,
amounts owed to or recovered by the L/C Issuer in connection with Reimbursement
Obligations in which Lenders have been required to fund their participation
shall be treated as amounts owed to or recovered by the L/C Issuer as a Lender
hereunder.

Section 10.8 Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by facsimile or email transmission) and shall be
given to the relevant party at its physical address, facsimile number or email
address set forth below, or such other physical address, facsimile number or
email address as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by facsimile, email transmission or by other
telecommunication device capable of creating a written record of such notice and
its receipt. Notices under the Loan Documents to any Lender shall be addressed
to its physical address or facsimile number or email address set forth on its
Administrative Questionnaire; and notices under the Loan Documents to the
Borrower or the Administrative Agent shall be addressed to their respective
physical addresses, facsimile numbers or email addresses set forth below:

 

to the Borrower:    to the Administrative Agent: vantiv, LLC    JPMorgan Chase
Bank, N.A. 8500 Governors Hill Drive    500 Stanton Christiana Rd., NCC2, Floor
03 Symmes Township, Ohio 45249    Newark, DE 19713-2107 Attention: Mark
Heimbouch    Attention: James A Campbell Telephone: 513-900-5100    Telephone:
302-634-1929 Facsimile: 513-900-5206    Facsimile: 302-634-1417 Email:
mark.heimbouch@vantiv.com    Email: james.x.campbell@chase.com

 

134



--------------------------------------------------------------------------------

With a copy of any notice of any

Default or Event of Default (which shall

not constitute notice to the Borrower) to:

Sidley Austin, LLP

2021 McKinney Avenue, Suite 2000

Dallas, Texas 75201

Attention: Kelly M. Dybala

Telephone: (214) 981-3426

Facsimile: (214) 981-3400

Email: kdybala@sidley.com

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 10.8 or in the relevant Administrative Questionnaire
and a confirmation of such telecopy has been received by the sender, (ii) if
given by mail, five (5) days after such communication is deposited in the mail,
certified or registered with return receipt requested, addressed as aforesaid,
(iii) if by email, when delivered (all such notices and communications sent by
email shall be deemed delivered upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement)), or (iv) if given
by any other means, when delivered at the addresses specified in this
Section 10.8 or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to ARTICLE 2 hereof shall be effective only upon receipt.

Section 10.9 Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 10.10 Successors and Assigns; Assignments and Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, other than in connection
with a Designated Change of Control, the Borrower may not assign or otherwise
transfer any of its rights or obligations under any Loan Document without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
clause (b) of this Section, (ii) by way of participation in accordance with the
provisions of clause (d) of this Section or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of clause (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments by Lenders.

(i) Any Lender may at any time assign to one (1) or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement with respect to
all or a portion of its Revolving Credit Commitment(s) and the Loans at the time
owing to it.

(ii) Assignments shall be subject to the following additional conditions:

 

135



--------------------------------------------------------------------------------

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment(s) and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolving Credit Commitment(s) (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Revolving Credit Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of such Trade Date) shall not be less than $5.0 million, in the
case of any assignment in respect of the Revolving Facility, or less than
$1.0 million, in the case of any assignment in respect of the Term Facility
(calculated, in each case, in the aggregate with respect to multiple,
simultaneous assignments by two (2) or more Approved Funds which are Affiliates
or share the same (or affiliated) manager or advisor and/or two (2) or more
lenders that are Affiliates) unless each of the Administrative Agent and the
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Facility or the Revolving Credit Commitment assigned, except
that this clause (B) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a
non-pro rata basis;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless otherwise waived or reduced by the
Administrative Agent in its sole discretion), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and

(D) the Eligible Assignee provides the Borrower and the Administrative Agent the
forms required by Section 10.1(b) prior to the assignment and shall not be
entitled to any additional amounts or indemnification of Taxes under
Section 10.1 in excess of the amounts that would be paid to its assignor.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4, 10.1(a) and 10.13 and subject to
any obligations hereunder with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be void ab initio. All parties hereto consent that
assignments to the Borrower permitted by the terms hereof shall not be construed
as violating pro rata, optional redemption or any other provisions hereof, it
being understood that, notwithstanding anything to the contrary elsewhere in
this Agreement, immediately upon receipt by the Borrower of any Loans and/or
Revolving Credit Commitments the same shall be deemed cancelled and no longer
outstanding for any purpose under this Agreement, including without limitation,
Section 10.11, and in no event shall the Borrower have any rights of a Lender
under this Agreement or any other Loan Document.

 

136



--------------------------------------------------------------------------------

(iii) Notwithstanding any other provision of this Agreement or the Incremental
Amendment No. 3 to the contrary if a 2017 Incremental Term Lender (an “Original
Lender”) assigns any portion of its 2017 Incremental Term Loan Commitments and
any related 2017 Incremental Term Loans at the time owing to it to one or more
Eligible Assignees (other than any assignment to an additional joint lead
arranger, joint bookrunner, syndication agent, documentation agent or similar
agent or arranger that is appointed in connection with the 2017 Incremental
Facilities) (each a “New Lender”) on or prior to the date falling on the last
day of the Certain Funds Period (the “Pre-Closing Assigned Commitments”) and the
New Lender defaults (the “Defaulting Assignee”) in its obligation to provide its
pro rata share of a Credit Extension in respect of any 2017 Incremental Term
Loan Commitment to be made during the Certain Funds Period, then the Original
Lender which has made the assignment agrees to provide the amount that the
Defaulting Assignee was obliged to provide up to the amount of the Pre-Closing
Assigned Commitments and such Original Lender shall automatically re-acquire in
full, by way of assignment, the Pre-Closing Assigned Commitments of such
Defaulting Assignee. If an Original Lender is required to provide an amount
which a Defaulting Assignee has failed to provide pursuant to this paragraph (a
“Funding Original Lender” and “Default Amount” respectively) then (A) each other
Original Lender shall promptly pay to the Funding Original Lender an amount
equal to its pro rata share of the Default Amount (determined by reference to
the Original Lenders’ respective original aggregate 2017 Incremental Term Loan
Commitments) and (B) the Original Lenders shall effect assignments of 2017
Incremental Term Loan Commitments as between themselves to ensure that each
Original Lender holds a portion of the Pre-Closing Assigned Commitments which is
equal to its pro rata share of the Default Amount (determined as set out above).
For the avoidance of doubt, no provision of this paragraph shall require an
Original Lender to fund more than its original 2017 Incremental Term Loan
Commitments as at the date of this Agreement.

(c) Register. B. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, the Revolving Credit Commitment(s) of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time, and each repayment in respect of the principal amount (and
any interest thereon) (the “Register”). The entries in the Register shall be
conclusive absent manifest error or except to the extent an assignment has been
recorded therein which assignment does not comply with Section 10.10(b), and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary; provided that in the event any assignment contemplated by clause (b)
above is not effected in accordance with the requirements of that Section,
nothing in the Register to the contrary shall override the nullity of such
assignment as provided pursuant to clause (b) above. The Register shall be
available for inspection by the Borrower and any Lender (as to its own interest,
but not the interest of any other Lender), at any reasonable time and from time
to time upon reasonable prior notice.

(i) The Administrative Agent shall (A) accept the Assignment and Assumption and
(B) promptly record the information contained therein in the Register once all
the requirements of clause (a) above have been met. No assignment shall be
effective unless it has been recorded in the Register.

 

137



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender, sell participations to any Person (other than a natural person or a
Prohibited Lender) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment(s) and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, supplement or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification, supplement or waiver
described in subclause (A) (to the extent that such Participant is directly
affected) or (B) of Section 10.11 Subject to clause (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 8.1, 8.4(b) and 10.1(a) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.14 as though it were a Lender; provided that such
Participant agrees to be subject to Section 10.7 as though it were a Lender.

Each Lender that sells a participation pursuant to this Section 10.10(d), acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register for the recordation of the names and addresses of the Participants,
the commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Participant pursuant to the terms hereof from time to time, and
each repayment in respect of the principal amount (and any interest thereon)
(each, a “Participant Register”). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of a participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 8.4 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant. A Participant shall not be entitled to receive any greater payment
under Section 10.1(a) or Section 10.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall not be entitled to the benefits of
Section 10.1(a) or Section 10.4 unless the Borrower is notified of the
participation sold to such Participant and such Participant complies with
Section 10.1(c) and (d) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (other than to
any Prohibited Lender) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such lender, and this Section 10.10 shall
not apply to any pledge or assignment of a security interest; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or

 

138



--------------------------------------------------------------------------------

enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Ohio Uniform Electronic Transactions Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

(h) Any Lender may elect to, but is not obligated to elect to, at any time,
assign all or a portion of its rights and obligations in respect of the Term
Loans to (i) any Non-Debt Fund Affiliate and/or (ii) Holdco and/or any
Subsidiary of Holdco (each of the Persons identified in clauses (i) and (ii), an
“Affiliated Lender”) on a non pro rata basis through (x) Dutch Auctions open to
all Lenders on a pro rata basis and/or (y) open market purchases (but with
respect to open market purchases made by Holdco or any Subsidiary of Holdco,
solely with respect to Term B Loans), subject to the following limitations:

(i) in connection with any purchase by or assignment to Holdco or any Subsidiary
of Holdco, such Affiliated Lender shall either (x) make a representation that,
as of the date of any such purchase and assignment, it is not in possession of
material non-public information (“MNPI”) with respect to Holdco, the Borrower,
its Subsidiaries or their respective securities that (A) has not been disclosed
to the assigning Lender prior to such date and (B) could reasonably be expected
to have a material effect upon, or otherwise be material to, a Lender’s decision
to assign Loans to such Affiliated Lender, as the case may be (in each case,
other than because such assigning Lender does not wish to receive MNPI with
respect to the Borrower, its Subsidiaries or their respective securities) or
(y) disclose to the assigning Lender of such Term Loan that it cannot make such
representation;

(ii) all Term Loans held by any Affiliated Lender shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken any action and, in connection with any bankruptcy, insolvency or
reorganization proceeding of the Borrower or any other Loan Party, each
Affiliated Lender shall vote in any such proceeding with respect to the Term
Loans held by it in the same proportion and allocation with respect any matter
thereunder as the Lenders that are not Affiliated Lenders so long as such
Affiliated Lender, in its capacity as a Lender, is treated in connection
therewith on the same or better terms as the other Lenders upon the resolution
of such proceeding;

(iii) (A) the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 10.10(h) and held at any one time by Affiliated Lenders
may not exceed 19.0% of the outstanding principal amount of all Term Loans plus
the outstanding principal amount of all term loans made pursuant to a Term
Commitment Increase and (B) in addition to amounts permitted by clause (A)
above, the aggregate principal of Term Loans purchased by assignment pursuant to
this Section 10.10(h) and held at any one time by Affiliated Lenders (other than
Fifth Third Bank) may not exceed 10.00% of the outstanding principal amount of
all Term Loans plus the outstanding principal amount of all term loans made
pursuant to a Term Commitment Increase;

(iv) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the receipt of notices of Borrowings, notices of prepayments
and other administrative notices in respect of its Loans or Revolving Credit
Commitments required to be delivered to Lenders pursuant to ARTICLE 2;

 

139



--------------------------------------------------------------------------------

(v) No Affiliated Lender shall take any action in any bankruptcy, insolvency or
reorganization proceeding to object to, impede or delay the exercise of any
right or the taking of any action by the Administrative Agent or Collateral
Agent or the taking of any action by a third party that is supported by the
Administrative Agent or Collateral Agent (including, without limitation, voting
on any plan of reorganization, liquidation or similar scheme) so long as such
Affiliated Lender is treated in connection therewith on the same or better terms
as the other Lenders upon the resolution of such proceeding;

(vi) in the case of any purchase by or assignment to Holdco, the Borrower or any
of its Subsidiaries, (A) the Revolving Facility shall not be utilized to fund
the purchase or assignment, (B) no Default or Event of Default shall have
occurred and be continuing at the time of acceptance of any bids in any Dutch
Auction or the consummation of any open market purchase, as applicable, and
(C) other than in connection with a buyback under pursuant to Section 10.10(i)
below, any Term Loans purchased by Holdco or its Subsidiaries shall be
immediately cancelled (provided that neither Holdco nor its Subsidiaries may
increase the amount of Consolidated EBITDA by any non-cash gains associated with
such cancellation of debt).

It is understood and agreed that the limitations set forth in clauses (ii),
(iii), (iv) and (v) above shall be applicable to and in respect of any
Affiliated Lender that is a party to this agreement whether such Lender is a
party hereto on the Original Closing Date, becomes a Lender as a result of
assignment pursuant to this Section 10.10(h) or otherwise and shall only be
applicable with respect to the Term Loans that are held by such Affiliated
Lender while such Term Loans are held by such Affiliated Lender.

Notwithstanding anything to the contrary contained in the foregoing, (a) any
Non-Debt Fund Affiliate may (but shall not be required to) contribute any Term
Loans so purchased under this Section 10.10(h) to Holdco or any of its
Subsidiaries for purposes of cancellation of such debt, (b) each Affiliated
Lender shall have the right to vote on any amendment, modification, waiver or
consent that would require the vote of all Lenders or the vote of all Lenders
directly and adversely affected thereby pursuant to subclauses (A) or (B) of
Section 10.11(a) and (c) no amendment, modification, waiver or consent shall
affect any Affiliated Lender (in its capacity as a Lender) in a manner that is
disproportionate to the effect on any Lender of the same Class or that would
deprive such Affiliated Lender of its pro rata share of any payment to which it
is entitled.

In addition, Term Loans and/or Revolving Credit Commitments may be purchased by
and assigned to any Debt Fund Affiliate on a non-pro rata basis through
(a) Dutch Auctions open to all Lenders on a pro rata basis in accordance with
customary procedures and/or (b) open market purchases. The limitations under
clauses (i) through (iv) above shall not apply to any such purchase by a Debt
Fund Affiliate, and each Lender shall be permitted to assign all or a portion of
such Lender’s Term Loans and/or Revolving Credit Commitments to any Debt Fund
Affiliate without regard to such foregoing provisions; provided that for
purposes of calculating whether the Required Lenders have taken any action, Debt
Fund Affiliates cannot, in the aggregate, account for more than 49.9% of the
amounts included in determining whether the Required Lenders have consented to
any amendment or waived other action.

(i) Prohibited Lenders. If any assignment or participation under this
Section 10.10 is made (or attempted to be made) (i) to a Prohibited Lender or
any Affiliate of a Prohibited Lender, in each case without the Borrower’s prior
written consent or (ii) to the extent the Borrower’s consent is required under
the terms of this Section 10.10 and such consent shall have not been obtained or
deemed to have been obtained, to any other Person without the Borrower’s
consent, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, (A) terminate the Commitments of such
Lender and repay all obligations of the Borrower owing to such Lender relating
to the Loans and

 

140



--------------------------------------------------------------------------------

participations held by such Lender or participant as of such termination date
(in the case of any participation in any Loan, to be applied to such
participation), (B) in the case of any outstanding Term Loans, purchase such
Loans by paying the lesser of par or the same amount that such Lender paid to
acquire such Loans or (C) require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 10.10), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Lender
shall have received payment of an amount equal to the lesser of par or the
amount such Lender paid for such Loans and participations in L/C Disbursements
and Swing Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (ii) the Borrower shall be liable to such Lender under
Section 8.1 if any Eurodollar Loan owing to such Lender is repaid or purchased
other than on the last day of the Interest Period relating thereto, and
(iii) such assignment shall otherwise comply with this Section 10.10 (provided
that no registration and processing fee referred to in this Section 10.10 shall
be owing in connection with any assignment pursuant to this clause). Each Lender
hereby grants to the Administrative Agent an irrevocable power of attorney
(which power is coupled with an interest) to execute and deliver, on behalf of
such Lender, as assignor, any Assignment and Acceptance necessary to effectuate
any assignment of such Lender’s interests hereunder to an assignee as
contemplated hereby in the circumstances contemplated by this Section 10.10(i).
Nothing in this Section 10.10(i) shall be deemed to prejudice any rights or
remedies the Borrower may otherwise have at law or equity. Each Lender
acknowledges and agrees that the Borrower would suffer irreparable harm if such
Lender breaches any of its obligations under Section 10.10(a), 10.10(d) or
Section 10.10(f) insofar as such Sections relate to any assignment,
participation or pledge to a Prohibited Lender or an Affiliate of a Prohibited
Lender without the Borrower’s prior written consent. Additionally, each Lender
agrees that the Borrower may seek to obtain specific performance or other
equitable or injunctive relief to enforce this Section 10.10(i) against such
Lender with respect to such breach without posting a bond or presenting evidence
of irreparable harm. The Borrower will, and the Administrative Agent may, make
the list of Prohibited Lenders available to any Lender or any prospective lender
upon its request.

(j) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three (3) Business
Days’ advance notice to the Lenders under such Facility, instead of prepaying
the Loans or reducing or terminating the Commitments to be replaced, to
(i) require the Lenders under such Facility to assign such Loans or Commitments
to the Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 10.11 (with such replacement, if applicable, deemed to
have been made pursuant to Section 10.11(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment by the
Borrower of any accrued interest and fees thereon and any amounts owing pursuant
to Section 10.13(b) to the extent demanded in writing prior to the date of such
assignment. By receiving such purchase price, the Lenders under such Facility
shall automatically be deemed to have assigned the Loans or Commitments under
such Facility pursuant to the terms of the form of Assignment and Assumption
attached hereto as Exhibit G and accordingly no other action by such Lenders
shall be required in connection therewith. The provisions of this clause (j) are
intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.

Section 10.11 Amendments. Except as provided in Section 2.14 with respect to any
Incremental Facility, Section 2.15 with respect to any Extension and
Section 10.11(d) with respect to any Replacement Term Loans or Replacement
Revolving Facility, (a) no provision of this Agreement or the other Loan
Documents may be amended, modified, supplemented or waived unless such
amendment, modification, supplement or waiver is in writing and is signed by
(i) the Borrower, (ii) the Required Lenders, (iii) if the rights or duties of
the Administrative Agent are adversely affected thereby, the Administrative
Agent, and (iv) if the rights or duties of the L/C Issuer are affected thereby,
the L/C Issuer; provided that:

 

141



--------------------------------------------------------------------------------

(A) no amendment, modification, supplement or waiver pursuant to this
Section 10.11 shall (i) increase any Revolving Credit Commitment or extend the
expiry date of any such Revolving Credit Commitment of any Lender without the
consent of such Lender (it being understood that any such amendment,
modification, supplement or waiver that provides for the payment of interest in
kind in addition to, and not as substitution for or as conversion of, the
interest otherwise payable hereunder shall only require the consent of the
Required Lenders and that a waiver of any condition precedent or the waiver of
any Default or Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Revolving Credit Commitment), (ii) reduce the
amount of, postpone the date for any scheduled payment of any principal of or
interest or fee on, or extend the final maturity of any Loan or of any
Reimbursement Obligation or of any fee payable hereunder (other than with
respect to a waiver of default interest and it being understood that any change
in the definitions of any ratio used in the calculation of such rate of interest
or fees (or the component definitions) shall not constitute a reduction in any
rate of interest or fees) without the consent of each Lender (but not the
Required Lenders) to which such payment is owing or which has committed to make
such Loan or Letter of Credit (or participate therein) hereunder or (iii) change
the application of payments set forth in Section 2.9 hereof without the consent
of any Lender adversely affected thereby;

(B) no amendment, modification, supplement or waiver pursuant to this
Section 10.11 shall, unless signed by each Lender, change the definition of
Required Lenders in a manner that reduces the voting percentages set forth
therein, change the provisions of this Section 10.11, release all or
substantially all of the Collateral (except as expressly provided in the Loan
Documents) or all or substantially all of the value of the guarantees provided
by the Guarantors (except as expressly provided in the Loan Documents), affect
the number of Lenders required to take any action hereunder or under any other
Loan Document, or change or waive any provision of any Loan Document that
provides for the pro rata nature of disbursements or payments to Lenders or
sharing of Collateral among the Lenders (except in connection with any
transaction permitted by the last paragraph of this Section 10.11(a) or
Section 10.10(h)); and

(C) no amendment, modification, supplement or waiver pursuant to this
Section 10.11 shall amend or otherwise modify Section 2.8 or any other
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any Class
differently than those holding Loans of any other Class, without the consent of
Lenders representing a majority in interest of each affected Class (it being
understood that the Required Lenders may waive, in whole or in part, any
prepayment of Loans hereunder so long as the application, as between Classes, of
any portion of such prepayment that is still required to be made is not
altered).

Notwithstanding anything to the contrary herein, (a) except as set forth in
clauses (A)(i) and A(ii) above, no Defaulting Lender shall have any right to
approve or disapprove any amendment, modification, supplement, waiver or consent
hereunder or otherwise give any direction to the Administrative Agent; (b) the
Borrower and the Administrative Agent may, without the input or consent of any
other Lender, effect amendments to this Agreement and the other Loan Documents
as may be necessary in the reasonable opinion of the Borrower and the
Administrative Agent to effect the provisions of

 

142



--------------------------------------------------------------------------------

Sections 2.8(d), 2.14, 2.15, 10.10(i) or (j) or 10.11(d); (c) guarantees,
collateral security documents and related documents and related documents
executed by Holdco or any of its Subsidiaries in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be
amended, supplemented or waived without the consent of any Lender if such
amendment, supplement or waiver is delivered in order to (i) comply with local
law or advice of local counsel, (ii) cure ambiguities, omissions, mistakes or
defects or (iii) cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents;
(d) the Administrative Agent may, with the consent of Borrower only, amend,
modify or supplement this Agreement or any other Loan Document (i) to cure any
ambiguity, omission, defect or inconsistency, or (ii) to effect technical
changes reasonably deemed necessary in connection with any Designated Change of
Control, in each case so long as such amendment, modification or supplement does
not adversely affect the rights of any Lender or the Lenders shall have
received, at least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment and (e) any
agreement of the Required Lenders to forbear (and/or direction to the
Administrative Agent to forbear) from exercising any of their rights and
remedies upon a Default or Event of Default shall be effective without the
consent of the Administrative Agent or any other Lender.

Notwithstanding the foregoing, only the consent of the Required RC/TLA Lenders
shall be required in respect of amendments, modifications or waivers of the
financial covenants set forth in Section 6.22 (or any component definition
thereof to the extent applicable thereto) and any such amendment, modification
or waiver may be made without the consent of any other Lender (including, for
the avoidance of doubt, the Required Lenders).

In addition, notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders (as
determined hereunder prior to any such amendment or amendment and restatement),
the Administrative Agent and the Borrower (i) to add one (1) or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders, the Required Term Lenders, the
Required Revolving Lenders and other definitions related to such new credit
facilities; provided that no Lender shall be obligated to commit to or hold any
part of such credit facilities.

(b) [Intentionally Omitted].

(c) Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 10.11 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans and Revolving Credit Commitments.

(d) Notwithstanding the foregoing, this Agreement may be amended

(i) with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all or any portion of the
outstanding Term Loans or Incremental Term Loans (such Loans, the “Replaced Term
Loans”) with one or more replacement

 

143



--------------------------------------------------------------------------------

term loans hereunder (“Replacement Term Loans”); provided that (A) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Replaced Term Loans (plus (x) the amount permitted
under any basket hereunder and plus (y) the amount of accrued interest and
premium thereon, any committed or undrawn amounts and underwriting discounts,
fees, commissions and expenses, associated therewith), (B) the terms of
Replacement Term Loans are not (excluding pricing, fees, rate floors, premiums,
optional prepayment or redemption terms and maturity date), taken as a whole,
materially more favorable to the lenders providing such Replacement Term Loans
than those applicable to the Replaced Term Loans (other than any covenants or
other provisions applicable only to periods after the Final Maturity Date (in
each case, as of the date of incurrence of such Replacement Term Loans)),
(C) such Replacement Term Loans have a final maturity date equal to or later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, such Replaced
Term Loans at the time of such refinancing and (D) any Lender or, with the
consent of the Borrower and, to the extent such consent would be required under
Section 10.10 with respect to an assignment of Loans or Commitments in respect
of the applicable Facility to such Person, the consent of the Administrative
Agent (which consent shall not be unreasonably withheld), any Person that would
be an Eligible Assignee (other than to any Prohibited Lender or any natural
person) may provide such Replacement Term Loans and

(ii) with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Revolving Facility (as defined below)
to permit the refinancing, replacement or modification of all or any portion of
the Revolving Facility or any Incremental Revolving Facility (a “Replaced
Revolving Facility”) with a replacement revolving facility hereunder (a
“Replacement Revolving Facility”); provided that (A) the aggregate amount of
such Replacement Revolving Facility shall not exceed the aggregate amount of
such Replaced Revolving Facility (plus (x) the amount permitted under any basket
hereunder and plus (y) the amount of accrued interest and premium thereon, any
committed or undrawn amounts and underwriting discounts, fees, commissions and
expenses, associated therewith), (B) the terms of any such Replacement Revolving
Facility are (excluding pricing, fees, rate floors, premiums, optional
prepayment or redemption terms and maturity date) not, taken as a whole,
materially more favorable to the lenders providing such Replacement Revolving
Facility than those applicable to the Replaced Revolving Facility (other than
any covenants or other provisions applicable only to periods after the Final
Revolving Termination Date (in each case, as of the date of incurrence of such
Replacement Revolving Facility)), (C) the Loan under such Replacement Revolving
Facility have a final maturity date equal to or later than the final maturity
date of such loans under the Replaced Revolving Facility at the time of such
refinancing and (D) any Lender or, with the consent of the Borrower and, to the
extent such consent would be required under Section 10.10 with respect to an
assignment of Loans or Commitments in respect of the Revolving Facility to such
Person, the consent of the Administrative Agent, the L/C Issuer and the Swing
Line Lender (which consent shall not be unreasonably withheld), any additional
bank, financial institution or other entity may provide such Replacement
Revolving Facility;

provided further that, in respect of each of clauses (i) and (ii) above, (A) any
Non-Debt Fund Affiliate shall (x) be permitted (without Administrative Agent
consent) to provide such Replacement Term Loans, it being understood that in
connection with such Replacement Term Loans, any such Non-Debt Fund Affiliate,
as applicable, shall be subject to the restrictions applicable to such Persons
under Section 10.10 as if such Replacement Term Loans were Term Loans and
(y) except for Fifth Third Bank, not provide any Replacement Revolving Facility
and (B) any Debt Fund Affiliate shall be permitted to provide any Replacement
Term Loans or Replacement Revolving Facility (subject, in the case of any
Replacement Revolving Facility to consent of the Administrative Agent, the Swing
Line Lender and the Issuing Lender (which consent shall not be unreasonably
withheld)), it being understood that in connection therewith,

 

144



--------------------------------------------------------------------------------

such Debt Fund Affiliate shall be subject to the restrictions applicable to Debt
Fund Affiliates under Section 10.10 as if such Replacement Term Loans were Term
Loans and the commitments and loans in respect of such Replacement Revolving
Facility were Revolving Facility Commitments and Revolving Facility Loans,
respectively.

Section 10.12 Heading. Section headings and the Table of Contents used in this
Agreement are for reference only and shall not affect the construction of this
Agreement.

Section 10.13 Costs and Expenses; Indemnification. (a) The Borrower agrees to
pay all reasonable and documented out-of-pocket costs and expenses (on the
Second Restatement Effective Date or within thirty (30) days of a written demand
therefor, together with reasonable backup documentation supporting such
reimbursement request) of (i) the Administrative Agent and Arrangers in
connection with the syndication of the Facilities and the preparation,
execution, delivery and administration of the Loan Documents, (ii) the
Administrative Agent in connection with any amendment, modification, supplement,
waiver or consent related to the Loan Documents, together with any fees and
charges suffered or incurred by the Administrative Agent in connection with
collateral filing fees and lien searches and (iii) the Administrative Agent and
the Lenders (within thirty (30) days of a written demand therefor together with
reasonable backup documentation supporting such reimbursement request) in
connection with the enforcement of the Loan Documents.

(b) The Borrower further agrees to indemnify the Administrative Agent in its
capacity as such, each Arranger and each Lender, their respective Affiliates and
controlling Persons and the respective directors, officers, employees, partners,
advisors, agents and other representatives of the foregoing against all Damages
(including, without limitation, reasonable attorney’s fees and other expenses of
litigation or preparation therefor, whether or not the indemnified person is a
party thereto, or any settlement arrangement arising from or relating to any
such litigation) which any of them may pay or incur arising out of or relating
to any Loan Document, any of the transactions contemplated thereby, the
Facilities, the syndication of the Facilities, the direct or indirect
application or proposed application of the proceeds of any Loan or Letter of
Credit or the Transactions, other than those which (i) arise from the gross
negligence, willful misconduct or bad faith of, or material breach of the Loan
Documents by, the party claiming indemnification (or any of its respective
directors, officers, employees, advisors, agents and Affiliates), in each case,
to the extent determined by a court of competent jurisdiction in a final and
non-appealable judgment or (ii) arise out of any dispute solely among
indemnified persons (other than in connection with any agent or arranger acting
in its capacity as the Administrative Agent or an Arranger or any other agent,
co-agent, arranger or similar role, in each case in their respective capacities
as such, or in connection with any syndication activities) that did not arise
out of any act or omission of the Borrower or any of its Affiliates.
Notwithstanding the foregoing, each indemnified person shall be obligated to
refund and return any and all amounts paid by the Borrower to such indemnified
person for fees, expenses or damages to the extent such indemnified person is
not entitled to payment of such amounts in accordance with the terms hereof. No
indemnified person and no Loan Party shall have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Original Closing Date); provided that
nothing in this sentence shall limit any Loan Party’s indemnity and
reimbursement obligations to the extent that such special, punitive, indirect or
consequential damages are included in any claim by a third party unaffiliated
with any of the indemnified persons with respect to which the applicable
indemnified person is entitled to indemnification as set forth in the
immediately preceding sentence. No indemnified person nor any other party hereto
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent any such damages arise from the gross negligence,
bad faith or willful misconduct of, or material breach of the Loan Documents by,
such indemnified person (or any of its respective directors, officers,
employees, advisors, agents and Affiliates) or such other party hereto, as
applicable, in each case to the extent determined by a court of competent
jurisdiction in a final and non-appealable judgment.

 

145



--------------------------------------------------------------------------------

(c) Notwithstanding any of the foregoing clauses (a) or (b) to the contrary, in
no event shall the Borrower be obligated to pay for the legal expenses or fees
of more than one (1) firm of outside counsel (and shall not be obligated to pay
for any in-house counsel) and, if reasonably necessary, one (1) local counsel
and one (1) regulatory counsel in any relevant material jurisdiction, to the
Administrative Agent, or the Administrative Agent, the Arrangers and the
Lenders, taken as a whole, as the case may be, except, solely in the case of a
conflict of interest under clauses (a)(iii) or (b) above, one (1) additional
counsel to the affected persons similarly situated, taken as a whole. The
obligations of the Borrower under this Section shall survive the termination of
this Agreement.

Section 10.14 Set-off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, but subject to
Sections 3.2 and Section 10.2, upon the occurrence and during the continuation
of any Event of Default, each Lender and each subsequent holder of any
Obligation is hereby authorized by the Borrower at any time or from time to
time, without prior notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts, and in whatever currency denominated) and any
other indebtedness at any time held or owing by that Lender or that subsequent
holder to or for the credit or the account of the Borrower, whether or not
matured, against and on account of any amount due and payable by the Borrower
hereunder. Each Lender or any such subsequent holder of any Obligations agrees
to promptly notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such set-off and application.

Section 10.15 Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 10.16 Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed by and interpreted in
accordance with, the law of the State of New York.

Section 10.17 Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 10.18 Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by Applicable Law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the

 

146



--------------------------------------------------------------------------------

Borrower nor any guarantor or endorser shall be obligated to pay any Excess
Interest, (c) any Excess Interest that the Administrative Agent or any Lender
may have received hereunder shall, at the option of the Administrative Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by Applicable Law), (ii) refunded to the Borrower, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Loan Document shall be automatically subject to reduction to
the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been, and shall be, reformed and modified to reflect such reduction in
the relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any Damages whatsoever arising out of the payment or collection of any
Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.

Section 10.19 Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall apply only during
such times as the Borrower has one (1) or more Subsidiaries. In the event of any
conflict or inconsistency between or among this Agreement and the other Loan
Documents, the terms and conditions of this Agreement shall govern and control.

Section 10.20 Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

Section 10.21 USA Patriot Act. Each Lender and each Agent hereby notifies the
Borrower and each Guarantor that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies the
Borrower and each Guarantor, which information includes the name and address of
the Borrower and each Guarantor and other information that will allow such
Lender and/or Agent to identify the Borrower and each Guarantor in accordance
with the Patriot Act.

Section 10.22 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York State
court sitting in New York City in the borough of Manhattan for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each of the
parties hereto agrees that a final judgment in any such proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that (a) any party hereto may otherwise have to bring any proceeding
relating to any Loan Document against any other party hereto or their respective
properties in the courts of any jurisdiction (i) for purposes of enforcing a
judgment or (ii) in connection with any pending bankruptcy, insolvency or
similar proceeding in such jurisdiction or (b) the Administrative Agent, the
Collateral Agent, the L/C Issuer or any Lender may otherwise have to bring any
proceeding relating to any Loan Document against the

 

147



--------------------------------------------------------------------------------

Borrower or any other Loan Party or their respective properties in the courts of
any jurisdiction in connection with exercising remedies against any Collateral
in a jurisdiction in which such Collateral is located. THE BORROWER, THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS HEREBY IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

Section 10.23 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives on a “need to know basis” (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential) solely in
connection with the transactions contemplated or permitted hereby; provided that
the Administrative Agent, the Lenders or the L/C Issuer, as the case may be,
shall be responsible for its Affiliates’ compliance with this clause, (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners or any similar organization) or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender (provided that, prior to any such disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
Information relating to the Loan Parties), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process;
provided that, unless specifically prohibited by Applicable Law or court order,
each Lender and the Administrative Agent shall promptly notify the Borrower in
advance of any such disclosure, (d) to any other party hereto, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 10.23, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any Hedge Agreement relating to the Borrower and its obligations, (g) with the
consent of the Borrower, (h) in customary disclosure about the terms of the
financing contemplated hereby in the ordinary course of business to market data
collectors and similar service providers to the loan industry for league table
purposes or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.23 or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower
(except to the extent that such Information was available to the Administrative
Agent, any Lender or any of their Affiliates as a result of Administrative
Agent’s, any Lender’s or their Affiliates’ ownership interests in the Business
or the Borrower). For purposes of this Section 10.23, “Information” means all
information received by the Administrative Agent, any Lender or the L/C Issuer,
as the case may be, from the Borrower or any of its Subsidiaries relating to the
Borrower or any of its Subsidiaries or any of their respective businesses
(including any target company and its Subsidiaries in connection with
contemplated or consummated Acquisition or other investment), other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding the foregoing, the
Administrative Agent and the Lenders agree not to disclose any Information to a
(i) Prohibited Lender or (ii) any of their respective Affiliates or any of their
and their Affiliates’ officers, directors or employees that (x) are engaged as
principles

 

148



--------------------------------------------------------------------------------

primarily in private equity or venture capital on a proprietary basis (other
than, in each case, such

Affiliates engaged by the Borrower with respect to the Transactions or any debt
fund affiliates or any advisors thereto) or (y) to the knowledge of the
Administrative Agent, the Lenders or the L/C Issuer, as the case may be, are
engaged in businesses competing with the Borrower (including any Affiliate which
has been previously identified in writing to the Arrangers as such); provided
that nothing contained in this Section 10.23 shall prohibit the disclosure of
such Information to any officers, directors or employees of any Affiliate of the
Administrative Agent, the Lenders or the L/C Issuer, as the case may be, who
reasonably need to know such Information for purposes of evaluating,
negotiating, enforcing or consummating any of the transactions contemplated
hereby, so long as, such Information is used solely for such purposes.

Section 10.24 No Fiduciary Relationship. You acknowledge and agree that the
transactions contemplated by this Agreement and the other Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s length commercial transactions between the Agents and the Lenders, on the
one hand, and the Loan Parties, on the other, and in connection therewith and
with the process leading thereto, (i) the Agents and the Lenders have not
assumed an advisory or fiduciary responsibility in favor of the Loan Parties,
the Loan Parties’ equity holders or the Loan Parties’ Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether such
Agent and/or Lender has advised, is currently advising or will advise the Loan
Parties, the Loan Parties’ equity holders or the Loan Parties’ Affiliates on
other matters) or any other obligation to the Loan Parties except the
obligations expressly set forth in this Agreement and the other Loan Documents
and (ii) such Agent and/or Lender is acting solely as a principal and not as a
fiduciary of the Loan Parties, the Loan Parties’ management, equity holders,
Affiliates, creditors or any other Person or their respective Affiliates. Each
Agent, each Lender and their Affiliates may have economic interests that
conflict with the economic interests of the Borrower or any of its Subsidiaries,
their stockholders and/or their Affiliates.

Section 10.25 Effect of Second Restatement Agreement. All obligations of the
Borrower under the First Amended and Restated Credit Agreement shall become
obligations of the Borrower hereunder, and the provisions of the First Amended
and Restated Credit Agreement shall be superseded by the provisions hereof. Each
of the parties hereto confirms that the amendment and restatement of the First
Amended and Restated Credit Agreement pursuant to the Second Restatement
Agreement shall not constitute a novation of the First Amended and Restated
Credit Agreement.

Section 10.26 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that

 

149



--------------------------------------------------------------------------------

may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

150